FOURTH AMENDMENT TO CREDIT AGREEMENT
FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of July
8, 2014, among ENERSYS, a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower as Subsidiary Guarantors (the “Subsidiary
Guarantors”), the lenders from time to time party to the Credit Agreement
referred to below (the “Lenders”), Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”), and Bank of America, N.A.,
as Collateral Agent (in such capacity, the “Collateral Agent”). All capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings provided such terms in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders, the Administrative Agent, Wells Fargo Bank,
National Association, as Syndication Agent, and RB International Finance (USA)
LLC and PNC Bank, National Association, as Co-Documentation Agents and
Co-Managers, are parties to a Credit Agreement, dated as of March 29, 2011 (as
amended, modified or otherwise supplemented prior to the Fourth Amendment
Effective Date referred to below, the “Credit Agreement”); and
WHEREAS, subject to the terms and conditions of this Fourth Amendment, the
parties hereto wish to amend or otherwise modify certain provisions of the
Credit Agreement, in each case as herein provided.
NOW, THEREFORE, IT IS AGREED:
I.
Amendments and Modifications to Credit Agreement.

Effective as of the Fourth Amendment Effective Date, and subject to the terms
and conditions set forth herein, the Credit Agreement is hereby amended to
incorporate the changes reflected in the redlined version of the Credit
Agreement attached hereto as Annex A.
II.
Miscellaneous Provisions.

1.    In order to induce the Lenders to enter into this Fourth Amendment, the
Borrower hereby represents and warrants that:
(a)    no Default or Event of Default exists as of the Fourth Amendment
Effective Date both before and after giving effect to this Fourth Amendment; and
(b)    all of the representations and warranties contained in the Credit
Agreement or the other Credit Documents are true and correct in all material
respects (or, in the case of any representation or warranty that is qualified by
materiality, in all respects) on the Fourth Amendment Effective Date both before
and after giving effect to this Fourth Amendment, with the same effect as though
such representations and warranties had been made on and as of the Fourth
Amendment Effective Date (it being understood that any representation or
warranty made as of a specified date shall be true and correct in all material
respects as of such specified date).

NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


2.    This Fourth Amendment is limited as specified and shall not constitute a
modification, acceptance, consent to, deviation from or waiver of any other
provision of the Credit Agreement or any other Credit Document. This Fourth
Amendment constitutes a “Credit Document” for purposes of the Credit Agreement
and the other Credit Documents.
3.    This Fourth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
4.    THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
5.    This Fourth Amendment shall become effective on the date (the “Fourth
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:
(i)    the Borrower, each Subsidiary Guarantor, the Required Lenders, the
Administrative Agent and the Collateral Agent shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered by
way of facsimile or other electronic transmission) the same to the
Administrative Agent at White & Case LLP, Attention: Project EnerSys (facsimile:
212-354-8113 / e-mail: myip@whitecase.com);
(ii)    the Borrower shall have (i) obtained $150,000,000 of Incremental RL
Commitments pursuant to, and in accordance with the terms of, Section 2.16 of
the Credit Agreement and (ii) incurred Incremental Term Loans in an aggregate
principal amount equal to $150,000,000 pursuant to, and in accordance with the
terms of, Section 2.15 of the Credit Agreement, in each case on the Fourth
Amendment Effective Date (immediately prior to giving effect thereto); and
(iii)    the Borrower shall have paid to the Administrative Agent and the
Lenders all fees, costs and expenses (including, without limitation, legal fees
and expenses) payable to the Administrative Agent and the Lenders to the extent
then due under the terms of the Credit Documents.
6.    By executing and delivering a copy hereof, each Credit Party hereby agrees
that, after giving effect to this Fourth Amendment, all Obligations shall be
guaranteed pursuant to the various Guaranties in accordance with the terms and
provisions thereof and shall be secured pursuant to the Security Documents in
accordance with the terms and provisions thereof.
7.    From and after the Fourth Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as amended hereby.
* * *



NEWYORK 9228866 (2K)
2-
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.
 


ENERSYS
 
By:  /s/ Michael J. Schmidtlein      
 
   Name: Michael J. Schmidtlein 
   Title: Senior Vice President Finance &
                  CFO
 
 
 
 








NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A, as Administrative Agent and Collateral Agent
 
By:  /s/ Don B. Pinzon  
 
   Name: Don B. Pinzon
Title: Vice President
 
 
 
 
 
 
 
 








NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

BANK OF AMERICA, N.A.

By: /s/ Mike Delaney            
Name: Mike Delaney
Title: Director





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

WELLS FARGO BANK, NATIONAL     ASSOCIATION

By:     /s/ Frank Kulp        
Name: Frank Kulp
Title: Senior Vice President









NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

TD BANK, N.A.

By: /s/ Steve Levi            
Name: Steve Levi
Title: Senior Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

PNC BANK, NATIONAL ASSOCIATION

By: /s/ Domenic D'Ginto_______
Name: Domenic D'Ginto, CFA
Title: Senior Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

RB INTERNATIONAL FINANCE (USA) LLC

By: /s/ John A. Valiska________________
Name: John A. Valiska
Title: First Vice President
By: /s/ Steven VanSteenbergen__________
Name: Steven VanSteenbergen
Title: Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

By:     /s/ Adrienne Young_____________
Name: Adrienne Young
Title: Authorized Signatory







NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

HSBC BANK USA, N.A.

By:     /s/ Tanya Dyke____________________
Name: Tanya Dyke
Title: Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

CITIZEN BANK OF PENNSYLVANIA

By: /s/ Devon L. Starks_____________
Name: Devon L. Starks
Title: Senior Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

SANTANDER BANK, N.A.

By: /s/ Brett A. Gibble            
Name: Brett A. Gibble
Title: Senior Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

JPMORGAN CHASE BANK, N.A.

By:     /s/ Helene P. Sprung        
Name: Helene P. Sprung
Title: Senior Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

NATIONAL PENN BANK

By:     /s/ Barbara H. Pattison        
Name: Barbara H. Pattison
Title: Senior Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

BRANCH BANKING AND TRUST COMPANY

By:     /s/ Glenn A. Page        
Name: Glenn A. Page
Title: Senior Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

FIFTH THIRD BANK

By:     /s/ Susan Waters        
Name: Susan Waters
Title: Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

DZ BANK AG
Deutsche Zentral-Genossenschaftsbank
Frankfurt am Main, New York Branch


By_/s/ Paul Fitzpatrick__________________
                 Name: Paul Fitzpatrick
Title: SVP


By_/s/ Mark Markowski_________________
Name: Mark Markowski
Title: SVP





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

THE NORTHERN TRUST COMPANY

By:     /s/ Andrew D. Holtz        
Name: Andrew D. Holtz
Title: Senior Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

FIRST NATIONAL BANK OF PENNSYLVANIA

By:     /s/ Diane Geisler        
Name: Diane Geisler
Title: Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

INTESA SANPAOLO S.P.A., NEW YORK     BRANCH

By:     /s/ Manuela Insana        
Name: Manuela Insana
Title: VP & Relationship Manager
By: /s/ Francesco Di Mario        
Name: Francesco Di Mario
Title: FVP & Head of Credit





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

FIRST NIAGARA BANK, N.A.
By:     /s/ William B. North        
Name: William B. North
Title: Market Executive, SVP





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO THE FOURTH AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AGREEMENT, DATED AS OF MARCH 29, 2011, AMONG ENERSYS, A DELAWARE
CORPORATION, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SYNDICATION
AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS AND CO-MANAGERS
NAME OF INSTITUTION:

SVENSKA HANDELSBANKEN (AB) PUBL

By: /s/ Mark Emmett            
Name: Mark Emmett
Title: Vice President
By: /s/ Mark Cleary        
Name: Mark Cleary
Title: Senior Vice President





NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement, an Assignor under, and as defined in, the Security
Agreement and a Pledgor under, and as defined in, the Pledge Agreement, in each
case, referenced in the foregoing Fourth Amendment, hereby consents to the
entering into of the Fourth Amendment and agrees to the provisions thereof
(including, without limitation, Section 6 of Part II thereof).
ENERSYS CAPITAL INC.
as a Guarantor
    
By: /s/ Richard W. Zuidema    
Name: Richard W. Zuidema
Title: Executive Vice President
ENERSYS DELAWARE INC.
as a Guarantor
    
By: /s/ Richard W. Zuidema    
Name: Richard W. Zuidema
Title: President
ENERSYS ENERGY PRODUCTS INC.
as a Guarantor
    
By: /s/ Richard W. Zuidema    
Name: Richard W. Zuidema
Title: President
ESFINCO, INC.
ESRMCO, INC.
Each as a Guarantor
    
By: /s/ Richard W. Zuidema    
Name: Richard W. Zuidema
Title: Vice President
PURCELL SYSTEMS, INC.
as a Guarantor
    
By: /s/ Richard W. Zuidema    
Name: Richard W. Zuidema
Title: President









NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


ANNEX A
AMENDED CREDIT AGREEMENT



NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------


[COMPOSITE CONFORMED COPY INCORPORATINGEXECUTION VERSION THE FIRST AMENDMENT
DATED AS OF JUNE 22, 2012, THE SECOND AMENDMENT DATED AS OF AUGUST 2, 2013 AND
THE THIRD AMENDMENT DATED AS OF DECEMBER 18, 2013]1
[image0.gif]
CREDIT AGREEMENT


among


ENERSYS,
VARIOUS LENDING INSTITUTIONS, BANK OF AMERICA, N.A.,
as Administrative Agent,


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent,


and


RB INTERNATIONAL FINANCE (USA) LLC
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents and Co-Managers


 
 
 



Dated as of March 29, 2011
 
 
 



MERRILL LYNCH, PIERCE,
 
 
FENNER & SMITH INCORPORATED,
 
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arranger and Joint Book Manager
 
as Joint Lead Arranger and Joint Book Manager

                       

--------------------------------------------------------------------------------



















1 This composite copy is to be used for reference purposes only; the definitive
agreements with respect to the
Credit Agreement are set forth in the originally executed Credit Agreement,
First Amendment, Second Amendment
and Third Amendment thereto.
NEWYORK 9228866 (2K)
 
 




--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of March 29, 2011, among ENERSYS, a Delaware
corporation (the “Borrower”), the Lenders from time to time party hereto, Bank
of America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Wells Fargo Bank, National Association, as Syndication Agent (in such
capacity, the “Syndication Agent”), RB International Finance (USA) LLC and PNC
Bank, National Association, as Co-Documentation Agents and Co-Managers (in such
capacities, the “Co-Documentation Agents”). Unless otherwise defined herein, all
capitalized terms used herein and defined in Section 1 are used herein as so
defined.




W I T N E S S E T H:




WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrower the credit facilities
provided for herein;


NOW, THEREFORE, IT IS AGREED:
SECTION 1. Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires. Defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular:
“Acquired Person” shall have the meaning provided in the definition of Permitted
Acquisition.


“Additional Security Documents” shall have the meaning provided in Section 9.11.


“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, bond accretion,
deferred tax expense and non-cash interest expense) and net non-cash losses
which were included in arriving at Consolidated Net Income for such period, less
the amount of all net non-cash gains and non-cash credits which were included in
arriving at Consolidated Net Income for such period.


“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.


“Adjusted Foreign Unrestricted Cash and Cash Equivalents” shall have the meaning
provided in the definition of Consolidated Debt.


“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Loans” shall have the meaning provided in Section 5.02(h).

NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. For purposes of this definition, “control” of a Person
means the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, in either case whether by contract or
otherwise.


“Agent Parties” shall have the meaning provided in Section 13.02(e).


“Agent-Related Persons” means each Agent and the Collateral Agent, together with
their respective Affiliates (including, in the case of Bank of America, in its
capacity as the Administrative Agent, MLPFS, in its capacity as Joint Lead
Arranger), and the officers, directors, employees, partners, agents and
attorneys-in-fact of such Persons and Affiliates.


“Agents” shall mean the Administrative Agent, the Syndication Agent, the Joint
Lead Arrangers and the Co-Documentation Agents.


“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by the Borrower or any of its Subsidiaries in connection with such
Permitted Acquisition (including, without limitation, all contingent cash
purchase price, earn-out, non-compete and other similar obligations of the
Borrower and its Subsidiaries incurred and reasonably expected to be incurred in
connection therewith (as determined in good faith by the Borrower)), (ii) the
aggregate principal amount of all Indebtedness assumed, incurred, refinanced
and/or issued in connection with such Permitted Acquisition to the extent
permitted by Section 10.04 (including Permitted Acquired Debt) (excluding cash
proceeds thereof included pursuant to clause (i)), and (iv) the fair market
value of all other consideration paid (or to be paid) by the Borrower or its
Subsidiaries in connection with such Permitted Acquisition; provided that
“Aggregate Consideration” shall not include consideration paid in the form of
Equity Interests of the Borrower.


“Agreement” shall mean this Credit Agreement, as the same may be from time to
time modified, amended, restated and/or supplemented.


“Agreement Currency” shall have the meaning provided in Section 13.20.
“Applicable Excess Cash Flow Percentage” shall mean, with respect to any Excess
Cash Flow Determination Date, 0% or, on and after the execution and delivery of
an Incremental Term Loan Commitment Agreement requiring an Excess Cash Flow
"sweep", the percentage or percentages set forth in the applicable Incremental
Term Loan Commitment Agreement.


“Applicable Margin” shall mean (i) at any time prior to the date of delivery (or
required delivery) of the financial statements pursuant to Section 9.01(a) for
the fiscal quarter of the Borrower ended closest to September 30, 2011 (the
“Initial Test Date”), a percentage per annum equal to (w) in the case of
Revolving Loans (A) maintained as Base Rate Loans, 0.50% and (B) maintained as
Eurodollar Loans, 1.50%, (x) in the case of Swingline Loans, 0.50%, (y)in the
case of any Type of Incremental Term Loan of a given Tranche, that percentage
per annum set forth in the relevant Incremental Term Loan Commitment Agreement,
and (z) in the case of

NEWYORK 9228866 (2K)
-2-
 

--------------------------------------------------------------------------------



the Commitment Fee, 0.30%, and (ii) on and after the Initial Test Date (but
subject to adjustment pursuant to the following provisions of this definition),
(x) in the case of any Type of Incremental Term Loan of a given Tranche, that
percentage per annum set forth in the relevant Incremental Term Loan Commitment
Agreement and (y) in the case of each Tranche (and Type) of Loan (other than
Incremental Term Loans) or the Commitment Fee, as the case may be, from and
after each day of delivery of any Quarterly Pricing Certificate in accordance
with the first sentence of the following paragraph (each, a “Start Date”) to and
including the applicable End Date described below, the percentage per annum for
such Tranche (and Type) of Loan or the Commitment Fee, as the case may be, set
forth opposite the respective “Level” below (i.e., Level I, Level II or Level
III, as the case may be) corresponding to the Leverage Ratio set forth in such
Quarterly Pricing Certificate:
 
 
Leverage Ratio
 
Eurodollar Margin
for Revolviong
Loans
 
Base Rate
Margin for
Revolving Loans
and Swingline
Loans
 
Commitment
Fee
 
 
 
 
 
 
 
 
 
Level I
 
Greater than 2.5 to 1.0
 
1.75%
 
0.75%
 
0.35%
 
 
 
 
 
 
 
 
 
Level II
 
Equal to or greater than 2.0 to 1.0 but less than or equal to 2.5 to 1.0
 
1.50%
 
0.50%
 
0.30%
 
 
 
 
 
 
 
 
 
Level III
 
Less than 2.0 to 1.0
 
1.25%
 
0.25%
 
0.25%



The Leverage Ratio shall be determined based on the delivery of a certificate of
the Borrower (each, a “Quarterly Pricing Certificate”) by an Authorized Officer
of the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 45 days of the last day of any
fiscal quarter of the Borrower (commencing with the fiscal quarter of the
Borrower ended closest to September 30, 2011), which certificate shall set forth
the calculation of the Leverage Ratio as at the last day of the Test Period
ended immediately prior to the relevant Start Date (but determined on a Pro
Forma Basis solely to give effect to all Permitted Acquisitions (if any) and all
Significant Asset Sales (if any) consummated on or prior to the date of delivery
of such certificate and any Indebtedness incurred or assumed in connection
therewith) and the Applicable Margins for the relevant Tranche (and Type) of
Loan or the Commitment Fee, as the case may be, which shall be thereafter
applicable (until same are changed or cease to apply in accordance with the
following sentences); provided that at the time of the consummation of any
Significant Permitted Acquisition or Significant Asset Sale, an Authorized
Officer of the Borrower shall deliver to the Administrative Agent a certificate
setting forth the calculation of the Leverage Ratio on a Pro Forma Basis (solely
to give effect to all Significant Permitted Acquisitions, if any, and all
Significant Asset Sales (if any) consummated on or prior to

NEWYORK 9228866 (2K)
-3-
 

--------------------------------------------------------------------------------



the date of the delivery of such certificate and any Indebtedness incurred or
assumed in connection therewith) as of the last day of the last Calculation
Period ended prior to the date on which such Significant Permitted Acquisition
or Significant Asset Sale is consummated and the date of such consummation shall
be deemed to be a Start Date and the Applicable Margins for the relevant Tranche
(and Type) of Loan or the Commitment Fee, as the case may be, which shall be
thereafter applicable (until same are changed or cease to apply in accordance
with the following sentences) shall be based upon the Leverage Ratio as so
calculated. The Applicable Margins so determined for such Tranche (and Type) of
Loan or the Commitment Fee, as the case may be, shall apply, except as set forth
in the immediately succeeding sentences, from the relevant Start Date to the
earliest of (x) the date on which the next Quarterly Pricing Certificate is
delivered to the Administrative Agent, (y) the date on which the next
Significant Permitted Acquisition or Significant Asset Sale is consummated or
(z) the date which is 45 days following the last day of the Test Period in which
the previous Start Date occurred (such earliest date, the “End Date”), at which
time, if no certificate has been delivered to the Administrative Agent
indicating an entitlement to new (or a continuing entitlement to previously
effective) Applicable Margins for such Tranche (and Type) of Loan or the
Commitment Fee, as the case may be, (and thus commencing a new Start Date), the
Applicable Margins for such Tranche (and Type) of Loan or the Commitment Fee, as
the case may be, shall be those corresponding to Level I. Notwithstanding
anything to the contrary contained above in this definition, (1) at any time any
Specified Default or Event of Default then exists, the Applicable Margins shall
be in the case of Loans (other than Incremental Term Loans) and Commitment Fees,
those corresponding to Level I and (2) if the Borrower fails to deliver a
Quarterly Pricing Certificate with respect to the fiscal quarter of the Borrower
ended closest to September 30, 2011, then the Applicable Margins for any Tranche
(and Type) of Loan (other than Incremental Term Loans) or the Commitment Fee, as
the case may be, shall be those corresponding to Level I for the period from the
Initial Test Date until the date the Borrower has delivered a Quarterly Pricing
Certificate indicating an entitlement to new Applicable Margins for such Tranche
(and Type) of Loan or the Commitment Fee, as the case may be (and thus
commencing the first Start Date).


Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Leverage
Ratio for any period set forth in any certificate delivered in accordance with
the preceding paragraph is inaccurate for any reason and the result thereof is
that the Lenders received interest or fees for any period based on an Applicable
Margin that is less than that which would have been applicable had the Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
certificate shall immediately and retroactively be deemed to be the relevant
percentage as based upon the accurately determined Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrower for the relevant period pursuant to Section 2.08(a) or (b) and Section
4.01(a) or (b) as a result of the miscalculation of the Leverage Ratio shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.08(a) or (b) or Section 4.01(a) or (b), as applicable, at the time the
interest or fees for such period were required to be paid pursuant to said
Sections on the same basis as if the Leverage Ratio had been accurately set
forth in such certificate (and shall remain due and payable until paid in full,
together with all amounts owing under Section 2.08(c), in accordance with the
terms of this Agreement).

NEWYORK 9228866 (2K)
-4-
 

--------------------------------------------------------------------------------



For the avoidance of doubt, the Applicable Margin for Incremental Term Loans
incurred on the Fourth Amendment Effective Date pursuant to the Incremental
Commitment Agreement, dated as of the Fourth Amendment Effective Date, among the
Borrower, the Subsidiary Guarantors, the Administrative Agent and the Lenders
party thereto, maintained as Base Rate Loans or Eurodollar Loans shall be, at
any time, identical to the Applicable Margin for Revolving Loans maintained as
Base Rate Loans or Eurodollar Loans, as the case may be (in each case, as
determined in accordance with this definition of “Applicable Margin” as in
effect on the Fourth Amendment Effective Date (without regard to any subsequent
amendment, waiver or modification thereto)).


“Approved Fund” shall have the meaning provided in Section 13.07(g).


“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person other than the Borrower or any
Wholly-Owned Subsidiary of the Borrower of any asset (including, without
limitation, any capital stock or other Equity Interests of another Person, but
excluding the sale by such Person of its own Equity Interests) of the Borrower
or such Subsidiary other than (i) sales, rentals, leases, transfers or other
dispositions of inventory made in the ordinary course of business, (ii) sales
and other dispositions made pursuant to Sections 10.02(iv), (vi), (vii), (x),
(xvi), (xix), (xx) and (xxii), (iii) sales, transfers or dispositions by or
among Foreign Subsidiaries, and (iv) any other sale, rental, lease, transfer or
other disposition (for such purpose, treating any series of related sales,
rentals, leases, transfers or dispositions as a single such transaction) that
generates Net Sale Proceeds of less than $1,000,000.


“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.


“Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit K (appropriately
completed).


“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.


“Attributable Indebtedness” means, on any date, (a) in respect of any Synthetic
Lease Obligation of any Person, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease and (b) in respect of any Capitalized Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.


“Authorized Officer” shall mean, with respect to (i) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the chief executive officer, the chief operating officer, the
corporate controller, any treasurer or other financial officer of the Borrower
and (ii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by such officer) of
the Borrower, in each case to the extent reasonably acceptable to the
Administrative Agent.

NEWYORK 9228866 (2K)
-5-
 

--------------------------------------------------------------------------------



“Available Amount” shall initially be $0, which amount shall be (A) increased
(i) on each Excess Cash Flow Determination Date, so long as any repayment
required pursuant to Section 5.02(e) has been made, by an amount equal to the
amount of Excess Cash Flow for the immediately preceding Excess Cash Flow Period
multiplied by a percentage equal to 100% minus the relevant Applicable Excess
Cash Flow Percentage, and (ii) on the date of receipt by the Borrower after the
Effective Date of Net Cash Proceeds from any sale or issuance of Borrower Common
Stock or Qualified Preferred Stock or any contribution to the common equity
capital of the Borrower, the amount of such Net Cash Proceeds, and (B) reduced
on the date (w) any Permitted Acquisition is made in reliance on Section
9.14(a)(iii)(y), (x) any Investment is made (or deemed made) pursuant to Section
10.05(xvi), (y) any Dividend is made in reliance on Section 10.06(v) or (z) any
Debt Repurchase is made in reliance on clause (2) of the proviso appearing at
the end of Section 10.12, by the amount of such Permitted Acquisition,
Investment, Dividend or Debt Repurchase, as the case may be.


“Available JV Basket Amount” shall mean, on any date of determination, an amount
equal to the sum of (i) $175,000,000 minus (ii) the aggregate amount of
Investments made (including for such purpose the fair market value of any assets
contributed to any Joint Venture (as determined in good faith by senior
management of the Borrower), net of Indebtedness and, without duplication,
Capitalized Lease Obligations assigned to, and assumed by, the respective Joint
Venture in connection therewith) pursuant to Section 10.05(xiv) after the Second
Amendment Effective Date, minus (iii) the aggregate amount of Indebtedness or
other obligations (whether absolute, accrued, contingent or otherwise and
whether or not due) of any Joint Venture for which the Borrower or any of its
Subsidiaries (other than the respective Joint Venture) is liable, minus (iv) all
payments made by the Borrower or any of its Subsidiaries (other than the
respective Joint Venture) in respect of Indebtedness or other obligations of the
respective Joint Venture (including, without limitation, payments in respect of
obligations described in preceding clause (iii)) after the Second Amendment
Effective Date, plus (v) the amount of any increase to the Available JV Basket
Amount made after the Second Amendment Effective Date in accordance with the
provisions of Section 10.05(xiv).


“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.


“Back-Stopped” shall mean, with respect to any Letter of Credit issued by a
Letter of Credit Issuer, the issuance by a Person reasonably acceptable to such
Letter of Credit Issuer of one or more letters of credit in favor of such Letter
of Credit Issuer in an amount equal to 105% of the aggregate Stated Amount of
such Letter of Credit and otherwise on terms reasonably acceptable to such
Letter of Credit Issuer (it being understood that, if any such Letter of Credit
is denominated in a currency other than U.S. Dollars, the related back-stop
letter of credit may be required to be denominated in such other currency).


“Bank of America” shall mean Bank of America, N.A., in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.


“Bankruptcy Code” shall have the meaning provided in Section 11.05.

NEWYORK 9228866 (2K)
-6-
 

--------------------------------------------------------------------------------



“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate for a Eurodollar Loan
dominated in U.S. dollars with a one-month interest period commencing on such
day plus 1%. For purposes of this definition, the Eurodollar Rate shall be
determined using the Eurodollar Rate as otherwise determined by the
Administrative Agent in accordance with the definition of Eurodollar Rate,
except that (x) if a given day is a Business Day, such determination shall be
made on such day (rather than two Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the Eurodollar
Rate for such day shall be the rate determined by the Administrative Agent
pursuant to preceding clause (x) for the most recent Business Day preceding such
day. Any change in the Base Rate due to a change in the “prime rate, the Federal
Funds Rate or such Eurodollar Rate shall be effective as of the opening of
business on the day of such change in the “prime rate”, the Federal Funds Rate
or such Eurodollar Rate, respectively.


“Base Rate Loan” shall mean each Loan bearing interest at the rates provided in
Section 2.08(a) (subject to any increases pursuant to Section 2.08(c)).


“Borrower” shall have the meaning provided in the first paragraph of this
Agreement


“Borrower Common Stock” shall have the meaning provided in Section 8.12.
“Borrower Guaranty” shall mean the guaranty of the Borrower pursuant to Section
14.


“Borrower Materials” shall have the meaning provided in Section 9.01.


“Borrowing” shall mean and include (i) the borrowing of Swingline Loans from
Bank of America on a given date and (ii) the borrowing of one Type of Loan
pursuant to a single Tranche by the Borrower from all of the Lenders having
Commitments (and/or outstanding Loans) with respect to such Tranche on a pro
rata basis on a given date (or resulting from conversions on a given date),
having in the case of Eurodollar Loans the same Interest Period; provided that
(x) Base Rate Loans incurred pursuant to Section 2.10(b) shall be considered
part of any related Borrowing of Eurodollar Loan and (y) any Incremental Term
Loans incurred pursuant to Section 2.01(c) shall be considered part of the
related Borrowing of the then outstanding Tranche of Incremental Term Loans (if
any) to which such Incremental Term Loans are added pursuant to Section 2.15(c).


“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in U.S.
dollar deposits in the interbank Eurodollar market.

NEWYORK 9228866 (2K)
-7-
 

--------------------------------------------------------------------------------



“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, such Significant
Asset Sale or other event for which financial statements have been delivered (or
were required to be delivered) to the Lenders pursuant to Section 9.01(a) or (b)
(or, if no such financial statements have been delivered (or required to be
delivered) pursuant to Section 9.01(a) or (b), the Test Period ended on December
31, 2010).


“Capital Expenditures” shall mean, with respect to any Person, for any period,
all expenditures by such Person which should be capitalized in accordance with
GAAP during such period and are, or are required to be, included in property,
plant or equipment reflected on the consolidated balance sheet of such Person
(including, without limitation, expenditures for maintenance and repairs which
should be so capitalized in accordance with GAAP) and, without duplication, the
amount of all Capitalized Lease Obligations incurred by such Person during such
period; provided, that Capital Expenditures shall not include expenditures (i)
for replacements and substitutions for fixed assets, capital assets or equipment
to the extent made with the Net Sale Proceeds or Net Cash Proceeds received from
Asset Sales or Recovery Events and reinvested, (ii) which constitute
consideration for Investments (including Permitted Acquisitions), (iii) that are
accounted for as capital expenditures of such Person and that are actually paid
for (or reimbursed) by a third party and for which no Credit Party has provided
or is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person, (iv) for equipment purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of the purchase price of such purchased equipment
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (v) made with the net proceeds of the
issuance of any Equity Interests of, or capital contributions to, the Borrower
or (iv) capitalized interest expense.


“Capital Lease,” as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP (determined as provided in Section 13.21), is accounted for as a
capital lease on the balance sheet of that Person.


“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of the Borrower or any of its Subsidiaries, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.


“Cash Collateralize” shall mean, with respect to a Letter of Credit issued by
any Letter of Credit Issuer, the deposit of immediately available funds into a
cash collateral account maintained with (or on behalf of) such Letter of Credit
Issuer on terms reasonably satisfactory to such Letter of Credit Issuer in an
amount equal to 105% of the Stated Amount of such Letter of Credit (it being
understood that, if any such Letter of Credit is denominated in a currency other
than U.S. Dollars, the deposit of the available funds in support of such Letter
of Credit may be required to be made in the currency in which such Letter of
Credit is denominated).


“Cash Equivalents” means (i) demand deposit accounts held in accounts
denominated in U.S. Dollars and, in the case of any of Foreign Subsidiaries of
the Borrower, such local currencies held by them from time to time in the
ordinary course of their businesses,

NEWYORK 9228866 (2K)
-8-
 

--------------------------------------------------------------------------------



(ii) securities issued or directly fully guaranteed or insured by the
governments of the United States, The Netherlands, Great Britain, France or
Germany or any agency or instrumentality thereof (provided that the full faith
and credit of the respective such government is pledged in support thereof)
having maturities of not more than twelve months from the date of acquisition,
(iii) certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding twelve months and overnight bank deposits, in each case
with any domestic commercial bank or commercial bank of a foreign country
recognized by the United States, in each case (x) having capital and surplus in
excess of $500,000,000 (or the foreign currency equivalent thereof) and (y) the
outstanding debt of which is rated “A” (or similar equivalent thereof) or higher
by at least one nationally recognized statistical rating organization (as
defined under Rule 436 under the Securities Act) or any money-market fund
sponsored by a registered broker dealer or mutual fund distributor; provided
that up to $5,000,000 of cash equivalents of the type described in this clause
(iii) shall be deemed to be “Cash Equivalents” if all the requirements of this
clause (iii) (other than preceding clause (y)) are satisfied, (iv) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (ii) and (iii) above entered into with any
financial institution meeting the qualifications specified in clause (iii) above
and (v) commercial paper having one of the two highest ratings obtainable from
S&P or Moody’s and in each case maturing within twelve months after the date of
acquisition. Furthermore, with respect to Foreign Subsidiaries of the Borrower,
Cash Equivalents shall include bank deposits (and investments pursuant to
operating account agreements) maintained with various local banks in the
ordinary course of business consistent with past practices of the Borrower’s
Foreign Subsidiaries.


“Cayman Partnership” shall mean EnerSys Cayman L.P., a limited partnership
organized under the laws of the Cayman Islands.


“Cayman Partnership Shareholder #1” shall mean EnerSys European Holding Co., a
corporation organized under the laws of Delaware and a Wholly-Owned Subsidiary
of the Borrower.


“Cayman Partnership Shareholder #2” shall mean EnerSys Del. LLC I, a limited
liability company organized under the laws of Delaware and a Wholly-Owned
Subsidiary of the Borrower.


“Cayman Partnership Shareholder #3” shall mean EnerSys Del. LLC II, a limited
liability company organized under the laws of Delaware and a Wholly-Owned
Subsidiary of the Borrower.


“Cayman Partnership Shareholders” shall mean and include Cayman Partnership
Shareholder #1, Cayman Partnership Shareholder #2 and Cayman Partnership
Shareholder #3
“Certificates” shall have the meaning provided in Section 5.04(b).


“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of

NEWYORK 9228866 (2K)
-9-
 

--------------------------------------------------------------------------------



greater than 35% of the economic or voting interests in the Borrower’s capital
stock, (ii) the Board of Directors of the Borrower shall cease to consist of a
majority of Continuing Directors or (iii) a “change of control” or similar event
shall occur as provided in any Qualified Preferred Stock (or the documentation
governing the same), any Convertible Notes Document, any Permitted Junior Notes
Document or any Permitted Refinancing Debt Document governing Permitted
Refinancing Indebtedness in respect of the foregoing.


“Chinese Factoring Program” shall mean a receivables factoring, discounting or
other similar program entered into by the Chinese Subsidiaries providing for the
discounted sale of receivables of the Chinese Subsidiaries.


“Chinese Factoring Program Financing Costs” shall mean, for any period, the
total consolidated interest expense of the Chinese Subsidiaries which would have
existed for such period pursuant to the Chinese Factoring Program if same were
structured as a secured lending arrangement rather than as a factoring program
for the sale of receivables and related assets, in each case assuming an imputed
interest rate commensurate with amounts being charged pursuant to the Chinese
Factoring Program.


“Chinese Receivables Indebtedness” shall mean indebtedness of the Chinese
Subsidiaries deemed to exist pursuant to the Chinese Factoring Program,
determined as if such Chinese Factoring Program were structured as a secured
financing transaction as opposed to an asset purchase and sale transaction.


“Chinese Subsidiaries” shall mean all Subsidiaries of the Borrower organized
under the laws of the People’s Republic of China.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.


“Co-Documentation Agents” shall have the meaning provided in the first paragraph
of this Agreement.


“Collateral” shall mean all of the Collateral as defined in each of the Security
Documents.


“Collateral Agent” shall mean Bank of America, N.A., acting as collateral agent
for the Secured Creditors and shall include any successor to the Collateral
Agent appointed pursuant to the Security Agreement.


“Commitment” shall mean any of the commitments of any Lender, i.e., whether a
Revolving Loan Commitment or an Incremental Loan Commitment.


“Commitment Fee” shall have the meaning provided in Section 4.01(a).

NEWYORK 9228866 (2K)
-10-
 

--------------------------------------------------------------------------------



“Commodities Agreements” shall mean commodity agreements, hedging agreements and
other similar agreements or arrangements designed to protect against price
fluctuations of commodities (e.g., lead) used in the business of the Borrower
and its Subsidiaries.


“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).


“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.


“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.


“Consolidated Debt” shall mean, at any time, (A) the sum of (without
duplication) (i) the principal amount of all Indebtedness of the Borrower and
its Subsidiaries (on a consolidated basis) as would be required to be reflected
as debt or capital leases on the liability side of a consolidated balance sheet
of the Borrower and its Subsidiaries in accordance with GAAP, (ii) all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clause (iii) of the definition of Indebtedness, (iii) the aggregate amount of
Chinese Receivables Indebtedness and other Foreign Receivables Indebtedness of
the Borrower and its Subsidiaries outstanding at such time, and (iv)
Attributable Indebtedness in respect of Synthetic Lease Obligations (but
excluding Attributable Indebtedness in respect of or arising in connection with
an IRB Sale-Leaseback Transaction) at such time minus (B) the aggregate amount
of Unrestricted cash and Cash Equivalents of the Borrower, the Subsidiary
Guarantors and Foreign Subsidiaries at such time to the extent same would be
reflected on a consolidated balance sheet of the Borrower if same were prepared
on such date; provided that, in the case of Unrestricted cash and Cash
Equivalents of such Foreign Subsidiaries, (x) the amount of all such
Unrestricted cash and Cash Equivalents shall be subject to a 35% adjustment to
account for implied repatriation costs (as adjusted, the “Adjusted Foreign
Unrestricted Cash and Cash Equivalents”) and (y) the total amount of such
Adjusted Foreign Unrestricted Cash and Cash Equivalents permitted to be deducted
pursuant to this clause (B) shall not exceed $100,000,000.150,000,000.


“Consolidated EBIT” shall mean, for any period, the Consolidated Net Income of
the Borrower and its Subsidiaries plus, in each case to the extent actually
deducted in determining Consolidated Net Income for such period, consolidated
interest expense of the Borrower and its Subsidiaries and provision for income
taxes, adjusted to exclude for such period (i) any extraordinary gains or
losses, (ii) gains or losses from sales of assets other than inventory sold in
the ordinary course of business, (iii) any write-downs of non-current assets
relating to impairments or the sale of non-current assets or (iv) any non-cash
expenses incurred in connection with stock options, stock appreciation rights or
similar equity rights.


“Consolidated EBITDA” shall mean for any period, Consolidated EBIT, adjusted by
(x) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period and not already added back in
determining Consolidated EBIT) the amount of (i) all amortization and
depreciation that were deducted in arriving at Consolidated

NEWYORK 9228866 (2K)
-11-
 

--------------------------------------------------------------------------------



EBIT for such period, (ii) any non-cash charges in such period to the extent
that such non-cash charges do not give rise to a liability that would be
required to be reflected on the consolidated balance sheet of the Borrower and
so long as no cash payments or cash expenses will be associated therewith
(whether in the current period or for any future period), (iii) fees and
expenses incurred by the Borrower and its Subsidiaries during such period in
connection with the Transaction, the consummation of a Permitted Acquisition,
the issuance of any Equity Interests, any actual or proposed incurrence of
Indebtedness or the Investment in any Joint Venture, in each case permitted
hereunder and (iv) cash charges not to exceed $6,900,000 incurred in connection
with the termination of Interest Rate Protection Agreements during such period
and (y) subtracting therefrom, to the extent included in arriving at
Consolidated EBIT for such period, the amount of non-cash gains during such
period.


“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Net Interest Expense
for such period; provided that for purposes of any calculation of the
Consolidated Interest Coverage Ratio pursuant to Sections 9.14(a), 10.04(xxi),
10.05(xvi), 10.06(v), 10.06(vi) and 10.12(iv) and (viii) and the definitions of
“Incremental Loan Commitment Request Requirements” and “Incremental Loan
Commitment Requirements” only, (i) Consolidated EBITDA shall be determined on a
Pro Forma Basis in accordance with clause (iii) of the definition of “Pro Forma
Basis” contained herein and (ii) Consolidated Net Interest Expense shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.


“Consolidated Net Income” shall mean, for any period, the net after tax income
(or loss) of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that in determining Consolidated Net
Income of the Borrower and its Subsidiaries (i) the net income of any Person
which is not a Subsidiary of the Borrower or is accounted for by the Borrower by
the equity method of accounting shall be included only to the extent of the
payment of dividends or disbursements by such Person to the Borrower or a
Wholly-Owned Subsidiary of the Borrower during such period, (ii) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or all or substantially all of the property or assets of such Person are
acquired by a Subsidiary shall be excluded from such determination, and (iii)
the net income of any Subsidiary to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary of such net income is
not at the time permitted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary shall be excluded from such
determination.


“Consolidated Net Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on payment thereof) plus,
to the extent not included above, Chinese Factoring Program Financing Costs and
the Foreign Receivables Facilities Financing Costs for such period, adjusted to
exclude (to the extent same would otherwise be included in the calculation above
in this clause (i)) (A) the amortization of any deferred financing costs for
such period, (B) non-cash interest expense (including amortization of discount
and interest which will be added to, and thereafter become part of, the
principal or liquidation preference of the respective

NEWYORK 9228866 (2K)
-12-
 

--------------------------------------------------------------------------------



Indebtedness or Preferred Stock through a pay-in-kind feature or otherwise, but
excluding all regularly accruing interest expense which will be payable in cash
in a subsequent period) payable in respect of any Indebtedness or Preferred
Stock and (C) dividends on Qualified Preferred Stock in the form of additional
Qualified Preferred Stock, plus (ii) without duplication, that portion of
Capitalized Lease Obligations of the Borrower and its Subsidiaries on a
consolidated basis representing the interest factor for such period minus (iii)
the cash portion of interest income of the Borrower and its Subsidiaries on a
consolidated basis for such period (for this purpose, excluding any cash
interest income received by any non-Wholly-Owned Subsidiary to the same extent
as such amount, if representing net income, would be excluded from Consolidated
Net Income pursuant to the proviso to the definition thereof), all as determined
in accordance with GAAP (subject to the express requirements set forth above).
Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated Net Interest Expense for any Test Period or Calculation
Period which ends on or prior to December 31, 2011, “Consolidated Net Interest
Expense” shall be deemed to be an amount equal to the product of (i) the amount
of Consolidated Net Interest Expense (determined as provided above without
regard to this sentence) for the period from the Initial Borrowing Date to the
last day of such Test Period or Calculation Period, as the case may be,
multiplied by (ii) a fraction, (x) the numerator of which shall be 365 days and
(y) the denominator of which shall be the actual number of days elapsed during
the period from the Initial Borrowing Date to the last day of such Test Period
or Calculation Period, as the case may be; provided, however, that further
adjustments may be made on a Pro Forma Basis to the amounts determined in the
manner specified above in this sentence, to the extent provided herein.
“Contingent Obligations” shall mean as to any Person any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the owner of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection or standard
contractual indemnities entered into, in each case in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
“Continuing Directors” shall mean the directors of the Borrower on the Effective
Date and each other director if such director’s nomination for election to the
Board of Directors of the Borrower is recommended by a majority of the then
Continuing Directors.


“Convertible Notes” shall mean the Borrower’s 3.375% senior unsecured
Convertible Notes due 2038, issued pursuant to the Convertible Notes Indenture,
as in effect on

NEWYORK 9228866 (2K)
-13-
 

--------------------------------------------------------------------------------



the Effective Date and as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof.


“Convertible Notes Documents” shall mean the Convertible Notes, the Convertible
Notes Indenture and all other documents executed and delivered with respect to
the Convertible Notes or Convertible Notes Indenture, as in effect on the
Effective Date and as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.


“Convertible Notes Indenture” shall mean the Indenture, dated as of May 28,
2008, among the Borrower, the Subsidiary Guarantors and The Bank of New York, as
trustee, as in effect on the Effective Date and as thereafter amended, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof.


“Convertible Preferred Stock” shall have the meaning provided in Section 8.12.


“Credit Documents” shall mean this Agreement, the Notes, the Subsidiaries
Guaranty, each Security Document, any other guarantees or security documents
executed and delivered for the benefit of the Guaranteed Creditors in accordance
with the requirements of this Agreement and any Incremental Loan Commitment
Agreement.


“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit)


“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Repurchase” shall have the meaning provided in Section 10.12(vi).
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default, subject, however, in the
case of any event, action or condition described in Section 11.09, to the
proviso appearing therein.


“Defaulting Lender” shall mean any Lender with respect to which a Lender
Default is in effect.


“Disqualified Preferred Stock” shall mean, as to any Person, any Preferred Stock
of such Person which is not Qualified Preferred Stock.


“Dividend” shall have the meaning provided in Section 10.06.


“Documents” shall mean and include (i) the Credit Documents, (ii) the
Refinancing Documents, (iii) the Convertible Notes Documents and (iv) on and
after execution

NEWYORK 9228866 (2K)
-14-
 

--------------------------------------------------------------------------------



and delivery thereof, any Permitted Junior Notes Documents and any Permitted
Refinancing
Debt Documents governing Permitted Refinancing Indebtedness in respect thereof.


“Dollar Equivalent” of an amount denominated in a currency other than U.S.
Dollars shall mean, at any time for the determination thereof, the amount of
U.S. Dollars which could be purchased with the amount of such currency involved
in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York City time) on the date two
Business Days prior to the date of any determination thereof for purchase on
such date (or, if the Administrative Agent does not have as of the date of
determination a spot exchange rate for any such currency, such spot exchange
rate from another financial institution designated by the Administrative Agent);
provided that the Dollar Equivalent of any Unpaid Drawing under a Letter of
Credit denominated in a currency other than U.S. Dollars shall be determined at
the time the drawing under the related Letter of Credit was paid or disbursed by
the respective Letter of Credit Issuer; provided further, that for purposes of
(x) determining compliance with Sections 2.01(b) and (d), 3.01(c) and 5.02(a)
and (y) calculating Fees pursuant to Section 4.01, the “Dollar Equivalent” of
any amounts denominated in a currency other than Dollars shall be revalued on a
monthly basis on the first Business Day of each calendar month; provided,
however, that at any time during a calendar month, if the sum of the aggregate
principal amount of outstanding Revolving Loans and Swingline Loans at such time
plus the Letter of Credit Outstandings at such time (for the purposes of the
determination thereof, using the Dollar Equivalent as recalculated on the
respective date of determination pursuant to this exception) would exceed 85% of
the Total Revolving Loan Commitment, then in the sole discretion of the
Administrative Agent or at the request of the Required Lenders, the Dollar
Equivalent shall be reset on such date, which rates shall remain in effect until
the last Business Day of such calendar month or such earlier date, if any, as
the rate is reset pursuant to this proviso. Notwithstanding anything to the
contrary contained in this definition, at any time that a Default or an Event of
Default then exists, the Administrative Agent may revalue the Dollar Equivalent
of any amounts outstanding under the Credit Documents in a currency other than
U.S. Dollars in its sole discretion.


“Domestic Subsidiary” shall mean each Subsidiary incorporated or organized in
the United States or any State or territory thereof (other than any Cayman
Partnership Shareholder, any Excluded Domestic Subsidiary and EnerSys Mexico
Management LLC).
“Early Termination Date” shall have the meaning provided in Section 4.(b).
“Effective Date” shall have the meaning provided in Section 13.22.


“Eligible Assignee” shall have the meaning provided in Section 13.07(g).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.



NEWYORK 9228866 (2K)
-15-
 

--------------------------------------------------------------------------------



“End Date” shall have the meaning provided in the definition of Applicable
Margin.


“EnerSys Capital” shall mean EnerSys Capital, Inc., a Delaware corporation and a
direct Wholly-Owned Subsidiary of the Borrower.


“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any violation (or alleged violation) by the Borrower or any of its
Subsidiaries under any Environmental Law (hereafter “Claims”) or any permit
issued to the Borrower or any of its Subsidiaries under any such law, including,
without limitation, (a) any and all Claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Materials or arising from alleged injury or threat of injury to health or the
environment, pursuant to Environmental Law.


“Environmental Law” shall mean any U.S. or non-U.S. federal, state or local law,
policy having the force and effect of law, statute, rule, regulation, ordinance,
code or rule of common law now or hereafter in effect and in each case as
amended, and any legally binding judicial or administrative interpretation
thereof, including any judicial or administrative order, consent, decree or
judgment (for purposes of this definition (collectively, “Laws”)), relating to
the environment, or Hazardous Materials or health and safety to the extent such
health and safety issues relate to the handling of, or exposure to, Hazardous
Materials.


“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.


“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.


“ERISA Event” shall have the meaning provided in Section 9.08.


“Eurodollar Loans” shall mean each Loan bearing interest at the rates provided
in Section 2.08(b) (subject to any increases pursuant to Section 2.08(c)).


“Eurodollar Rate” means, (a) for any Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to the British Bankers Association
LIBOR RateLondon interbank

NEWYORK 9228866 (2K)
-16-
 

--------------------------------------------------------------------------------



offered rate as administered by the ICE Benchmark Administration or the
successor thereto if the British Bankers AssociationICE Benchmark Administration
is no longer making a LIBOR rate available (“LIBOR”), as published by Reuters
(or other commercially available source providing quotations of LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for U.S. Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in U.S. Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted by Bank of America and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and


(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in U.S. Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.


“Euros” and the designation “€” shall mean “Euro” and “EUR” mean the lawful
currency of the “participating member states” (as described in the EMU
Legislation) introduced in accordance with the EMU Legislation.


“Event of Default” shall have the meaning provided in Section 11.


“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
capital contributions, asset sale proceeds, insurance proceeds or Indebtedness
(other than Revolving Loans and Swingline Loans)), (ii) the aggregate amount of
permanent principal payments of Indebtedness for borrowed money of the Borrower
and its Subsidiaries and the permanent repayment of the principal component of
Capitalized Lease Obligations of the Borrower and its Subsidiaries during such
period (other than (1) repayments made pursuant to the Refinancing, (2)
repayments made with the proceeds of asset sales, insurance or Indebtedness and
(3) payments of Loans and/or other Obligations; provided that repayments of
Loans shall be deducted in determining Excess Cash Flow to the extent such
repayments were (x) required as a result of a Scheduled Incremental Term Loan
Repayment pursuant to Section 5.02(b) or (y) made as a voluntary

NEWYORK 9228866 (2K)
-17-
 

--------------------------------------------------------------------------------



prepayment pursuant to Section 5.01 with internally generated funds (but in the
case of a voluntary prepayment of Revolving Loans or Swingline Loans, only to
the extent accompanied by a voluntary reduction to the Total Revolving Loan
Commitment in an amount equal to such prepayment)), (iii) the increase, if any,
in Adjusted Consolidated Working Capital from the first day to the last day of
such period and (iv) the aggregate amount of all cash payments made in respect
of all Permitted Acquisitions, all Investments made pursuant to Sections
10.05(iv), (vii), (xiii), (xiv), (xv), (xvi), (xviii), (xxii) and (xxiii) and
all Dividends made pursuant to Sections 10.06(ii), (v), (vi), (x) and (xi), in
each case consummated by the Borrower and its Subsidiaries during such period
(other than any such payments to the extent financed with equity proceeds,
capital contributions, asset sale proceeds, insurance proceeds or Indebtedness
(other than Revolving Loans and Swingline Loans)) and (v) charges, costs, fees
and expenses paid in cash during such period in connection with the Transactions
and any issuance of Equity Interests permitted hereunder and any incurrence of
Indebtedness permitted under Section 10.04, whether or not consummated.


“Excess Cash Flow Determination Date” shall mean the date occurring 90 days
after the last day of each fiscal year of the Borrower (commencing with the
fiscal year of the Borrower ended March 31, 2012).


“Excess Cash Flow Period” shall mean, with respect to the repayment required on
any Excess Cash Flow Determination Date, the fiscal year of the Borrower ended
immediately prior to such date.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Domestic Subsidiary” shall mean each Subsidiary incorporated or
organized in the United States or any State or territory thereof that is (a) a
Subsidiary of a Foreign Subsidiary that is a controlled foreign corporation
(within the meaning of Section 957(a) of the Code) and (b) a “disregarded
entity” for U.S. federal income tax purposes, the primary assets of which are
Equity Interests of another Foreign Subsidiary that is a controlled foreign
corporation and, if applicable, intercompany debt issued by such Foreign
Subsidiary.


“Existing Credit Agreement” shall mean the Credit Agreement, dated as of June
27, 2008, among the Borrower, the lenders party thereto, Bank of America, as
administrative agent, and Wachovia Capital Markets, LLC, as syndication agent,
as in effect on the Initial Borrowing Date (immediately prior to giving effect
thereto).


“Existing Hedging Agreements” shall mean (x) Interest Rate Protection Agreements
and Other Hedging Agreements entered into with Bank of America and Wachovia
Bank, National Association, in each case as in effect on the Initial Borrowing
Date and (y) Other Hedging Agreements with Standard Chartered, as in effect in
the Initial Borrowing Date and without giving effect to any amendments,
extensions or other modifications thereafter, it being understood and agreed
that the maximum aggregate potential liability of the Credit Parties in respect
of the Interest Rate Protection Agreements described in clause (y) shall not
exceed $10,000,000.

NEWYORK 9228866 (2K)
-18-
 

--------------------------------------------------------------------------------



“Existing Indebtedness” shall mean, collectively, (i) Scheduled Existing
Indebtedness, (ii) Indebtedness pursuant to the Convertible Notes Documents, and
(iii) Indebtedness under Existing Overdraft Facilities.


“Existing Indebtedness Agreements” shall mean all agreements evidencing or
relating to any Existing Indebtedness of the Borrower or any of its
Subsidiaries.
“Existing Letter of Credit” shall have the meaning provided in Section 3.01(e).
“Existing Overdraft Facilities” shall mean the overdraft facilities and lines of
credit of certain Foreign Subsidiaries of the Borrower existing on the Second
Amendment Effective Date and as listed on Part B of Schedule IV hereto, in each
case in the committed amount set forth opposite such overdraft facility or line
of credit on said Part B of Schedule IV.


“Facing Fee” shall have the meaning provided in Section 4.01(c).


“FATCA” shall mean Sections 1471 through 1474 of the Code, as enacted on the
Effective Date (and any amended or successor version that is substantively
comparable provided that any such amended or successor version imposes criteria
that are no more onerous than those contained in such sections as enacted on the
Effective Date), and the regulations promulgated thereunder or published
administrative guidance implementing such Sections.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.01.


“Foreign Battery Sale-Leaseback Transaction” shall have the meaning provided in
Section 10.02(xx).


“Foreign Lender” shall have the meaning provided in Section 5.04(b).


“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or any of
its Subsidiaries residing outside the United States of America, which plan, fund
or other similar program provides, or results in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.



NEWYORK 9228866 (2K)
-19-
 

--------------------------------------------------------------------------------



“Foreign Receivables Facility” shall mean a receivables facility or receivables
factoring, discounting or other similar program entered into by a Foreign
Subsidiary of the Borrower providing for the discounted sale of receivables of
such Foreign Subsidiary.


“Foreign Receivables Facilities Financing Costs” shall mean, for any period, as
to any Foreign Subsidiary party to a Foreign Receivables Facility, the total
consolidated interest expense of such Foreign Subsidiary which would have
existed for such period pursuant to such Foreign Receivables Facility if same
were structured as a secured lending arrangement rather than as a receivables
facility or factoring program for the sale of receivables and related assets, in
each case assuming an imputed interest rate commensurate with amounts being
charged pursuant to the Foreign Receivables Facility (whether as fees, by way of
a discount on a receivable sold or otherwise).


“Foreign Receivables Indebtedness” shall mean indebtedness of one or more
Foreign Subsidiaries deemed to exist pursuant to a Foreign Receivables Facility,
determined as if such Foreign Receivables Facility were structured as a secured
financing transaction as opposed to an asset purchase and sale transaction.


“Foreign Subsidiary” shall mean each Subsidiary other than a Domestic
Subsidiary; provided that, notwithstanding the foregoing, each Cayman
Partnership Shareholder shall be deemed to be (and shall be treated as) a
Foreign Subsidiary for all purposes of this Agreement and the other Credit
Documents.


“Foreign Subsidiary Acquisition Debt” shall mean Indebtedness of any Foreign
Subsidiary of the Borrower incurred to finance a Permitted Acquisition.


“Fourth Amendment” shall mean the Fourth Amendment to Credit Agreement, dated as
of July 8, 2014, among the Borrower, the Administrative Agent, the Collateral
Agent and various Lenders party thereto.


“Fourth Amendment Effective Date” shall have the meaning provided in the
Fourth Amendment.


“Forms” shall have the meaning provided in Section 5.04(b).
“Fund” shall have the meaning provided in Section 13.07(g).


“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of Applicable Margins and
Sections 5.02, 9.14 and 10, including defined terms as used therein, and for all
purposes of determining the Leverage Ratio, are subject (to the extent provided
therein) to Section 13.21(a).


“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Syndication Agent, the Co-Documentation Agents, the Collateral Agent, the
Lenders, each Letter of Credit Issuer and each Person (other than any Credit
Party or any of its Subsidiaries) party to an Interest Rate Protection
Agreement, Commodity Agreement or Other Hedging

NEWYORK 9228866 (2K)
-20-
 

--------------------------------------------------------------------------------



Agreement to the extent that such party constitutes a Secured Creditor under the
Security Documents.


“Guaranteed Party” shall mean each Subsidiary of the Borrower party to an
Interest Rate Protection Agreement, Other Hedging Agreement or Commodity
Agreement with any Guaranteed Creditor.


“Guarantor” shall mean the Borrower (in its capacity as a guarantor pursuant to
Section 14) and each Subsidiary Guarantor.


“Guaranty” shall mean and include the Borrower Guaranty and the Subsidiaries
Guaranty.


“Hazardous Materials” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is friable, urea formaldehyde
foam insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, and radon gas; and (b) any
chemicals, materials or substances defined under any Environmental Law as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “restricted hazardous materials,” “extremely hazardous
wastes,” “restrictive hazardous wastes,” “toxic substances” or “toxic
pollutants”.


“Immaterial Subsidiary” shall mean, at any date of determination, any Subsidiary
designated as such by the Borrower in writing to the Administrative Agent, so
long as, in the case of each Subsidiary so designated, (x) the total
consolidated total revenues of such Subsidiary, taken together with all other
Subsidiaries so designated, do not comprise more than
5.07.5% of the total consolidated total revenues of the Borrower and its
Subsidiaries on the last day of the most recent fiscal quarter ended more than
forty-five (45) days prior to the date of determination and (y) such Subsidiary,
taken together with all other Subsidiaries so designated, does not have
consolidated assets with a fair market value in the aggregate in excess of
5.07.5% of the total consolidated assets of the Borrower and its Subsidiaries on
the last day of the most recent fiscal quarter ended more than forty-five (45)
days prior to the date of determination; provided, however, in the event that
the total consolidated total revenues or the fair market value of the total
consolidated assets of all Subsidiaries designated to the Administrative Agent
as Immaterial Subsidiaries at any time exceeds 5.07.5% of the total consolidated
assetsrevenues or the total consolidated total revenuesassets, respectively, of
the Borrower and its Subsidiaries, the Borrower shall take the actions required
by Section 9.11(g).


“Incremental Loan Commitment” shall mean any Incremental Term Loan
Commitment and/or any Incremental RL Commitment, as the context may require.


“Incremental Loan Commitment Agreement” shall mean any Incremental Term Loan
Commitment Agreement and/or any Incremental RL Commitment Agreement, as the
context may require.


“Incremental Loan Commitment Date” shall mean any Incremental Term Loan
Borrowing Date or any Incremental RL Commitment Date, as the context may
require.



NEWYORK 9228866 (2K)
-21-
 

--------------------------------------------------------------------------------



“Incremental Loan Commitment Request Requirements” shall mean, with respect to
any request for an Incremental Loan Commitment made pursuant to Section 2.15 or
2.16, the satisfaction of each of the following conditions on the date of such
request: (i) no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental Loan
Commitments then requested had been incurred, and the proposed Permitted
Acquisition (if any) to be financed with the proceeds of such Loans had been
consummated, on such date of request) and all of the representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date), (ii) the
Borrower shall be in compliance with the covenants contained in Sections 10.08
and 10.09 for the Calculation Period most recently ended prior to the date of
the request for Incremental Loan Commitments, on a Pro Forma Basis, as if the
relevant Loans to be made pursuant to such Incremental Loan Commitments
(assuming the full utilization thereof) had been incurred, and the proposed
Permitted Acquisition (if any) to be financed with the proceeds of such Loans
(as well as other Permitted Acquisitions theretofore consummated after the first
day of such Calculation Period) had occurred, on the first day of such
Calculation Period, and (iii) no unfunded Incremental Term Loan Commitments are
then outstanding, unless the full amount of such Incremental Term Loan
Commitments will be utilized on the date of the effectiveness of the Incremental
Term Loan Commitment Agreement to be entered into in connection with the
Incremental Term Loan Commitments of the new Tranche then being requested.
“Incremental Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Loan Commitment on a given Incremental Loan
Commitment Date, the satisfaction of each of the following conditions on or
prior to the effective date of the respective Incremental Loan Commitment
Agreement: (i) no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental Loan
Commitments then provided had been incurred, and the proposed Permitted
Acquisition (if any) to be financed with the proceeds of such Loans had been
consummated, on such date of effectiveness) and all of the representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date); (ii)
calculations are made by the Borrower demonstrating compliance with the
covenants contained in Sections 10.08 and 10.09 for the Calculation Period most
recently ended prior to such date of effectiveness, on a Pro Forma Basis, as if
the relevant Loans to be made pursuant to such Incremental Loan Commitments
(assuming the full utilization thereof) had been incurred, and the proposed
Permitted Acquisition (if any) to be financed with the proceeds of such Loans
(as well as other Permitted Acquisitions theretofore consummated after the first
day of such Calculation Period) had occurred, on the first day of such
Calculation Period; (iii) the delivery by the Borrower to the Administrative
Agent of an officer’s certificate executed by an Authorized Officer of the
Borrower and certifying as to compliance with preceding clauses (i) and (ii) and
containing the calculations (in reasonable detail) required by preceding clause
(ii); (iiiiv) the delivery by the Borrower to the Administrative Agent of an
acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Subsidiary Guarantor, acknowledging
that such

NEWYORK 9228866 (2K)
-22-
 

--------------------------------------------------------------------------------



Incremental Loan Commitment and all Loans subsequently incurred pursuant to such
Incremental Loan Commitment shall constitute (and be included in the definition
of) “Guaranteed Obligations” under the Subsidiaries Guaranty; (v) the delivery
by the Borrower and its Subsidiaries of such technical amendments, modifications
and/or supplements to the respective Security Documents as are reasonably
requested by the Administrative Agent to ensure that the additional Obligations
to be incurred pursuant to the Incremental Loan Commitments are secured by, and
entitled to the benefits of, the relevant Security Documents, and each of the
Lenders hereby agrees to, and authorizes the Collateral Agent to enter into, any
such technical amendments, modifications and/or supplements; (vi) the delivery
by the Borrower to the Administrative Agent of an opinion or opinions, in form
and substance reasonably satisfactory to the Administrative Agent, from counsel
to the Credit Parties reasonably satisfactory to the Administrative Agent and
dated such date, covering such of the matters set forth in the opinions of
counsel delivered to the Administrative Agent on the Effective Date pursuant to
Section 6.03 as may be reasonably requested by the Administrative Agent, and
such other matters incident to the transactions contemplated thereby as the
Administrative Agent may reasonably request; (vii) the delivery by the Borrower
and the other Credit Parties to the Administrative Agent of such other officers’
certificates, board of director resolutions and evidence of good standing as the
Administrative Agent shall reasonably request; (viii) the Borrower shall have
demonstrated to the Administrative Agent’s reasonable satisfaction that the full
amount of the relevant Loans to be made pursuant to such Incremental Loan
Commitments (assuming the full utilization thereof) may be incurred without
violating the terms of material Indebtedness of the Borrower and its
Subsidiaries, and (ix) the completion by the Borrower and the other Credit
Parties of such other actions as the Administrative Agent may reasonably request
in connection with such Incremental Loan Commitment.


“Incremental RL Commitment” shall mean, for any Lender, any commitment by such
Lender to make Revolving Loans pursuant to Section 2.01(b) as agreed to by such
Lender in the respective Incremental RL Commitment Agreement delivered pursuant
to Section 2.16; it being understood, however, that on each date upon which an
Incremental RL Commitment of any Lender becomes effective, such Incremental RL
Commitment of such Lender shall be added to (and thereafter become a part of)
the Revolving Loan Commitment of such Lender for all purposes of this Agreement
as contemplated by Section 2.16.


“Incremental RL Commitment Agreement” shall mean each Incremental RL Commitment
Agreement substantially in the form of Exhibit O (appropriately completed)
executed in accordance with Section 2.16.


“Incremental RL Commitment Date” shall mean each date upon which an Incremental
RL Commitment under an Incremental RL Commitment Agreement becomes effective as
provided in Section 2.16(b).


“Incremental RL Lender” shall have the meaning specified in Section 2.16(b).


“Incremental Term Loan” shall have the meaning provided in Section 2.01(c).

NEWYORK 9228866 (2K)
-23-
 

--------------------------------------------------------------------------------



“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.01(c) and as otherwise permitted by
Section 2.15.


“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section
2.15, in such amount as agreed to by such Lender in the respective Incremental
Term Loan Commitment Agreement and as set forth opposite such Lender’s name in
Schedule I (as modified in accordance with Section 2.15) directly below the
column entitled “Incremental Term Loan Commitment”, as the same may be
terminated pursuant to Section 4.03 or 11.


“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement substantially in the form of Exhibit N (appropriately
completed) executed in accordance with Section 2.15.


“Incremental Term Loan Lender” shall have the meaning provided in Section
2.15(b).


“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement relating
thereto, provided that the final maturity date for all Incremental Term Loans of
a given Tranche shall be the same date.


“Incremental Term Loan Percentage” of a Tranche of Incremental Term Loans shall
mean, at any time, a fraction (expressed as a percentage), the numerator of
which is equal to the aggregate outstanding principal amount of all Incremental
Term Loans of such Tranche at such time and the denominator of which is equal to
the aggregate outstanding principal amount of all Incremental Term Loans of all
Tranches at such time.
“Incremental Term Note” shall have the meaning provided in Section 2.05(a).


“Indebtedness” of any Person shall mean, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) the deferred purchase price
of assets or services payable to the sellers thereof or any of such seller’s
assignees which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person but excluding deferred rent and trade payables
not overdue by more than 60 days, both as determined in accordance with GAAP,
(iii) the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder, (iv) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (v) all
Capitalized Lease Obligations of such Person, (vi) all obligations of such
Person to pay a specified purchase price for goods or services whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vii) all
obligations under any Swap Contract, (viii) all Contingent Obligations of such
Person with respect to the types of Indebtedness specified in clauses (i)
through (vii) and (ix) through (x) hereof, (ix) all Chinese Receivables
Indebtedness and all other Foreign Receivables Indebtedness and, (x) all
Synthetic Lease Obligations and (xi) all Disqualified Preferred Stock issued by
such Person, valued, as of the date of determination, at

NEWYORK 9228866 (2K)
-24-
 

--------------------------------------------------------------------------------



the greater of (i) the maximum aggregate amount that would be payable upon
maturity, redemption, repayment or repurchase thereof (or of Disqualified
Preferred Stock or Indebtedness into which such Disqualified Preferred Stock is
convertible or exchangeable) and (ii) the maximum liquidation preference of such
Disqualified Preferred Stock; provided that Indebtedness shall not include trade
payables and accrued expenses, in each case arising in the ordinary course of
business and, in the case of trade payables, not overdue by more than 60 days.
The amount of any obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
“Indemnified Liabilities” shall have the meaning provided in Section 13.05.
“Indemnitees” shall have the meaning provided in Section 13.05.
“Information” shall have the meaning provided in Section 13.08.
“Initial Borrowing Date” shall mean the date upon which the initial Borrowing of
Loans occurs.


“Initial Test Date” shall have the meaning provided in the definition of
Applicable Margin contained herein.
“Intercompany Loan” shall have the meaning provided in Section 10.05(vi).
“Intercompany Note” shall mean a promissory note evidencing Intercompany
Loans or intercompany loans made or permitted pursuant to Sections 10.05(xi),
(xiv) and (xxv) or Section 10.04(ii), in each case duly executed and delivered
substantially in the form of Exhibit L, with blanks completed in conformity
herewith (or, in the case of any promissory note to evidence an Intercompany
Loan or any such other intercompany loan at any time on and after the Initial
Borrowing Date and prior to the date specified for the replacement thereof
pursuant to clause (ii) of Section 13.28, in such other form as may be
satisfactory to the Administrative Agent).


“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.


“Interest Period” with respect to any Eurodollar Loan, shall mean the interest
period applicable thereto, as determined pursuant to Section 2.09.


“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.


“Investment” shall have the meaning provided in the preamble to Section 10.05.

NEWYORK 9228866 (2K)
-25-
 

--------------------------------------------------------------------------------



“IRB Sale-Leaseback Transaction” means any arrangement of the Borrower or any of
its Wholly-Owned Domestic Subsidiaries with any industrial revenue authority in
the United States which provides for (i) the sale of Real Property or personal
property by the Borrower or such Subsidiary (other than any such Real Property
or personal property owned on the Initial Borrowing Date) to such authority,
(ii) the leaseback of such Real Property or personal property by the Borrower or
such Subsidiary from such authority, and (iii) the subsequent purchase by the
Borrower or such Subsidiary of tax-exempt industrial revenue bonds (or similar
instruments) issued by such authority.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Joint Lead Arrangers” means the collective reference to MLPFS and Wells Fargo
Securities, in their respective capacities as joint lead arrangers and joint
book managers.


“Joint Venture” shall mean any Person, other than an individual or a
Wholly-Owned Subsidiary of the Borrower, (i) in which the Borrower or a
Subsidiary of the Borrower holds or acquires an ownership interest (whether by
way of capital stock, partnership or limited liability company interest, or
other evidence of ownership) and (ii) which is engaged in a Permitted Business.


“Judgment Currency” shall have the meaning provided in Section 13.20.


“L/C Participant” shall have the meaning provided in Section 3.03(a).


“L/C Supportable Indebtedness” shall mean (i) obligations of the Borrower or its
Wholly-Owned Subsidiaries incurred in the ordinary course of business with
respect to insurance obligations and workers’ compensation, surety bonds and
other similar statutory obligations , (ii) performance obligations under supply,
service or construction contracts, including, without limitation, bid and/or
performance and/or payment bonds or guarantees related to the foregoing and
(iii) such other obligations of the Borrower or any of its Wholly-Owned
Subsidiaries as are reasonably acceptable to the Administrative Agent and the
Letter of Credit Issuer and otherwise permitted to exist pursuant to the terms
of this Agreement.


“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.16 or 13.07(b) and shall include, unless the context otherwise requires (x)
the Swingline Lender and (y) for purposes of Sections 12 and 13, each Letter of
Credit Issuer (except for purposes of Sections
13.01 and 13.07) and each other Secured Creditor (except for purposes of
Sections 13.01, 13.07, 13.10, 13.18 and 13.19).
“Lender Default” shall mean, as to any Lender (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to

NEWYORK 9228866 (2K)
-26-
 

--------------------------------------------------------------------------------



make available its portion of any Borrowing (including any Mandatory Borrowing)
or to fund its portion of any unreimbursed payment under Section 3.03, (ii) such
Lender or any Affiliate of such Lender that has “control” (within the meaning
provided in the definition of “Affiliate”) having (1) become the subject of a
proceeding under any Debtor Relief Law, or (2) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority, unless such ownership or
acquisition results in or provides such Lender with immunity from the
jurisdiction of the courts within the U.S. from the enforcement of judgments,
writs of attachment on its assets or permits such Lender (or such governmental
authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender, or (iii) a Lender having notified the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuer and/or
the Borrower that it does not intend to comply with its obligations under
Section 2.01(b), 2.01(e) or 3.03 in circumstances where such non-compliance
would constitute a breach of such Lender’s obligations under the respective
Section; provided that, for the purposes of (and only for purposes of) Section
2.01(d), Section 3.01(d), 5.02(j) and any documentation entered into pursuant to
the Back-Stop Arrangements (and the term “Defaulting Lender” as used therein),
the term “Lender Default” shall also include, as to any Lender, (a) any
previously cured “Lender Default” of such Lender under this Agreement, unless
such Lender Default has ceased to exist for a period of at least 90 consecutive
days, (b) any default by such Lender with respect to its obligations under any
other credit facility to which it is a party and which the Swingline Lender, any
Letter of Credit Issuer or the Administrative Agent believes in good faith has
occurred and is continuing, or (c) the failure of such Lender to make available
its portion of any Borrowing (including any Mandatory Borrowing) or to fund its
portion of any unreimbursed payment with respect to a Letter of Credit pursuant
to Section 3.03 within one (1) Business Day of the date (x) the Administrative
Agent (in its capacity as a Lender) or (y) Lenders constituting the Majority
Lenders with Revolving Loan Commitments has or have, as applicable, funded its
or their portion thereof.


“Letter of Credit” shall have the meaning provided in Section 3.01(a).


“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 3.01(d).


“Letter of Credit Fees” shall have the meaning provided in Section 4.01(b).


“Letter of Credit Issuer” shall mean (i) Bank of America, any affiliate of Bank
of America and any RL Lender (or affiliate of any RL Lender) which, at the
request of the Borrower and with the consent of the Administrative Agent, agrees
in such Lender’s (or affiliate’s) sole discretion to become a Letter of Credit
Issuer for purposes of issuing Letters of Credit pursuant to Section 3 and (ii)
with respect to any Existing Letter of Credit, the Lender designated as the
issuer thereof on Schedule XIII.



NEWYORK 9228866 (2K)
-27-
 

--------------------------------------------------------------------------------



“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit at such time and (ii) the aggregate amount of all Unpaid Drawings (taking
the Dollar Equivalent of any amounts owed in currencies other than U.S. Dollars)
in respect of all Letters of Credit at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Letter of Credit Request” shall have the meaning provided in Section 3.02(a).


“Leverage Ratio” shall mean, on any date of determination, the ratio of (x)
Consolidated Debt on such date to (y) Consolidated EBITDA for the Test Period
most recently ended on or prior to such date; provided that (i) for purposes of
any calculation of the Leverage Ratio pursuant to this Agreement, Consolidated
EBITDA shall be determined on a Pro Forma Basis in accordance with clause (iii)
of the definition of “Pro Forma Basis” contained herein and (ii) for purposes of
any calculation of the Leverage Ratio pursuant to Sections 9.14(a), 10.04(xxi),
10.05(xvi), 10.06(v), 10.06(vi) and 10.12(iv) and (viii) and the definitions of
“Applicable Margin”, “Incremental Loan Commitment Request Requirements” and
“Incremental Loan Commitment Requirements” only, Consolidated Debt shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.
“LIBOR” shall have the meaning provided in the definition of Eurodollar Rate.
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any similar recording or notice statute, and any lease having substantially the
same effect as the foregoing, but excluding the interest of a lessor under an
operating lease).


“Loan” shall mean each Revolving Loan, each Swingline Loan and, on and after the
incurrence thereof, each Incremental Term Loan.


“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.


“Management Agreement” shall mean all material agreements entered into by the
Borrower or any of its Subsidiaries with respect to the management of the
Borrower or any of its Subsidiaries (including consulting agreements and other
management advisory agreements but excluding employment agreements).


“Mandatory Borrowing” shall have the meaning provided in Section 2.01(e).


“Margin Regulations” shall mean Regulations T, U and X, collectively.



NEWYORK 9228866 (2K)
-28-
 

--------------------------------------------------------------------------------



“Margin Stock” shall have the meaning provided in Regulation U.


“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, properties, assets, operations, liabilities or financial condition of
the Borrower and its Subsidiaries taken as a whole or (ii) a material adverse
effect (x) on the rights or remedies of the Lenders or the Administrative Agent
hereunder or under any other Credit Document or (y) on the ability of any Credit
Party to perform its obligations to the Lenders or the Administrative Agent
hereunder or under any other Credit Document, taking into account in the case of
either of clauses (i) or (ii) above (in each such case to the extent relevant)
insurance, indemnities, rights of contribution and/or similar rights and claims
available and applicable to any determination pursuant to this definition so
long as consideration is given to the nature and quality of, and likelihood of
recovery under, such insurance, indemnities, rights of contribution and/or
similar rights and claims.


“Maturity Date” with respect to the applicable Tranche of Loans, shall mean the
Incremental Term Loan Maturity Date for such Tranche of Loans, the Revolving
Loan Maturity Date or the Swingline Expiry Date, as the case may be.
“Maximum Incremental Commitment Amount” shall mean$300,000,000.300,000,000;
provided that, for purposes of Sections 2.15 and Section 2.16, Incremental Loan
Commitments of $300,000,000 made available to the Borrower on the Fourth
Amendment Effective Date (immediately prior to giving effect thereto) shall not
reduce (or count as utilization of) the “Maximum Incremental Commitment Amount”.


“Maximum Rate” shall have the meaning provided in Section 13.10.


“Maximum Swingline Amount” shall mean $25,000,000.35,000,000.


“Minimum Borrowing Amount” shall mean (i) for Revolving Loans (x) maintained as
Eurodollar Loans, $1,000,000 and (y) maintained as Base Rate Loans, $100,000,
(ii) for Incremental Term Loans, $1,000,000, and (iii) for Swingline Loans,
$100,000.


“MLPFS” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise.
corporation.
“Modular Energy” shall mean Modular Energy Devices, Inc., a Delaware


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Multiemployer Plan” shall mean (i) any plan, as defined in Section 4001(a)(3)
of ERISA, which is maintained or contributed to (or to which there is an
obligation to contribute to) by the Borrower or a Subsidiary of the Borrower or
an ERISA Affiliate and that is subject to Title IV of ERISA, and (ii) each such
plan for the five year period immediately following the latest date on which the
Borrower, a Subsidiary of the Borrower or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan if, for purposes
of this clause (ii), the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate could currently incur any liability under such plan.

NEWYORK 9228866 (2K)
-29-
 

--------------------------------------------------------------------------------



“Net Cash Proceeds” shall mean for any event requiring a repayment of Loans
pursuant to Section 5.02, the gross cash proceeds (including any cash received
by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event.


“Net Sale Proceeds” shall mean for any sale of assets, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from any
sale of assets, net of (i) reasonable transaction costs (including, without
limitation, any underwriting, brokerage or other customary selling commissions
and reasonable legal, advisory and other fees and expenses, including title and
recording expenses, associated therewith) and payments of unassumed liabilities
relating to the assets sold at the time of, or within 30 days after, the date of
such sale, (ii) the amount of such gross cash proceeds required to be used to
repay any Indebtedness (other than Indebtedness of the Lenders pursuant to this
Agreement) which is secured by the respective assets which were sold, and (iii)
the estimated marginal increase in income taxes which will be payable by the
Borrower’s consolidated group with respect to the fiscal year in which the sale
occurs as a result of such sale; provided, however, that such gross proceeds
shall not include any portion of such gross cash proceeds which the Borrower
determines in good faith should be reserved for post-closing adjustments
(including indemnification payments) (to the extent the Borrower delivers to the
Lenders a certificate signed by its chief financial officer or treasurer,
controller or chief accounting officer as to such determination), it being
understood and agreed that on the day that all such post-closing adjustments
have been determined (which shall not be later than six months following the
date of the respective asset sale), the amount (if any) by which the reserved
amount in respect of such sale or disposition exceeds the actual post-closing
adjustments payable by the Borrower or any of its Subsidiaries shall constitute
Net Sale Proceeds on such date received by the Borrower and/or any of its
Subsidiaries from such sale, lease, transfer or other disposition. Net Sale
Proceeds shall not include any trade-in-credits or purchase price reductions
received by the Borrower or any of its Subsidiaries in connection with an
exchange of equipment for replacement equipment that is the functional
equivalent of such exchanged equipment.


“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.


“Non-Ring-Fenced Foreign Subsidiary” shall mean each Foreign Subsidiary of
the Borrower other than a Ring-Fenced Foreign Subsidiary.


“Non-Wholly Owned Entity” shall have the meaning provided in the definition of
Permitted Acquisition.


“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.


“Note” shall mean each Revolving Note, the Swingline Note and, on and after the
incurrence of Incremental Term Loans, each Incremental Term Note.



NEWYORK 9228866 (2K)
-30-
 

--------------------------------------------------------------------------------



“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).2.06.


“Notice of Conversion/Continuation” shall have the meaning provided in Section


“Notice Office” shall mean, with respect to notices for payments, requests for
credit extensions or other notices, the relevant office of the Administrative
Agent as set forth on Schedule II hereto or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.


“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to any
Agent, the Collateral Agent, any Letter of Credit Issuer, the Swingline Lender
or any Lender pursuant to the terms of this Agreement or any other Credit
Document (including all interest which accrues after the commencement of any
case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of, the Borrower or any of its Subsidiaries, whether or not
allowed in such case or proceeding).
“Other Creditors” shall have the meaning provided in the Security Agreement.


“Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against fluctuations in currency values.


“Participant” shall have the meaning provided in Section 13.07(d).


“Payment Office” means, with respect to any currency, the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule II with respect to
such currency, or such other address or account with respect to such currency as
the Administrative Agent may from time to time notify to the Borrower and the
Lenders.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Permitted Acquired Debt” shall have the meaning set forth in Section 10.04(vi).


“Permitted Acquisition” shall mean (i) the acquisition by the Borrower or any of
its Wholly-Owned Domestic Subsidiaries of assets constituting a business,
division or product line of any Person, not already a Subsidiary of the Borrower
or any of its Wholly-Owned Domestic Subsidiaries, or of 100% of the capital
stock or other Equity Interests of any such Person, which Person shall, as a
result of such acquisition, become a Wholly-Owned Domestic Subsidiary of the
Borrower or such Wholly-Owned Domestic Subsidiary or (ii) the acquisition by any
Wholly-Owned Foreign Subsidiary of assets constituting a business, division or
product line of any Person, not already a Subsidiary of the Borrower or any of
its Wholly-Owned Subsidiaries, or of at least 80% of the capital stock or other
Equity Interests of any such Person, which Person shall, as a result of such
acquisition, become a Foreign Subsidiary of the Borrower that is at least 80%
owned by the Borrower or such Wholly-Owned Foreign Subsidiary; provided that (A)
the consideration paid by the Borrower or such Wholly-Owned Subsidiary consists

NEWYORK 9228866 (2K)
-31-
 

--------------------------------------------------------------------------------



solely of cash (including proceeds of Revolving Loans), the issuance of Borrower
Common Stock, the issuance of any Qualified Preferred Stock otherwise permitted
pursuant to Section 10.13,, the incurrence of Indebtedness otherwise permitted
in Section 10.04 and the assumption/acquisition of any Permitted Acquired Debt
relating to such business, division, product line or Person which is permitted
to remain outstanding in accordance with the requirements of Section 10.04, (B)
in the case of the acquisition of 100% of the Equity Interests of any Person
(including by way of merger) (the “Acquired Person”), such Acquired Person shall
own no Equity Interests of any other Person unless either (x) such other Person
is a Wholly-Owned Subsidiary of such Acquired Person or (y) if such Acquired
Person owns Equity Interests in any other Person which is not a Wholly Owned
Subsidiary of such Acquired Person, (1) such other Person shall not have been
created or established in contemplation of, or for purposes of consummating,
such Permitted Acquisition and (2) the acquisition of such Person otherwise
complies with the requirements of Section 9.14(a)(iii), (C) substantially all of
the business, division or product line acquired pursuant to the respective
Permitted Acquisition, or the business of the Person (any such Person, an
“Acquired Person”) acquired pursuant to the respective Permitted Acquisition
(including by way of merger) and its Subsidiaries taken as a whole, is in the
United States, unless (x) either such acquisition is made by a Wholly-Owned
Foreign Subsidiary or (y) such acquisition otherwise complies with the
requirements of Section
9.14(a)(iii), (DC) the assets acquired, or the business of the Acquired Person,
shall be in a Permitted Business and (ED) all applicable requirements of
Sections 9.14 and 10.02 applicable to Permitted Acquisitions are satisfied.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing that such acquisition shall constitute a Permitted Acquisition for
purposes of this Agreement.


“Permitted Business” shall mean the manufacture, distribution, installation and
servicing of batteries and reasonably related products, and activities
reasonably related to the foregoing.
“Permitted Encumbrances” shall mean (i) as to any particular Real Property at
any time, such easements, encroachments, covenants, rights of way, minor
defects, irregularities or encumbrances on title which could not reasonably be
expected to materially impair such Real Property for the purpose for which it is
held by the mortgagor thereof and which do not secure any Indebtedness, (ii)
zoning and other municipal ordinances which are not violated in any material
respect by the existing improvements and the present use made by the mortgagor
thereof of the premises and (iii) general real estate taxes and assessments not
yet delinquent.


“Permitted Junior Notes” shall mean Indebtedness of the Borrower so long as (a)
if such Indebtedness is to be subordinated to the Obligations, such
subordination is on terms customary for a public offering or private placement
under Rule 144A of the Securities Act of unsecured subordinated notes (and on
market terms), (b) such Indebtedness does not provide for security, (c) such
Indebtedness does not provide for guaranties by any Person (other than the
Borrower and the Subsidiary Guarantors), (d) such Indebtedness is not subject to
amortization and does not mature, in any case at any time prior to the first
anniversary of the Revolving Loan Maturity Date, (e) the definitive agreement or
indenture governing such Indebtedness shall (1) not include any financial
maintenance covenants, (2) not contain covenant and default provisions

NEWYORK 9228866 (2K)
-32-
 

--------------------------------------------------------------------------------



which, when taken as a whole, are materially more restrictive or onerous than
those applicable to the Borrower and its Subsidiaries under this Agreement,
taken as a whole; provided that a certificate of an Authorized Officer delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), (3) only include a
“change of control” offer to repurchase covenant if such covenant does not
require a repurchase sooner than the date occurring 60 days after the applicable
triggering event and (4) only include an “asset sale” offer to purchase covenant
if such covenant permits the Borrower or a Subsidiary of the Borrower to repay
Obligations, and terminate Commitments, under this Agreement before offering to
purchase such Indebtedness, (f) the “default to other indebtedness” event of
default contained in the definitive agreement or indenture governing such
Indebtedness shall provide for “cross-acceleration” rather than a
“cross-default”, and (g) all other terms of such Indebtedness are (1) customary
(and on market terms) for a public offering or private placement under Rule 144A
of the Securities Act of the applicable type of high-yield debt securities, and
(2) together with any documentation relating thereto, reasonably satisfactory to
the Administrative Agent, as such Indebtedness may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
The issuance of Permitted Junior Notes shall be deemed to be a representation
and warranty by Borrower that all conditions thereto have been satisfied in all
material respects and that same is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder.


“Permitted Junior Notes Documents” shall mean the Permitted Junior Notes
Indenture, the Permitted Junior Notes and each other agreement, document or
instrument relating to the issuance of the Permitted Junior Notes, as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.


“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.


“Permitted Liens” shall have the meaning provided in Section 10.03.


“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, replacement, refunding, renewal or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, replaced,
refunded, renewed or extended, except by an amount equal to unpaid accrued
interest, fees, expenses and premium thereon and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
replacement, refunding, renewal or extension has a final stated maturity date
equal to or later than the final

NEWYORK 9228866 (2K)
-33-
 

--------------------------------------------------------------------------------



stated maturity date of, and has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of, the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended, (c) at the time
thereof, no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (d) except as provided in clause (ii) of the proviso
below in the case of the Convertible Notes, such modification, refinancing,
replacement, refunding, renewal or extension does not add guarantors, obligors
or security from that which applied to such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (e) to the extent such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, replacement, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended, (f) to the extent
such Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended is secured by Liens that are subordinated to the Liens securing the
Obligations, such modification, refinancing, replacement, refunding, renewal or
extension is unsecured or secured by Liens that are subordinated to the Liens
securing the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation (including any intercreditor or similar
agreements) governing the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended, and (g) if such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 10.04(xxi) or 10.04(xiv) (to the extent relating to
“Permitted Refinancing Indebtedness” in respect of Indebtedness incurred
pursuant to Section 10.04(xxi)), the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, interest rate
and redemption premium) of any such modified, refinanced, replaced, refunded,
renewed or extended Indebtedness, taken as a whole, are not materially less
favorable to the Credit Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, taken as a whole; provided that a certificate of an Authorized Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees); provided, however,
that (i) any intercompany Scheduled Existing Indebtedness and any other
intercompany Indebtedness set forth on Part A of Schedule IV (and subsequent
extensions, refinancings, renewals, replacements and refundings thereof as
provided above in this definition) may only be extended, refinanced, renewed,
replaced or refunded as provided above in this definition if the Indebtedness so
extended, refinanced, renewed, replaced or refunded has the same obligors(s) and
obligee(s) as the Indebtedness being extended, refinanced, renewed, replaced or
refunded and (ii) in the case of any refinancing of the Convertible Notes, the
restriction on the addition of guarantors in clause (d) above shall not apply,
so long as the same is effected with the proceeds of Permitted Junior Debt
incurred in accordance with the requirements of 10.04(xxi).
“Permitted Refinancing Debt Documents” shall mean the documentation governing
any Permitted Refinancing Indebtedness.

NEWYORK 9228866 (2K)
-34-
 

--------------------------------------------------------------------------------



“Permitted Refinancing Indebtedness” shall mean any Indebtedness modified,
refinanced, replaced, refunded, renewed or extended pursuant to, and in
accordance with the requirements of, a Permitted Refinancing.


“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.


“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan), which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Borrower or a Subsidiary of
the Borrower or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which the Borrower, or a Subsidiary of
the Borrower or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan to the extent that the Borrower or any
Subsidiary of the Borrower or an ERISA Affiliate could reasonably be expected to
have any liability under such Plan.
“Platform” shall have the meaning provided in Section 9.01.


“Pledge Agreement” shall have the meaning provided in Section 6.10(a).


“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
“PNC” shall mean PNC Bank, National Association in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.


“Preferred Stock,” as applied to the capital stock of any Person, means capital
stock of such Person (other than common stock of such Person) of any class or
classes (however designated) that ranks prior, as to the payment of dividends or
as to the distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of capital stock of any
other class of such Person, and shall include any Qualified Preferred Stock and
any preferred stock which is not Qualified Preferred Stock.


“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness, to finance a Permitted Acquisition, an
Investment pursuant to Section 10.05(xvi), a Debt Repurchase pursuant to
subclause (2) of the proviso at the end of Section 10.12, a Dividend pursuant to
Section 10.06(v) or (vi), a cash “net share” settlement pursuant to Section
10.12(iv) or any other Specified Transaction) after the first day of the
relevant Calculation Period or Test Period, as the case may be, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, (y) the
permanent repayment of any Indebtedness (other than revolving Indebtedness,
except to the extent accompanied by a corresponding permanent commitment
reduction) after the first day of the relevant Test Period or Calculation
Period, as the case may be, as if such Indebtedness had been retired or repaid
on the first day of such Test Period or Calculation Period, as the case may be,
and (z) any Permitted

NEWYORK 9228866 (2K)
-35-
 

--------------------------------------------------------------------------------



Acquisition or any Significant Asset Sale then being consummated as well as any
other Permitted Acquisition or any other Significant Asset Sale if consummated
after the first day of the relevant Test Period or Calculation Period, as the
case may be, and on or prior to the date of the respective Permitted Acquisition
or Significant Asset Sale, as the case may be, then being effected, with the
following rules to apply in connection therewith:


(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness, to finance
Permitted Acquisitions, an Investment pursuant to Section 10.05(xvi), a Debt
Repurchase pursuant to subclause (2) of the proviso at the end of Section 10.12,
Dividends pursuant to Section 10.06(v) or (vi), a cash “net share” settlement
pursuant to Section 10.12(iv) or any other Specified Transaction) incurred or
issued after the first day of the relevant Test Period or Calculation Period
(whether incurred to finance a Permitted Acquisition, to refinance Indebtedness
or otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period or Calculation Period, as the
case may be, shall be deemed to have been retired or redeemed on the first day
of such Test Period or Calculation Period, as the case may be, and remain
retired through the date of determination;


(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause (i)
shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions;


(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Calculation Period or Test Period
(or thereafter, for purposes of determinations pursuant to Sections 9.14(a),
10.04(xxi),
10.05(xvi), 10.06 (v) or (vi) and 10.12(iv) and (viii) and the definitions of
“Applicable Margin”, “Incremental Loan Commitment Request Requirements” and
“Incremental Loan Commitment Requirements” only) as if same had occurred on the
first day of the respective Calculation Period or Test Period, as the case may
be, taking into account, in the case of any Permitted Acquisition, factually
supportable and identifiable cost savings and expenses which would otherwise be
accounted for as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act, as if such cost savings or expenses were realized on the
first day of the respective period; and

NEWYORK 9228866 (2K)
-36-
 

--------------------------------------------------------------------------------



(iv) in the case of any Permitted Acquisition or Significant Asset Sale to be
consummated prior to the date on which financial statements have been (or are
required to be) delivered pursuant to Section 9.01(a) for the fiscal quarter
ending nearest to June 30, 2011, any calculation of compliance with Section
10.08 or 10.09 required to be made on a “Pro Forma Basis” shall use the covenant
levels applicable to the Test Period ended nearest to June 30, 2011 set forth in
Section 10.08 or 10.09, as the case may be.


“Pro Forma Liquidity” shall mean, at any time of determination, the sum of (x)
the Total Unutilized Revolving Loan Commitment at such time and (y) Unrestricted
cash and Cash Equivalents of the Borrower and its Subsidiaries (in the case of
Unrestricted cash and Cash Equivalents of Foreign Subsidiaries, subject to a 35%
adjustment to account for implied repatriation costs) at such time; provided
that for purposes of determining the Total Unutilized Revolving Loan Commitment
and Unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries
at such time, pro forma effect shall be given to the incurrence of Revolving
Loans and Swingline Loans and the net use of Unrestricted cash and Cash
Equivalents projected in good faith by the Borrower to be incurred or used
during the immediately succeeding 120-day period to finance Capital
Expenditures, Permitted Acquisitions and other non-ordinary course Investments
permitted under Section 10.05.


“Projections” shall mean the detailed projected consolidated financial
statements of the Borrower and its Subsidiaries certified by a senior financial
officer of the Borrower for the period commencing on April 1, 2011 and ending
March 31, 2016 and made available to the Lenders on or prior to the Initial
Borrowing Date.


“Public Lender” shall have the meaning provided in Section 9.01.


“Qualified Preferred Stock” shall mean any preferred stock of the Borrower so
long as the terms of any such preferred stock (i) do not contain any mandatory
put, redemption, repayment, sinking fund or other similar provision requiring
payment prior to one year after the latest Maturity Date (as determined at the
time of issuance of such Qualified Preferred Stock) other than to the extent
such provision is triggered as a result of a change of control or asset sale, so
long as the rights of the holders thereof upon the occurrence of such change of
control or asset sale event are subject to the prior payment in full of all
Obligations, the cancellation of all Letters of Credit and termination of the
Commitments, (ii) do not require the cash payment of dividends at a time when
such payment would be prohibited or not permitted under this Agreement, (iii) do
not contain any covenants, (iv) do not grant the holders thereof any voting
rights except for (x) voting rights required to be granted to such holders under
applicable law and (y) limited customary voting rights on fundamental matters
such as mergers, consolidations, sales of all or substantially all of the assets
of the Borrower, or liquidations involving the Borrower, and (v) are otherwise
reasonably satisfactory to the Administrative Agent.


“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December.


“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.

NEWYORK 9228866 (2K)
-37-
 

--------------------------------------------------------------------------------



“RBIF” shall mean RB International Finance (USA) LLC, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.


“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.


“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any insurance or condemnation proceeds (other than proceeds from
business interruption insurance) payable (i) by reason of theft, physical
destruction or damage or any other similar event with respect to any properties
or assets of the Borrower or any of its Subsidiaries, (ii) by reason of any
condemnation, taking, seizing or similar event with respect to any properties or
assets of the Borrower or any of its Subsidiaries and (iii) under any policy of
insurance required to be maintained under Section 9.03.


“Refinancing” shall mean the refinancing transactions described in Sections
6.08(a), (b) and (c).


“Refinancing Documents” shall mean documents, letters and agreements entered
into in connection with the Refinancing.


“Register” shall have the meaning provided in Section 13.07(c).


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.


“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from to time in effect and any successor to all or any portion
thereof.


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.


“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof.


“Release” means disposing, discharging, injecting, spilling, pumping, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing, pouring and
the like, into or upon any land or water or air, or otherwise entering into the
environment.


“Relevant Guaranteed Obligations” shall mean all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities of each Guaranteed Party
owing under each Interest Rate Protection Agreement, Commodity Agreement and
Other Hedging Agreement entered into by such Guaranteed Party with any
Guaranteed Creditor, whether now in existence or hereafter arising (including
the Existing Hedging Agreements, to the extent of the maximum liability

NEWYORK 9228866 (2K)
-38-
 

--------------------------------------------------------------------------------



permitted in the definition thereof), and the due performance and compliance by
each such Guaranteed Party with all terms, conditions and agreements contained
therein.


“Relevant Jurisdiction” shall have the meaning provided in Section 13.04.


“Replaced Lender” shall have the meaning provided in Section 2.13.


“Replacement Lender” shall have the meaning provided in Section 2.13.


“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the
30-day notice period is waived under subsection .22, .23, .25, .27, or .28 of
PBGC Regulation
Section 4043.
“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding Incremental Term Loans (if any) and Revolving Loan Commitments (or
after the termination thereof, outstanding Revolving Loans and RL Percentage of
outstanding Swingline Loans and Letter of Credit Outstandings) represent an
amount greater than 50% of the sum of all outstanding Incremental Term Loans (if
any) of Non-Defaulting Lenders and the sum of all Revolving Loan Commitments of
all Non-Defaulting Lenders (or after the termination thereof, the sum of the
then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person (other than the Collateral Agent for
the benefit of the Secured Creditors) or (iii) are not otherwise generally
available for use by the Borrower or such Subsidiary.
“Revolving Loan” shall have the meaning provided in Section 2.01(b).


“Revolving Loan Commitment” shall mean, with respect to each RL Lender, the
amount set forth opposite such Lender’s name in Schedule I directly below the
column entitled “Revolving Loan Commitment,” as the same may be (x) reduced from
time to time pursuant to Sections 4.02 and/or Section 11, (y) increased by the
amount of any Incremental RL Commitment of such RL Lenders as contemplated by
Section 2.16 or (z) adjusted from to time as a result of assignments to or from
such Lender pursuant to Section 2.13 or 13.07(b).


“Revolving Loan Maturity Date” shall mean September 30, 2018.


“Revolving Note” shall have the meaning provided in Section 2.0(a).


“Ring-Fenced Foreign Subsidiary” shall mean each Foreign Subsidiary of the
Borrower as of the Effective Date (other than the Cayman Partnership and any of
its Foreign Subsidiaries), so long as same remains a Subsidiary of the Borrower.

NEWYORK 9228866 (2K)
-39-
 

--------------------------------------------------------------------------------



“RL Lender” shall mean at any time each Lender with a Revolving Loan Commitment
or with outstanding Revolving Loans or any participation in one or more
outstanding Letters of Credit or Swingline Loans.


“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time; provided that if the RL Percentage of any Lender is to
be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of the Lenders shall be determined immediately prior
(and without giving effect) to such termination. Hill, Inc.


“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw 8.20.


“Scheduled Existing Indebtedness” shall have the meaning provided in Section


“Scheduled Incremental Term Loan Repayment” shall have the meaning provided in
Section 5.02(b).


“Scheduled Incremental Term Loan Repayment Date” shall have the meaning provided
in Section 5.02(b).


“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.


“Second Amendment” shall mean the Second Amendment to Credit Agreement, dated as
of August 2, 2013, among the Borrower, the Administrative Agent, the Collateral
Agent and various Lenders party thereto.


“Second Amendment Effective Date” shall have the meaning provided in the
Second Amendment.
 
“Section 5.04(b)(ii) Certificate” shall have the meaning provided in Section
thereto.


“Secured Creditors” shall have the meaning provided in the Security Documents.


“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


“Security Agreement” shall have the meaning provided in Section 6.10(b).
“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.


“Security Documents” shall mean and include the Security Agreement, the Pledge
Agreement, each Additional Security Document, if any, and any other pledge
agreement entered

NEWYORK 9228866 (2K)
-40-
 

--------------------------------------------------------------------------------



into pursuant to Section 13.25; provided, that any cash collateral or other
agreements entered into pursuant to the Back-Stop Arrangements shall constitute
“Security Documents” solely for purposes of (x) Sections 8.03 and 10.03(iii) and
(y) the term “Credit Documents” as used in Sections 10.04(i), 10.14, 13.04 and
13.05.


“Senior Secured Consolidated Debt” shall mean, at any time, the remainder of (x)
Consolidated Debt at such time less (y) the amount of all Consolidated Debt at
such time which is not secured by any asset or property of the Borrower or any
of its Subsidiaries.


“Senior Secured Leverage Ratio” shall mean, on any date of determination, the
ratio of (x) Senior Secured Consolidated Debt on such date to (y) Consolidated
EBITDA for the Calculation Period most recently ended on or prior to such date;
provided that for purposes of any calculation of the Senior Secured Leverage
Ratio pursuant to this Agreement, (i) Consolidated EBITDA shall be determined on
a Pro Forma Basis in accordance with clause (iii) of the definition of “Pro
Forma Basis” contained herein and (ii) Senior Secured Consolidated Debt shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.


“Shareholder Subordinated Note” shall mean an unsecured junior subordinated note
issued by the Borrower (and not guaranteed or supported in any way by any
Subsidiary of the Borrower), which note shall be in the form of Exhibit M;
provided that additional provisions may be included so long as such provisions
do not adversely affect the interests of the Lenders in a material manner and
are not in conflict with the provisions of this Agreement or any other Credit
Document and are otherwise reasonably acceptable to the Administrative Agent.
“Shareholders’ Rights Plan” shall mean a plan approved by the board of directors
of the Borrower providing for the distribution to shareholders of the Borrower
of rights to purchase Preferred Stock of the Borrower (which Preferred Stock
need not be Qualified Preferred Stock) on such terms and conditions as are
customary for similar plans adopted by publicly-held companies of comparable
size to the Borrower.


“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $75,000,000.
“Significant Permitted Acquisition” shall mean any Permitted Acquisition, the
consideration paid in connection with which is at least $10,000,000.25,000,000.


“Special Interest Period” shall mean a period with a duration of (i) not less
than three months minus three days and (ii) not greater than three months plus
three days, as set forth in the applicable Notice of Conversion/Continuation
delivered by the Borrower to the Administrative Agent, specifying, inter alia,
the exact calendar day on which such period ends.


“Specified Default” shall mean any Default under Section 11.01 or 11.05.


“Specified Transaction” shall mean any Permitted Acquisition, any other
Investment in an Acquired Person, any Significant Asset Sale, any Dividend, any
Debt Repurchase or any other event that by the terms of this Agreement requires
compliance on a “Pro Forma Basis” with a test or covenant hereunder.

NEWYORK 9228866 (2K)
-41-
 

--------------------------------------------------------------------------------



“Standby Letter of Credit” shall have the meaning provided in Section 3.01(a).


“Start Date” shall have the meaning provided in the definition of Applicable
Margin.


“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount available to be drawn thereunder (in each case determined (i) without
regard to whether any conditions to drawing thereunder could then be met, (ii)
after giving effect to any step-up or increase in the maximum amount to be made
available under such Letter of Credit after the issuance thereof, regardless of
whether or not such step-up or increase has in fact occurred at such time but
(iii) after giving effect to all previous drawings made thereunder); provided
that except as such term is used in Section 3.01(c)(v), the “Stated Amount” of
each Letter of Credit denominated in a currency other than U.S. Dollars shall
be, on any date of calculation, the Dollar Equivalent of the maximum amount
available to be drawn in Euros or Sterling, as the case may be, thereunder
(determined (i) without regard to whether any conditions to drawing thereunder
could then be met, (ii) after giving effect to any step-up or increase in the
maximum amount to be made available under such Letter of Credit after the
issuance thereof, regardless of whether or not such step-up or increase has in
fact occurred at such time but (iii) after giving effect to all previous
drawings made thereunder).


“Sterling” and “£” shall mean freely transferable lawful money of the United
Kingdom (expressed in pounds sterling).
“Subsidiaries Guaranty” shall have the meaning provided in Section 6.09.
“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, limited liability
company, association, joint venture or other entity (other than a corporation)
in which such Person directly or indirectly through Subsidiaries, has more than
a 50% equity interest at the time.


“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of the
Borrower (other than the Cayman Partnership Shareholders and Immaterial
Subsidiaries).


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms

NEWYORK 9228866 (2K)
-42-
 

--------------------------------------------------------------------------------



and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swingline Back-Stop Arrangements” shall have the meaning provided in Section
2.01(d).


“Swingline Expiry Date” shall mean the date which is five Business Days prior to
the Revolving Loan Maturity Date.


“Swingline Lender” shall mean Bank of America acting in its capacity as a lender
of Swingline Loans.


“Swingline Loan” shall have the meaning provided in Section 2.01(d).


“Swingline Note” shall have the meaning provided in Section 2.05(a).


“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Tax Allocation Agreements” shall mean any tax sharing or tax allocation
agreements entered into by the Borrower or any of its Subsidiaries.


“Tax Benefit” shall have the meaning provided in Section 5.04(c).


“Taxes” shall have the meaning provided in Section 5.04(a).


“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

NEWYORK 9228866 (2K)
-43-
 

--------------------------------------------------------------------------------



“Total Assets” shall mean, at any time, total assets of the Borrower and its
Subsidiaries on a consolidated basis prepared in accordance with GAAP, as shown
on the most recent consolidated balance sheet of the Borrower delivered (or
required to be delivered) pursuant to Section 9.01(a) or (b) (as may be
expressly stated).


“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.


“Total Foreign Assets” shall mean, at any time, total assets of the Foreign
Subsidiaries of the Borrower determined on a consolidated basis in accordance
with GAAP, as shown on the most recent consolidated balance sheet of the
Borrower delivered (or required to be delivered) pursuant to Section 9.01(a) or
(b) (as may be expressly stated).


“Total Incremental Term Loan Commitment” of any Tranche of Incremental Term
Loans shall mean, at any time, the sum of the Incremental Term Loan Commitments
of such Tranche of each of the Lenders at such time.


“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.


“Total Unutilized Revolving Loan Commitment” shall mean, at any time, (i) the
Total Revolving Loan Commitment at such time less (ii) the sum of the aggregate
principal amount of all Revolving Loans and Swingline Loans outstanding at such
time plus the Letter of Credit Outstandings at such time.
“Trade Letter of Credit” shall have the meaning set forth in Section 3.01(a).
“Tranche” shall mean the respective facilities and commitments utilized in
making Loans hereunder (i.e., whether Revolving Loans, Swingline Loans or
Incremental Term Loans made pursuant to one or more tranches designated pursuant
to the respective Incremental Term Loan Commitment Agreements in accordance with
the relevant requirements specified in Section 2.15); provided that in the
circumstances contemplated by Section 2.15(c), Incremental Term Loans may be
made part of a then existing Tranche of Incremental Term Loans.


“Transaction” shall mean, collectively, (i) the Refinancing, (ii) the entering
into of the Credit Documents and the incurrence of all Loans and issuance (or
deemed issuance) of all Letters of Credit on the Initial Borrowing Date and
(iii) the payment of fees and expenses in connection with the foregoing.


“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.


“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.


“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each

NEWYORK 9228866 (2K)
-44-
 

--------------------------------------------------------------------------------



determined in accordance with Statement of Financial Accounting Standards No.
87, based upon the actuarial assumptions used by the Plan’s actuary in the most
recent annual valuation of the Plan.
“Unpaid Drawing” shall have the meaning provided in Section 3.04(a).
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.


“Unutilized Revolving Loan Commitment” with respect to any RL Lender, at any
time, shall mean such RL Lender’s Revolving Loan Commitment at such time less
the sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such RL Lender and (ii) such RL Lender’s RL Percentage of the total
Letter of Credit Outstandings at such time.


“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States of America.


“Wells Fargo Bank” shall mean Wells Fargo Bank, National Association, in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise.


“Wells Fargo Securities” shall mean Wells Fargo Securities, LLC, in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise.


“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.


“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is not a Domestic Subsidiary.


“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation
100% of whose capital stock (other than director’s qualifying shares and/or
other nominal amounts of shares required to be held other than by such Person
under applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (for such purpose, without taking account of
directors qualifying shares and/or other nominal amounts of shares required to
be held by such Person under applicable law); provided that (i) Shenzhen Huada
Power Supply Mechanical & Electrical Co. Ltd. (China), EnerSys (Jianqsu) Huada
Batteries Company Limited (China), Energia AD (Bulgaria) and EnerSys SARL
(France) shall be deemed to be “Wholly-Owned Subsidiaries” of the Borrower for
all purposes of this Agreement, so long as at least 80% of the capital (and
voting) stock of such entities is at all times owned (directly or indirectly) by
the Borrower or a Wholly-Owned Subsidiary of the Borrower and (ii) any Foreign
Subsidiary formed, created or acquired after the Initial Borrowing Date shall be
deemed to be a “Wholly-Owned Subsidiary” of the Borrower for all purposes of
this Agreement, so long as at least 80% of the economic (and voting) Equity
Interests of such Foreign Subsidiary are at all times owned (directly or
indirectly) by the Borrower.

NEWYORK 9228866 (2K)
-45-
 

--------------------------------------------------------------------------------



“Written” (whether lower or upper case) or “in writing” shall mean any form of
written communication or a communication by means of telex, facsimile device,
telegraph or cable.


SECTION 2. Amount and Terms of Credit.


2.01. Commitments. (a) [Reserved.]


(b)    Subject to and upon the terms and conditions set forth herein, each RL
Lender severally agrees, at any time and from time to time on and after the
Initial Borrowing Date and prior to the Revolving Loan Maturity Date, to make a
revolving loan or revolving loans (each, a “Revolving Loan” and, collectively,
the “Revolving Loans”) to the Borrower, which Revolving Loans:


(i)    shall be denominated in U.S. Dollars;


(ii)    shall, at the option of the Borrower, be incurred and maintained as,
and/or converted into, Base Rate Loans or Eurodollar Loans; provided that except
as otherwise specifically provided in Section 2.10(b), all Revolving Loans made
as part of the same Borrowing shall at all times be of the same Type;


(iii)    may be repaid and reborrowed in accordance with the provisions hereof;


(iv)    shall not exceed for any Lender at any time outstanding that aggregate
principal amount which, when added to such Lender’s RL Percentage of the sum of
(x) the Letter of Credit Outstandings (exclusive of Unpaid Drawings which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Loans) at such time and (y) the aggregate
principal amount of all Swingline Loans (exclusive of Swingline Loans which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Loans) then outstanding, equals the Revolving
Loan Commitment of such Lender at such time; and
(v)    shall not exceed for all Lenders at any time outstanding that aggregate
principal amount which, when added to (x) the Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) at such time and (y) the aggregate principal amount of all Swingline
Loans (exclusive of Swingline Loans which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) then outstanding, exceeds the Total Revolving Loan Commitment then in
effect.
(c)    Subject to and upon the terms and conditions set forth herein, each
Lender with an Incremental Term Loan Commitment for a given Tranche of
Incremental Term Loans severally agrees to make a term loan or term loans (each,
an “Incremental Term Loan” and, collectively, the “Incremental Term Loans”) to
the Borrower, which Incremental Term Loans (i) shall be incurred pursuant to a
single drawing on the respective Incremental Term Loan


NEWYORK 9228866 (2K)
-46-
 

--------------------------------------------------------------------------------



Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans;
provided that, except as otherwise specifically provided in Section
2.10(b), all Incremental Term Loans of a given Tranche made as part of the same
Borrowing shall at all times consist of Incremental Term Loans of the same Type,
and (iv) shall not exceed for any such Incremental Term Loan Lender at any time
of any incurrence thereof, the Incremental Term Loan Commitment of such
Incremental Term Loan Lender for such Tranche on the respective Incremental Term
Loan Borrowing Date. Once repaid, Incremental Term Loans may not be reborrowed.


(d)    Subject to and upon the terms and conditions set forth herein, the
Swingline Lender in its capacity as such agrees to make at any time and from
time to time on and after the Initial Borrowing Date and prior to the Swingline
Expiry Date, a revolving loan or revolving loans to the Borrower (each, a
“Swingline Loan” and, collectively, the “Swingline Loans”), which Swingline
Loans:


(i)    shall be denominated in U.S. Dollars;


(ii)    shall be made and maintained as Base Rate Loans;


(iii)    may be repaid and reborrowed in accordance with the provisions hereof;
(iv)    shall not exceed in aggregate principal amount at any time outstanding,
when combined with (x) the aggregate principal amount of all Revolving Loans
then outstanding and (y) the Letter of Credit Outstandings at such time, the
Total Revolving Loan Commitment at such time (after giving effect to any changes
thereto on such date); and


(v)    shall not exceed in aggregate principal amount at any time outstanding
the Maximum Swingline Amount.
Notwithstanding anything contained in this Section 2.01(d), (i) the Swingline
Lender shall not be obligated to make any Swingline Loans at a time when a
Lender Default exists unless the Swingline Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate the Swingline Lender’s risk
with respect to the Defaulting Lender’s or Defaulting Lenders’ participation in
such Swingline Loans, including by cash collateralizing such Defaulting Lender’s
or Defaulting Lenders’ RL Percentage(s) of the outstanding Swingline Loans (such
arrangements, the “Swingline Back-Stop Arrangements”) and (ii) the Swingline
Lender will not make a Swingline Loan after it has received written notice from
the Borrower or the Administrative Agent (at the direction of the Required
Lenders) stating that a Default or an Event of Default exists until such time as
the Swingline Lender shall have received a written notice of (i) rescission of
such notice from the party or parties originally delivering the same or (ii) a
waiver of such Default or Event of Default from the Required Lenders.
(e)    On any Business Day, the Swingline Lender may, in its sole discretion,
give notice to the RL Lenders that its outstanding Swingline Loans shall be
funded with a Borrowing of Revolving Loans (provided that each such notice shall
be deemed to have been


NEWYORK 9228865 (2K)
-47-
 

--------------------------------------------------------------------------------



automatically given upon the occurrence of a Default or an Event of Default
under Section 11.05 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case a Borrowing of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all RL Lenders pro
rata based on each RL Lender’s RL Percentage (determined before giving effect to
any termination of the Revolving Loan Commitments pursuant to the last paragraph
of Section 11), and the proceeds thereof shall be applied directly to repay the
Swingline Lender for such outstanding Swingline Loans. Each RL Lender hereby
irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) that the amount of the Mandatory Borrowing may not
comply with the Minimum Borrowing Amount otherwise required hereunder, (ii)
whether any conditions specified in Section 6 or 7 are then satisfied, (iii)
whether a Default or an Event of Default has occurred and is continuing, (iv)
the date of such Mandatory Borrowing and (v) the amount of the Total Revolving
Loan Commitment at such time. In the event that any Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each RL Lender (other than the
Swingline Lender) hereby agrees that it shall forthwith purchase from the
Swingline Lender (without recourse or warranty) such assignment of the
outstanding Swingline Loans as shall be necessary to cause the RL Lenders to
share in such Swingline Loans ratably based upon their respective RL Percentages
(determined before giving effect to any termination of the Revolving Loan
Commitments pursuant to the last paragraph of Section 11); provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date the respective assignment is purchased and, to
the extent attributable to the purchased assignment, shall be payable to the RL
Lender purchasing same from and after such date of purchase (or, if earlier,
from the date on which the Mandatory Borrowing would otherwise have occurred, so
long as the payments required by following clause (y) have in fact been made)
and (y) at the time any purchase of assignments pursuant to this sentence is
actually made, the purchasing RL Lender shall be required to pay the Swingline
Lender interest on the principal amount of the assignment purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such assignment, at the
rate otherwise applicable to Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter.


2.02. Minimum Borrowing Amounts, etc. The aggregate principal amount of
each Borrowing of Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount applicable to such Tranche; provided that Mandatory
Borrowings shall be made in the amounts required by Section 2.01(e). More than
one Borrowing may be incurred on any day; provided that at no time shall there
be outstanding more than fifteen Borrowings of Eurodollar Loans.


2.03. Notice of Borrowing. (a) Whenever the Borrower desires to make a Borrowing
of Loans hereunder (excluding Borrowings of Swingline Loans and Mandatory
Borrowings), it shall give the Administrative Agent at its Notice Office, prior
to 12:00 Noon (New York City time), at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Eurodollar Loans and at least one Business


NEWYORK 9228865 (2K)
-48-
 

--------------------------------------------------------------------------------



Day’s prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of Base Rate Loans to be made hereunder. Each such written
notice or written confirmation of telephonic notice (each, a “Notice of
Borrowing”) shall, except as otherwise expressly provided in Section 2.10, be
irrevocable, and, in the case of each written notice and each confirmation of
telephonic notice, shall be given by an Authorized Officer of the Borrower in
the form of Exhibit A-1, appropriately completed to specify: (i) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, (ii) the
date of such Borrowing (which shall be a Business Day), (iii) whether the
respective Borrowing shall consist of Revolving Loans or Incremental Term Loans
and, if Incremental Term Loans, the specific Tranche thereof and (iv) whether
the respective Borrowing shall consist of Base Rate Loans or, to the extent
permitted hereunder, Eurodollar Loans and, if Eurodollar Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each Lender which is required to make Loans of the Tranche
specified in the respective Notice of Borrowing, written notice (or telephonic
notice promptly confirmed in writing) of each proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.


(b)    (i) Whenever the Borrower desires to incur Swingline Loans hereunder, it
shall give the Swingline Lender not later than 2:00 P.M. (New York City time) on
the day such Swingline Loan is to be made, written notice (or telephonic notice
promptly confirmed in writing) of each Swingline Loan to be made hereunder. Each
such notice shall be irrevocable and shall specify in each case (x) the date of
such Borrowing (which shall be a Business Day) and (y) the aggregate principal
amount of the Swingline Loan to be made pursuant to such Borrowing.


(ii)    Mandatory Borrowings shall be made upon the notice (or deemed notice)
specified in Section 2.01(e), with the Borrower irrevocably agreeing, by its
incurrence of any Swingline Loan, to the making of Mandatory Borrowings as set
forth in such Section 2.01(e).


(c)    Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent or the Swingline Lender (in the case of a Borrowing of
Swingline Loans) or the Letter of Credit Issuer (in the case of the issuance of
Letters of Credit), as the case may be, may, prior to receipt of written
confirmation, act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent, the Swingline Lender or the Letter of
Credit Issuer, as the case may be, in good faith to be from an Authorized
Officer of the Borrower. In each such case, the Administrative Agent’s, the
Swingline Lender’s or the respective Letter of Credit Issuer’s record of the
terms of such telephonic notice shall be conclusive evidence of the contents of
such notice, absent manifest error.


2.04. Funding by Lenders, Disbursement of Funds etc.. (a) Not later than 1:00
P.M. (New York City time) on the date specified in each Notice of Borrowing (or
(x) in the case of Swingline Loans, not later than 3:00 P.M. (New York City
time) on the date specified in Section 2.03(b)(i) or (y) in the case of
Mandatory Borrowings, not later than 12:00 Noon (New York City time) on the date
specified in Section 2.01(e)), each Lender with a Commitment under the
respective Tranche will make available its pro rata share (determined in
accordance with Section 2.07), if any, of each Borrowing requested to be made on
such date (or in the case of


NEWYORK 9228865 (2K)
-49-
 

--------------------------------------------------------------------------------



Swingline Loans, the Swingline Lender shall make available the full amount
thereof) in the manner provided below. All amounts shall be made available to
the Administrative Agent in U.S. Dollars and in immediately available funds at
the Payment Office and the Administrative Agent promptly will make available to
the Borrower by depositing to its account at the Payment Office the aggregate of
the amounts so made available in the type of funds received. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available same to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
on demand from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (x) if paid by such Lender, the overnight Federal Funds
Rate or (y) if paid by the Borrower, the then applicable rate of interest,
calculated in accordance with Section 2.08. A notice of the Administrative Agent
to any Lender or the Borrower with respect to any amount owing under this clause
(a) shall be conclusive, absent manifest error.


(b)    Nothing in this Agreement shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.


(c)        If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Event set
forth in Sections 6 and/or 7 are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.


(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Letter of Credit Issuer, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Letter of Credit Issuer, as the case may be, severally agree to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Letter of Credit Issuer, in immediately


NEWYORK 9228865 (2K)
-50-
 

--------------------------------------------------------------------------------



available funds with interest thereon, for each day from and including the date
such amount is distributed to it but excluding the date of payment to the
Administrative Agent, at the overnight Federal Funds Rate. A notice of the
Administrative Agent to any Lender with respect to any amount owing under this
clause (d) shall be conclusive, absent manifest error.


2.05. Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, all the Loans made to it by each Lender shall be set forth on the Register
maintained by the
Administrative Agent pursuant to Section 13.07(c) and, subject to the provisions
of Section 2.05(g), shall be evidenced (i) if Revolving Loans, by a promissory
note substantially in the form of Exhibit B-1 with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”), (ii) if Incremental Term Loans, by a promissory note
duly executed and delivered by the Borrower substantially in the form of Exhibit
B-2, with blanks appropriately completed in conformity herewith (each, an
“Incremental Term Note” and, collectively, the “Incremental Term Notes”) and
(iii) if Swingline Loans, by a promissory note substantially in the form of
Exhibit B-3 with blanks appropriately completed in conformity herewith (the
“Swingline Note”).


(b)    [Reserved.]


(c)    The Revolving Note issued to each RL Lender shall (i) be executed by the
Borrower, (ii) be payable to such RL Lender or its registered assigns and be
dated the date of issuance thereof, (iii) be in a stated principal amount equal
to the Revolving Loan Commitment of such RL Lender and be payable in the
principal amount of the outstanding Revolving Loans evidenced thereby, (iv)
mature on the Revolving Loan Maturity Date, (v) bear interest as provided in the
appropriate clause of Section 2.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 5.01 and mandatory repayment as
provided in Section 5.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents.


(d)    The Incremental Term Note issued to each Lender with an Incremental Term
Loan Commitment or outstanding Incremental Term Loans under a given Tranche
shall (i) be executed by the Borrower, (ii) be payable to such Lender or its
registered assigns and be dated the date of the issuance thereof, (iii) be in a
stated principal amount equal to the respective Incremental Term Loans made by
such Lender on the effective date of the respective Incremental Term Loan
Commitment Agreement for such Tranche of Incremental Term Loans (or, if issued
thereafter, be in a stated principal amount equal to the outstanding principal
amount of the Incremental Term Loans of such Lender at such time for such
Tranche of Incremental Term Loans), (iv) mature on the Incremental Term Loan
Maturity Date for such Tranche of Incremental Term Loans, (v) bear interest as
provided in the appropriate clause of Section 2.08 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 5.01, and mandatory
repayment as provided in Section 5.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.


(e)    The Swingline Note issued to the Swingline Lender shall (i) be executed
by the Borrower, (ii) be payable to the Swingline Lender or its registered
assigns and be dated the Initial Borrowing Date, (iii) be in a stated principal
amount equal to the Maximum Swingline


NEWYORK 9228865 (2K)
-51-
 

--------------------------------------------------------------------------------



Amount and be payable in the principal amount of the outstanding Swingline Loans
evidenced thereby, (iv) mature on the Swingline Expiry Date, (v) bear interest
as provided in Section 2.08 in respect of the Base Rate Loans evidenced thereby,
(vi) be subject to voluntary prepayment as provided in Section 5.01 and
mandatory repayment as provided in Section 5.02 and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.


(f)    Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and will prior to any transfer of
any of its Notes endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.


(g)    Notwithstanding anything to the contrary contained above or elsewhere in
this Agreement, Notes shall only be delivered to Lenders which at any time
specifically request the delivery of such Notes. No failure of any Lender to
request or obtain a Note evidencing its Loans to the Borrower shall affect or in
any manner impair the obligations of the Borrower to pay the Loans (and all
related Obligations) which would otherwise be evidenced thereby in accordance
with the requirements of this Agreement, and shall not in any way affect the
security or guaranties therefor provided pursuant to the various Credit
Documents. Any Lender which does not have a Note evidencing its outstanding
Loans shall in no event be required to make the notations otherwise described in
preceding clause (f). At any time when any Lender requests the delivery of a
Note to evidence any of its Loans, the Borrower shall promptly execute and
deliver to the respective Lender the requested Note in the appropriate amount or
amounts to evidence such Loans.
2.06. Conversions. The Borrower shall have the option to convert on any Business
Day occurring on or after the Initial Borrowing Date, all or a portion at least
equal to the applicable Minimum Borrowing Amount of the outstanding principal
amount of Loans (other than Swingline Loans, which shall at all times be
maintained as Base Rate Loans) made pursuant to one or more Borrowings of one or
more Types of Loans under a single Tranche into a Borrowing or Borrowings of
another Type of Loan under such Tranche; provided that (i) except as otherwise
provided in Section 2.10(b) or unless the Borrower pays all breakage costs and
other amounts owing to each Lender pursuant to Section 2.11 concurrently with
any such conversion, Eurodollar Loans may be converted into Base Rate Loans only
on the last day of an Interest Period applicable to the Loans being converted,
and no partial conversion of a Borrowing of Eurodollar Loans shall reduce the
outstanding principal amount of the Eurodollar Loans made pursuant to such
Borrowing to less than the Minimum Borrowing Amount applicable thereto, (ii)
unless the Required Lenders otherwise agree, Base Rate Loans may only be
converted into Eurodollar Loans if no Default or Event of Default is in
existence on the date of the conversion, and (iii) Borrowings of Eurodollar
Loans resulting from this Section 2.06 shall be limited in number as provided in
Section 2.02. Each such conversion shall be effected by the Borrower by giving
the Administrative Agent at its Notice Office, prior to 12:00 Noon (New York
City time), at least three Business Days’ (or one Business Day’s in the case of
a conversion into Base Rate Loans) prior written notice (or telephonic notice
promptly confirmed in writing) (each, a “Notice of Conversion/Continuation”) in
the form of Exhibit A-2, appropriately completed to specify the Loans to be so
converted, the Borrowing(s) pursuant to which the Loans were made and, if to be
converted into a Borrowing of Eurodollar Loans, the Interest Period to


NEWYORK 9228865 (2K)
-52-
 

--------------------------------------------------------------------------------



be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans. Upon
any such conversion, the proceeds thereof will be deemed to be applied directly
on the day of such conversion to prepay the outstanding principal amount of the
Loans being converted.


2.07. Pro Rata Borrowings. All Borrowings of Revolving Loans and Incremental
Term Loans of a given Tranche under this Agreement shall be incurred by the
Borrower from the Lenders pro rata on the basis of such Lenders’ Revolving Loan
Commitments or applicable Incremental Term Loan Commitments, as the case may be,
in each case as in effect on the date of the respective Borrowing; provided that
all Borrowings of Revolving Loans made pursuant to a Mandatory Borrowing shall
be incurred from the RL Lenders pro rata on the basis of their respective RL
Percentages. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans to be made by it hereunder,
regardless of the failure of any other Lender to fulfill its commitments
hereunder.


2.08. Interest. (a) The unpaid principal amount of each Base Rate Loan shall
bear interest from the date of the Borrowing thereof until the earlier of (i)
the maturity (whether by acceleration or otherwise) of such Base Rate Loan and
(ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06, at a rate per annum which shall at all times be the relevant
Applicable Margin plus the Base Rate, each as in effect from time to time.


(b)    The unpaid principal amount of each Eurodollar Loan shall bear interest
from the date of the Borrowing thereof until the earlier of (i) the maturity
(whether by acceleration or otherwise) of such Eurodollar Loan and (ii) the
conversion of such Eurodollar Loan to a Base Rate Loan pursuant to Section 2.06,
2.09 or 2.10(b), as applicable, at a rate per annum which shall at all times be
the relevant Applicable Margin plus the Eurodollar Rate for such Interest
Period, each as in effect from time to time.


(c)    Overdue principal and, to the extent permitted by law, overdue interest
and other overdue amounts in respect of each Loan shall, in each case, bear
interest at a rate per annum equal to the greater of (x) the rate which is 2% in
excess of the rate borne by such Loans immediately prior to the respective
payment default and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans of the respective Tranche from time to time, and
all other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate applicable to Revolving Loans that are maintained at Base Rate Loans
from time to time. Interest which accrues under this Section 2.08(c) shall be
payable on demand.


(d)    Interest shall accrue from and including the date of any Borrowing to but
excluding the date of any repayment thereof and shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date,
(ii) in respect of each Eurodollar Loan, on (x) the date of any conversion into
a Base Rate Loan pursuant to Section 2.06, 2.09 or
2.10(b), as applicable (on the amount converted) and (y) the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period and (iii) in respect of


NEWYORK 9228865 (2K)
-53-
 

--------------------------------------------------------------------------------



each Loan, on (x) the date of any prepayment or repayment thereof (on the amount
prepaid or repaid), (y) at maturity (whether by acceleration or otherwise) and
(z) after such maturity, on demand.


(e)    All computations of interest hereunder shall be made in accordance with
Section 13.21(b).


(f)    Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for the respective Interest Period or Interest
Periods and shall promptly notify the Borrower and the Lenders thereof. In any
determination of the Eurodollar Rate for an Interest Period constituting a
Special Interest Period, the Administrative Agent shall be entitled to determine
such Eurodollar Rate as if such Interest Period were three months in duration,
notwithstanding that such Interest Period may in fact be shorter or longer. Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.


2.09. Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, a Borrowing of Eurodollar Loans (in the case of the initial Interest
Period applicable thereto) or prior to 12:00
Noon (New York City time) on the third Business Day prior to the expiration of
an Interest Period applicable to a Borrowing of Eurodollar Loans (in the case of
any subsequent Interest Period), the Borrower shall have the right to elect by
giving the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of the Interest Period applicable to such Borrowing, which
Interest Period shall, at the option of the Borrower, be (x) a one, two, three,
six or, to the extent approved by each Lender with outstanding Loans and/or
Commitments under the respective Tranche, twelve month period, (y) to the extent
approved by the Administrative Agent in its reasonable discretion, a one-week
period or (z) in the case of a Borrowing of Incremental Term Loans to be
maintained as, or converted into, Eurodollar Loans, a Special Interest Period.
Notwithstanding anything to the contrary contained above:


(i)    all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;


(ii)    the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period applicable thereto expires;


(iii)    if any Interest Period (other than a Special Interest Period) for any
Borrowing of Eurodollar Loans begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;


(iv)    if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period (other than a Special Interest Period)
for any


NEWYORK 9228865 (2K)
-54-
 

--------------------------------------------------------------------------------



Borrowing of Eurodollar Loans would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;


(v)    no Interest Period for a Borrowing under a Tranche shall be selected
which would extend beyond the respective Maturity Date for such Tranche;


(vi)    no Interest Period may be elected at any time when a Default or an
Event of Default is then in existence; and


(vii)    no Interest Period in respect of any Borrowing of any Tranche of
Incremental Term Loans shall be elected which extends beyond any date upon which
a Scheduled Incremental Term Loan Repayment for the respective Tranche of
Incremental Term Loans will be required to be made under Section 5.02(b) if,
after giving effect to the election of such Interest Period, the aggregate
principal amount of such Tranche of Incremental Term Loans which have Interest
Periods which will expire after such date will be in excess of the aggregate
principal amount of such Tranche of Incremental Term Loans then outstanding less
the aggregate amount of such required Scheduled Incremental Term Loan Repayment.


If upon the expiration of any Interest Period applicable to a Borrowing of
Eurodollar Loans, the Borrower has failed to elect, or is not permitted to
elect, a new Interest Period to be applicable to the respective Borrowing of
Eurodollar Loans as provided above, the Borrower shall be deemed to have elected
(i) if the Borrower has failed to so elect an Interest Period, an Interest
Period of one month or (ii) if an election of an Interest Period is not
permitted, to convert such Borrowing into a Borrowing of Base Rate Loans
effective as of the expiration date of such current Interest Period.


2.10. Increased Costs; Illegality; etc. (a) In the event that (x) in the case of
clause (i) below, the Administrative Agent or (y) in the case of clauses (ii)
and (iii) below, any Lender, shall have determined in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):


(i)    on any Interest Determination Date, that, by reason of any changes
arising after the Effective Date affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Eurodollar
Loans because of (x) any change since the date of this Agreement in any
applicable law, governmental rule, regulation, guideline, order or request
(whether or not having the force of law), or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline, order or request, such as, for
example, but not limited to, (A) a change in the basis of taxation of payment to
any Lender of the principal of or interest on such Eurodollar Loans or any other
amounts payable hereunder (except for changes with respect to any tax imposed
on,


NEWYORK 9228865 (2K)
-55-
 

--------------------------------------------------------------------------------



measured by or determined by reference to, the net income, net profits of such
Lender or any franchise tax imposed in lieu thereof pursuant to the laws of the
jurisdiction in which such Lender is organized, or in which such Lender’s
principal office or applicable lending office is located or any subdivision
thereof or therein); provided, however, that the Borrower’s obligations to pay
any additional amounts claimed under this Section 2.10(a)(ii)(x)(A) shall be
subject to the provisions contained in Section 5.04(c); provided further that
taxes that are otherwise addressed by Section 5.04 are not subject to a claim
under this Section 2.10 or (B) a change in official reserve requirements, but,
in all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurodollar Rate and/or (y) other
circumstances arising since the date of this Agreement affecting such Lender,
the interbank Eurodollar market or the position of such Lender in such market
(whether or not such Lender was a Lender at the time of such occurrence, but
subject to the last sentence of Section 13.07(j)); or
(iii)    at any time since the Effective Date, that the making or continuance of
any Eurodollar Loan has become unlawful by compliance by such Lender with any
law, governmental rule, regulation, guideline or order (or would conflict with
any governmental rule, regulation, guideline, request or order not having the
force of law but with which such Lender customarily complies even though the
failure to comply therewith would not be unlawful), or has become impracticable
as a result of a change or contingency occurring after the Effective Date which
materially and adversely affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower, which written notice shall set forth such Lender’s (or
the Administrative Agent’s, as the case may be) basis for asserting its rights
under this Section 2.10(a) and the calculation, in reasonable detail, of any
such additional amounts claimed hereunder, and (except in the case of clause
(i)) to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter, (x) in the case of clause (i) above, Eurodollar Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by the Borrower with respect to Eurodollar
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees, subject to the provisions of Section 13.18 (to the extent
applicable), to pay to such Lender, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder but
without duplication of any payments due under Section 5.04 (with the written
notice as to the additional amounts, which shall set forth in reasonable detail
the basis and calculation thereof, owed to such Lender, submitted to the
Borrower by such Lender in accordance with the foregoing to be, absent manifest
error, final, conclusive and binding upon all parties hereto, although the
failure to give any such notice shall not release or diminish any of the
Borrower’s obligations to pay additional amounts pursuant to this Section
2.10(a) upon the subsequent receipt of such notice) and (z) in the case of
clause (iii) above, the Borrower shall


NEWYORK 9228865 (2K)
-56-
 

--------------------------------------------------------------------------------



take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by law.


(b)    At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may at its sole option
(and in the case of a Eurodollar Loan affected pursuant to Section 2.10(a)(iii),
the Borrower shall) either (i) if the affected Eurodollar Loan is then being
made pursuant to a Borrowing, cancel said Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
(iii)), or (ii) if the affected Eurodollar Loan is then outstanding, upon at
least three Business Days’ notice to the Administrative Agent, require the
affected Lender to convert each such Eurodollar Loan into a Base Rate Loan
(which conversion, in the case of the circumstance described in Section
2.10(a)(iii), shall occur no later than the last day of the Interest Period then
applicable to such Eurodollar Loan or such earlier day as shall be required by
applicable law); provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this Section
2.10(b).


(c)    If any Lender shall have determined after the Effective Date that the
adoption or effectiveness after the Effective Date of any applicable law, rule
or regulation regarding capital adequacy, or any change therein, or any change
after the Effective Date in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such other corporation’s capital or assets as
a consequence of such Lender’s Commitment or Commitments hereunder or its
obligations hereunder to a level below that which such Lender or such other
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or such other corporation’s
policies with respect to capital adequacy), then from time to time, upon written
demand by such Lender (with a copy to the Administrative Agent), accompanied by
the notice referred to in the last sentence of this Section 2.10(c), the
Borrower agrees, subject to the provisions of Section 13.18 (to the extent
applicable), to pay to such Lender such additional amount or amounts as will
compensate such Lender or such other corporation for such reduction in the rate
of return to such Lender or such other corporation. Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the Borrower
(a copy of which shall be sent by such Lender to the Administrative Agent),
which notice shall set forth such Lender’s basis for asserting its rights under
this Section 2.10(c) and the calculation, in reasonable detail, of such
additional amounts claimed hereunder, although the failure to give any such
notice shall not release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon the subsequent receipt
of such notice. A Lender’s reasonable good faith determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto.
(d)    Notwithstanding anything in this Agreement to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation


NEWYORK 9228865 (2K)
-57-
 

--------------------------------------------------------------------------------



thereof, shall be deemed to be a change after the Effective Date in a
requirement of law or government rule, regulation or order, regardless of the
date enacted, adopted, issued or implemented (including for purposes of this
Section 2.10 and Section 3.05)


2.11. Compensation. The Borrower shall, subject to the provisions of Section
13.18 (to the extent applicable), compensate each Lender, promptly upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans) which such Lender may sustain: (i) if
for any reason (other than a default by such Lender or any Agent) a Borrowing
of, or conversion from or into, Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
given by the Borrower (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 2.10(a)); (ii) if any repayment (including any
repayment made pursuant to Section 5.01 or 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11 or as a result of the
replacement of a Lender (other than a Defaulting Lender) pursuant to Section
2.13 or 13.01(b)) or conversion of any Eurodollar Loans of the Borrower occurs
on a date which is not the last day of an Interest Period applicable thereto;
(iii) if any prepayment of any Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of (x) any other default by the Borrower to repay its Eurodollar
Loans when required by the terms of this Agreement or (y) an election made by
the Borrower pursuant to Section 2.10(b). Each Lender’s calculation of the
amount of compensation owing pursuant to this Section 2.11 shall be made in good
faith. A Lender’s basis for requesting compensation pursuant to this Section
2.11 and a Lender’s calculation of the amount thereof, shall, absent manifest
error, be final and conclusive and binding on all parties hereto.


2.12. Change of Lending Office. Each Lender agrees that upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii), Section
2.10(c) or (d), Section 3.05 or Section 5.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender provided in Sections 2.10, 3.05 and 5.04.


2.13. Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender, (y)
upon the occurrence of any event giving rise to the operation of Section
2.10(a)(ii) or (iii), Section 2.10(c) or (d), Section 3.05 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs or other additional amounts materially in excess of the average
costs being charged by the other Lenders in respect of such contingency or (z)
in the case of a refusal by a Lender to consent to a proposed change, waiver,
discharge or termination with respect to this Agreement which has been approved
by the Required Lenders as provided in Section 13.01(b), the Borrower shall have
the right, in accordance with Section 13.07(b), if no Default or Event of
Default then exists or would exist after giving effect to such


NEWYORK 9228865 (2K)
-58-
 

--------------------------------------------------------------------------------



replacement, to (a) replace such Lender (the “Replaced Lender”) with one or more
other Eligible Assignee or Assignees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of whom shall be reasonably acceptable to the Administrative Agent or
(b) in the case of a replacement as provided in Section 13.01(b) where the
consent of the respective Lender is required with respect to less than all
Tranches of its Loans or Commitments, at the option of the Borrower, to replace
only the Commitments and/or outstanding Loans of such Lender in respect of each
Tranche where the consent of such Lender would otherwise be individually
required, with identical Commitments and/or Loans of the respective Tranche
provided by the Replacement Lender; provided that:


(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.07(b) (and with all fees payable pursuant to
said Section 13.07(b) to be paid by the Replacement Lender and/or the Borrower
(as may be agreed to at such time by and among the Borrower and the Replacement
Lender)) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans (or, in the case of the replacement of less
than all the Tranches of Commitments and outstanding Loans of the respective
Replaced Lender, all the Commitments and/or then outstanding Loans relating to
the Tranche or Tranches with respect to which such Lender is being replaced) of,
and participations in all then outstanding Letters of Credit issued pursuant to
the respective Tranche where the respective Lender is being replaced by, the
Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Loans (or of the
Loans of the respective Tranche being replaced) of the Replaced Lender, (B) an
amount equal to all Unpaid Drawings (unless there are no Unpaid Drawings with
respect to the Tranche being replaced) that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender (but only with respect to
the relevant Tranche, in the case of the replacement of less than all Tranches
of Loans then held by the respective Replaced Lender) pursuant to Section 4.01,
(y) except in the case of the replacement of only the outstanding Incremental
Term Loans of a Replaced Lender, each Letter of Credit Issuer an amount equal to
such Replaced Lender’s RL Percentage of any Unpaid Drawing relating to Letters
of Credit issued by such Letter of Credit Issuer (which at such time remains an
Unpaid Drawing) to the extent such amount was not theretofore funded by such
Replaced Lender and (z) in the case of any replacement of Revolving Loan
Commitments, the Swingline Lender an amount equal to such Replaced Lender’s RL
Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender; and


(ii)    all obligations of the Borrower then owing to the Replaced Lender (other
than those (a) specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 or (b) relating to any
Tranche of Loans and/or Commitments of the respective Replaced Lender which will
remain outstanding after


NEWYORK 9228865 (2K)
-59-
 

--------------------------------------------------------------------------------



giving effect to the respective replacement) shall be paid in full to such
Replaced Lender concurrently with such replacement.


Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.07. Upon the execution of the
respective Assignment and Assumption Agreements by the respective Replacement
Lender, the payment of amounts referred to in clauses (i) and (ii) above,
recordation of the assignment on the Register by the Administrative Agent
pursuant to Section 13.07(c) and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, (x) the Replacement Lender shall become a Lender hereunder and,
unless the respective Replaced Lender continues to have outstanding Incremental
Term Loans and/or a Revolving Loan Commitment hereunder, the Replaced Lender
shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.05, 5.04, 13.04, 13.05 and 13.19), which shall survive as
to such Replaced Lender and (y) except in the case of the replacement of only
outstanding Incremental Term Loans, the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement. In
connection with any replacement of Lenders pursuant to, and as contemplated by,
this Section 2.13, the Borrower hereby irrevocably authorizes the Administrative
Agent to take all necessary action, in the name of the Borrower, as described
above in this Section 2.13 in order to effect the replacement of the respective
Lender or Lenders in accordance with the preceding provisions of this Section
2.13.


2.14. Change of Currency. (a) Each provision of this Agreement shall be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.


(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


2.15. Incremental Term Loan Commitments. (a) So long as the Incremental Loan
Commitment Request Requirements are satisfied at the time of the delivery of the
request referred to below, the Borrower shall have the right, with the consent
of, and in coordination with, the Administrative Agent as to all of the matters
set forth below in this Section 2.15, but without requiring the consent of any
of the Lenders, to request at any time and from time to time after the Initial
Borrowing Date and prior to the date which is 12 months prior to the Revolving
Loan Maturity Date that one or more Lenders (and/or one or more other Persons
which are Eligible Assignees and which will become Lenders) provide Incremental
Term Loan Commitments to the Borrower and, subject to the terms and conditions
contained in this Agreement and in the respective Incremental Term Loan
Commitment Agreement, make Incremental Term Loans pursuant thereto; it being
understood and agreed, however, that (i) no


NEWYORK 9228865 (2K)
-60-
 

--------------------------------------------------------------------------------



Lender shall be obligated to provide an Incremental Term Loan Commitment as a
result of any such request by the Borrower, and until such time, if any, as such
Lender has agreed in its sole discretion to provide an Incremental Term Loan
Commitment and executed and delivered to the Administrative Agent and the
Borrower an Incremental Term Loan Commitment Agreement as provided in clause (b)
of this Section 2.15, such Lender shall not be obligated to fund any Incremental
Term Loans, (ii) any Lender (including any Eligible Assignee who will become a
Lender) may so provide an Incremental Term Loan Commitment without the consent
of any other Lender, (iii) each Tranche of Incremental Term Loan Commitments
shall be denominated in Dollars, (iv) the amount of each Tranche of Incremental
Term Loan Commitments shall be in a minimum aggregate amount for all Lenders
which provide an Incremental Term Loan Commitment under such Tranche of
Incremental Term Loans (including Eligible Assignees who will become Lenders) of
at least (I) $20,000,000 and in integral multiples of $5,000,000 in excess
thereof, in the case of Incremental Term Loans to be made pursuant to a new
Tranche of Incremental Term Loans, and (II) $20,000,000 and in integral
multiples of $5,000,000 in excess thereof, in the case of Incremental Term Loans
to be made pursuant to (and to constitute a part of) an existing Tranche of
Incremental Term Loans as contemplated by the proviso in the first sentence of
Section 2.15(c), (v) the aggregate amount of all Incremental Term Loan
Commitments provided pursuant to this Section 2.15, when combined with the
aggregate amount of all Incremental RL Commitments provided pursuant to Section
2.16, shall not exceed the Maximum Incremental Commitment Amount, (vi) the
up-front fees and, if applicable, any unutilized commitment fees and/or other
fees, payable to each Incremental Term Loan Lender in respect of each
Incremental Term Loan Commitment shall be separately agreed to by the Borrower,
the Administrative Agent and each such Incremental Term Loan Lender, (vii) each
Tranche of Incremental Term Loans shall (I) have an Incremental Term Loan
Maturity Date no earlier than the Revolving Loan Maturity Date and (II) be
subject to the Applicable Margins as are set forth in the Incremental Term Loan
Commitment Agreement governing such Tranche of Incremental Term Loans, (viii)
the proceeds of all Incremental Term Loans shall be used only for the purposes
permitted by Section 8.05(c), (ix) each Incremental Term Loan Commitment
Agreement shall specifically designate the Tranche of the Incremental Term Loan
Commitments being provided thereunder (which Tranche shall be a new Tranche
(i.e., not the same as any existing Tranche of Incremental Term Loans) unless
the requirements of Section 2.15(c) are satisfied), (x) all Incremental Term
Loans (and all interest, fees and other amounts payable thereon) shall be
Obligations under this Agreement and the other applicable Credit Documents and
shall be secured by the Security Documents, and guaranteed under the
Subsidiaries Guaranty, on a pari passu basis with all other Obligations secured
by the Security Documents and guaranteed under the Subsidiaries Guaranty, and
(xi) each Lender (including any Eligible Assignee who will become a Lender)
agreeing to provide an Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement shall, subject to the satisfaction of
the relevant conditions set forth in this Agreement, make Incremental Term Loans
under the Tranche specified in such Incremental Term Loan Commitment Agreement
as provided in Section 2.01(c) and such Loans shall thereafter be deemed to be
Incremental Term Loans under such Tranche for all purposes of this Agreement and
the other applicable Credit Documents.


(b)    At the time of the provision of Incremental Term Loan Commitments
pursuant to this Section 2.15, the Borrower, the Administrative Agent and each
such Lender or other Eligible Assignee which agrees to provide an Incremental
Term Loan Commitment (each,


NEWYORK 9228865 (2K)
-61-
 

--------------------------------------------------------------------------------



an “Incremental Term Loan Lender”) shall execute and deliver to the
Administrative Agent an Incremental Term Loan Commitment Agreement, with the
effectiveness of the Incremental Term Loan Commitment provided therein to occur
on the date set forth in such Incremental Term Loan Commitment Agreement, which
date in any event shall be no earlier than the date on which (w) all fees
required to be paid in connection therewith at the time of such effectiveness
shall have been paid (including, without limitation, any agreed upon up-front or
arrangement fees owing to the Administrative Agent (or any affiliate thereof)),
(x) all Incremental Loan Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 2.15 shall have been satisfied, and (z) all
other conditions precedent that may be set forth in such Incremental Term Loan
Commitment Agreement shall have been satisfied. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Commitment Agreement, and at such time, (i) Schedule I shall be deemed
modified to reflect the revised Incremental Term Loan Commitments of the
affected Lenders and (ii) to the extent requested by any Incremental Term Loan
Lender, Incremental Term Notes will be issued, at the Borrower’s expense, to
such Incremental Term Loan Lender in conformity with the requirements of Section
2.05.


(c)    Notwithstanding anything to the contrary contained above in this Section
2.15, the Incremental Term Loan Commitments provided by an Incremental Term Loan
Lender or Incremental Term Loan Lenders, as the case may be, pursuant to each
Incremental Term Loan Commitment Agreement shall constitute a new Tranche, which
shall be separate and distinct from the existing Tranches pursuant to this
Agreement (with a designation which may be made in letters (i.e., A, B, C,
etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e., A-1, A-2, A-3,
B-1, B-2, B-3, C-1, C-2, C-3, etc.); provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the respective Incremental Term Loans made
pursuant thereto shall constitute part of, and be added to, an existing Tranche
of Incremental Term Loans, so long as the following requirements are satisfied:
    
(i)    the Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Maturity Date and shall have the
same Applicable Margins as the Tranche of Incremental Term Loans to which the
new Incremental Term Loans are being added;


(ii)    the new Incremental Term Loans shall have the same Scheduled Incremental
Term Loan Repayment Dates as then remain with respect to the Tranche to which
such new Incremental Term Loans are being added (with the amount of each
Scheduled Incremental Term Loan Repayment applicable to such new Incremental
Term Loans to be the same (on a proportionate basis) as is theretofore
applicable to the Tranche to which such new Incremental Term Loans are being
added, thereby increasing the amount of each then remaining Scheduled
Incremental Term Loan Repayment of the respective Tranche proportionately); and


(iii)    on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Incremental Term Loans of the respective Tranche on a pro rata basis
(based on the


NEWYORK 9228865 (2K)
-62-
 

--------------------------------------------------------------------------------



relative sizes of the various outstanding Borrowings), so that each Lender will
participate proportionately in each then outstanding Borrowing of Incremental
Term Loans of the respective Tranche.


To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans of such Tranche, it is acknowledged
that the effect thereof may result in such new Incremental Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period then applicable to outstanding Eurodollar Loans of such Tranche and which
will end on the last day of such Interest Period). In connection therewith, the
Borrower hereby agrees to compensate the Lenders making the new Incremental Term
Loans of the respective Tranche for funding Eurodollar Loans during an existing
Interest Period on such basis as may be agreed by the Borrower and the
respective Lender or Lenders as may be provided in the respective Incremental
Term Loan Commitment Agreement.


2.16. Incremental RL Commitments. (a) So long as the Incremental LoanCommitment
Request Requirements are satisfied at the time of the delivery of the request
referred to below, the Borrower shall have the right, with the consent of, and
in coordination with, the Administrative Agent as to all of the matters set
forth below in this Section 2.16, but without requiring the consent of any of
the Lenders, to request at any time and from time to time after the Initial
Borrowing Date and prior to the date which is 12 months prior to the Revolving
Loan Maturity Date, that one or more Lenders (and/or one or more other Persons
which are Eligible Assignees and which will become Lenders as provided below)
provide Incremental RL Commitments and, subject to the applicable terms and
conditions contained in this Agreement, make Revolving Loans pursuant thereto;
it being understood and agreed, however, that (i) no Lender shall be obligated
to provide an Incremental RL Commitment as a result of any such request by the
Borrower, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental RL Commitment and executed and delivered to
the Administrative Agent an Incremental RL Commitment Agreement in respect
thereof as provided in clause (b) of this Section 2.16, such Lender shall not be
obligated to fund any Revolving Loans in excess of its Revolving Loan Commitment
as in effect prior to giving effect to such Incremental RL Commitment provided
pursuant to this Section 2.16, (ii) any Lender (including any Eligible Assignee
who will become a Lender) may so provide an Incremental RL Commitment without
the consent of any other Lender, (iii) each provision of Incremental RL
Commitments on a given date pursuant to this Section 2.16 shall be in a minimum
aggregate amount (for all Lenders (including any Eligible Assignee who will
become a Lender)) of at least $20,000,000 and in integral multiples of
$5,000,000 in excess thereof, (iv) the aggregate amount of all Incremental RL
Commitments provided pursuant to this Section 2.16, when combined with the
aggregate amount of all Incremental Term Loan Commitments provided pursuant to
Section 2.15, shall not exceed the Maximum Incremental Commitment Amount and (v)
all Incremental Revolving Loans (and all interest, fees and other amounts
payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Subsidiaries Guaranty, on a pari passu basis with all other
Obligations secured by the Security Documents and guaranteed under the
Subsidiaries Guaranty.




NEWYORK 9228865 (2K)
-63-
 

--------------------------------------------------------------------------------



(b)    At the time of the provision of Incremental RL Commitments pursuant to
this Section 2.16, the Borrower, the Administrative Agent and each such Lender
or other Eligible Assignee which agrees to provide an Incremental RL Commitment
(each, an “Incremental RL Lender”) shall execute and deliver to the
Administrative Agent an Incremental RL Commitment Agreement, with the
effectiveness of such Incremental RL Lender’s Incremental RL Commitment to occur
on the date set forth in such Incremental RL Commitment Agreement, which date in
any event shall be no earlier than the date on which (w) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees owing to the Administrative Agent (or any affiliate thereof)), (x) all
Incremental Loan Commitment Requirements are satisfied, (y) all other conditions
set forth in this Section 2.16 shall have been satisfied, and (z) all other
conditions precedent that may be set forth in such Incremental RL Commitment
Agreement shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental RL Commitment
Agreement, and at such time, (i) the Total Revolving Loan Commitment under, and
for all purposes of, this Agreement shall be increased by the aggregate amount
of such Incremental RL Commitments, (ii) Schedule I shall be deemed modified to
reflect the revised Revolving Loan Commitments of the affected Lenders and (iii)
to the extent requested by any Incremental RL Lender, Revolving Notes will be
issued, at the Borrowers’ expense, to such Incremental RL Lender in conformity
with the requirements of Section 2.05.


(c)    At the time of any provision of Incremental RL Commitments pursuant to
this Section 2.16, the Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the RL Lenders, and incur
additional Revolving Loans from certain other RL Lenders (including the
Incremental RL Lenders), in each case to the extent necessary so that all of the
RL Lenders participate in each outstanding Borrowing of Revolving Loans pro rata
on the basis of their respective Revolving Loan Commitments (after giving effect
to any increase in the Total Revolving Loan Commitment pursuant to this Section
2.16) and with the Borrower being obligated to pay to the respective RL Lenders
any costs of the type referred to in Section 2.11 in connection with any such
repayment and/or Borrowing.


SECTION 3. Letters of Credit.
3.01. Letters of Credit. (a)    Subject to and upon the terms and conditions
herein set forth, the Borrower may request a Letter of Credit Issuer at any time
and from time to time on or after the Initial Borrowing Date and prior to the
30th day preceding the Revolving Loan Maturity Date to issue, (x) for the
account of the Borrower and for the benefit of any holder (or any trustee, agent
or other similar representative for any such holders) of L/C Supportable
Indebtedness, irrevocable sight standby letters of credit in a form customarily
used by such Letter of Credit Issuer or in such other form as has been approved
by such Letter of Credit Issuer (each such standby letter of credit, a “Standby
Letter of Credit”) in support of such L/C Supportable Indebtedness and (y) for
the account of the Borrower and for the benefit of sellers of goods to the
Borrower or any of its Subsidiaries in the ordinary course of business,
irrevocable sight trade letters of credit in a form customarily used by such
Letter of Credit Issuer or in such other form as has been approved by such
Letter of Credit Issuer (each such trade letter of credit, a “Trade Letter of
Credit,” and each such Standby Letter of Credit and Trade Letter of Credit, a
“Letter of Credit” and, collectively, the “Letters of Credit”).


NEWYORK 9228865 (2K)
-64-
 

--------------------------------------------------------------------------------



(b)Subject to and upon the terms and conditions set forth herein, each Letter of
Credit Issuer hereby agrees that it will, at any time and from time to time on
and after the Initial Borrowing Date and prior to the 30th day preceding the
Revolving Loan Maturity Date, following its receipt of the respective Letter of
Credit Request, issue for the account of the Borrower one or more Letters of
Credit, (x) in the case of Trade Letters of Credit, in support of trade
obligations of the Borrower or any Subsidiary Guarantor that arise in the
ordinary course of business or (y) in the case of Standby Letters of Credit, in
support of such L/C Supportable Indebtedness as is permitted to remain
outstanding hereunder. Notwithstanding the foregoing, no Letter of Credit Issuer
shall be under any obligation to issue or renew any Letter of Credit (x) at any
time from and after the 91st day prior to the Early Termination Date and through
and including the Early Termination Date and (y) if at the time of such
issuance:


(i)any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Letter of Credit Issuer
from issuing such Letter of Credit or any requirement of law applicable to such
Letter of Credit Issuer or any request or directive (whether or not having the
force of law) from any governmental authority with jurisdiction over such Letter
of Credit Issuer shall prohibit, or request that such Letter of Credit Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Letter of Credit Issuer with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Letter of Credit Issuer is not otherwise
compensated) not in effect on the date hereof, or any unreimbursed loss, cost or
expense which was not applicable, in effect or known to such Letter of Credit
Issuer as of the date hereof and which such Letter of Credit Issuer in good
faith deems material to it; or


(ii)such Letter of Credit Issuer shall have received written notice from the
Borrower or the Administrative Agent (at the request of the Required Lenders)
prior to the issuance of such Letter of Credit of the type described in clause
(vi) of Section 3.01(c) or the last sentence of Section 3.02(b); or
(iii)the issuance of such Letter of Credit would violate any laws or one or more
policies of such Letter of Credit Issuer generally applicable to account
parties.


(c)Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Letter of Credit) at such time, would exceed either
(x) $75,000,000100,000,000 or (y) when added to the aggregate principal amount
of all Revolving Loans then outstanding and all Swingline Loans then
outstanding, the Total Revolving Loan Commitment at such time; (ii) (x) each
Standby Letter of Credit shall have an expiry date occurring not later than one
year after such Standby Letter of Credit’s date of issuance; provided that any
such Standby Letter of Credit may be extendable for successive periods each of
up to one year, but not beyond the 30th day preceding the Revolving Loan
Maturity Date (except as expressly permitted by clause (iii) below), on terms
acceptable to the respective Letter of Credit Issuer and (y) each Trade Letter
of Credit shall have an expiry date occurring not later than 180 days after such
Trade Letter of Credit’s date of issuance; (iii) no Letter of Credit shall have
an expiry date occurring later than 30 days prior to the Revolving Loan Maturity
Date, unless such Letter of Credit is Cash Collateralized or Back-


NEWYORK 9228865 (2K)
-65-
 

--------------------------------------------------------------------------------



Stopped at least 91 days prior to the Revolving Loan Maturity Date; (iv) each
Letter of Credit shall be denominated in U.S. Dollars or, if agreed by the
respective Letter of Credit Issuer, in Euros or Sterling; (v) the Stated Amount
of each Letter of Credit shall not be less than (x) in the case of a Letter of
Credit denominated in U.S. Dollars, $100,000, (y) in the case of a Letter of
Credit denominated in Euros, €100,000 and (z) in the case of a Letter of Credit
denominated in Sterling, ₤75,000, or in each case such lesser amount as is
reasonably acceptable to the respective Letter of Credit Issuer; and (vi) no
Letter of Credit Issuer will issue any Letter of Credit after it has received
written notice from the Borrower or the Administrative Agent (at the request of
the Required Lenders) stating that a Default or an Event of Default exists until
such time as such Letter of Credit Issuer shall have received a written notice
of (x) rescission of such notice from the party or parties originally delivering
the same or (y) a waiver of such Default or Event of Default by the Required
Lenders.


(d)Notwithstanding the foregoing, in the event a Lender Default exists, no
Letter of Credit Issuer shall be required to issue, amend, renew or increase any
Letter of Credit unless the respective Letter of Credit Issuer has entered into
arrangements satisfactory to it and the Borrower to eliminate such Letter of
Credit Issuer’s risk with respect to the participation in Letters of Credit of
the Defaulting Lender or Defaulting Lenders, including by cash collateralizing
such Defaulting Lender’s or Defaulting Lenders’ RL Percentage(s) of the Letter
of Credit Outstandings (such arrangements, the “Letter of Credit Back-Stop
Arrangements”).


(e)Schedule XIII hereto contains a description of certain letters of credit
issued pursuant to certain existing letter of credit agreements and outstanding
on the Effective Date (and setting forth, with respect to each such letter of
credit, (i) the name of the issuing lender, (ii) the letter of credit number,
(iii) the name(s) of the account party or account parties, (iv) the stated
amount (including the currency in which such letter of credit is denominated,
which shall be U.S. Dollars, Euros or Sterling), (v) the name of the
beneficiary, (vi) the expiry date, and (vii) whether such letter of credit
constitutes a standby letter of credit or a trade letter of credit). Each such
letter of credit, including any extension or renewal thereof (each, as amended
from time to time in accordance with the terms thereof and hereof, an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement, issued, for purposes of Section 3.04(a), on the Initial
Borrowing Date. Any Lender hereunder which has issued an Existing Letter of
Credit shall constitute a “Letter of Credit Issuer” for all purposes of this
Agreement.


3.02. Letter of Credit Requests. (a)    Whenever the Borrower desires that a
Letter of Credit be issued, the Borrower shall give the Administrative Agent and
the respective Letter of Credit Issuer written notice thereof at least four
Business Days (or such shorter period as may be acceptable to the respective
Letter of Credit Issuer) prior to the proposed date of issuance (which shall be
a Business Day) which written notice shall be in the form of Exhibit C (each, a
“Letter of Credit Request”) and specify the currency in which the requested
Letter of Credit is to be denominated. Each Letter of Credit Request shall
include any other documents as such Letter of Credit Issuer customarily requires
in connection therewith.


(b)The making of each Letter of Credit Request, and the acceptance of the
benefits of each Letter of Credit issued hereunder, shall be deemed to be a
representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and it will


NEWYORK 9228865 (2K)
-66-
 

--------------------------------------------------------------------------------



not violate the requirements of, the first sentence of Section 3.01(b) and
Section 3.01(c). Unless the respective Letter of Credit Issuer has received
notice from the Administrative Agent (at the direction of the Required Lenders)
before it issues a Letter of Credit that one or more of the applicable
conditions specified in Section 6 or 7, as the case may be, are not then
satisfied, or that the issuance of such Letter of Credit would violate Section
3.01(c), then such Letter of Credit Issuer may issue the requested Letter of
Credit for the account of the Borrower in accordance with such Letter of Credit
Issuer’s usual and customary practice. In no event shall any Letter of Credit
Issuer have any obligation or liability to the L/C Participants as a result the
failure of any Standby Letter of Credit or Trade Letter of Credit to conform to
the purpose or beneficiary requirements for such type of Letter of Credit set
forth in Section 3.01(a).


3.03. Letter of Credit Participations. (a) Immediately upon the issuance by a
Letter of Credit Issuer of any Letter of Credit, such Letter of Credit Issuer
shall be deemed to have sold and transferred to each other RL Lender, and each
such RL Lender (each, an “L/C Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such L/C Participant’s RL Percentage, in such Letter of Credit,
each substitute Letter of Credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto (although
Letter of Credit Fees shall be payable directly to the Administrative Agent for
the account of the RL Lenders as provided in Section 4.01(b) and the L/C
Participants shall have no right to receive any portion of any Facing Fees with
respect to such Letters of Credit) and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or the RL
Percentages of the RL Lenders pursuant to Section 2.13 or 13.07(b), it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings with respect thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.03 to reflect the new RL Percentages
of the assigning and assignee Lender or of all RL Lenders, as the case may be.


(b)In determining whether to pay under any Letter of Credit, no Letter of Credit
Issuer shall have any obligation relative to the L/C Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by any Letter of Credit Issuer under or in connection with any
Letter of Credit issued by it if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and nonappealable judgment), shall not create for such
Letter of Credit Issuer any resulting liability to the Borrower or any Lender.
(c)In the event that any Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to the Letter of Credit Issuer pursuant to Section 3.04(a), such
Letter of Credit Issuer shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each L/C Participant of such failure,
and each such L/C Participant shall promptly and unconditionally pay to the
Administrative Agent for the account of such Letter of Credit Issuer in U.S.
Dollars and in same day funds, the amount of such L/C Participant’s RL
Percentage of such payment (in the case of a payment under a Letter of Credit
denominated in a currency other than U.S. Dollars, taking the Dollar Equivalent
of the amount of the respective payment on the date such payment


NEWYORK 9228865 (2K)
-67-
 

--------------------------------------------------------------------------------



is made). If the Administrative Agent so notifies any L/C Participant required
to fund a payment under a Letter of Credit prior to 11:00 A.M. (New York City
time) on any Business Day, such L/C Participant shall make available to the
Administrative Agent at the Payment Office for the account of the respective
Letter of Credit Issuer such L/C Participant’s RL Percentage of the amount of
such payment on such Business Day in same day funds (and, to the extent such
notice is given after 11:00 A.M. (New York City time) on any Business Day, such
L/C Participant shall make such payment on the immediately following Business
Day). If and to the extent such L/C Participant shall not have so made its RL
Percentage of the amount of such payment available to the Administrative Agent
for the account of the respective Letter of Credit Issuer, such L/C Participant
agrees to pay to the Administrative Agent for the account of such Letter of
Credit Issuer, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the Letter of Credit Issuer at the
overnight Federal Funds Rate. The failure of any L/C Participant to make
available to the Administrative Agent for the account of the respective Letter
of Credit Issuer its RL Percentage of any payment under any Letter of Credit
issued by it shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of such
Letter of Credit Issuer its applicable RL Percentage of any payment under any
such Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent for the account of such Letter of
Credit Issuer such other L/C Participant’s RL Percentage of any such payment.


(d)Whenever any Letter of Credit Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Letter of Credit Issuer any payments from the L/C Participants pursuant to
clause (c) above, such Letter of Credit Issuer shall pay to the Administrative
Agent and the Administrative Agent shall promptly pay to each L/C Participant
which has paid its RL Percentage thereof, in U.S. Dollars and in same day funds,
an amount equal to such L/C Participant’s RL Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
participations.


(e)Each Letter of Credit Issuer shall, promptly after each issuance of, or
amendment or modification to, a Standby Letter of Credit issued by it, give the
Administrative Agent, each L/C Participant and the Borrower written notice of
the issuance of, or amendment or modification to, such Standby Letter of Credit.


(f)Each Letter of Credit Issuer (other than Bank of America) shall deliver to
the Administrative Agent and the Borrower, promptly on the first Business Day of
each week, by facsimile transmission, the aggregate daily Stated Amount
available to be drawn under the outstanding Trade Letters of Credit issued by
such Letter of Credit Issuer for the previous week.


(g)The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the respective Letter of Credit Issuer
with respect to Letters of Credit issued by it shall be irrevocable and not
subject to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:


NEWYORK 9228865 (2K)
-68-
 

--------------------------------------------------------------------------------



(i)any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;


(ii)the existence of any claim, set-off, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), any Agent, any Letter of
Credit Issuer, any Lender, or other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower or any of its Subsidiaries and the beneficiary named in any such Letter
of Credit);


(iii)any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;


(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or


(v)the occurrence of any Default or Event of Default.


3.04. Agreement to Repay Letter of Credit Drawings. (a)    The Borrower hereby
agrees to reimburse each Letter of Credit Issuer, by making payment to the
Administrative Agent in U.S. Dollars in immediately available funds at the
Payment Office, for any payment or disbursement (in the case of any such payment
or disbursement under any Letter of Credit denominated in a currency other than
U.S. Dollars, taking the Dollar Equivalent of the amount of the respective
payment or disbursement on the date upon which the respective payment or
disbursement is made) made by such Letter of Credit Issuer under any Letter of
Credit issued by it (each such amount so paid or disbursed until reimbursed, an
“Unpaid Drawing”) no later than two Business Days after the Administrative Agent
notifies the Borrower of such payment or disbursement, with interest on the
amount so paid or disbursed by such Letter of Credit Issuer, to the extent not
reimbursed prior to 2:00 P.M. (New York City time) on the date of such payment
or disbursement, from and including the date paid or disbursed to but not
including the date such Letter of Credit Issuer is reimbursed therefor at a rate
per annum which shall be the then Applicable Margin for Revolving Loans
maintained as Base Rate Loans plus the Base Rate, each as in effect from time to
time (plus an additional 2% per annum if not reimbursed by the second Business
Day after the date the Borrower is given notice of such payment or
disbursement), such interest also to be payable on demand; provided that it is
understood and agreed, however, that the notices referred to above in this
clause (a) shall not be required to be given if a Default or an Event of Default
under such Section 11.05 shall have occurred and be continuing (in which case
the Unpaid Drawings shall be due and payable immediately without presentment,
demand, protest or notice of any kind (all of which are hereby waived by each
Credit Party) and shall bear interest at a rate per annum which shall be (x)
until the third Business Day following the respective Unpaid Drawing, the
Applicable Margin for Revolving Loans maintained as Base Rate Loans plus the
Base Rate, each as in effect from time to time, and (y) at all times on and
after the third Business Day following the respective Drawing, the rate per
annum specified in preceding clause (x) plus 2%). Each Letter of Credit


NEWYORK 9228865 (2K)
-69-
 

--------------------------------------------------------------------------------



Issuer shall provide the Borrower prompt notice of any payment or disbursement
made by it under any Letter of Credit issued by it, although the failure of, or
delay in, giving any such notice shall not release or diminish the obligations
of the Borrower under this Section 3.04(a) or under any other Section of this
Agreement.
(b)The Borrower’s obligation under this Section 3.04 to reimburse the respective
Letter of Credit Issuer with respect to Unpaid Drawings on Letters of Credit
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or any of its Subsidiaries may have or
have had against such Letter of Credit Issuer, any Agent or any Lender,
including, without limitation, any defense based upon the failure of any drawing
under a Letter of Credit issued by it to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such drawing; provided, however, that the Borrower shall not be
obligated to reimburse such Letter of Credit Issuer for any wrongful payment
made by such Letter of Credit Issuer under a Letter of Credit issued by it as a
result of deliberate acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer (as determined by a court
of competent jurisdiction in a final and non-appealable decision).
3.05. Increased Costs. If after the Effective Date, any Letter of Credit Issuer
or any L/C Participant determines in good faith that the adoption or
effectiveness after the Effective Date of any applicable law, rule or
regulation, order, guideline or request or any change therein, or any change
after the Effective Date in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Letter of Credit
Issuer or any L/C Participant with any request or directive (whether or not
having the force of law) by any such authority, central bank or comparable
agency shall either (i) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against Letters of Credit issued by such
Letter of Credit Issuer or such L/C Participant’s participation therein, or (ii)
impose on any Letter of Credit Issuer or any L/C Participant any other
conditions directly or indirectly affecting this Agreement, any Letter of Credit
or such L/C Participant’s participation therein; and the result of any of the
foregoing is to increase the cost to such Letter of Credit Issuer or such L/C
Participant of issuing, maintaining or participating in any Letter of Credit, or
to reduce the amount of any sum received or receivable by such Letter of Credit
Issuer or such L/C Participant hereunder or reduce the rate of return on its
capital with respect to Letters of Credit, then, upon written demand to the
Borrower by such Letter of Credit Issuer or such L/C Participant (a copy of
which notice shall be sent by such Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), accompanied by the certificate
described in the last sentence of this Section 3.05, the Borrower agrees,
subject to the provisions of Section 13.18 (to the extent applicable), to pay to
such Letter of Credit Issuer or such L/C Participant such additional amount or
amounts as will compensate such Letter of Credit Issuer or such L/C Participant
for such increased cost or reduction. A certificate submitted to the Borrower by
such Letter of Credit Issuer or such L/C Participant, as the case may be (a copy
of which certificate shall be sent by such Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the determination of such additional amount or amounts necessary to
compensate such Letter of Credit Issuer or such L/C Participant as aforesaid
shall be final and conclusive and binding on the Borrower absent manifest error,
although the failure to deliver any such certificate


NEWYORK 9228865 (2K)
-70-
 

--------------------------------------------------------------------------------



shall not release or diminish the Borrower’s obligations to pay additional
amounts pursuant to this Section 3.05 upon subsequent receipt of such
certificate.


3.06.Applicability of ISP and UCP; Conflicts; etc. (a)    Unless otherwise
expressly agreed by the respective Letter of Credit Issuer and the Borrower when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
Standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each Trade Letter of Credit.
(b)In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Request (or related application), the terms hereof shall
control.


(c)Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for “the account of”, a Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse the respective Letter of
Credit Issuer hereunder for any and all drawings under such Letter of Credit.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of its Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


SECTION 4. Fees; Commitments.


4.01.Fees. (a) The Borrower shall pay to the Administrative Agent for
distribution to each Non-Defaulting Lender with a Revolving Loan Commitment, a
commitment fee (the “Commitment Fee”) for the period from the Effective Date to
but not including the Revolving Loan Maturity Date (or such earlier date as the
Total Revolving Loan Commitment shall have been terminated), computed at a rate
for each day equal to the relevant Applicable Margin then in effect on the daily
average Unutilized Revolving Loan Commitment of such Non-Defaulting Lender.
Accrued Commitment Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and on the Revolving Loan Maturity Date (or such earlier
date upon which the Total Revolving Loan Commitment is terminated).


(b)    The Borrower shall pay to the Administrative Agent for pro rata
distribution to each RL Lender (based on their respective RL Percentages as from
time to time in effect) in U.S. Dollars, a fee in respect of each Letter of
Credit (the “Letter of Credit Fee”) computed at a rate per annum equal to the
Applicable Margin for Revolving Loans maintained as Eurodollar Loans then in
effect on the daily Stated Amount of such Letter of Credit. Accrued Letter of
Credit Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and upon the first day on or after the termination of the Total
Revolving Loan Commitment upon which no Letters of Credit remain outstanding.


(c)    The Borrower shall pay to each Letter of Credit Issuer, for its own
account, in U.S. Dollars, a fee in respect of each Letter of Credit issued by
such Letter of Credit Issuer (the “Facing Fee”) computed at the rate of 1/8 of
1% per annum on the daily Stated Amount of such Letter of Credit; provided that
in no event shall the annual Facing Fee with respect to each Letter of Credit be
less than $250; it being agreed that (x) on the date of issuance


NEWYORK 9228865 (2K)
-71-
 

--------------------------------------------------------------------------------



of any Letter of Credit and on each anniversary thereof prior to the termination
of such Letter of Credit, if $250 will exceed the amount of Facing Fees that
will accrue with respect to such Letter of Credit for the immediately succeeding
12-month period, the full $250 shall be payable on the date of issuance of such
Letter of Credit and on each such anniversary thereof prior to the termination
of such Letter of Credit and (y) if on the date of the termination of any Letter
of Credit, $250 actually exceeds the amount of Facing Fees paid or payable with
respect to such Letter of Credit for the period beginning on the date of the
issuance thereof (or if the respective Letter of Credit has been outstanding for
more than one year, the date of the last anniversary of the issuance thereof
occurring prior to the termination of such Letter of Credit) and ending on the
date of the termination thereof, an amount equal to such excess shall be paid as
additional Facing Fees with respect to such Letter of Credit on the next date
upon which Facing Fees are payable in accordance with the immediately succeeding
sentence. Except as provided in the immediately preceding sentence, accrued
Facing Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and upon the first day on or after the termination of the Total
Revolving Loan Commitment upon which no Letters of Credit remain outstanding.
Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the Borrower has paid advance facing fees to any Letter of Credit
Issuer with respect to any Existing Letter of Credit under the Existing Credit
Agreement, there shall be credited against the Facing Fees due to such Letter of
Credit Issuer under this Agreement the amount of such advance facing fees which
related to periods after the Initial Borrowing Date.


(d)    The Borrower shall pay directly to each Letter of Credit Issuer upon each
issuance of, payment under, and/or amendment of, a Letter of Credit issued by
such Letter of Credit Issuer such amount as shall at the time of such issuance,
payment or amendment be the administrative charge which such Letter of Credit
Issuer is customarily charging for issuances of, payments under or amendments
of, letters of credit issued by it.


(e)    The Borrower shall pay to each Agent, for its own account, such other
fees as may be agreed to in writing from time to time between the Borrower and
such Agent, when and as due.


(f)    All computations of Fees shall be made in accordance with Section
13.21(b).


4.02. Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitment. (a) Upon at least three Business Days’ prior notice from an
Authorized Officer of the Borrower to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, without premium or penalty, to
terminate or partially reduce the Total Unutilized Revolving Loan Commitment, in
whole or in part; provided that (i) any such termination or partial reduction
shall apply to proportionately and permanently reduce the Revolving Loan
Commitment of each Lender with such a Commitment and (ii) any partial reduction
pursuant to this Section 4.02(a) shall be in integral multiples of $1,000,000.
(b)    In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as provided in
Section 13.01(b), the


NEWYORK 9228865 (2K)
-72-
 

--------------------------------------------------------------------------------



Borrower shall have the right, subject to obtaining the consents required by
Section 13.01(b), upon five Business Days’ prior written notice to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), to terminate the entire
Revolving Loan Commitment of such Lender, so long as all Loans, together with
accrued and unpaid interest, Fees and all other amounts, owing to such Lender
(including all amounts, if any, owing pursuant to Section 2.11 but excluding
amounts owing in respect of any Tranche of Incremental Term Loans maintained by
such Lender, if such Tranche of Incremental Term Loans are not being repaid
pursuant to Section 13.01(b)) are repaid concurrently with the effectiveness of
such termination (at which time Schedule I shall be deemed modified to reflect
such changed amounts) and at such time, unless the respective Lender continues
to have outstanding Incremental Term Loans hereunder, such Lender shall no
longer constitute a “Lender” for purposes of this Agreement, except with respect
to indemnifications under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.05, 5.04, 13.04, 13.05 and 13.19), which shall survive as
to such repaid Lender.


4.03. Mandatory Reduction of Commitments. (a) [Reserved.]


(b)        In addition to any other mandatory commitment reductions pursuant to
this Section 4.03, the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each RL Lender) shall terminate in its entirety on the earliest to
occur of (i) the Revolving Loan Maturity Date, (ii) February 28, 2015, if (and
only if) the Borrower’s Pro Forma Liquidity as of such date is less than
$200,000,000 (such date of required termination pursuant to this clause (ii),
the “Early Termination Date”) and (iii) unless the Required Lenders shall
otherwise consent in writing in their sole discretion, a Change of Control.


(c)        In addition to any other mandatory commitment reductions pursuant to
this Section 4.03, the Total Incremental Term Loan Commitment under a given
Tranche (and the Incremental Term Loan Commitment of each Lender in respect of
such Tranche) shall terminate in its entirety on the Incremental Term Loan
Borrowing Date for such Tranche of Incremental Term Loans (after giving effect
to the incurrence of Incremental Term Loans of such Tranche on such date).


SECTION 5. Payments.


5.01. Voluntary Prepayments. The Borrower shall have the right to prepay the
Loans, and the right to allocate such prepayments to Revolving Loans, Swingline
Loans and/or any Tranche of Incremental Term Loans as the Borrower elects, in
whole or in part, without premium or penalty except as otherwise provided in
this Agreement, from time to time on the following terms and conditions:
(i)    the Borrower shall give the Administrative Agent at its Notice Office
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay the Loans, whether such Loans are Incremental Term Loans under
a given Tranche, Revolving Loans or Swingline Loans, the amount of such
prepayment, the Type of Loans to be repaid and (in the case of Eurodollar Loans)
the specific Borrowing(s) pursuant to which made, which notice (I) shall be
given by the Borrower prior to 2:00 P.M. (New York City time) (x) at least one
Business Day prior to the date of such


NEWYORK 9228865 (2K)
-73-
 

--------------------------------------------------------------------------------



prepayment in the case of Base Rate Loans, (y) on the date of such prepayment in
the case of Swingline Loans and (z) at least three Business Days prior to the
date of such prepayment in the case of Eurodollar Loans and (II) shall, except
in the case of Swingline Loans, promptly be transmitted by the Administrative
Agent to each of the Lenders;


(ii)    each prepayment (other than prepayments in full of (x) all outstanding
Base Rate Loans or (y) any outstanding Borrowing of Eurodollar Loans) shall be
in an aggregate principal amount of at least (x) $1,000,000, in the case of
Incremental Term Loans maintained as Eurodollar Loans, (y) $500,000, in the case
of Revolving Loans maintained as Eurodollar Loans and Incremental Term Loans
maintained as Base Rate Loans and (z) $100,000, in the case of Swingline Loans
and Revolving Loans maintained as Base Rate Loans and, in each case, if greater,
in integral multiples of $100,000; provided, that no partial prepayment of
Eurodollar Loans made pursuant to a Borrowing shall reduce the aggregate
principal amount of the Eurodollar Loans outstanding pursuant to such Borrowing
to an amount less than the Minimum Borrowing Amount applicable thereto;
(iii)    at the time of any prepayment of Eurodollar Loans pursuant to this
Section 5.01 on any date other than the last day of the Interest Period
applicable thereto, the Borrower shall pay the amounts required pursuant to
Section 2.11;


(iv)    except as provided in clause (vii) below, each prepayment in respect of
any Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans made pursuant to such Borrowing; provided, that at the Borrower’s election
in connection with any prepayment of Revolving Loans pursuant to this Section
5.01, such prepayment shall not be applied to any Revolving Loans of a
Defaulting Lender;


(v)    except as provided in clause (vii) below, each voluntary prepayment of
principal in respect of any Tranche of Incremental Term Loans made pursuant to
this Section 5.01 shall be allocated among each of the outstanding Tranches of
Incremental Term Loans on a pro rata basis, with each Tranche of Incremental
Term Loans to be allocated its Incremental Term Loan Percentage of the amount of
such prepayment;


(vi)    each voluntary prepayment of any Tranche of Incremental Term Loans
pursuant to this Section 5.01 shall be applied to reduce the then remaining
Scheduled Incremental Term Loan Repayments of such Tranche of Incremental Term
Loans in the manner set forth in the applicable Incremental Term Loan Commitment
Agreement for such Tranche of Incremental Term Loans; provided, however, that
repayments of any Tranche of Incremental Term Loans pursuant to clause (vii)
below shall only apply to reduce the then remaining Scheduled Incremental Term
Loan Repayments of the respective Tranche of Incremental Term Loans to the
extent the Tranche of Incremental Term Loans so repaid are not replaced (and are
not required to be replaced) pursuant to Section 13.01(b), with any such
reductions to reduce the then remaining Scheduled Incremental Term Loan
Repayments of such Tranche of Incremental Term Loans in the manner provided
above in this clause (vi), unless otherwise specifically agreed by the Required
Lenders; and




NEWYORK 9228865 (2K)
-74-
 

--------------------------------------------------------------------------------



(vii)    in the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as provided in
Section 13.01(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), elect to
repay all Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender (or owing to such Lender with respect to each
Tranche which gave rise to the need to obtain such Lender’s individual consent)
in accordance with said Section 13.01(b), so long as (A) in the case of the
repayment of Revolving Loans of any Lender pursuant to this clause (vii), the
Revolving Loan Commitment of such Lender is terminated concurrently with such
repayment (at which time Schedule I shall be deemed modified to reflect the
changed Revolving Loan Commitments) and (B) the consents required by Section
13.01(b) in connection with the repayment pursuant to this clause (vii) shall
have been obtained.


5.02. Mandatory Repayments. (a) If on any date (including the Early Termination
Date) the sum of (x) the aggregate outstanding principal amount of Revolving
Loans and Swingline Loans (after giving effect to all other repayments thereof
on such date) and (y) the Letter of Credit Outstandings on such date, exceeds
the Total Revolving Loan Commitment as then in effect, the Borrower shall repay
on such date, the principal of Swingline Loans, and if no Swingline Loans are or
remain outstanding, the principal of Revolving Loans in an aggregate amount
equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans and all outstanding Revolving Loans, the aggregate
amount of Letter of Credit Outstandings exceeds the Total Revolving Loan
Commitment as then in effect, the Borrower shall pay to the Administrative Agent
at the Payment Office on such date an amount (in U.S. Dollars) in cash and/or
Cash Equivalents equal to such excess (up to the aggregate amount of Letter of
Credit Outstandings at such time) and the Administrative Agent shall hold such
payment as security for the obligations of the Borrower to the Lenders hereunder
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Administrative Agent; provided that upon the
occurrence of the Early Termination Date, the Borrower shall Cash Collateralize
all Letter of Credit Outstandings.


(b)    In addition to any other mandatory repayments pursuant to this Section
5.02, the Borrower shall be required to make, with respect to each Tranche of
Incremental Term Loans, to the extent then outstanding, scheduled amortization
payments of such Tranche of Incremental Term Loans on the dates and in the
principal amounts set forth in the respective Incremental Term Loan Commitment
Agreement (each such date, a “Scheduled Incremental Term Loan Repayment Date”,
and each such repayment, as the same may be (x) reduced as provided in Section
5.01 or 5.02(h) or (y) increased as provided in Section 2.15(c), a “Scheduled
Incremental Term Loan Repayment”).
(c)    In addition to any other mandatory repayments pursuant to this Section
5.02, within five Business Days after each date on or after the Effective Date
upon which the Borrower or any of its Subsidiaries receives Net Sale Proceeds
from any Asset Sale (other than receivables (and related assets) subject to the
Chinese Factoring Program sold pursuant to Section 10.02(xiv) and/or a Foreign
Receivables Facility sold pursuant to Section 10.02(xiii)), an


NEWYORK 9228865 (2K)
-75-
 

--------------------------------------------------------------------------------



amount equal to 100% of the Net Sale Proceeds from such Asset Sale shall be
applied as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h); provided that (i) such Net Sale Proceeds may be retained by the
Borrower and its Subsidiaries without giving rise to a mandatory repayment as
otherwise required above, so long as no Default or Event of Default exists at
the time such Net Sale Proceeds are received and an Authorized Officer of the
Borrower has delivered a certificate to the Administrative Agent on or prior to
such date stating that such Net Sale Proceeds shall beare used to purchase
capital assets used or to be used in the businesses permitted pursuant to
Section 10.01 (including, without limitation (but only to the extent permitted
by Section 10.05), the purchase of the capital stock of a Person engaged in such
businesses) or, in the case of Net Sale Proceeds received in connection with an
IRB Sale-Leaseback Transaction, to make an Investment of the type described in
Section 10.05(xxii) within one year following the date of receipt of such Net
Sale Proceeds from such Asset Sale (which certificate shall set forth the
estimates of the proceeds to be so expended) and,; provided further, that if all
or any portion of such proceeds not required to be applied as a mandatory
repayment pursuant to the preceding proviso are either (A) not so used or
committed to be so used within one year after the date of the receipt of such
proceeds or (B) if committed to be used within one year after the date of
receipt of such proceeds and not so used within 18 months after the date of the
receipt of such proceeds then, in either such case, such remaining portion not
used or committed to be used in the case of preceding clause (A), and not used
in the case of preceding clause (B), shall be applied within 10 days after the
date occurring one year after the date of the receipt of proceeds from such
Asset Sale in the case of clause (A) above, or the date occurring 18 months
after the date of the receipt of proceeds from the respective Asset Sale in the
case of clause (B) above, as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h).


(d)    In addition to any other mandatory repayments pursuant to this Section
5.02, within one Business Day after each date on or after the Effective Date on
which the Borrower or any of its Subsidiaries receives any cash proceeds from
any incurrence of Indebtedness by the Borrower or any of its Subsidiaries (other
than Indebtedness permitted to be incurred pursuant to Section 10.04 as in
effect on the Effective Date), an amount equal to 100% of the Net Cash Proceeds
of the respective incurrence of Indebtedness shall be applied as a mandatory
repayment in accordance with the requirements of Sections 5.02(g) and (h).


(e)    In addition to any other mandatory repayments pursuant to this Section
5.02, to the extent that any Incremental Term Loans are then outstanding, an
amount equal to the Applicable Excess Cash Flow Percentage of the Excess Cash
Flow for the related Excess Cash Flow Period shall be applied as a mandatory
repayment in accordance with the requirements of Sections 5.02(g) and (h) solely
to the extent required by, and in accordance with the terms of, the applicable
Incremental Term Loan Commitment Agreement governing such Incremental Term
Loans.


(f)    In addition to any other mandatory repayments pursuant to this Section
5.02, within 10 days following each date on or after the Effective Date on which
the Borrower or any of its Subsidiaries receives any proceeds from any Recovery
Event (other than proceeds from Recovery Events in an amount less than
$5,000,000 per Recovery Event), an amount equal to 100% of the proceeds of such
Recovery Event (net of reasonable costs (including, without limitation, legal
costs and expenses) and taxes incurred in connection with such Recovery Event


NEWYORK 9228865 (2K)
-76-
 

--------------------------------------------------------------------------------



and the amount of such proceeds required to be used to repay any Indebtedness
(other than Indebtedness of the Lenders pursuant to this Agreement) which is
secured by the respective assets subject to such Recovery Event) shall be
applied as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h); provided that so long as no Default or Event of Default then
exists, such proceeds shall not be required to be so applied to the extent that
an Authorized Officer of the Borrower has delivered a certificate to the
Administrative Agent stating that such proceeds shall be used or shall be
committed to be used to replace or restore any properties or assets in respect
of which such proceeds were paid within one year following the date of receipt
of such proceeds from such Recovery Event (which certificate shall set forth the
estimates of the proceeds to be so expended); provided further, that if all or
any portion of such proceeds not required to be applied as a mandatory repayment
pursuant to the preceding proviso are either (A) not so used or committed to be
so used within one year after the date of the receipt of such proceeds or (B) if
committed to be used within one year after the date of receipt of such proceeds
and not so used within 18 months after the date of the receipt of such proceeds
then, in either such case, such remaining portion not used or committed to be
used in the case of preceding clause (A), and not used in the case of preceding
clause (B), shall be applied within 10 days after the date occurring one year
after the date of the receipt of proceeds from such Recovery Event in the case
of clause (A) above, or the date occurring 18 months after the date of the
receipt of proceeds from the respective Recovery Event in the case of clause (B)
above, as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h).


(g)    Each amount required to be applied pursuant to Sections 5.02(c), (d), (e)
and (f) in accordance with this Section 5.02(g) shall be applied on and after
the Effective Date to repay the outstanding principal amount of Swingline Loans
and Revolving Loans (but without any corresponding reduction in the Revolving
Loan Commitments); provided, however, that if any Incremental Term Loans are
then outstanding, each such amount shall be applied (i) first, to repay the
outstanding principal amount of Incremental Term Loans, with such amount to be
allocated among each Tranche of outstanding Incremental Term Loans on a pro rata
basis (based upon the Incremental Term Loan Percentages of the various Tranches
of Incremental Term Loans and the then outstanding principal amounts of the
respective Tranches of Incremental Term Loans) and (ii) second, to the extent in
excess of the amounts required to be applied pursuant to preceding clause (i),
to repay the outstanding principal amount of Swingline Loans and Revolving Loans
(but without any corresponding reduction in the Revolving Loan Commitments). All
repayments of outstanding Incremental Term Loans pursuant to Sections 5.02(c),
(d), (e) and (f) shall be applied to reduce the then remaining Scheduled
Incremental Term Loan Repayments of such Tranche of Incremental Term Loans in
the manner set forth in the applicable Incremental Term Loan Commitment
Agreement for such Tranche of Incremental Term Loans.


(h)    With respect to each repayment of Loans required by this Section 5.02,
the Borrower may designate the Types of Loans of the respective Tranche which
are to be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which made; provided that: (i)
repayments of Eurodollar Loans pursuant to this Section 5.02 may only be made on
the last day of an Interest Period applicable thereto unless all Eurodollar
Loans of the respective Tranche with Interest Periods ending on such date of
required repayment and all Base Rate Loans of the respective Tranche have first
been paid in full; (ii) if any repayment of Eurodollar Loans made pursuant to a
single Borrowing shall reduce


NEWYORK 9228865 (2K)
-77-
 

--------------------------------------------------------------------------------



the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable thereto, such Borrowing shall
be converted at the end of the then current Interest Period into a Borrowing of
Base Rate Loans; and (iii) each repayment of any Tranche of Loans made pursuant
to a Borrowing shall be applied pro rata among the Loans comprising such
Borrowing. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11. Notwithstanding the foregoing
provisions of this Section 5.02, if at any time the mandatory repayment of Loans
pursuant to Section 5.02(c), (d), (e) or (f) would result, after giving effect
to the procedures set forth in this clause (i) above, in the Borrower incurring
breakage costs under Section 2.11 as a result of Eurodollar Loans being repaid
other than on the last day of an Interest Period applicable thereto (any such
Eurodollar Loans, “Affected Loans”), the Borrower may elect, by written notice
to the Administrative Agent, to have the provisions of the following sentence be
applicable so long as no Default or Event of Default is then in existence. At
the time any Affected Loans are otherwise required to be prepaid the Borrower
may elect, so long as no Default or Event of Default is then in existence, to
deposit 100% (or such lesser percentage elected by the Borrower as not being
repaid) of the principal amounts that otherwise would have been paid in respect
of the Affected Loans with the Administrative Agent to be held as security for
the obligations of the Borrower hereunder pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, with such cash collateral to be released from such
cash collateral account (and applied to repay the principal amount of such
Eurodollar Loans) upon each occurrence thereafter of the last day of an Interest
Period applicable to Eurodollar Loans of the respective Tranche (or such earlier
date or dates as shall be requested by the Borrower), with the amount to be so
released and applied on the last day of each Interest Period to be the amount of
such Eurodollar Loans to which such Interest Period applies (or, if less, the
amount remaining in such cash collateral account).


(i)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, (i) all then outstanding Swingline Loans shall be repaid in full on
the Swingline Expiry Date, (ii) all other then outstanding Loans shall be repaid
in full on the respective Maturity Date for such Tranche of Loans and (iii)
unless the Required Lenders shall otherwise agree in writing in their sole
discretion, all outstanding Loans shall be repaid in full upon the occurrence of
a Change of Control.


(j)    If any RL Lender becomes a Defaulting Lender at any time that any Letter
of Credit issued by any Letter of Credit Issuer is outstanding, the Borrower
shall enter into the applicable Letter of Credit Back-Stop Arrangements with
such Issuing Lender no later than 15
Business Days (or such later date as may be agreed by the Letter of Credit
Issuer in its sole discretion) after the date such Lender becomes a Defaulting
Lender.


5.03. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the ratable account of the Lender or Lenders entitled
thereto not later than 2:00 P.M. (New York City time) on the date when due and
shall be made in immediately available funds and in U.S. Dollars at the Payment
Office. Any payments under this Agreement or under any Note which are made later
than 2:00 P.M. (New York City time) shall be deemed to


NEWYORK 9228865 (2K)
-78-
 

--------------------------------------------------------------------------------



have been made on the next succeeding Business Day. Whenever any payment to be
made hereunder or under any Note shall be stated to be due on a day which is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.


5.04. Net Payments. (a) All payments made by any Credit Party hereunder or
under any Credit Document or under any Note will be made without setoff,
counterclaim or other defense. Except as provided in Section 5.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding (i) any tax imposed on, measured by or
determined by reference to the net income or net profits of a Lender or
franchise taxes imposed in lieu thereof pursuant to the laws of the jurisdiction
in which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any political subdivision
of any such jurisdiction and (ii) any United States federal withholding tax that
would not have been imposed but for a failure by such recipient (or any
financial institution through which any payment is made to such recipient) to
comply with the applicable requirements of FATCA) and all interest, penalties or
similar liabilities with respect to such nonexcluded taxes, levies, imposts,
duties, fees, assessments or other charges (all such nonexcluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied, imposed or collected
through withholding or deduction, the Borrower (or any other Credit Party making
the payment) agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower (or the respective Credit Party) will furnish to the Administrative
Agent within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts or other documentation
evidencing such payment by the Borrower (or such Credit Party). The Borrower
agrees (and each Subsidiary Guarantor pursuant to its Subsidiary Guaranty, and
the incorporation by reference therein of the provisions of this Section 5.04,
shall agree) to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender; provided that such Lender shall have provided
the Borrower (or respective Subsidiary Guarantor) with evidence, reasonably
satisfactory to the Borrower (or such Subsidiary Guarantor), of the payment of
such Taxes.


(b)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) (a “Foreign Lender”) for U.S. Federal income
tax purposes agrees to deliver to the Borrower and the Administrative Agent on
or prior to the Effective Date, or in the case of a Lender that is an assignee
or transferee of an interest under this Agreement pursuant to Section 2.13 or
13.07 (unless the respective Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, (i) two accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or W-8BEN (with respect to a complete
exemption under an income tax treaty) (or successor forms) (“Forms”) certifying
to such Lender’s entitlement as of such date to a


NEWYORK 9228865 (2K)
-79-
 

--------------------------------------------------------------------------------



complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or W-8BEN (with respect to a
complete exemption under an income tax treaty) pursuant to clause (i) above, (x)
a certificate substantially in the form of Exhibit D (any such certificate, a
“Section 5.04(b)(ii) Certificate” or “Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Note. In addition, each Foreign Lender shall, in
the case of any payment made after December 31, 2012 in respect of any Loan,
Letters of Credit, Note or Obligation that was not treated as outstanding for
purposes of FATCA on March 18, 2012, provide any forms, documentation or other
information as shall be prescribed by the IRS to demonstrate that the relevant
Lender has complied with the applicable reporting requirements of FATCA
(including, without limitation, those contained in Sections 1471(b) or 1472(b)
of the Code, as enacted on the Effective Date, as applicable), so that such
payments made to such Lender hereunder would not be subject to U.S. federal
withholding taxes imposed by FATCA. In addition, each Lender agrees that from
time to time after the Effective Date, when a lapse in time or change in
circumstances or law renders the previous certification obsolete or inaccurate
in any material respect and at such times as may be reasonably requested by the
Borrower and the Administrative Agent, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to the
benefits of an income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 5.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a complete exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note, or it shall immediately notify the Borrower and the Administrative Agent
of its inability to deliver any such Form or Certificate in which case such
Lender shall not be required to deliver any such Form or Certificate pursuant to
this Section 5.04(b). Notwithstanding anything to the contrary contained in
Section 5.04(a), but subject to Section 13.07(b) and the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) for U.S. Federal income tax purposes to the extent that
such Lender has not provided to the Borrower the Forms, Certificates and other
documentation that are required to establish a complete exemption from such
deduction or withholding and (y) the Borrower shall not be obligated pursuant to
Section 5.04(a) hereof to gross-up payments to be made to a Lender in respect of
income or similar taxes imposed by the United States if (I) such Lender has not
provided to the Borrower the Forms, Certificates and other documentation
required to be provided to the Borrower pursuant to this Section 5.04(b) or (II)
in the case of a payment, other than interest, to a Lender described in clause
(ii) above, to the extent that such Forms do not establish a complete exemption
from withholding of such taxes. Notwithstanding anything to the contrary
contained in the preceding sentence or elsewhere in this Section 5.04 and except
as set forth in Section 13.07(b), the Borrower agrees to pay additional amounts
and to indemnify each Lender in the


NEWYORK 9228865 (2K)
-80-
 

--------------------------------------------------------------------------------



manner set forth in Section 5.04(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes that are effective after the Effective Date in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of such
Taxes; provided, however, that the Borrower shall not be required to increase
amounts or indemnify any Lender to the extent that Taxes would not have been
imposed but for such Lender’s failure to provide any Forms, Certificates and
related documentation that it is legally entitled to provided and that would
reduce or eliminate such Taxes.


(c)    If the Borrower pays any additional amount under this Section 5.04 to a
Lender and such Lender determines in its sole discretion that it has actually
received or realized in connection therewith any refund or any reduction of,
release or remission for or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that the Lender
shall, in its sole discretion, determine is equal to the net benefit, after tax,
which was obtained by the Lender in such year as a consequence of such refund,
reduction, release or remission for or credit; provided that (i) any Lender may
determine in its sole discretion consistent with the policies of such Lender
whether to seek a Tax Benefit, (ii) any Taxes that are imposed on a Lender as a
result of a disallowance or reduction (including through the expiration of any
tax carryover or carryback of such Lender that otherwise would not have expired)
of any Tax Benefit with respect to which such Lender has made a payment to the
Borrower pursuant to this Section 5.04(c) shall be treated as a Tax for which
the Borrower is obligated to indemnify such Lender pursuant to this Section 5.04
without any exclusions or defenses, (iii) nothing in this Section 5.04(c) shall
require a Lender to disclose any confidential information to the Borrower
(including, without limitation, its tax returns), and (iv) no Lender shall be
required to pay any amounts pursuant to this Section 5.04(c) at any time a
Default or Event of Default then exists.


(d)    Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes (other
than a Lender that may be treated as an exempt recipient under Treasury
Regulations Section 1.6049-4(c)(1)(ii), subject to the provisions of Treasury
Regulations Section 1.1441-1(d)(4)) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section
2.13 or 13.07 (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, two duly signed, properly completed
copies of Internal Revenue Service Form W-9, certifying that such Lender is
entitled to an exemption from United States backup withholding tax, or any
successor form. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any payment to such Lender an amount
equivalent to the applicable backup withholding tax imposed by the Code.


(e)    The provisions of this Section 5.04 shall be subject to the provisions of
Section 13.18 (to the extent applicable).




NEWYORK 9228865 (2K)
-81-
 

--------------------------------------------------------------------------------



SECTION 6. Conditions Precedent to Initial Credit Events. The obligation of each
Lender to make each Loan hereunder, and the obligation of the Letter of Credit
Issuer to issue each Letter of Credit hereunder, in either case on the Initial
Borrowing Date, is subject, at the time of the making of such Loans or the
issuance of such Letters of Credit to the satisfaction of the following
conditions:
6.01. Execution of Agreement; Notes. On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred and (ii) there shall have been
delivered to the Administrative Agent for the account of each Lender which has
requested the same the appropriate Revolving Note and to the Swingline Lender if
so requested, the Swingline Note, in each case executed by the Borrower and in
the amount, maturity and as otherwise provided herein.


6.02. Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate from the Borrower, dated such date
signed by an Authorized Officer of the Borrower, stating that all of the
applicable conditions set forth in Sections 6.05 through 6.08, inclusive, and
7.01 (other than such conditions that are expressly subject to the satisfaction
of any Agent and/or the Required Lenders), have been satisfied on such date.


6.03. Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received opinions, addressed to each Agent, the Collateral
Agent and each of the Lenders and dated the Initial Borrowing Date, from (i)
Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Credit Parties,
which opinion shall cover the matters incident to the transactions contemplated
herein as the Agents and the Required Lenders may reasonably request and be in
form and substance reasonably satisfactory to the Agents and the Required
Lenders, and (ii) local counsel to the Credit Parties and/or the Administrative
Agent reasonably satisfactory to the Administrative Agent, which opinion or
opinions shall be in form, scope and substance reasonably satisfactory to the
Administrative Agent.


6.04. Corporate Documents; Proceedings. (a) On the Initial Borrowing Date, the
Administrative Agent shall have received from each Credit Party a certificate,
dated the Initial Borrowing Date, signed by an Authorized Officer of such Credit
Party, and attested to by the secretary or any assistant secretary of such
Credit Party, in the form of Exhibit F with appropriate insertions, together
with copies of the certificate of incorporation, by-laws or equivalent
organizational documents of such Credit Party and the resolutions of such Credit
Party referred to in such certificate and all of the foregoing (including each
such certificate of incorporation, by-laws or other organizational document)
shall be reasonably satisfactory to the Administrative Agent.


(b) On the Initial Borrowing Date, all Company proceedings of each Credit Party
and all instruments and agreements in connection with the transactions
contemplated by this Agreement and the other Credit Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
certificates, documents and papers, including good standing certificates,
bring-down certificates and any other records of Company proceedings for each
Credit Party and governmental approvals, if any, which the Administrative Agent
reasonably




NEWYORK 9228865 (2K)
-82-
 

--------------------------------------------------------------------------------



may have requested in connection therewith, such documents and papers, where
appropriate, to be certified by proper Company or governmental authorities.


6.05. Adverse Change, etc. On or prior to the Initial Borrowing Date, since
March 31, 2010, nothing shall have occurred which (i) the Required Lenders or
any Agent shall reasonably determine (x) has had (unless same has ceased to
exist in all respects) or (y) is reasonably likely to have, either individually
or in the aggregate, a Material Adverse Effect or (ii) has had a material
adverse effect on the Transaction.


6.06. Litigation. On the Initial Borrowing Date, there shall be no actions,
suits,
proceedings or investigations pending or, to the knowledge of the Borrower,
threatened (a) with respect to this Agreement or the Transaction, (b) with
respect to any material Existing Indebtedness or (c) which any Agent or the
Required Lenders shall determine (x) have had (unless same has ceased to exist
in all respects) or (y) are reasonably likely to have, either individually or in
the aggregate, (i) a Material Adverse Effect or (ii) a material adverse effect
on the Transaction.


6.07. Approvals. On or prior to the Initial Borrowing Date, all necessary
governmental (domestic and foreign), regulatory and third party approvals in
connection with the Transaction shall have been obtained and remain in full
force and effect and evidence thereof shall have been provided to the
Administrative Agent. Additionally, there shall not exist any judgment, order,
injunction or other restraint issued or filed or a hearing seeking injunctive
relief or other restraint, to the knowledge of the Borrower, pending or notified
prohibiting or imposing materially adverse conditions upon, or materially
delaying, or making economically unfeasible, the consummation of the Transaction
or the making of the Loans.


6.08. Refinancing. (a) On the Initial Borrowing Date, concurrently with the
incurrence of Revolving Loans and the use of proceeds thereof, all commitments
under the Existing Credit Agreement shall have been terminated, all loans
outstanding thereunder shall have been repaid in full, together with all accrued
and unpaid interest thereon, all accrued and unpaid fees thereon shall have been
paid in full, all letters of credit issued thereunder shall have been terminated
(or incorporated as Letters of Credit under this Agreement pursuant to Section
3.01(e)) and all other amounts owing pursuant to the Existing Credit Agreement
shall have been repaid in full.


(b) On the Initial Borrowing Date, all security interests in respect of, and
Liens securing, the obligations under the Existing Credit Agreement and the
related credit documentation shall have been terminated and released to the
reasonable satisfaction of the Administrative Agent, and the Administrative
Agent shall have received all such releases as it may have requested, which
releases shall be in form and substance reasonably satisfactory to the
Administrative Agent. Without limiting the foregoing, there shall have been
delivered (i) proper termination statements (Form UCC-3 or the appropriate
equivalent) for filing under the UCC of each jurisdiction where a financing
statement (Form UCC-1 or the equivalent) was filed with respect to the Borrower
or any of its Subsidiaries in connection with the security interests securing
the obligations under the Existing Credit Agreement and the documentation
related thereto, (ii) a termination or reassignment of any security interest in,
or Lien on, any patents, trademarks, copyrights or similar interests of the
Borrower or any of its Subsidiaries on which


NEWYORK 9228865 (2K)
-83-
 

--------------------------------------------------------------------------------



filings have been made to secure obligations under the Existing Credit
Agreement, fully executed by the appropriate parties, (iii) terminations of all
mortgages, leasehold mortgages, deeds of trust and leasehold deeds of trust
created with respect to property of the Borrower or any of its Subsidiaries, in
each case, to secure the obligations in respect of the Existing Credit
Agreement, all of which shall be in form, scope and substance reasonably
satisfactory to the Administrative Agent and (iv) all collateral owned by the
Borrower or any of its Subsidiaries in the possession of any of the creditors in
respect of the Existing Credit Agreement or any collateral agent or trustee
under any related security document shall have been returned to the Borrower or
such Subsidiary.


(c) On the Initial Borrowing Date and after giving effect to the Transaction,
the Borrower and its Subsidiaries shall not have outstanding any Indebtedness
other than Indebtedness permitted pursuant to Section 10.04, and all such
Indebtedness which is to remain outstanding after the Initial Borrowing Date
shall not be subject to any default or event of default existing thereunder or
arising as a result of the Transaction and the other transactions contemplated
hereby.


6.09. Subsidiaries Guaranties. On the Initial Borrowing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Subsidiaries
Guaranty in the form of Exhibit G (as amended, modified, restated and/or
supplemented from time to time, the “Subsidiaries Guaranty”), guaranteeing all
of the obligations of the Borrower as more fully provided therein, and the
Subsidiaries Guaranty shall be in full force and effect.


6.10. Security Documents; etc. (a) On the Initial Borrowing Date, each Credit
Party shall have duly authorized, executed and delivered a Pledge Agreement in
the form of Exhibit H (as amended, modified, restated and/or supplemented from
time to time in accordance with the terms thereof and hereof, the “Pledge
Agreement”) and shall have delivered to the Collateral Agent, as pledgee
thereunder, all of the certificated Pledge Agreement Collateral referred to
therein then owned by such Credit Party and required to be pledged pursuant to
the terms thereof, (x) endorsed in blank in the case of promissory notes or (y)
accompanied by executed and undated transfer powers in the case of certificated
Equity Interests, along with evidence that all other actions necessary or, in
the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the Pledge Agreement have been
taken, and the Pledge Agreement shall be in full force and effect.


(b) On the Initial Borrowing Date, each Credit Party shall have duly authorized,
executed and delivered a Security Agreement in the form of Exhibit I (as
amended, modified, restated and/or supplemented from time to time in accordance
with the terms thereof and hereof, the “Security Agreement”) covering all of the
Security Agreement Collateral, together with:


(i) Financing Statements (Form UCC-1) or appropriate local equivalent in
appropriate form for filing under the UCC or appropriate local equivalent of
each jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement;


NEWYORK 9228865 (2K)
-84-
 

--------------------------------------------------------------------------------



(ii) certified copies of Requests for Information or Copies (Form UCC-11), or
equivalent reports, each of a recent date listing all effective financing
statements that name the Borrower or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (i) above, together with
copies of such financing statements (none of which shall cover the Collateral
except (x) those with respect to which appropriate termination statements
executed by the secured lender thereunder have been delivered to the
Administrative Agent and (y) to the extent evidencing Permitted Liens); and


(iii) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable, to perfect the security interests purported to
be created by the Security Agreement have been taken; and the Security Agreement
shall be in full force and effect.


6.11. Payment of Fees. On the Initial Borrowing Date, all costs, fees and
expenses, and all other compensation due to the Agents and the Lenders
(including, without limitation, legal fees and expenses) shall have been paid to
the extent then due and invoiced at least one Business Day prior to the Closing
Date.


6.12. Solvency Certificate; Insurance Certificates. On or before the Initial
Borrowing Date, the Administrative Agent shall have received:


(a) a solvency certificate in the form of Exhibit J from the chief financial
officer of the Borrower, dated the Initial Borrowing Date; and


(b) evidence of insurance complying with the requirements of Section 9.03 for
the business and properties of the Borrower and its Subsidiaries, in scope, form
and substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or loss payee, and the Borrower
shall use commercially reasonable efforts to note on such evidence of insurance
that such insurance shall not be canceled or materially revised without at least
30 days’ prior written notice by the insurer to the Collateral Agent.
6.13. Financial Statements; Projections. On or prior to the Initial Borrowing
Date, there shall have been delivered to the Administrative Agent (i) true and
correct copies of the financial statements referred to in Section 8.09(b) and
(ii) a reasonably satisfactory funds flow statement related to the Transaction.


6.14.“Know Your Customer” Documentation Etc.. The Administrative Agent shall
have received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations (including, without limitation, the USA Patriot Act), as
reasonably requested by the Administrative Agent.
Without limiting the generality of Section 12.03(b), for purposes of determining
compliance with the conditions specified in this Section 6, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or


NEWYORK 9228865 (2K)
-85-
 

--------------------------------------------------------------------------------



other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to such Lender unless the Administrative Agent shall have
received notice from such Lender prior to the proposed Initial Borrowing Date
specifying its objection thereto.
SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date, but
excluding Mandatory Borrowings made after the Initial Borrowing Date and
Incremental Term Loans made on any Incremental Term Loan Borrowing Date, which
shall be made as provided in Section 2.01(e)), and the obligation of a Letter of
Credit Issuer to issue any Letter of Credit, is subject, at the time of each
such Credit Event (except as hereinafter indicated), to the satisfaction of the
following conditions:


7.01. No Default; Representations and Warranties. At the time of each such
Credit Event and immediately after giving effect thereto (i) there shall exist
no Default or Event of Default and (ii) all representations and warranties
contained herein or in any other Credit Document shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).


7.02. Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (excluding Swingline Loans and Mandatory Borrowings), the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a). Prior to the making of any Swingline Loan, the
Swingline Lender shall have received the notice required by Section 2.03(b)(i).


(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.02(a).


7.03. Special Provisions Relating Letters of Credit Issued Prior to the Early
Termination Date. In the case of any issuance, amendment or renewal of a Letter
of Credit with an expiry date later than the Early Termination Date at any time
on or prior to the date occurring
91 days prior to the Early Termination Date, the Borrower shall have entered
into cash collateral arrangements with the Administrative Agent and the
respective Letter of Credit Issuer on terms reasonably satisfactory to them,
providing for cash collateral of not less than 105% of the Stated Amount of such
Letter of Credit.


The occurrence of the Initial Borrowing Date and the acceptance of the benefits
or proceeds of each Credit Event shall constitute a representation and warranty
by the Borrower to each Agent and each of the Lenders that all the conditions
specified in Section 6 (with respect to Credit Events occurring on the Initial
Borrowing Date) and in this Section 7 (with respect to each Credit Event) (other
than such conditions that are expressly subject to the satisfaction of the
Agents and/or the Required Lenders) exist as of that time.




NEWYORK 9228865 (2K)
-86-
 

--------------------------------------------------------------------------------



SECTION 8. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans and issue and/or participate in
the Letters of Credit provided for herein, the Borrower makes the following
representations and warranties with the Lenders, in each case after giving
effect to the Transaction, all of which shall survive the execution and delivery
of this Agreement, the making of the Loans and the issuance of the Letters of
Credit (with the occurrence of the Initial Borrowing Date and each Credit Event
on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the date of each such
Credit Event, unless stated to relate to a specific earlier date in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date):


8.01. Company Status. Each of the Borrower and its Subsidiaries (i) is a duly
organized and validly existing Company in good standing under the laws of the
jurisdiction of its organization, (ii) has the Company power and authority to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage, except where the failure to have such power
and authority (x) has not had and (y) is not reasonably likely to have, a
Material Adverse Effect and (iii) is duly qualified and is authorized to do
business and is in good standing in all jurisdictions where it is required to be
so qualified and where the failure to be so qualified (x) has had (unless same
has ceased to exist in all respects) or (y) is reasonably likely to have, a
Material Adverse Effect.
8.02. Company Power and Authority. Each of the Borrower and its Subsidiaries has
the Company power and authority to execute, deliver and carry out the terms and
provisions of the Credit Documents to which it is a party and has taken all
necessary Company action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party. Each of the Borrower and its
Subsidiaries has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid and binding
obligation of such Person enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
8.03. No Violation. Neither the execution, delivery or performance by the
Borrower or any of its Subsidiaries of the Credit Documents to which it is a
party, nor compliance by the Borrower or any of its Subsidiaries with the terms
and provisions thereof, nor the consummation of the transactions contemplated
herein or therein, (i) will contravene any material provision of any material
applicable law, statute, rule or regulation, or any order, writ, injunction or
decree of any court or governmental instrumentality, (ii) will conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or (other than
pursuant to the Security Documents) result in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of the property or assets
of the Borrower or any of its Subsidiaries pursuant to the terms of any material
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other material agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets are
bound or to which it may be subject (including, without limitation, the
Convertible Notes Indenture, any Permitted Junior Notes Documents and any


NEWYORK 9228865 (2K)
-87-
 

--------------------------------------------------------------------------------



Permitted Refinancing Debt Documents governing Permitted Refinancing
Indebtedness in respect of the foregoing) or (iii) will violate any provision of
the certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of limited liability company, limited
liability company agreement or equivalent organizational document, as the case
may be, of any Credit Party.


8.04. Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Borrower, threatened (i) with respect to any
Credit Document, (ii) with respect to the Transaction, or (iii) with respect to
the Borrower or any of its Subsidiaries that (x) have had (unless same has
ceased to exist in all respects) or (y) are reasonably likely to have a Material
Adverse Effect. Additionally, there does not exist any judgment, order or
injunction prohibiting or imposing material adverse conditions upon the
occurrence of any Credit Event.


8.05. Use of Proceeds; Margin Regulations. (a) [Reserved.]


(b) The proceeds of all Revolving Loans and Swingline Loans shall be utilized
(i) to finance the Refinancing and to pay fees and expenses incurred in
connection with the Transaction and (ii) after application of such proceeds for
the purposes described in preceding clause (i), for general corporate and
working capital purposes of the Borrower and its Subsidiaries (including the
financing of Permitted Acquisitions, Investments permitted under Section 10.05
and (subject to Section 8.05(d)) payments permitted under Section 10.06);
provided that up to, but not more than, $150,000,000 of proceeds of Revolving
Loans and Swingline Loans (for the avoidance of doubt, excluding any Letter of
Credit Outstandings with respect to Existing Letters of Credit deemed issued as
“Letters of Credit” pursuant to Section 3.01(e) on the Initial Borrowing Date)
may be incurred on the Initial Borrowing Date and used for the purposes
described in Section 8.05(b)(i).


(c) All proceeds of Incremental Term Loans shall be utilized (i) to finance
Permitted Acquisitions of the Borrower (and to pay the fees and expenses
incurred in connection therewith) and to refinance any Indebtedness assumed as
part of any such Permitted Acquisitions (and to pay all accrued and unpaid
interest thereon, any prepayment premium associated therewith and the fees and
expenses related thereto) and (ii) for other general corporate and working
capital purposes of the Borrower and its Subsidiaries (including Investments
permitted pursuant to Section 10.05 and (subject to Section 8.05(d)) payments
permitted under Section
10.06).


(d) No part of any Credit Event (or the proceeds thereof) will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry any Margin Stock or to extend credit for (or to others for)
the purpose of purchasing or carrying any Margin Stock or to refund indebtedness
originally incurred for such purpose. Neither the making of any Loan nor the use
of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.




NEWYORK 9228865 (2K)
-88-
 

--------------------------------------------------------------------------------



(e) At the time of each Credit Event, not more than 25% of the value of the
assets of the Borrower and its Subsidiaries taken as a whole (including all
capital stock of the Borrower held in treasury) will constitute Margin Stock.


8.06. Governmental Approvals. Except as may have been obtained or made on or
prior to the Initial Borrowing Date (and which remain in full force and effect
on the Initial Borrowing Date), no order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, is required to authorize or is required in
connection with (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
Credit Document.


8.07. Investment Company Act. None of the Borrower or any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
8.08. True and Complete Disclosure. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower or any
of its Subsidiaries in writing to the Administrative Agent or any Lender
(including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any such
Persons in writing to any Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time in light
of the circumstances under which such information was provided. It is understood
that the Projections do not constitute factual information for purposes of this
Section 8.08.
8.09. Financial Condition; Financial Statements. (a) On and as of the Initial
Borrowing Date, on a pro forma basis after giving effect to the Transaction, and
to all Indebtedness (including the Revolving Loans) incurred, and to be
incurred, and Liens created, and to be created, by each Credit Party in
connection therewith, with respect to the Borrower (on a stand-alone basis) and
the Borrower and its Subsidiaries (on a consolidated basis) (x) the sum of the
assets, at a fair valuation, of the Borrower (on a stand-alone basis) and the
Borrower and its Subsidiaries (on a consolidated basis) will exceed its or their
debts, (y) it has or they have not incurred nor intended to, nor believes or
believe that it or they will, incur debts beyond its or their ability to pay
such debts as such debts mature and (z) it or they will have sufficient capital
with which to conduct its or their business. For purposes of this Section
8.09(a), “debt” means any liability on a claim, and “claim” means (i) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (ii) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.


(b) (i) The audited consolidated statements of financial condition of the
Borrower and its Subsidiaries at March 31, 2008, March 31, 2009 and March 31,
2010, and the


NEWYORK 9228865 (2K)
-89-
 

--------------------------------------------------------------------------------



related consolidated statements of income and cash flow and changes in
shareholders’ equity of the Borrower and its Subsidiaries for the fiscal years
ended on such dates and (ii) the quarterly statements of income and cash flows
for the Borrower and its Subsidiaries for each fiscal quarter of the Borrower
ended after March 31, 2010 through and including the latest fiscal quarter of
the Borrower ending at least 45 days prior to the Initial Borrowing Date, all
furnished to the Lenders prior to the Initial Borrowing Date, in each case
present fairly in all material respects the financial condition of the Borrower
and its Subsidiaries at the date of such statements of financial condition and
the results of operations of the Borrower and its Subsidiaries for the periods
covered thereby, subject, in the case of unaudited financial statements, to
normal year-end adjustments. All such financial statements have been prepared in
accordance with GAAP and practices consistently applied, except, in the case of
the quarterly statements, for the omission of footnotes and ordinary end of
period adjustments and accruals (all of which are of a recurring nature and none
of which individually, or in the aggregate, would be material).
(c) After giving effect to the Transaction, since March 31, 2010 (but assuming
the Transaction had occurred immediately prior to such date), nothing has
occurred that (x) has had a Material Adverse Effect (unless same has ceased to
exist in all respects) or (y) is reasonably likely to have a Material Adverse
Effect.
(d) Except as fully reflected in the financial statements described in Section
8.09(b) and as otherwise permitted by Section 10.04, (i) there were as of the
Initial Borrowing Date (and after giving effect to any Loans made, and
transactions occurring, on such date), no liabilities or obligations with
respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, (x) have had a Material Adverse
Effect (unless same has ceased to exist in all respects) or (y) are reasonably
likely to have a Material Adverse Effect and (ii) the Borrower knows of no basis
for the assertion against the Borrower or any of its Subsidiaries of any such
liability or obligation which, either individually or in the aggregate, (x) have
had a Material Adverse Effect (unless same has ceased to exist in all respects)
or (y) are reasonably likely to have a Material Adverse Effect.
(e) The Projections have been prepared on a basis consistent with the financial
statements referred to in Section 8.09(b), and are based on good faith estimates
and assumptions made by the management of the Borrower, which assumptions, taken
as a whole, such management believed were reasonable on the Initial Borrowing
Date, it being recognized by the Lenders that such projections of future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such Projections may differ from the projected results
contained therein and such differences may be material.
8.10. Security Interests. On and after the Initial Borrowing Date, each of the
Security Documents creates (or after the execution and delivery thereof will
create), as security for the Obligations, a valid and enforceable perfected
security interest in and Lien on all of the Collateral subject thereto, superior
to and prior to the rights of all third Persons, and subject to no other Liens
(except that (i) the Security Agreement Collateral may be subject to Permitted
Liens, (ii) the Pledge Agreement Collateral may be subject to the Liens
described in clauses (i) and (v) of Section 10.03 and (iii) Liens on the
Collateral may be released or subordinated from time to time in accordance with
the terms hereof and the other applicable


NEWYORK 9228865 (2K)
-90-
 

--------------------------------------------------------------------------------



Security Documents), in favor of the Collateral Agent. No filings or recordings
are required in order to perfect the security interests created under any
Security Document except for filings or recordings required in connection with
any such Security Document which shall have been made on or prior to the Initial
Borrowing Date as contemplated by Section 6.10 or on or prior to the execution
and delivery thereof as contemplated by Sections 9.11 and 10.15 (or, in the case
of (x) UCC-1 financing statements and filings with the United States Patent and
Trademark Office or United States Copyright Office and (y) filings or recordings
required pursuant to any Security Document in respect of Collateral acquired
after the Initial Borrowing Date, on or prior to such later date as shall be
specified for such filing or recording pursuant to the terms of the relevant
Security Document).
8.11. Compliance with ERISA. (a) Except as would not otherwise have a Material
Adverse Effect: no Reportable Event has occurred that could reasonably be
expected to result in any liability for the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate; no Multiemployer Plan is insolvent or in
reorganization, or has received any notice that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; no Plan which is
subject to Section 412 of the Code or Section 302 of ERISA has failed to satisfy
the minimum funding standard within the meaning of such sections of the Code or
ERISA, or has applied for or received a minimum funding waiver or an extension
of any amortization period, within the meaning of Section 412 of the Code or
Section 303 or 304 of ERISA; no Plan has received a determination that the Plan
is, or is expected to be, considered an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; all contributions required to
be made with respect to a Plan and a Multiemployer Plan have been timely made;
neither the Borrower nor any Subsidiary of the Borrower nor any ERISA Affiliate
has incurred any liability (including any indirect, contingent or secondary
liability) to or on account of a Plan or a Multiemployer Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 436(f), 4971 or 4975 of the Code or, to the knowledge of the
Borrower, reasonably expects to incur any such liability under any of the
foregoing sections with respect to any Plan or a Multiemployer Plan; to the
knowledge of the Borrower, no condition exists which presents a material risk to
the Borrower or any Subsidiary of the Borrower or any ERISA Affiliate of
incurring a liability to or on account of a Plan or a Multiemployer Plan
pursuant to the foregoing provisions of ERISA and the Code; no proceedings have
been instituted to terminate or appoint a trustee to administer any Plan which
is subject to Title IV of ERISA; no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or, to the knowledge of the Borrower, threatened; to the knowledge of the
Borrower, the Borrower and its Subsidiaries and ERISA Affiliates would not have
any liabilities to any Multiemployer Plan in the event of a withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan ended prior to the date of the most recent Credit Event; each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of the
Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate has at all
times been operated in compliance with the provisions of Part 6 of subtitle B of
Title I of ERISA and Section 4980B of the Code; each group health plan (as
defined in 45 Cod of Federal Regulations Section 160.103) which covers or has
covered employees or former employees of the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate has at all times been operated in compliance


NEWYORK 9228865 (2K)
-91-
 

--------------------------------------------------------------------------------



with the provisions of the Health Insurance Portability and Accountability Act
of 1996 and the regulations promulgated thereunder; no lien imposed under the
Code or ERISA on the assets of the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate exists or to the knowledge of the Borrower, is reasonably
likely to arise on account of any Plan or any Multiemployer Plan; and the
Borrower and its Subsidiaries do not maintain or contribute to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) which provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) the obligations with respect to which could reasonably
be expected to have a Material Adverse Effect. Each Plan (and each related
trust, insurance contract or fund) is in compliance with its terms and with all
applicable laws, including, without limitation, ERISA and the Code; each Plan
(and each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a determination letter or an opinion letter to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code; and no Plan has an Unfunded Current Liability which, when added to the
aggregate amount of Unfunded Current Liabilities with respect to all other
Plans, exceeds $25,000,000.
(b) Except as would not otherwise have a Material Adverse Effect, each Foreign
Pension Plan, if any, has been maintained in material compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; all contributions required to be made
with respect to a Foreign Pension Plan, if any, have been timely made. Except as
could not reasonably be expected to have a Material Adverse Effect (i) neither
the Borrower nor any of its Subsidiaries has incurred any material obligation in
connection with the termination, of or withdrawal from, any Foreign Pension
Plan, and (ii) there are no accrued benefit liabilities (whether or not vested)
under any Foreign Pension Plan that are unfunded or that have not been
adequately reserved for in accordance with generally accepted accounting
principles in the applicable jurisdiction.
8.12. Capitalization. On the Initial Borrowing Date and after giving effect to
the Transaction and the other transactions contemplated hereby, the authorized
capital stock of the Borrower consists of (i) 135,000,000 shares of Class A
common stock, $.01 par value per share, 49,990,470 shares of which are issued
and outstanding, as of February 4, 2011 (such authorized shares of common stock,
together with any subsequently authorized shares of common stock of the
Borrower, collectively, the “Borrower Common Stock”) and (ii) 1,000,000 shares
of Series A convertible preferred stock, par value $.01 per share, none of which
are issued and outstanding (the “Convertible Preferred Stock”). All outstanding
shares of Borrower Common Stock have been duly and validly issued, are fully
paid and nonassessable and free of preemptive rights. As of the Initial
Borrowing Date, except as set forth on Schedule X hereto, the Borrower does not
have outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock (other than the Convertible Notes Documents).
8.13. Subsidiaries. On and as of the Initial Borrowing Date and after giving
effect to the Transaction, the Borrower has no Subsidiaries other than those
Subsidiaries listed on Schedule VII. Schedule VII correctly sets forth, as of
the Initial Borrowing Date and after giving effect to the Transaction, (x) the
percentage ownership (direct and indirect) of the


NEWYORK 9228865 (2K)
-92-
 

--------------------------------------------------------------------------------



Borrower in each class of capital stock or other Equity Interests of each of its
Subsidiaries and also identifies the direct owner thereof and (y) the name of
each Immaterial Subsidiary. All outstanding shares of Equity Interests of each
Subsidiary of the Borrower have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights. No Subsidiary of
the Borrower has outstanding any securities convertible into or exchangeable for
its Equity Interests or outstanding any right to subscribe for or to purchase,
or any options or warrants for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of or any calls, commitments or claims of
any character relating to, its Equity Interests or any stock appreciation or
similar rights.
8.14. Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the rights to use all patents, trademarks, service
marks, trade names, technology, copyrights and formulas, and other intellectual
property, reasonably necessary for the conduct of its business, without any
known infringement, violation or misappropriation of the rights of others,
except such failure to own or have the right to use or such infringement,
violation or misappropriation as (x) has not had (unless same has ceased to
exist in all respects) and (y) is not reasonably likely to have, a Material
Adverse Effect.
8.15. Compliance with Statutes; Agreements, etc. Each of the Borrower and each
of its Subsidiaries is in compliance with (i) all applicable statutes,
regulations, rules and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property and (ii) all contracts and agreements
to which it is a party, except such non-compliance as (x) has not (unless same
has ceased to exist in all respects) and (y) is not reasonably likely to,
individually or in the aggregate, have a Material Adverse Effect.
8.16. Environmental Matters. (a) Each of the Borrower and each of its
Subsidiaries has complied with, and on the date of each Credit Event is in
compliance with, all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws and neither the Borrower nor any of
its Subsidiaries is liable for any material penalties, fines or forfeitures for
failure to comply with any of the foregoing. There are no pending or past or, to
the best knowledge of the Borrower, threatened Environmental Claims against the
Borrower or any of its Subsidiaries or any Real Property owned or operated by
the Borrower or any of its Subsidiaries. There are no facts, circumstances,
conditions or occurrences on any Real Property currently owned or operated by
the Borrower or any of its Subsidiaries or, to the knowledge of the Borrower, on
any property adjoining or in the vicinity of any such Real Property or at any
formerly owned or operated Real Property that would reasonably be expected (i)
to form the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any such Real Property or (ii) to cause any such currently owned
or operated Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property by the Borrower or any
of its Subsidiaries under any applicable Environmental Law.
(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, any Real Property owned or operated by the
Borrower or any of its Subsidiaries except in compliance with all applicable
Environmental Laws and reasonably required in connection with the operation, use
and maintenance of such Real Property by the Borrower’s or such Subsidiary’s
business. Hazardous Materials have not at any time been


NEWYORK 9228865 (2K)
-93-
 

--------------------------------------------------------------------------------



Released on or from any Real Property owned or operated by the Borrower or any
of its Subsidiaries or by any person acting for or under contract to the
Borrower or any of its Subsidiaries, or to the knowledge of the Borrower, by any
other Person in respect of Real Property owned or operated by the Borrower or
any of its Subsidiaries, except in compliance with all applicable Environmental
Laws.
(c) Notwithstanding anything to the contrary in this Section 8.16, the
representations made in this Section 8.16 shall only be untrue if the aggregate
effect of all conditions, failures, noncompliances, Environmental Claims and
Hazardous Material Releases, in each case of the types described above, (x) has
had (unless same has ceased to exist in all respects) or (y) is reasonably
likely to have, a Material Adverse Effect.
8.17. Properties. All Real Property owned by the Borrower or any of its
Subsidiaries and all material Leaseholds leased by the Borrower or any of its
Subsidiaries, in each case as of the Initial Borrowing Date and after giving
effect to the Transaction, and the nature of the interest therein, is correctly
set forth in Schedule III. Each of the Borrower and each of its Subsidiaries has
good and marketable title to, or a validly subsisting leasehold interest in, all
material tangible properties owned or leased by it, including all Real Property
reflected in Schedule III and in the financial statements referred to in Section
8.09(b) (except such properties sold in the ordinary course of business since
the dates of the respective financial statements referred to therein), free and
clear of all Liens, other than Permitted Liens.
8.18. Labor Relations. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that (x) has had (unless same has ceased to
exist in all respects) or (y) is reasonably likely to have, a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or threatened against any of them, before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower or any of its Subsidiaries, threatened against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Borrower or any
of its Subsidiaries or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened against any of them and (iii) to the knowledge of the
Borrower or any of its Subsidiaries, no union representation question existing
with respect to the employees of the Borrower or any of its Subsidiaries and no
union organizing activities are taking place, except (with respect to any matter
specified in clause (i), (ii) or (iii) above, either individually or in the
aggregate) such as (x) has not had (unless same has ceased to exist in all
respects) and (y) is not reasonably likely to have, a Material Adverse Effect.
8.19. Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has timely filed all federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and has
paid all material taxes and assessments payable by it which have become due,
except for those contested in good faith and adequately disclosed and fully
provided for on the financial statements of the Borrower and its Subsidiaries in
accordance with GAAP. Each of the Borrower and each of its Subsidiaries has at
all times paid, or has provided adequate reserves (in the good faith judgment of
the management of the Borrower) for the payment of, all federal, state and
foreign income taxes applicable for all prior fiscal years and for the current
fiscal year to date. There is no material action, suit, proceeding,


NEWYORK 9228865 (2K)
-94-
 

--------------------------------------------------------------------------------



investigation, audit, or claim now pending or, to the knowledge of the Borrower
or any of its Subsidiaries, threatened by any authority regarding any taxes
relating to the Borrower or any of its Subsidiaries. Neither the Borrower nor
any of its Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.


8.20. Scheduled Existing Indebtedness. Part A of Schedule IV (as in effect on
the Effective Date) sets forth a true and complete list of all Indebtedness of
the Borrower and its Subsidiaries as of February 27, 2011 (excluding (i) the
Indebtedness pursuant to the Existing Credit Agreement, (ii) the Indebtedness
pursuant to the Convertible Notes Documents, (iii) Indebtedness under Existing
Overdraft Facilities (as in effect on the Effective Date) and (iv) Indebtedness
solely among Foreign Subsidiaries) (the “Scheduled Existing Indebtedness”), in
each case showing the aggregate principal amount thereof and the name of the
respective borrower and any other entity which directly or indirectly guaranteed
such debt.


8.21. Insurance. Set forth on Schedule VIII hereto is a true, correct and
complete summary of all insurance carried by each Credit Party on and as of the
Initial Borrowing Date (immediately after giving effect to the Transaction),
with the amounts insured set forth therein.


8.22. [Reserved].


8.23. Special Purpose Corporation. (a) Cayman Partnership Shareholder #1 has no
significant assets (other than the Equity Interests of Cayman Partnership
Shareholder #2, Cayman Partnership Shareholder #3, the Cayman Partnership and
the immaterial assets used for the performance of those activities permitted to
be performed by it pursuant to Section 10.01(b)) or liabilities (other than
under this Agreement and the other Credit Documents to which it is a party and
those liabilities permitted to be incurred by it pursuant to Section 10.01(b));
provided that notwithstanding the foregoing, it is understood and agreed that
Cayman Partnership Shareholder #1 may (x) temporarily hold cash and/or Cash
Equivalents loaned and/or contributed to it by its parent company, the Borrower
or a Subsidiary of the Borrower, so long as same is promptly contributed and/or
on-loaned to one or more of the Borrower’s Foreign Subsidiaries, (y) temporarily
hold cash and/or Cash Equivalents on-loaned and/or dividended to it by one or
more of the Borrower’s Foreign Subsidiaries, so long as same is promptly
on-loaned and/or dividended to its parent company or a Credit Party and (z) hold
intercompany receivables resulting from loans made as contemplated above in
preceding clauses (x) and (y).


(b) Cayman Partnership Shareholder #2 has no significant assets (other than the
Equity Interests of the Cayman Partnership (and the underlying assets of the
Cayman Partnership which it may be deemed to own under the laws of the Cayman
Islands) and the immaterial assets used for the performance of those activities
permitted to be performed by it pursuant to Section 10.01(c)) or liabilities
(other than under this Agreement and the other Credit Documents to which it is a
party and those liabilities permitted to be incurred by it pursuant to Section
10.01(c)); provided that notwithstanding the foregoing, it is understood and
agreed that


NEWYORK 9228865 (2K)
-95-
 

--------------------------------------------------------------------------------



Cayman Partnership Shareholder #2 may (x) temporarily hold cash and/or Cash
Equivalents loaned and/or contributed to it by its parent company, the Borrower
or a Subsidiary of the Borrower, so long as same is promptly contributed and/or
on-loaned to one or more of the Borrower’s Foreign Subsidiaries, (y) temporarily
hold cash and/or Cash Equivalents on-loaned and/or dividended to it by one or
more of the Borrower’s Foreign Subsidiaries, so long as same is promptly
on-loaned and/or dividended to its parent company or a Credit Party, and (z)
hold intercompany receivables resulting from loans made as contemplated above in
preceding clauses (x) and (y).


(c) Cayman Partnership Shareholder #3 has no significant assets (other than the
Equity Interests of the Cayman Partnership and the immaterial assets used for
the performance of those activities permitted to be performed by it pursuant to
Section 10.01(d)) or liabilities (other than under this Agreement and the other
Credit Documents to which it is a party and those liabilities permitted to be
incurred by it pursuant to Section 10.01(d)); provided that notwithstanding the
foregoing, it is understood and agreed that Cayman Partnership Shareholder #3
may (x) temporarily hold cash and/or Cash Equivalents loaned and/or contributed
to it by its parent company ,the Borrower or a Subsidiary of the Borrower, so
long as same is promptly contributed and/or on-loaned to one or more of the
Borrower’s Foreign Subsidiaries, (y) temporarily hold cash and/or Cash
Equivalents on-loaned and/or dividended to it by one or more of the Borrower’s
Foreign Subsidiaries, so long as same is promptly on-loaned and/or dividended to
its parent company or a Credit Party, and (z) hold intercompany receivables
resulting from loans made as contemplated above in preceding clauses (x) and
(y).


8.24. Subordination. (a) On and after the execution and delivery of any
Permitted Junior Notes Documents (or any Permitted Refinancing Debt Documents
governing Permitted Refinancing Indebtedness in respect thereof), if the
Indebtedness thereunder is to be (or is purported to be) subordinated, the
subordination provisions contained therein are enforceable against the Borrower,
the Subsidiary Guarantors and, to the knowledge of the Borrower, the holders of
such Indebtedness, and all Obligations hereunder and all obligations of the
Credit Parties under the other Credit Documents (including without limitation,
the Subsidiaries Guaranty) are within the definitions of “Senior Debt” or
“Guarantor Senior Debt” (or analogous term or terms) and “Designated Senior
Debt” (or analogous term) included in such subordination provisions.


(b) The subordination provisions contained in each of the Shareholder
Subordinated Notes are enforceable against the Borrower and, to the knowledge of
the Borrower, the holders of such Indebtedness, and all Obligations of the
Borrower hereunder and under the other Credit Documents to which it is a party
are within the definition of “Senior Debt” included in such subordination
provisions.


NEWYORK 9228865 (2K)
-96-
 

--------------------------------------------------------------------------------



SECTION 9. Affirmative Covenants. The Borrower hereby covenants and agrees that
as of the Effective Date and thereafter for so long as this Agreement is in
effect and until the Total Commitment and all Letters of Credit have terminated
(or, in the case of Letters of Credit, have been Back Stopped or Cash
Collateralized), and the Loans, Notes and Unpaid Drawings, together with
interest, Fees and all other Obligations (other than any indemnities described
in Section 13.13(b) which are not then due and payable) incurred hereunder, are
paid in full:
9.01. Information Covenants. The Borrower will furnish, or will cause to be
furnished, to the Administrative Agent and each Lender:


(a) Quarterly Financial Statements. Within 45 days after the close of the first
three quarterly accounting periods in each fiscal year of the Borrower, the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such quarterly accounting period and the related consolidated statements of
income and retained earnings and of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, all of which shall be in reasonable detail and
certified by the senior financial officer or other Authorized Officer of the
Borrower that they fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes.


(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for such fiscal
year and setting forth comparative consolidated figures for the preceding fiscal
year and certified by Ernst & Young LLP or such other independent certified
public accountants of recognized national standing as shall be reasonably
acceptable to the Administrative Agent, in each case to the effect that such
statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the dates indicated and the results of
their operations and changes in financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years, together
with a certificate of such accounting firm stating that in the course of its
regular audit of the business of the Borrower and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, no
Default or Event of Default which has occurred and is continuing has come to
their attention or, if such a Default or an Event of Default has come to their
attention, a statement as to the nature thereof; provided that any such
statement made by such accountants may be limited to the extent required by
accounting rules and guidelines.


(c) Budgets, etc. Not more than 60 days after the commencement of each fiscal
year of the Borrower, consolidated budgets of the Borrower and its Subsidiaries
in reasonable detail for each of the four fiscal quarters of such fiscal year,
in each case as customarily prepared by management for its internal use setting
forth the principal assumptions upon which such budgets are based. Together with
each delivery of


NEWYORK 9228865 (2K)
-97-
 

--------------------------------------------------------------------------------



financial statements pursuant to Sections 9.01(a) and (b), a comparison of the
current year to date financial results against the budgets required to be
submitted pursuant to this clause (c) shall be presented.


(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a certificate of the senior
financial officer or other Authorized Officer of the Borrower to the effect that
no Default or Event of Default exists or, if any Default or Event of Default
does exist, specifying the nature and extent thereof, which certificate shall,
if delivered in connection with the financial statements in respect of a period
ending on the last day of a fiscal quarter or fiscal year of the Borrower, set
forth (i) the calculations required to establish whether the Borrower and its
Subsidiaries were in compliance with the provisions of Sections 10.08 and 10.09
as at the end of such fiscal quarter or year, as the case may be, (ii) the
calculation of the Leverage Ratio as at the last day of the respective fiscal
quarter or fiscal year of the Borrower, as the case may be, (iii) the
calculation (in reasonable detail) of the Available JV Basket Amount and the
Available Amount as at the last day of the respective fiscal quarter or fiscal
year of the Borrower, as the case may be, and (iv) if delivered with the
financial statements required by Section 9.01(b), set forth in reasonable detail
the amount of (and the calculations required to establish the amount of) Excess
Cash Flow for the respective Excess Cash Flow Period.


(e) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after an officer of the Borrower or any of its Subsidiaries
obtains actual knowledge thereof, notice of (i) the occurrence of any event
which constitutes a Default or an Event of Default, which notice shall specify
the nature and period of existence thereof and what action the Borrower proposes
to take with respect thereto, (ii) any litigation or proceeding pending or
threatened (x) against the Borrower or any of its Subsidiaries which (x) has had
(unless same has ceased to exist in all respects), (y) is reasonably likely, to
have a Material Adverse Effect or (z) with respect to any Document, (iii) any
material governmental investigation pending or threatened against the Borrower
or any of its Subsidiaries and (iv) any other event which (x) has had (unless
same has ceased to exist in all respects) or (y) is reasonably likely to have, a
Material Adverse Effect.


(f) Environmental Matters. Promptly after any officer of the Borrower or any of
its Subsidiaries obtains actual knowledge hereafter of any of the following (but
only to the extent that any of the following, either individually or in the
aggregate, (x) has had (unless same has ceased to exist in all respects) or (y)
is reasonably likely to have, (a) a Material Adverse Effect or (b) a remedial
cost to the Borrower or any of its Subsidiaries in excess of
$25,000,00050,000,000), written notice of:


(i) any pending or threatened Environmental Claim in writing against the
Borrower or any of its Subsidiaries or any Real Property owned or operated by
the Borrower or any of its Subsidiaries;


(ii) any condition or occurrence on any Real Property owned or operated by the
Borrower or any of its Subsidiaries that (x) results in noncompliance


NEWYORK 9228865 (2K)
-98-
 

--------------------------------------------------------------------------------



by the Borrower or any of its Subsidiaries with any applicable Environmental Law
or (y) could reasonably be anticipated to form the basis of an Environmental
Claim against the Borrower or any of its Subsidiaries or any such Real Property;


(iii) any condition or occurrence on any Real Property owned or operated by the
Borrower or any of its Subsidiaries that could reasonably be anticipated to
cause such Real Property to be subject to any material restrictions (other than
as included in the Borrower’s permits and approvals) on the ownership,
occupancy, use or transferability by the Borrower or such Subsidiary, as the
case may be, of its interest in such Real Property under any Environmental Law;
and


(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned or
operated by the Borrower or any of its Subsidiaries.


All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response or proposed response thereto. In addition, the Borrower
agrees to provide the Lenders with copies of such detailed reports relating to
any of the matters set forth in clauses (i)-(iv) above as may reasonably be
requested by the Administrative Agent or the Required Lenders.


(g) Reports. Promptly upon transmission thereof, (i) copies of any filings and
registrations with, and reports to, the SEC by the Borrower or any of its
Subsidiaries, (ii) copies of all financial information, notices and reports as
the Borrower or any of its Subsidiaries shall send to the holders of
Indebtedness under the Convertible Notes Documents, any Permitted Junior Notes
and any other material Indebtedness in their capacity as such holders (to the
extent not theretofore delivered to the Lenders pursuant to this Agreement) and
(iii) copies of all financial statements, proxy statements, notices and reports
as the Borrower or any of its Subsidiaries shall send generally to analysts and
the holders of their capital stock or public Indebtedness in their capacity as
such holders (to the extent not theretofore delivered to the Lenders pursuant to
this Agreement).


(h) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or its Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.


(i) Pro Forma Liquidity. On February 28, 2015, an officer’s certificate from an
Authorized Officer of the Borrower, certifying as to the Pro Forma Liquidity as
of such date.


Documents required to be delivered pursuant to Section 9.01(a) or (b) or Section
9.01(g) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have




NEWYORK 9228865 (2K)
-99-
 

--------------------------------------------------------------------------------



been delivered on the date on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the officer’s certificates required by
Section 9.01(d) to the Administrative Agent. Except for such officer’s
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 13.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Joint Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”.
9.02. Books, Records and Inspections. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries in conformity with GAAP and all material requirements of law
shall be made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit, upon reasonable prior notice to the senior financial


NEWYORK 9228865 (2K)
-100-
 

--------------------------------------------------------------------------------



officer or other Authorized Officer of the Borrower, officers and designated
representatives of the Administrative Agent or the Required Lenders, at their
expense unless an Event of Default has occurred, to visit and inspect under the
guidance of officers of the Borrower any of the properties or assets of the
Borrower or any of its Subsidiaries in whomsoever’s possession, and to examine
the books of account of the Borrower and any of its Subsidiaries and discuss the
affairs, finances and accounts of the Borrower and of any of its Subsidiaries
with, and be advised as to the same by, their officers and independent
accountants, all at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or the Required Lenders may desire; provided
that unless an Event of Default has occurred and is continuing, such visits
shall not occur more than one time per year.
9.03. Insurance. (a) The Borrower will, and will cause each of its Subsidiaries
to (i) maintain, with financially sound and reputable insurance companies,
insurance on all its property in at least such amounts and against at least such
risks as is consistent and in accordance with industry practice and (ii) furnish
to the Administrative Agent, upon request, full information as to the insurance
carried. Such insurance shall include physical damage insurance on all real and
personal property (whether now owned or hereafter acquired) on an all risk basis
and business interruption insurance. The provisions of this Section 9.03 shall
be deemed supplemental to, but not duplicative of, the provisions of any
Security Documents that require the maintenance of insurance.


(b) The Borrower will, and will cause each of the Subsidiary Guarantors to, at
all times keep the respective property of the Credit Parties (except real or
personal property leased or financed through third parties in accordance with
this Agreement) insured in favor of the Collateral Agent, and all policies or
certificates with respect to such insurance (and any other insurance maintained
by, or on behalf of, any Credit Party) (i) shall be endorsed to the Collateral
Agent’s reasonable satisfaction for the benefit of the Collateral Agent
(including, without limitation, by naming the Collateral Agent as certificate
holder and loss payee with respect to personal property and additional insured
with respect to general liability and umbrella liability coverage), (ii) shall
state that such insurance policies shall not be canceled or materially changed
without at least 30 days’ prior written notice thereof by the respective insurer
to the Collateral Agent and (iii) shall be deposited with the Collateral Agent.


(c) If the Borrower or any of its Subsidiaries shall fail to maintain all
insurance in accordance with this Section 9.03, or if the Borrower or any of its
Subsidiaries shall fail to so name the Collateral Agent as an additional insured
or loss payee, as the case may be, or so deposit all certificates with respect
thereto, the Administrative Agent and/or the Collateral Agent shall have the
right (but shall be under no obligation), upon five Business Days notice to the
Borrower, to procure such insurance, and the Credit Parties agree jointly and
severally to reimburse the Administrative Agent or the Collateral Agent, as the
case may be, for all costs and expenses of procuring such insurance.
9.04. Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims for material sums that have become due and payable which, if
unpaid, would reasonably be expected to become


NEWYORK 9228865 (2K)
-101-
 

--------------------------------------------------------------------------------



a Lien not otherwise permitted under Section 10.03(i); provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings if it has maintained and continues to maintain adequate
reserves with respect thereto in accordance with GAAP.


9.05. Corporate Franchises. The Borrower will do, and will cause each of its
Subsidiaries to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
authority to do business, licenses, certifications, accreditations and patents,
except for rights, franchises, authority to do business, licenses,
certifications, accreditations and patents the loss of which (individually and
in the aggregate) (x) have not had (unless same has ceased to exist in all
respects) and (y) are not reasonably likely to have, a Material Adverse Effect;
provided, however, that any transaction permitted by Section 10.02 (including,
without limitation, the dissolution of any Subsidiary of the Borrower permitted
pursuant to said Section) will not constitute a breach of this Section 9.05.


9.06. Compliance with Statutes; etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except for such noncompliance as (x) have not had (unless same
has ceased to exist in all respects) and (y) are not reasonably likely to have,
a Material Adverse Effect.
9.07. Compliance with Environmental Laws. (a) (i) The Borrower will comply, and
will cause each of its Subsidiaries to comply, in all material respects with all
Environmental Laws applicable to the ownership or use of its Real Property now
or hereafter owned or operated by the Borrower or any of its Subsidiaries, will
promptly pay or cause to be paid all costs and expenses incurred as required
pursuant to Environmental Law in connection with such compliance, and will keep
or cause to be kept all such Real Property free and clear of any Liens imposed
pursuant to such Environmental Laws and (ii) neither the Borrower nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation, use, treatment, storage, release or disposal of, Hazardous
Materials on any Real Property owned or operated by the Borrower or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any such Real Property, except in material compliance with all
applicable Environmental Laws and reasonably required in connection with the
operation, use and maintenance of such Real Property by the Borrower’s or such
Subsidiary’s business, unless any failures to comply with the requirements
specified in clause (i) or (ii) above, either individually or in the aggregate,
(x) have not had (unless same has ceased to exist in all respects) and (y) are
not reasonably likely to have, a Material Adverse Effect. If the Borrower or any
of its Subsidiaries, or any tenant or occupant of any Real Property owned or
operated by the Borrower or any of its Subsidiaries, causes or permits any
intentional or unintentional act or omission resulting in the presence or
Release of any Hazardous Material (except in compliance with applicable
Environmental Laws), the Borrower agrees, if required to do so under any final
legally binding applicable directive or order of any governmental agency, to
undertake, and/or to cause any of its Subsidiaries, tenants or occupants to
undertake, at their sole expense, any clean up, removal, remedial or other
action required pursuant to Environmental Laws to remove and clean up any
Hazardous Materials from any Real Property except where the failure to do so (x)


NEWYORK 9228865 (2K)
-102-
 

--------------------------------------------------------------------------------



has not had (unless same has ceased to exist in all respects) and (y) is not
reasonably likely to have, a Material Adverse Effect.
(b) At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, at any time
and from time to time, the Borrower will provide, at its sole cost and expense,
an environmental site assessment report concerning any Real Property now or
hereafter owned or operated by the Borrower or any of its Subsidiaries, prepared
by an environmental consulting firm approved by the Administrative Agent,
addressing the specific matters in clause (i) or (ii) below which gives rise to
such request (or, in the case of a request pursuant to following clause (i),
addressing such matters as may be reasonably requested by the Administrative
Agent or the Required Lenders) and estimating the range of the potential costs
of any removal, remedial or other corrective action in connection with any such
matters; provided that in no event shall such request be made unless (i) a
Default or Event of Default has occurred and is continuing or (ii) the Lenders
receive notice under Section 9.01(f) for any event referred to in said Section
which, either individually or in the aggregate, (x) has had (unless same has
ceased to exist in all respects) or (y) is reasonably likely to have, (a) a
Material Adverse Effect or (b) a remedial cost to the Borrower or any of its
Subsidiaries in excess of $25,000,000.50,000,000. If the Borrower fails to
provide the same (or evidence that such assessment is in process) within 60 days
after such request was made, the Administrative Agent may order the same, so
long as any insurance obtained on behalf of the Borrower or any Subsidiary is
not voided as a result of such action by the Administrative Agent, and the
Borrower shall grant and hereby does grant, to the Administrative Agent and the
Lenders and their agents access to such Real Property and specifically grant the
Administrative Agent and the Lenders and their agents an irrevocable
non-exclusive license, subject to the right of tenants, to undertake such an
assessment, all at the Borrower’s expense.
9.08. ERISA. As soon as possible and, in any event, within ten (10) Business
Days after the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
knows or may reasonably be expected to know of the occurrence of any ERISA
Event, the Borrower will deliver to the Administrative Agent information as to
such occurrence and the action, if any, that the Borrower, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed by the Borrower, the Subsidiary,
the Plan administrator or such ERISA Affiliate to or with, the PBGC or any other
governmental agency, or a Plan or Multiemployer Plan participant, and any
notices received by the Borrower, such Subsidiary or ERISA Affiliate from the
PBGC or other governmental agency or a Plan or Multiemployer Plan participant or
the Plan administrator with respect thereto. Each of the following shall
constitute an "ERISA Event": a Reportable Event has occurred (except to the
extent that the Borrower has previously delivered to the Administrative Agent a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); a Plan has failed to satisfy the minimum funding standard within
the meaning of Section 412 of the Code or Section 302 of ERISA, or the filing of
an application for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 303 or 34 of ERISA
with respect to a Plan; a determination that any Plan is, or is expected to be,
considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; a determination that any Plan or Multiemployer Plan has
been or is expected to be terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA; the receipt by the Borrower


NEWYORK 9228865 (2K)
-103-
 

--------------------------------------------------------------------------------



or any ERISA Affiliate of any notice, or a receipt by any Multiemployer Plan
from the Borrower or any ERISA Affiliate of any notice, that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; a Plan has
an Unfunded Current Liability that exceeds $25,000,000 and, to the knowledge of
the Borrower, that the withdrawal from all Multiemployer Plans would reasonably
be expected to result in a Material Adverse Effect, all to the extent not
previously disclosed to the Lenders; proceedings have been instituted to
terminate or appoint a trustee to administer a Plan which is subject to Title IV
of ERISA; the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
incurs any material liability (including any indirect, contingent, or secondary
liability) to or on account of the termination of or withdrawal from a Plan or
Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or with respect to a Plan or Multiemployer Plan under Section 436(f),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA. The
Borrower will deliver to each of the Lenders copies of any records, documents or
other information that must be furnished to the PBGC with respect to any Plan
pursuant to Section 4010 of ERISA. The Borrower will also deliver to each of the
Lenders upon request a complete copy of the annual report (on Internal Revenue
Service Form 5500-series) of each Plan (including, to the extent required, the
related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) required to be filed with
the Internal Revenue Service. In addition to any certificates or notices
delivered to the Lenders pursuant to the first sentence hereof, any material
records, material documents or other material information required to be
furnished to the PBGC, and any material notices relating to material liabilities
received by the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
with respect to any Plan or Foreign Pension Plan or received from any government
agency or plan administrator or sponsor or trustee with respect to any
Multiemployer Plan, shall be delivered to the Lenders no later than ten (10)
Business Days after the date such annual report has been filed with the Internal
Revenue Service or such records, documents and/or information has been furnished
to the PBGC or any such notice has been received by the Borrower, the Subsidiary
or the ERISA Affiliate, as applicable. The Borrower and each of its applicable
Subsidiaries shall ensure that all Foreign Pension Plans administered by it or
into which it makes payments obtain or retain (as applicable) registered status
under and as required by applicable law and is administered in a timely manner
in all respects in compliance with all applicable laws except where the failure
to do any of the foregoing (x) has not had (unless same has ceased to exist in
all respects) and (y) is not reasonably likely to have, a Material Adverse
Effect.


9.09. Good Repair. The Borrower will, and will cause each of its Subsidiaries
to, ensure that its material properties and equipment used in its business are
kept in good repair, working order and condition, ordinary wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, to the extent and in the manner
useful or customary for companies in similar businesses, except to the extent
that failure to do so (x) has not had (unless the same has ceased to exist in
all respects) and (y) is not reasonably likely to have a Material Adverse
Effect; provided, however, that the consummation of transactions permitted by
Section 10.02 shall not be construed to be a violation of this Section 9.09.
9.10. End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (i) each of its, and each of its Subsidiaries’, fiscal
years to


NEWYORK 9228865 (2K)
-104-
 

--------------------------------------------------------------------------------



end on March 31 of each year and (ii) itself, and each of its Subsidiaries, to
maintain fiscal quarters consistent therewith and with the past practices of the
Borrower and its Subsidiaries as in effect on the Effective Date.


9.11. Additional Security; Further Assurances. (a) The Borrower will, and will
cause each of the Subsidiary Guarantors to, grant to the Collateral Agent
security interests in such assets of the Borrower and such Subsidiary Guarantors
as are not covered by the original Security Documents, and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”), it being understood that no
more than 65% of the total combined voting power of all classes of capital stock
of any Exempted Foreign Corporation (as defined in the Pledge Agreement)
entitled to vote shall be required to be pledged pursuant to such Additional
Security Documents. All such security interests shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable perfected security interests
superior to and prior to the rights of all third Persons and subject to no other
Liens except for Permitted Liens. The Additional Security Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents and all taxes, fees and other
charges payable in connection therewith shall have been paid in full.
Notwithstanding the foregoing, this Section 9.11(a) shall not apply to (and the
Borrower and its Subsidiaries shall not be required to grant a security interest
or a mortgage in) (i) any Real Property, (ii) personal property consisting of
motor vehicles or other property subject to certificate of title laws and (iii)
any local operating, collection or payroll bank accounts exempted from the
perfection requirements pursuant to the Security Agreement.
(b) The Borrower will, and will cause each of the Subsidiary Guarantors, to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require.
Furthermore, the Borrower shall cause to be delivered to the Collateral Agent
such opinions of counsel and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 9.11 has
been complied with.
(c) The Borrower agrees to cause each Wholly-Owned Domestic Subsidiary of the
Borrower (other than any Immaterial Subsidiary) established or created after the
Effective Date in accordance with Section 10.15 to execute and deliver a
counterpart of the Subsidiaries Guaranty (and/or an assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent whereby such
Wholly-Owned Domestic Subsidiary shall become a party to the Subsidiaries
Guaranty) and thereby guaranty all Obligations and all obligations under
Interest Rate Protection Agreements and Other Hedging Agreements to a Guaranteed
Creditor.
(d) The Borrower will cause each Wholly-Owned Domestic Subsidiary of the
Borrower (other than any Immaterial Subsidiary) established or created after the
Effective Date in accordance with Section 10.15 to grant to the Collateral Agent
a first priority (subject only to


NEWYORK 9228865 (2K)
-105-
 

--------------------------------------------------------------------------------



Permitted Liens) Lien on property (tangible and intangible) of such Subsidiary
upon terms and with exceptions similar to those set forth in the Security
Documents, as appropriate, and reasonably satisfactory in form and substance to
the Administrative Agent and Required Lenders. In connection with the actions
required to be taken pursuant to the immediately preceding sentence, the
respective Wholly-Owned Domestic Subsidiary shall become a party to the various
existing Security Documents by executing counterparts thereof and/or assumption
agreements relating thereto (together with the delivery of updated schedules),
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, or shall enter into and deliver such
new Security Documents as may be requested by the Administrative Agent or the
Required Lenders. The Borrower shall cause each such Wholly-Owned Domestic
Subsidiary of the Borrower, at its own expense, to execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record in any appropriate governmental office, any document or
instrument reasonably deemed by the Collateral Agent to be necessary or
desirable for the creation and perfection of the foregoing Liens. The Borrower
will cause each of such Wholly-Owned Domestic Subsidiaries to take all actions
reasonably requested by the Administrative Agent (including, without limitation,
the filing of UCC-1’s) in connection with the granting of such security
interests. Notwithstanding the foregoing, no Subsidiary shall be required to
take any of the actions described in clauses (i) through (iii) of the last
sentence of Section 9.11(a).


(e) [Reserved.]


(f)     Each of the Credit Parties agrees that each action required above by
this Section 9.11 shall be completed as soon as possible, but in no event later
than 60 days (or such later date as agreed by the Administrative Agent in its
sole discretion) after such action is either requested to be taken by the
Collateral Agent, the Administrative Agent or the Required Lenders or required
to be taken by the Borrower and its Subsidiaries pursuant to the terms of this
Section 9.11; provided that (i) each newly acquired or created Wholly-Owned
Domestic Subsidiary of the Borrower (other than an Immaterial Subsidiary) shall
be required to take the actions specified above not later than 30 days after the
creation or acquisition thereof (directly or indirectly) by the Borrower (or
such later date as agreed by the Administrative Agent in its sole discretion)
and (ii) in no event will the Borrower or any of its Subsidiaries be required to
take any action, other than using its commercially reasonable efforts, to obtain
consents from third parties with respect to its compliance with this Section
9.11.


(g) In the event that the total consolidated total revenues or the fair market
value of the total consolidated assets of all Subsidiaries designated to the
Administrative Agent as Immaterial Subsidiaries in accordance with the
definition thereof at any time exceeds 5.07.5% of the total consolidated
assetsrevenues or the total consolidated total revenues,assets respectively, of
the Borrower and its Subsidiaries, (x) the Borrower shall promptly (and in any
event within 10 Business Days (or such later date as agreed by the
Administrative Agent in its sole discretion)) designate, by written notice to
the Administrative Agent, a sufficient number of such Subsidiaries as no longer
constituting Immaterial Subsidiaries such that the total consolidated revenues
and total consolidated assets of all remaining Immaterial Subsidiaries do not
exceed such percentage of the total consolidated revenues or total consolidated
assets, respectively, of the Borrower and its


NEWYORK 9228865 (2K)
-106-
 

--------------------------------------------------------------------------------



Subsidiaries and (y) any Subsidiary so designated as no longer constituting an
Immaterial Subsidiary shall be subject to the requirements of this Section 9.11
and Section 10.15 as if such Subsidiary had been created by the Borrower as of
the date of the giving of the notice referred to in preceding clause (x).




9.12 Use of Proceeds. All proceeds of the Loans shall be used as provided in
Section 8.05.


9.13. [Reserved].


9.14. Permitted Acquisitions. (a) Subject to the provisions of this Section 9.14
and the requirements contained in the definition of Permitted Acquisition, the
Borrower and any of its Wholly-Owned Subsidiaries may from time to time effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) no Default or Event of Default shall be in
existence at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) in the case of any Permitted
Acquisition in which any newly acquired Subsidiary is obligated to comply with
the requirements of Section 10.15(iii), the Borrower shall have given the
Administrative Agent and the Lenders at least 5 Business Days’ prior written
notice of the proposed Permitted Acquisition (or such shorter notice as agreed
by the Administrative Agent in its sole discretion); (iii) except in the case of
a Permitted Acquisition effected by a Wholly-Owned Foreign Subsidiary, the
Aggregate Consideration attributable to all Persons and assets purchased or
acquired pursuant to all Permitted Acquisitions (other than Permitted
Acquisitions effected by Wholly-Owned Foreign Subsidiaries) which do not become
Credit Parties or Collateral directly held by a Credit Party (for this purpose,
excluding as Collateral the value of Equity Interests of Persons so acquired
that are not Wholly-Owned Domestic Subsidiaries) shall not exceed the sum of (x)
$25,000,00050,000,000 plus (y) the Available Amount then in effect plus (z) the
Aggregate Consideration attributable to all Persons and assets purchased or
acquired pursuant to all such Permitted Acquisitions after the Effective Date
and prior to the Second Amendment Effective Date which do not become Credit
Parties or Collateral directly held by a Credit Party; (iv) calculations are
made by the Borrower of compliance with the covenants contained in Sections
10.08 and 10.09 for the Calculation Period most recently ended prior to the date
of such Permitted Acquisition, on a Pro Forma Basis as if the respective
Permitted Acquisition (as well as all other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period; and (v) the Borrower shall have delivered
to the Administrative Agent on the date of the consummation of any proposed
Significant Permitted Acquisition, an officer’s certificate executed by an
Authorized Officer of the Borrower, certifying to the best of his knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive, and containing the calculations required by the preceding clause
(iv).


(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, all capital stock or other Equity Interests thereof
created or acquired in connection with such


NEWYORK 9228865 (2K)
-107-
 

--------------------------------------------------------------------------------



Permitted Acquisition shall be pledged for the benefit of the Secured Creditors
pursuant to, and to the extent required by, the Pledge Agreement in accordance
with the requirements of Section 10.15.
        
(c) The Borrower shall cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver, all of the documentation required by, Sections 9.11 and 10.15, to the
satisfaction of the Administrative Agent.


(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that the certifications by the
Borrower (or by one or more of its Authorized Officers) pursuant to Section
9.14(a), are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.


9.15. Maintenance of Company Separateness. The Borrower will, and will cause
each of its Subsidiaries to, satisfy customary Company formalities, including,
as applicable, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting and the
maintenance of Company offices and records. Neither the Borrower nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the Company existence of the Borrower or any of its
Subsidiaries being ignored, or in the assets and liabilities of the Borrower or
any of its Subsidiaries being substantively consolidated with those of any other
such Person in a bankruptcy, reorganization or other insolvency proceeding (it
being understood and agreed that the entering into of the Credit Documents by
the Borrower and its Subsidiaries and the performance by the Borrower and its
Subsidiaries of their respective obligations thereunder, shall not in and of
itself be taken into account for purposes of determining compliance with the
foregoing covenant).


9.16. Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, deed of trust, indenture, loan agreement or credit agreement and each
other material agreement, contract or instrument by which it is bound, except
such non-performances as (x) have not caused (unless same has ceased to exist in
all respects) and (y) are not reasonably likely to cause, individually or in the
aggregate, a Default or Event of Default hereunder or a Material Adverse Effect.
SECTION 10.    Negative Covenants. The Borrower hereby covenants and agrees that
as of the Effective Date and thereafter for so long as this Agreement is in
effect and until the Total Commitment has terminated, no Letters of Credit or
Notes are outstanding (unless, in the case of Letters of Credit, same have been
Back-Stopped or Cash Collateralized) and the Loans, together with interest, Fees
and all other Obligations (other than any indemnities described in Section
13.13(b) which are not then due and payable) incurred hereunder, are paid in
full:


10.01.Changes in Business; etc. (a)    The Borrower and its Subsidiaries will
not engage in any business other than a Permitted Business.
b.Notwithstanding anything to the contrary contained in this Agreement, Cayman
Partnership Shareholder #1 will not engage in any business or own any
significant assets


NEWYORK 9228865 (2K)
-108-
 

--------------------------------------------------------------------------------



(other than (x) its ownership of the Equity Interests of Cayman Partnership
Shareholder #2, Cayman Partnership Shareholder #3 and the Cayman Partnership and
(y) any cash, Cash Equivalents and/or intercompany receivables permitted to be
held in accordance with the proviso to Section 8.23(a) or have any material
liabilities (other than those liabilities for which it is responsible under the
Credit Documents to which it is a party); provided that Cayman Partnership
Shareholder #1 may engage in those activities that (i) are incidental to (x) the
maintenance of its corporate existence in compliance with applicable law, (y)
legal, tax and accounting matters in connection with any of the foregoing
activities and (z) the entering into, and performing its obligations under, the
Credit Documents to which it is a party and (ii) are otherwise expressly
permitted by this Agreement (other than pursuant to preceding Section 10.01(a))
and the other Credit Documents.
c.Notwithstanding anything to the contrary contained in this Agreement, Cayman
Partnership Shareholder #2 will not engage in any business or own any
significant assets (other than (x) its ownership of the Equity Interests of the
Cayman Partnership and (y) any cash, Cash Equivalents and/or intercompany
receivables permitted to be held in accordance with the proviso to Section
8.23(b)) or have any material liabilities (other than those liabilities for
which it is responsible under the Credit Documents to which it is a party);
provided that Cayman Partnership Shareholder #2 may engage in those activities
that (i) are incidental to (x) the maintenance of its corporate existence in
compliance with applicable law, (y) legal, tax and accounting matters in
connection with any of the foregoing activities and (z) the entering into, and
performing its obligations under, the Credit Documents to which it is a party
and (ii) are otherwise expressly permitted by this Agreement (other than
pursuant to preceding Section 10.01(a)) and the other Credit Documents.
d.Notwithstanding anything to the contrary contained in this Agreement, Cayman
Partnership Shareholder #3 will not engage in any business or own any
significant assets (other than (x) its ownership of the Equity Interests of the
Cayman Partnership and (y) any cash, Cash Equivalents and/or intercompany
receivables permitted to be held in accordance with the proviso to Section
8.23(c)) or have any material liabilities (other than those liabilities for
which it is responsible under the Credit Documents to which it is a party);
provided that Cayman Partnership Shareholder #3 may engage in those activities
that (i) are incidental to (x) the maintenance of its corporate existence in
compliance with applicable law, (y) legal, tax and accounting matters in
connection with any of the foregoing activities and (z) the entering into, and
performing its obligations under, the Credit Documents to which it is a party
and (ii) are otherwise expressly permitted by this Agreement (other than
pursuant to preceding Section 10.01(a)) and the other Credit Documents.
10.02. Consolidation; Merger; Sale or Purchase of Assets; etc.    The Borrower
will not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of all or any part of its property
or assets (other than sales, leases or rentals of inventory in the ordinary
course of business), or enter into any sale-leaseback transactions, except that
the following shall be permitted:
(i)the Borrower and its Subsidiaries may, as lessee or licensee, enter into
operating leases or intellectual property licenses in the ordinary course of
business with respect to real or personal property;


NEWYORK 9228865 (2K)
-109-
 

--------------------------------------------------------------------------------



(ii)Capital Expenditures by the Borrower and its Subsidiaries;
(iii)Investments permitted pursuant to Section 10.05;
(iv)the Borrower and its Subsidiaries may, in the ordinary course of business,
sell or otherwise dispose of assets (excluding capital stock of Subsidiaries and
joint ventures) which, in the reasonable opinion of such Person, are obsolete,
uneconomic, no longer used or, worn-out or constitute surplus assets;
(v)the Borrower and its Subsidiaries may sell assets (other than the Equity
Interests of any Subsidiary or joint ventureGuarantor, unless all of the Equity
Interests of such Subsidiary or joint ventureGuarantor owned by the Borrower and
its Subsidiaries are so sold), so long as (v) no Default or Event of Default
then exists or would result therefrom, (w) each such sale is in an arm’s-length
transaction and the Borrower or the respective Subsidiary receives at least fair
market value (as determined in good faith by the Borrower or such Subsidiary, as
the case may be), (x) the total consideration received by the Borrower or such
Subsidiary is at least 70% cash and is paid at the time of the closing of such
sale, (y) the Net Sale Proceeds therefrom are applied and/or reinvested as (and
to the extent) required by Section 5.02(c), and (z) the aggregate amount of the
proceeds received from all assets sold pursuant to this clause (v) shall not
exceed 2.5% of Total Assets (i) during the period from the Effective Date
through March 31, 2012 and (ii) thereafter, in any fiscal year of the Borrower;
provided5.0% of Total Assets in any fiscal year of the Borrower; provided that,
to the extent capacity under preceding clause (z) is not utilized in any fiscal
year, such unutilized amounts shall carry forward and may be utilized by the
Borrower in the immediately succeeding fiscal year (after utilization of all
capacity under clause (z) for such succeeding fiscal year); provided further,
however, that with respect to asset sales with an aggregate total consideration
not to exceed $10,000,00025,000,000 in any fiscal year of the Borrower, only 50%
of the total consideration received by the Borrower or such Subsidiary with
respect to an asset sale made in reliance on this proviso shall be required to
consist solely of cash;
(vi)each of the Borrower and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;
(vii)each of the Borrower and its Subsidiaries may grant leases or subleases or
licenses or sublicenses to other Persons not materially interfering with the
conduct of the business of the Borrower or any of its Subsidiaries;
(viii)the Borrower or any Subsidiary of the Borrower may transfer assets to the
Borrower or to any Wholly-Owned Domestic Subsidiary of the Borrower which is a
Subsidiary Guarantor, so long as the security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred (if any) shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such transfer);
(ix)any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, the Borrower or any Wholly-Owned Domestic Subsidiary of the
Borrower


NEWYORK 9228865 (2K)
-110-
 

--------------------------------------------------------------------------------



which is a Subsidiary Guarantor, so long as (i) in the case of any such merger,
dissolution or liquidation involving the Borrower, the Borrower is the surviving
corporation of any such merger, dissolution or liquidation, (ii) in all other
cases, a Wholly-Owned Domestic the case of any such merger, dissolution or
liquidation involving a Subsidiary which is aGuarantor (and not the Borrower),
such Subsidiary Guarantor is the surviving corporationentity of any such merger,
dissolution or liquidation and (iii) in all casesthe case of any such merger,
dissolution or liquidation involving a Credit Party, the security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets of such SubsidiaryCredit Party
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation);
(x)the Borrower and its Subsidiaries may sell or exchange specific items of
equipment, so long as the purpose of each such sale or exchange is to acquire
(and results within 90 days of such sale or exchange in the acquisition of)
replacement items of equipment which are the functional equivalent of the item
of equipment so sold or exchanged;
(xi)the Borrower and its Wholly-Owned Subsidiaries shall be permitted to make
Permitted Acquisitions, so long as such Permitted Acquisitions are effected in
accordance with the requirements of Section 9.14;
(xii)any Foreign Subsidiary of the Borrower may be merged into or consolidated
with, or be dissolved or liquidated into, or transfer any of its assets to, any
other Foreign Subsidiary of the Borrower, so long as (i) to the extent a
transaction involves a Wholly-Owned Foreign Subsidiary, such Wholly-Owned
Foreign Subsidiary is the surviving corporationentity of any such merger,
consolidation, dissolution or liquidation (and remains a Wholly-Owned Subsidiary
after giving effect thereto), and (ii) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the Equity Interests of such Wholly-Owned Foreign
Subsidiary shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution, liquidation or transfer) and all actions required to maintain said
perfected status have been taken and (iii) no Ring-Fenced Foreign Subsidiary may
merge into, or consolidate with, or be dissolved or liquidated into, or transfer
any of its assets to, any Non-Ring-Fenced Foreign Subsidiary in reliance on this
clause (xii);
(xiii)Foreign Subsidiaries of the Borrower may from time to time (x) sell for
cash accounts receivable (and rights ancillary thereto) pursuant to one or more
Foreign Receivables Facilities and (y) repurchase accounts receivable
theretofore sold pursuant to one or more Foreign Receivables Facilities, so long
as such transactions give rise to Foreign Receivables Facilities Indebtedness
and such Foreign Receivables Facilities Indebtedness, and any Liens securing the
same, are permitted pursuant to Sections 10.04 and 10.03, respectively;
(xiv)subject to Section 10.04(xix) and so long as no Default or Event of Default
then exists or would result therefrom, the Chinese Subsidiaries may from time to
time (i) sell for cash accounts receivable (and rights ancillary thereto)
pursuant to the Chinese


NEWYORK 9228865 (2K)
-111-
 

--------------------------------------------------------------------------------



Factoring Program and (ii) repurchase accounts receivable theretofore sold
pursuant to the Chinese Factoring Program;
(xv)any Immaterial Subsidiary of the Borrower may be wound up, liquidated or
dissolved if (x) the Board of Directors of such Immaterial Subsidiary shall
determine that the continued existence of such Immaterial Subsidiary is no
longer desirable in the conduct of the business of the Borrower, (y)Borrower
determines in good faith that the winding up, liquidation or dissolution of such
Immaterial Subsidiary in the best interests of the Borrower and is not
materially disadvantageous in any material respect to the Credit Parties or the
Lenders, and (z) and (y) in the case of the winding up, liquidation or
dissolution of a Subsidiary Guarantor, all or substantially all of the assets of
such Immaterial Subsidiary Guarantor held prior to such winding up, liquidation
or dissolution have been transferred to another Subsidiary of the Borrower
otherwise in accordance with the requirements of this Section 10.02;
(xvi)the Borrower and its Subsidiaries may liquidate or otherwise dispose of
cash and Cash Equivalents in the ordinary course of business, in each case for
cash at fair market value (as determined in good faith by management of the
Borrower or such Subsidiary);
(xvii)the sale, transfer or other disposition of Investments in Modular Energy
to the extent required by, or made pursuant to, any buy/sell arrangement or
similar binding arrangement between joint venture parties, in each case, that is
in effect on the Effective Date;
(xviii)Dividends permitted pursuant to Section 10.06;
(xix)the sale and leaseback of an asset acquired or constructed after the
Initial Borrowing Date in connection with an IRB Sale-Leaseback Transaction;
provided that (1) no Default or Event of Default then exists or would result
therefrom, (2) the proceeds of the respective IRB Sale-Leaseback Transaction
shall be entirely cash, be paid at the time of the closing of such transaction
and equal to at least 90% of the aggregate amount expended by the Borrower or
its Subsidiary in acquiring or constructing such asset (or, if not then acquired
or constructed, 90% of the fair market value of the assets subject to such IRB
Sale-Leaseback Transaction), (3) the aggregate amount of all proceeds received
by the Borrower and its Subsidiaries from all IRB Sale-Leaseback Transactions
shall not exceed the sum of $150,000,000 plus the aggregate amount of the
proceeds received from all IRB Sale-Leaseback Transactions entered into pursuant
to this clause (xix) after the Effective Date and prior to the Second Amendment
Effective Date, (4) the Attributable Indebtedness (if any) resulting from such
IRB Sale-Leaseback Transaction shall be permitted by Section 10.04(xxii), (5)
the Net Cash Proceeds therefrom are applied and/or reinvested as (and to the
extent) required by Section 5.02(c), and (6) the respective IRB Sale-Leaseback
Transaction occurs within one year after the acquisition or construction (as
applicable) of such assets;
(xx)the sale and leaseback of batteries and related accessories by Foreign
Subsidiaries of the Borrower (each, a “Foreign Battery Sale-Leaseback
Transaction”); provided that (1) the proceeds of the respective Foreign Battery
Sale-Leaseback


NEWYORK 9228865 (2K)
-112-
 

--------------------------------------------------------------------------------



Transaction shall be entirely cash, be paid at the time of the closing of such
transaction and equal at least 90% of the fair market value of the assets
subject to such Foreign Battery Sale-Leaseback Transaction), and (2) each such
Foreign Battery Sale-Leaseback Transaction gives rise to Attributable
Indebtedness that is permitted by Section 10.04(xxv);
(xxi)dispositions ofthe Borrower or any Subsidiary of the Borrower may transfer
assets (other than Equity Interests) by Domestic Subsidiaries of the Borrower to
Subsidiaries of a Subsidiary Guarantor) to any (other) Subsidiary of the
Borrower which areis not a Subsidiary GuarantorsGuarantor, so long as (x) each
such disposition is an arm’s-length transaction and the respective Subsidiary
receives at least fair market value (as determined in good faith by such
Subsidiary) therefor, (y) in the case of any transfer by a Credit Party to any
such Subsidiary (other than with respect to transfers of Equity Interests of a
Foreign Subsidiary), the total consideration received by such Subsidiary
consists solely ofCredit Party is at least 70% cash and is paid at the time of
the consummation of such disposition, and (z) the aggregate amount of the
proceeds received from all assets disposed of pursuant toby any Credit Party to
any Person (other than with respect to transfers of Equity Interests of a
Foreign Subsidiary) in reliance on this clause (xxi) shall not exceed the sum of
$30,000,000 plus the aggregate amount of the proceeds received from all assets
disposed of pursuant to this clause (xxi) after the Effective Date and prior to
the Second Amendment Effective Date;
(xxii)sales and other dispositions resulting from any casualty or insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary; and
(xxiii)the sale by each of (A) (i) EnerSys Energy Products, Inc. of the Equity
Interests of Powersonic S.A. de C.V. and (ii) EnerSys Delaware Inc. of the
Equity Interests of EnerSys de Mexico S.A. de C.V. and Yecoltd, S. de R.L. de
C.V., in each case to a Wholly-Owned Excluded Domestic Subsidiary of the
Borrower and (B) (i) Esrmco, Inc. of the Equity Interests of EnerSys de Mexico
S.A. de C.V. and Yecoltd, S. de R.L. de C.V. and (ii) Hawker Power Systems Inc.
of the Equity Interests of Powersonic S.A. de C.V., in each case to EH Europe
Gmbh (Switzerland), a Wholly-Owned Foreign Subsidiary of the Borrower, so long
as (v) the only Subsidiary of the Subsidiaries whose Equity Interests are
subject to sale as described above is EnerSys Mexico Management LLC, (w) each
such sale is an arm’s-length transaction and the respective selling Subsidiary
of the Borrower receives at least fair market value (as determined in good faith
by the Borrower) therefor, (x) the total consideration received by each selling
Subsidiary consists solely of cash and nominal Equity Interests of EH Europe
Gmbh (Switzerland) and is paid at the time of the consummation of such sale, (y)
the aggregate amount of the proceeds received from all sales pursuant to this
clause (xxiii) shall not exceed $30,000,000 and (z) the Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 5.02(c).; and
(xxiv)the Borrower and its Subsidiaries may dispose of assets not otherwise
permitted pursuant to this Section 10.02, so long as (w) no Default or Event of
Default then exists or would result therefrom, (x) the Borrower or the
respective Subsidiary


NEWYORK 9228865 (2K)
-113-
 

--------------------------------------------------------------------------------



receives at least fair maket value (as determined in good faith by the Borrower
or such Subsidiary, as the case may be) therefor, (y) the Net Sale Proceeds (if
any) therefrom are applied and/or reinvested as (and to the extent) required by
Section 5.02(c) and (z) the aggregate consideration received by the Borrower and
its Subsidiaries in respect of all assets disposed of pursuant to this clause
(xxiv) shall not exceed $25,000,000.
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale or other disposition of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 10.02,
such Collateral (unless transferred to the Borrower or a Subsidiary thereof)
shall be sold or otherwise disposed of free and clear of the Liens created by
the Security Documents and the Administrative Agent shall take such actions
(including, without limitation, directing the Collateral Agent to take such
actions) as are appropriate in connection therewith.


10.03.    Liens    The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, except for the following (collectively, the “Permitted
Liens”):
(i)inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
(ii)Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law which were incurred in the ordinary course of
business and which have not arisen to secure Indebtedness for borrowed money,
such as carriers’, warehousemen’s and mechanics’ Liens, statutory and common law
landlord’s Liens, and other similar Liens arising in the ordinary course of
business, and which either (x) do not in the aggregate materially detract from
the value of such property or assets or materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries or (y) are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or asset subject
to such Lien;
(iii)Liens created by or pursuant to this Agreement and the Security Documents;
(iv)Liens in existence on the Second Amendment Effective Date which are listed,
and the property subject thereto described, in Schedule IX, plus any extensions,
replacements, refinancings or renewals of such Liens; provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement, refinancing or extension and (y) any such renewal, replacement,
refinancing or extension does not encumber any additional assets or properties
of the Borrower or any of its Subsidiaries;
(v)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 11.09;


NEWYORK 9228865 (2K)
-114-
 

--------------------------------------------------------------------------------



(vi)Liens (other than any Lien imposed by ERISA) (x) incurred or deposits made
in the ordinary course of business of the Borrower and its Subsidiaries in
connection with workers’ compensation, unemployment insurance and other types of
social security, (y) to secure the performance by the Borrower and its
Subsidiaries of tenders, statutory obligations (other than excise taxes),
surety, stay and customs bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (z) to secure the performance by the Borrower and its Subsidiaries of leases
of Real Property, to the extent incurred or made in the ordinary course of
business consistent with past practices;
(vii)licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business which (x) do not interfere in any material respect
with the business of the Borrower or any of its Subsidiaries or (y) secure any
Indebtedness;
(viii)Permitted Encumbrances;
(ix)Liens arising from or related to precautionary UCC financing statements
regarding operating leases entered into by the Borrower and its Subsidiaries;
(x)Liens created pursuant to Capital Leases permitted pursuant to Section
10.04(iv); provided that (x) such Liens only serve to secure the payment of
Indebtedness arising under such Capitalized Lease Obligation and (y) the Lien
encumbering the asset giving rise to the Capitalized Lease Obligation does not
encumber any other asset of the Borrower or any of its Subsidiaries;
(xi)Liens arising pursuant to purchase money mortgages or security interests
securing Indebtedness representing the purchase price (or financing of the
purchase price within 30 days after the respective purchase) of assets acquired
after the Initial Borrowing Date by the Borrower and its Subsidiaries; provided
that (i) any such Liens attach only to the assets so purchased, and (ii) the
Indebtedness secured thereby is permitted to be incurred pursuant to Section
10.04(iv);
(xii)Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Borrower in existence at the
time such Subsidiary is acquired pursuant to a Permitted Acquisition; provided
that (i) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04(vi), and (ii) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition and do
not attach to any other asset of the Borrower or any of its Subsidiaries;
(xiii)restrictions imposed in the ordinary course of business and consistent
with past practices on the sale or distribution of designated inventory pursuant
to agreements with customers under which such inventory is consigned by the
customer or such inventory is designated for sale to one or more customers;
(xiv)Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(xv)Liens on the assets of a Foreign Subsidiary which is not a Subsidiary
Guarantor securing Indebtedness incurred by such Foreign Subsidiary in
accordance with the terms of Section 10.04(vii);


NEWYORK 9228865 (2K)
-115-
 

--------------------------------------------------------------------------------



(xvi)Liens securing Permitted Refinancing Indebtedness permitted pursuant to
Section 10.04(xiv) to the extent such Liens comply with clauses (d) and (f) of
the definition of Permitted Refinancing;
(xvii)Liens on assets (x) owned by Foreign Subsidiaries of the Borrower securing
permitted secured Indebtedness of such Foreign Subsidiaries of the Borrower
pursuant to Section 10.04(xvi) and/or (y) consisting of equipment, receivables,
inventory and Real Property owned by the Borrower and/or one or more of its
Subsidiaries which are not Foreign Subsidiaries securing permitted secured
Indebtedness of such Persons pursuant to Section 10.04(xvi); provided that (I)
the aggregate principal amount of all Indebtedness secured by Liens on the
assets (and of the Persons) described in preceding clause (y) shall not exceed
$15,000,00030,000,000 and (II) the aggregate fair market value of all such
assets as described in preceding clause (y) securing Indebtedness pursuant to
Section 10.04(xvi) of the Persons described in preceding clause (y) shall at no
time exceed 150% of the outstanding principal amount of the Indebtedness secured
by such assets;
(xviii)other Liens incidental to the conduct of the business or the ownership of
the assets of the Borrower or any Subsidiary of the Borrower that (x) were not
incurred in connection with borrowed money, (y) do not encumber any Collateral
or any Real Property owned by the Borrower or any Subsidiary of the Borrower and
do not in the aggregate materially detract from the value of the assets subject
thereto or materially impair the use thereof in the operation of such business
and (z) do not secure obligations in excess of $25,000,000 in the aggregate for
all such Liens;
(xix)[reserved];
(xx)Liens on accounts receivable (and rights ancillary thereto (including,
without limitation, the right of setoff granted to financial institutions
participating in the Chinese Factoring Program)) of the Chinese Subsidiaries
subject to purchase and sale pursuant to the Chinese Factoring Program from time
to time;
(xxi)Liens securing Attributable Indebtedness of (I) the Borrower or any
Wholly-Owned Domestic Subsidiary in respect of IRB Sale-Leaseback Transactions
permitted by Section 10.04(xxii) and (II) Foreign Subsidiaries of the Borrower
in respect of Foreign Battery Sale-Leaseback Transactions permitted by Section
10.04(xxv); provided that (x) such Liens are created substantially
simultaneously with the consummation of the respective transaction and (y) such
Liens extend to and cover only the capital assets and improvements financed with
such Attributable Indebtedness;
(xxii)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution;
(xxiii)Liens solely on any cash earnest money deposits made by the Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement entered into in connection with an Investment permitted by Section
10.05; and


NEWYORK 9228865 (2K)
-116-
 

--------------------------------------------------------------------------------



(xxiv)Liens consisting of, or created in connection with, an agreement to sell
or transfer any property in a transaction permitted under Section 10.02, in each
case, solely to the extent such sale or transfer would have been permitted on
the date of the creation of such Lien.


10.04.    Indebtedness.    The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
(i)Indebtedness of the Credit Parties incurred pursuant to this Agreement and
the other Credit Documents;
(ii)(x) Indebtedness outstanding on the Second Amendment Effective Date and
listed on Part A of Schedule IV, without giving effect to any subsequent
extension, renewal or refinancing thereof except to the extent expressly
permitted by Section 10.04(xiv); provided that any intercompany Indebtedness
among the Borrower or any of its Subsidiaries set forth on Part A of Schedule IV
shall be subject to the requirements applicable to Intercompany Loans as set
forth in the proviso appearing in Section 10.05(vi) as if such intercompany
Indebtedness were an “Intercompany Loan” and (y) Indebtedness of Foreign
Subsidiaries of the Borrower under the Existing Overdraft Facilities in an
aggregate outstanding principal amount not to exceed at any time the aggregate
commitments under such Existing Overdraft Facilities as set forth on Part B of
Schedule IV, together with any extension, renewal or refinancing of any Existing
Overdraft Facility (or extension, renewal or refinancing thereof permitted
hereby) to the extent such extension, renewal or refinancing does not (I)
increase the amount of available commitments (or maximum Indebtedness permitted
to be incurred) under the respective Existing Overdraft Facility (or extension,
renewal or refinancing thereof permitted hereby) to be so extended, renewed or
refinanced or (II) add guarantors, obligors or security from that which applied
to such Indebtedness being extended, renewed or refinanced;


(iii)Indebtedness under Interest Rate Protection Agreements entered into to
protect the Borrower against fluctuations in interest rates in respect of
Indebtedness otherwise permitted under this Agreement;


(iv)Capitalized Lease Obligations and Indebtedness of the Borrower and its
Subsidiaries representing purchase money Indebtedness secured by Liens permitted
pursuant to Section 10.03(xi); provided that the sum of (x) the aggregate
Capitalized Lease Obligations outstanding at any time plus (y) the aggregate
principal amount of such purchase money Indebtedness outstanding at such time
shall not exceed$50,000,000;


(v)(x) Indebtedness of the Borrower and its Subsidiaries constituting
Intercompany Loans permitted by Section 10.05(vi), (y) intercompany Indebtedness
of Wholly-Owned Foreign Subsidiaries permitted pursuant to Sections 10.05(xi)
and (xxv) and (z) intercompany Indebtedness of the Borrower and its Subsidiaries
incurred in reliance on Section 10.05(xvi);


NEWYORK 9228865 (2K)
-117-
 

--------------------------------------------------------------------------------



(vi)Indebtedness of a Subsidiary acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed at the time of a Permitted Acquisition of an asset
securing such Indebtedness); provided that (i) such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition and (ii) the aggregate principal amount of all such
Indebtedness outstanding at any time, together with all Permitted Refinancing
Indebtedness in respect of such Indebtedness, shall not exceed $150,000,000
(“Permitted Acquired Debt”);
(vii)Indebtedness of Foreign Subsidiaries of the Borrower under lines of credit
to any such Foreign Subsidiary from Persons other than the Borrower or any of
its Subsidiaries, the proceeds of which Indebtedness are used for such Foreign
Subsidiary’s working capital and other general corporate purposes; provided that
the aggregate principal amount of all such Indebtedness outstanding at any time
for all such Foreign Subsidiaries shall not exceed the greater of (x)
$150,000,000200,000,000 and (y) an amount equal to 15.0% of the Total Foreign
Assets at such time;
(viii)Indebtedness of the Borrower under Shareholder Subordinated Notes issued
pursuant to Section 10.06(ii);
(ix)(1) unsecured Contingent Obligations of the Borrower and the Subsidiary
Guarantors evidenced by guaranties of each other’s Indebtedness, so long as, in
the case of any such Indebtedness, such Indebtedness is otherwise permitted
under this Section 10.04, (2) unsecured Contingent Obligations of any Foreign
Subsidiary of the Borrower evidenced by guaranties of Indebtedness of any other
Foreign Subsidiary of the Borrower, so long as, in the case of any such
Indebtedness, such Indebtedness is otherwise permitted under this Section 10.04;
provided that no Ring-Fenced Foreign Subsidiary may guarantee any Indebtedness
of any Non-Ringed-Fenced Foreign Subsidiary in reliance on preceding sub-clause
(2), and (3) unsecured Contingent Obligations of the Borrower and (if in
existence on the Effective Date) EnerSys Capital evidenced by guaranties of
Indebtedness of any Subsidiary of the Borrower which is not a Subsidiary
Guarantor, so long as (I) in the case of any such Contingent Obligations of
EnerSys Capital, such Contingent Obligations shall not be extended or renewed
following the expiration thereof in accordance with their terms (as in effect on
the Effective Date) and (II) in the case of any such Indebtedness that benefits
from such Contingent Obligations, (x) such Indebtedness is otherwise permitted
under this Section 10.04 and (y) the aggregate principal amount of all such
Indebtedness does not exceed $37,500,00050,000,000 at any time outstanding;
(x)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within three
Business Days of the incurrence thereof;
(xi)Indebtedness in respect of Other Hedging Agreements to the extent permitted
by Section 10.05(xiii) and forward commodities purchases to the extent permitted
by Section 10.05(xv);


NEWYORK 9228865 (2K)
-118-
 

--------------------------------------------------------------------------------



(xii)Indebtedness of the Borrower or any of its Subsidiaries evidenced by
completion guarantees, performance bonds and surety bonds incurred in the
ordinary course of business for purposes of insuring the performance of the
Borrower or such Subsidiary;
(xiii)Indebtedness of the Borrower or any Subsidiary of the Borrower arising
from agreements of the Borrower or a Subsidiary of the Borrower providing for
indemnification, adjustment of purchase price, earn out or other similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary of the Borrower permitted
under this Agreement, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition; provided that the maximum assumable
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Borrower and its Subsidiaries in connection
with such disposition;
(xiv)Permitted Refinancing Indebtedness incurred in respect of (and to
refinance) Indebtedness theretofore outstanding (and permitted to be
outstanding) pursuant to clauses (ii), (vi) and (xxi) of this Section 10.04 and
otherwise in accordance with Section 10.12;
(xv)unsecured Indebtedness of the Borrower evidenced by a guaranty of the
Indebtedness of Foreign Subsidiaries permitted pursuant to Sections
10.04(ii)(y), (vii) and (xix);
(xvi)additional Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted hereunder not exceeding $75,000,000 in aggregate principal amount at
any time outstanding; provided that any security in respect thereof shall be
granted in accordance with, and subject to the limitations of, Section
10.03(xvii);
(xvii)unsecured Indebtedness of Enersys (Chongqing) Huada Batteries Co Ltd
consisting of a term loan facility in an aggregate principal amount of up to
RMB75 million to be used for building construction, machinery and equipment, and
general corporate purposes and Permitted Refinancings thereof;
(xviii)[reserved];
(xix)Indebtedness of Chinese Subsidiaries which may be deemed to exist pursuant
to the Chinese Factoring Program, so long as the aggregate outstanding amount of
all Chinese Receivables Indebtedness attributable thereto does not exceed
$25,000,000;
(xx)unsecured Indebtedness of the Borrower under the Convertible Notes and the
Convertible Notes Documents, in an aggregate principal amount not to exceed
$172,500,000 plus the amount of non-cash interest accrued on the Convertible
Notes which is capitalized as principal (as such principal amount may be reduced
by principal repayments of the Convertible Notes and/or conversions in
accordance with the terms of the Convertible Notes Indenture);
(xxi)unsecured Indebtedness of the Borrower incurred under Permitted Junior
Notes of the Borrower and of the Subsidiary Guarantors (and so long as


NEWYORK 9228865 (2K)
-119-
 

--------------------------------------------------------------------------------



same remain Subsidiary Guarantors) under guarantees of the obligations of the
Borrower provided under the Permitted Junior Notes Documents to which they are a
party, so long as (A) such Indebtedness is incurred in accordance with the
requirements of the definition of Permitted Junior Notes, and (B) the Borrower
shall be in compliance with the financial covenants contained in Sections 10.08
and 10.09 as of the last day of the Calculation Period then most recently ended,
determined on a Pro Forma Basis after giving effect to the incurrence of any
such Indebtedness;
(xxii)Attributable Indebtedness of the Borrower or any Wholly-Owned Domestic
Subsidiary arising in connection with IRB Sale-Leaseback Transactions; provided
that the aggregate amount of such Indebtedness shall not exceed $150,000,000 at
any time outstanding;
(xxiii)Indebtedness incurred by the Borrower or any of its Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business in respect of workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided,
that upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within five Business Days
following such drawing or incurrence;
(xxiv)Indebtedness consisting of take-or-pay obligations contained in supply
arrangements and incurred in the ordinary course of business in an aggregate
amount not to exceed $50,000,000 at any time outstanding;
(xxv)Attributable Indebtedness of Foreign Subsidiaries of the Borrower in
connection with Foreign Battery Sale-Leaseback Transactions pursuant to Section
10.02(xx) not to exceed $30,000,000 at any time outstanding; and (xxvi) (x)
Indebtedness of the joint ventures referred to in clause (A) of Section
10.05(xxiii) in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding and (y) Contingent Obligations of the Borrower consisting of a
guaranty of the Borrower’s “ratable portion” of such Indebtedness (determined
using the Borrower’s percentage of its indirect equity ownership interest in
such joint ventures).




NEWYORK 9228865 (2K)
-120-
 

--------------------------------------------------------------------------------



10.05.    Advances; Investments; Loans.    The Borrower will not, and will not
permit any of its Subsidiaries to, lend money or extend credit or make advances
to any Person, or purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any other Person,
or purchase or otherwise acquire (in one or a series of related transactions)
all or a material portion of the property or assets or business of another
Person (other than purchases or other acquisitions of inventory, materials and
equipment in the ordinary course of business) or assets constituting a business
unit, line of business or division of any Person or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, or hold
any cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that:
(i)(x) the Borrower and its Subsidiaries may hold or invest in cash and Cash
Equivalents, (y) the Chinese Subsidiaries may hold or invest in cash and such
cash equivalents as may be required to be maintained pursuant to the Chinese
Factoring Program and otherwise acceptable to the Administrative Agent, so long
as the aggregate amount of all such cash equivalents does not exceed at any time
the amount of the outstanding Chinese Receivables Indebtedness at such time and
(z) Foreign Subsidiaries of the Borrower may hold or invest in cash and such
cash equivalents as may be required to be maintained pursuant to any Foreign
Receivables Facility and otherwise acceptable to the Administrative Agent, so
long as the aggregate amount of all such cash and cash equivalents does not
exceed at any time the amount of the outstanding Foreign Receivables
Indebtedness in respect of the Foreign Receivables Facilities at such time;
(ii)the Borrower and its Subsidiaries may acquire and hold receivables owing to
it, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms (including the dating of
receivables) of the Borrower or such Subsidiary;
(iii)the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
(iv)Interest Rate Protection Agreements entered into in compliance with Section
10.04(iii) shall be permitted;
(v)Investments in existence on the Second Amendment Effective Date and listed on
Part A of Schedule VI shall be permitted, without giving effect to any additions
thereto or replacements thereof;
(vi)(w) the Borrower may make Investments in any Subsidiary Guarantor, (x) any
Subsidiary Guarantor may make Investments in any other Subsidiary Guarantor (and
intercompany loans and advances to the Borrower), (y) Foreign Subsidiaries of
the Borrower and other Subsidiaries of the Borrower which are not Credit Parties
may make intercompany loans and advances to the Borrower or any Subsidiary
Guarantor and (z) Foreign Subsidiaries of the Borrower and other Subsidiaries of
the Borrower which are not Credit Parties may make Investments in each other
(any intercompany loans pursuant to clauses (w), (x), (y) and (z) of this clause
(vi) collectively, “Intercompany Loans”);


NEWYORK 9228865 (2K)
-121-
 

--------------------------------------------------------------------------------



provided that (I) each Intercompany Loan (other than an Intercompany Loan among
Subsidiaries of the Borrower which are not Credit Parties) shall be evidenced by
an Intercompany Note and, to the extent made by a Credit Party, be pledged to
the Collateral Agent pursuant to the Pledge Agreement and (II) each Intercompany
Loan made pursuant to clause (y) above shall be subject to the subordination
provisions set forth on Annex A to Exhibit L hereto; and (III) no Ring-Fenced
Foreign Subsidiary may guarantee any Indebtedness of any Non-Ringed-Fenced
Foreign Subsidiary in reliance on preceding sub-clause (z);
(vii)loans and advances by the Borrower and its Subsidiaries to officers and
employees of the Borrower and its Subsidiaries, in each case incurred in the
ordinary course of business, in an aggregate outstanding principal amount not to
exceed $10,000,000 at any time (determined without regard to any write-downs or
write-offs of such loans and advances) shall be permitted;
(viii)the Borrower and the Subsidiary Guarantors may make equity contributions
to their respective direct Wholly-Owned Subsidiaries which are Credit Parties;
(ix)the Borrower and its Wholly-Owned Subsidiaries may make Permitted
Acquisitions in accordance with the relevant requirements of Section 9.14 and
the component definitions therein;
(x)the Borrower and its Subsidiaries may own the capital stock of their
respective Subsidiaries in existence on the Effective Date or thereafter created
or acquired in accordance with the terms of this Agreement;
(xi)the Borrower and the Subsidiary Guarantors may make cash Investments in
Foreign Subsidiaries and other Subsidiaries of the Borrower which are not Credit
Parties not to exceed $150,000,000200,000,000 in the aggregate (determined
without giving effect to any write-downs or write-offs thereof), net of cash
repayments of principal in the case of Investments in the form of loans and cash
equity returns (whether as a dividend or redemption) in the case of Investments
in the form of equity investments; provided that any such Investment pursuant to
this Section 10.05(xi) in the form of an intercompany loan shall be evidenced by
an Intercompany Note and such Intercompany Note shall be pledged to the
Collateral Agent pursuant to the Pledge Agreement;
(xii)the Borrower and its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Section 10.02(v);
(xiii)the Borrower and its Subsidiaries may enter into Other Hedging Agreements
in the ordinary course of business providing protection against fluctuations in
currency values in connection with the operations of the Borrower or any of its
Subsidiaries, so long as management of the Borrower or such Subsidiary, as the
case may be, has determined in good faith that the entering into of such Other
Hedging Agreements are bona fide hedging activities and are not for speculative
purposes;
(xiv)so long as no Default or Event of Default exists or would exist immediately
after giving effect to the respective Investment, the Borrower and its Wholly-


NEWYORK 9228865 (2K)
-122-
 

--------------------------------------------------------------------------------



Owned Subsidiaries shall be permitted to make Investments in any Joint Venture
on any date in an amount not to exceed the Available JV Basket Amount on such
date (after giving effect to all prior and contemporaneous adjustments thereto,
except as a result of such Investment), it being understood and agreed that to
the extent the Borrower or one or more other Wholly-Owned Subsidiaries (after
the respective Investment has been made) receives a cash return from the
respective Joint Venture of amounts previously invested pursuant to this clause
(xiv) after the Second Amendment Effective Date (which cash return may be made
by way of repayment of principal in the case of loans and cash equity returns
(whether as a distribution, dividend or redemption) in the case of equity
investments) or a return in the form of an asset distribution from the
respective Joint Venture of any asset previously contributed pursuant to this
clause (xiv) after the Second Amendment Effective Date, then the amount of such
cash return of investment or the fair market value of such distributed asset (as
determined in good faith by senior management of the Borrower), as the case may
be, shall apply to increase the Available JV Basket Amount; provided that the
aggregate amount of increases to the Available JV Basket Amount described above
shall not exceed the amount of returned investment and, in no event, shall the
amount of the increases made to the Available JV Basket Amount in respect of any
Investment exceed the amount previously invested pursuant to this clause (xiv)
after the Second Amendment Effective Date;
(xv)the Borrower and its Subsidiaries may (I) make Investments consisting of
forward purchases of commodities used in a Permitted Business in connection with
the hedging of prices of such commodities and (II) purchase options to buy
commodities used in a Permitted Business, and purchase and sell options to
purchase commodities used in a Permitted Business, in each case in connection
with the hedging of prices of such commodities; provided that (x) the aggregate
amount of such forward purchases of any such commodity and option purchases in
respect of any such commodity shall at no time exceed 75% of the estimated
purchases by the Borrower and its Subsidiaries of the respective commodity
subject thereto over a two year period following each date on which an
Investment is made pursuant to this Section 10.05(xv) and (y) management of the
Borrower shall have determined in good faith that such forward and/or option
purchases are bona fide hedging activities and not for speculative purposes;
(xvi)the Borrower and its Subsidiaries may make additional Investments (i) in an
aggregate amount not to exceed the Available Amount then in effect and (ii)
without limit, in the case of each of clauses (i) and (ii), so long as (x) no
Default or Event of Default is continuing or would result therefrom and (y) the
Borrower is in compliance, on a Pro Forma Basis, with (A) the covenants
contained in Sections 10.08 and 10.09 and (B) in the case of any Investment made
in reliance on preceding clause (ii) only, a Leverage Ratio of less than or
equal to 2.50 to 1.00, in each case as of the last day of the Calculation Period
then most recently ended;
(xvii)[reserved];
(xviii) the Borrower and its Subsidiaries may make Investments not otherwise
permitted by clauses (i) through (xvii), inclusive, and clauses (xix) through
(xxv), inclusive, of this Section 10.05 in an aggregate amount not to exceed
$40,000,000


NEWYORK 9228865 (2K)
-123-
 

--------------------------------------------------------------------------------



(determined without regard to any write-downs or write-offs thereof), net of
cash repayments of principal in the case of Investments in the form of loans and
cash equity returns (whether as a dividend or redemption) in the case of
Investments in the form of equity Investments;
(xix)(x) Contingent Obligations permitted by Section 10.04 and (y) transactions
permitted by Section 10.02 (other than Section 10.02(iii)), in each case to the
extent constituting Investments;
(xx)Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit;
(xxi)the Borrower or any of its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors, so long as
such expenses were incurred in the ordinary course of business, and consistent
with the past practices as in effect on the Initial Borrowing Date;
(xxii)Investments in the form of industrial revenue bonds (or similar
instruments) acquired in connection with IRB Sale-Leaseback Transactions;
provided that the Collateral Agent shall have a perfected first-priority
security interest in such industrial revenue bonds (or similar instruments) and
the rights related thereto pursuant to the relevant Security Documents;
(xxiii)Investments in (A) joint ventures as specified on Part B of Schedule VI,
in an aggregate amount for each such joint venture not to exceed the amount
specified with respect to such joint venture thereon and (B) any one or more
Subsidiaries as specified on Part B of Schedule VI, in an aggregate amount for
all such Subsidiaries not to exceed the amount specified thereon (with the
amount of any such Investment to be determined without regard to any write-downs
or write-offs thereof and net of cash repayments of principal in the case of
Investments in the form of loans and cash equity returns (whether as a dividend
or redemption) in the case of Investments in the form of equity Investments);
(xxiv)Investments in Modular Energy to the extent required by, or made pursuant
to, any buy/sell arrangement or any similar binding arrangement between joint
venture parties, in each case, that is in effect on the Effective Date; and
(xxv)the Borrower may use the proceeds of Incremental Term Loans in an aggregate
amount not to exceed 66% of the Maximum Incremental Commitment Amount to make
intercompany loans and advances to its Wholly-Owned Foreign Subsidiaries
(directly or indirectly); provided that any such Investment made by the Borrower
(or indirectly by any Subsidiary Guarantor) pursuant to this Section 10.05(xxv)
shall be evidenced by an Intercompany Note and such Intercompany Note shall be
pledged to the Collateral Agent pursuant to the Pledge Agreement.








NEWYORK 9228865 (2K)
-124-
 

--------------------------------------------------------------------------------



10.06.    Dividends; etc.    The Borrower will not, and will not permit any of
its Subsidiaries to, declare or pay any dividends (other than dividends payable
solely in common stock of the Borrower or any such Subsidiary, as the case may
be) or return any capital to, its stockholders, partners or other equity holders
or authorize or make any other distribution, payment or delivery of property or
cash to its stockholders, partners or other equity holders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for a
consideration, any shares of any class of its capital stock or other Equity
Interests, now or hereafter outstanding (or any warrants for or options or stock
appreciation rights in respect of any of such shares), and the Borrower will not
permit any of its Subsidiaries to purchase or otherwise acquire for
consideration any shares of any class of the capital stock or other Equity
Interests of the Borrower or any other Subsidiary, as the case may be, now or
hereafter outstanding (or any options or warrants or stock appreciation rights
issued by such Person with respect to its capital stock or other Equity
Interests) (all of the foregoing “Dividends”) or make any payments in respect of
any outstanding Shareholder Subordinated Notes, except that:
(i)(x) any Subsidiary of the Borrower may pay Dividends to the Borrower or any
Wholly-Owned Subsidiary of the Borrower and (y) any non-Wholly-Owned Subsidiary
of the Borrower may pay cash Dividends to its shareholders generally so long as
the Borrower or its respective Subsidiary which owns the Equity Interest in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interest in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Subsidiary);
(ii)the Borrower may redeem or purchase shares of Borrower Common Stock or
options to purchase Borrower Common Stock, as the case may be, held by former
officers or employees of the Borrower or any of its Subsidiaries (or
corporations owned by former officers or employees) following the termination of
their employment and may make payments to former officers or employees of the
Borrower or any of its Subsidiaries in respect of certain tax liabilities
arising from the exercise of options to purchase Borrower Common Stock; provided
that (x) the only consideration paid by the Borrower in respect of such
redemptions, purchases and/or payments shall be cash and Shareholder
Subordinated Notes and (y) the sum of (I) the aggregate amount paid by the
Borrower in cash in respect of all such redemptions, purchases and payments plus
(II) the aggregate amount of all cash payments made on all
ShareholderSubordinated Notes shall not exceed $10,000,000 in any fiscal year of
the Borrower; provided that in the event that the amount of cash permitted to be
spent pursuant to this clause (y) in any fiscal year of the Borrower (before
giving effect to any increase in such permitted amount pursuant to this proviso)
is greater than the amount of cash actually expended by the Borrower and its
Subsidiaries during any fiscal year of the Borrower, 100% of such excess may be
carried forward and used to make cash redemptions and repurchases of Borrower
Common Stock and/or cash payments on Shareholder Subordinated Notes in the
immediately succeeding fiscal year of the Borrower; provided further that no
amount once carried forward pursuant to the immediately preceding proviso may be
carried forward to any fiscal year thereafter and such amounts carried forward
in any fiscal year may only be utilized after the Borrower has spent its full
$10,000,000 allotment for such cash redemptions, repurchases or payments


NEWYORK 9228865 (2K)
-125-
 

--------------------------------------------------------------------------------



in such fiscal year of the Borrower; provided further that notwithstanding the
foregoing provisions of this Section 10.06(ii) (but subject to following clause
(z)) the Borrower may redeem or repurchase shares of Borrower Common Stock owned
by former officers or employees of the Borrower or any of its Subsidiaries upon
the death or permanent disability of such officer or employee with cash in
excess of amounts permitted above in this clause (y) not to exceed $10,000,000
in any fiscal year of the Borrower and with the proceeds of any key man life
insurance carried by the Borrower and/or its Subsidiaries in respect of such
deceased or permanently disabled officer or employee and (z) at the time of any
cash payment permitted to be made pursuant to this Section 10.06(ii), no Default
or Event of Default shall then exist or result therefrom;
(iii)repurchases of capital stock of the Borrower deemed to occur upon the
exercise of stock options if such capital stock represents a portion of the
exercise price thereof and so long as no cash is otherwise paid or distributed
by the Borrower or any of its Subsidiaries in connection therewith;
(iv)the Borrower may pay Dividends on its Qualified Preferred Stock solely
through the issuance of additional shares of Qualified Preferred Stock and not
in cash;
(v)the Borrower may effect additional cash Dividends (i) in an aggregate amount
not to exceed the Available Amount then in effect and (ii) without limit, in the
case of each of clauses (i) and (ii), so long as (x) no Default or Event of
Default is continuing or would result therefrom and (y) the Borrower is in
compliance, on a Pro Forma Basis, with (A) the covenants contained in Sections
10.08 and 10.09 and (B) in the case of any Dividend made in reliance on
preceding clause (ii) only, a Leverage Ratio of less than or equal to 2.50 to
1.00, in each case as of the last day of the Calculation Period then most
recently ended;
(vi)the Borrower may effect cash Dividends with respect to Borrower Common Stock
(whether through payments of dividends, redemptions, purchases or otherwise), so
long as (I) no Default or Event of Default then exists or would exist after
giving effect to the respective Dividend, (II) calculations are made by the
Borrower demonstrating compliance with the covenants contained in Sections 10.08
and 10.09 as of the last day of the Calculation Period then most recently ended,
determined on a ProForma Basis after giving effect to the incurrence of any
Indebtedness to finance such Dividend and (III) the aggregate amount of all cash
Dividends paid in reliance on this clause (vi) on and after the Second Amendment
Effective Date shall not exceed $165,000,000;
(vii)the Borrower may make Dividends in the form of the issuance of additional
capital stock to effectuate the Shareholders Rights Plan, so long as no Change
of Control would result therefrom;
(viii)Convertible Preferred Stock may be converted into shares of Borrower
Common Stock in accordance with the terms of the certificate of designation
governing the same;


NEWYORK 9228865 (2K)
-126-
 

--------------------------------------------------------------------------------



(ix)the Borrower and any of its Subsidiaries may purchase or acquire Equity
Interests of another Person constituting an Investment, to the extent such
Investment is permitted pursuant to Section 10.05;
(x)the Borrower may pay cash in lieu of fractional shares of the Borrower Common
Stock issued in connection with a conversion of Convertible Notes in accordance
with the relevant provisions of the Convertible Notes Indenture, so long as the
aggregate amount of all cash paid pursuant to this clause (x) does not exceed
$500,000 in any fiscal year of the Borrower;
(xi)to the extent payment of the same constitutes a Dividend, the Borrower may
pay cash “net share” settlements to holders of Convertible Notes payable upon
the conversion of the Convertible Notes in accordance with the terms of the
Convertible Notes Indenture, to the extent permitted by Section 10.12(iv);
(xii)Dividends (in the form of distributions, redemptions, repurchases or
otherwise) may be made by Modular Energy to the extent required by, or made
pursuant to, any buy/sell arrangement or any similar binding arrangement between
joint venture parties, in each case, that is in effect on the Effective Date;
and
(xiii)the Borrower may declare and pay cash Dividends on Borrower Common Stock
in the form of dividends or distributions, so long as (I) no Default or Event of
Default then exists or would exist after giving effect to the respective
Dividend, (II) calculations are made by the Borrower demonstrating compliance
with the covenants contained in Sections 10.08 and 10.09 as of the last day of
the Calculation Period then most recently ended, determined on a Pro Forma Basis
after giving effect to the incurrence of any Indebtedness to finance such
Dividend and (III) the aggregate amount of all cash Dividends paid in reliance
on this clause (xiii) shall not exceed $50,000,000 in any calendar
year75,000,000 in any calendar year; provided that, to the extent capacity under
preceding clause (III) is not utilized to make Dividends in any calendar year,
such unutilized amounts shall carry forward and may be utilized by the Borrower
to declare and pay cash Dividends in the immediately succeeding calendar year
(after utilization of all capacity under clause (III) for such succeeding
calendar year).


NEWYORK 9228865 (2K)
-127-
 

--------------------------------------------------------------------------------



10.07.    Transactions with Affiliates.    The Borrower will not, and will not
permitany of its Subsidiaries to, enter into any transaction or series of
transactions with any Affiliate of the Borrower or any of its Subsidiaries other
than on terms and conditions substantially as favorable to the Borrower or such
Subsidiary as would be reasonably expected to be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate; provided that the following shall in any event
be permitted: (i) the Transaction; (ii) intercompany transactions among the
Borrower and its Subsidiaries to the extent expressly permitted by Sections
10.02, 10.04, 10.05 and 10.06 shall be permitted (including the payment of
interest and principal on intercompany Indebtedness permitted by Section 10.04);
(iii) the payment of consulting or other fees to the Borrower by any of its
Subsidiaries in the ordinary course of business; (iv) customary fees to
non-officer directors of the Borrower and its Subsidiaries; (v) the Borrower and
its Subsidiaries perform their respective obligations under the employment
agreements in effect on the Effective Date and other employment arrangements
with respect to the procurement of services with their respective officers and
employees, and enter into and perform their respective obligations under
renewals or replacements of such arrangements, in each case so long as such
employment arrangements or renewals and replacements thereof are entered into in
the ordinary course of business; (vi) Dividends may be paid by the Borrower to
the extent permitted by Section 10.06; (vii) payments may be made pursuant to
any Tax Allocation Agreement; and (viii) the Borrower and its Subsidiaries may
enter into transactions with employees and/or officers of the Borrower and its
Subsidiaries in the ordinary course of business, so long as any such material
transaction has been approved by the Board of Directors of the Borrower or such
Subsidiary; and (ix) any transaction solely between or among the Borrower and/or
the Subsidiary Guarantors. In no event shall any management, consulting or
similar fee be paid or payable by the Borrower or any of its Subsidiaries to any
Affiliate, except as specifically provided in this Section 10.07.
10.08.    Consolidated Interest Coverage Ratio.    The Borrower will not permit
the Consolidated Interest Coverage Ratio for any Test Period ended on the last
day of a fiscal quarter of the Borrower (commencing with the fiscal quarter
ended closest to June 30, 2011) to be less than 4.50:1.00:
10.09.    Leverage Ratio.    The Borrower will not permit the Leverage Ratio on
the last day of any fiscal quarter of the Borrower (commencing with the fiscal
quarter ending closest to June 30, 2011) to be greater than 3:25:1.00.
10.10.    [Reserved].
10.11.    [Reserved].
10.12.    Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock; etc. The Borrower will not, and will not
permit any of its Subsidiaries to:
(i)amend or modify, or permit the amendment or modification of, any provision of
any Qualified Preferred Stock (including, without limitation, a certificate of
designation) in a manner that is inconsistent with the requirements therefor set
forth inthe definition “Qualified Preferred Stock” or that could reasonably be
expected to be adverse in any material respect to the interests of the Lenders;


NEWYORK 9228865 (2K)
-128-
 

--------------------------------------------------------------------------------



(ii)make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase or acquisition for value of (including,
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), or any prepayment or redemption (except as expressly required under
the terms of the relevant agreement) as a result of any asset sale, change of
control or similar event, of any Indebtedness pursuant to, after the incurrence
or issuance thereof, any Shareholder Subordinated Note (except to the extent
expressly permitted under Section 10.06(ii)) or any Qualified Preferred Stock
(except to the extent permitted by Section 10.06); provided that so long as no
Default or Event of Default then exists or would result therefrom, shares of
Qualified Preferred Stock (including Convertible Preferred Stock) may be
converted into shares of Borrower Common Stock in accordance with the
certificate of designation governing the same;
(iii)amend, modify or change in a way adverse to the interests of the Lenders in
any material respect any Tax Allocation Agreement, any Management Agreement, its
certificate of incorporation (including, without limitation, by the filing or
modification of any certificate of designation other than any certificates of
designation relating to Qualified Preferred Stock issued as permitted herein),
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or any agreement
entered into by it, with respect to its capital stock or other Equity Interests,
or enter into any new Tax Allocation Agreement, Management Agreement or
agreement with respect to its capital stock or other Equity Interests which
could reasonably be expected to be adverse in any material respect to the
interests of the Lenders or, in the case of any Management Agreement, which
involves the payment by the Borrower or any of its Subsidiaries of any amount
which could give rise to a violation of this Agreement; provided that the
foregoing clause shall not restrict (x) the ability of the Borrower and its
Subsidiaries to amend their respective certificates of incorporation to
authorize the issuance of capital stock otherwise permitted to be issued
pursuant to the terms of this Agreement, (y) the ability of the Borrower to
enter into, amend or otherwise modify the Shareholders’ Rights Plan or (z) the
ability of the Borrower to amend its organizational documents to adopt customary
takeover defenses for a public company, such as classification of its board of
directors, requirements for notice of acquisition of shares and other similar
measures;
(iv)make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase or acquisition for value of (including,
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), or any prepayment, repurchase, redemption or other acquisition for
value as a result of any asset sale, change of control or other required
“repurchase” event prior to final stated maturity (including any payment in
connection with a “conversion” requirement), of any Convertible Notes; provided
that so long as no Default or Event of Default then exists or would result
therefrom, (x) the Convertible Notes may be redeemed or repurchased inconnection
with any “put” or “call” pursuant to the terms of the Convertible Notes
Documents (and the Borrower may pay cash in respect of the principal portion of
the Convertible Notes so


NEWYORK 9228865 (2K)
-129-
 

--------------------------------------------------------------------------------



redeemed or repurchased) and (y) the Convertible Notes may be converted into
shares of Borrower Common Stock and/or the right to receive cash “net share”
settlements in accordance with the conversion provisions of the Convertible
Notes Documents (and the Borrower may pay cash “net share” settlements to
holders of Convertible Notes payable upon the conversion of the Convertible
Notes in accordance with the terms of the Convertible Notes Indenture), so long
as in the case of clauses (x) and (y), (1) no Default or Event of Default then
exists or would result therefrom, (2) in the case of a conversion and payment
pursuant to clause (y), such cash “net share” settlements relate exclusively to
the “principal portion” of the conversion value of such Convertible Notes, (3)
after giving effect to any cash payment pursuant to clause (x) or (y) and the
incurrence of any Indebtedness to finance the same, (A) the Borrower shall be in
compliance, on a Pro Forma Basis, with the financial covenants contained in
Sections 10.08 and 10.09 as of the last day of the Calculation Period then most
recently ended (for purposes of determining such compliance, however, using the
financial covenant level specified in Section 10.08 or 10.09, as the case may
be, for the fiscal quarter in which such payment is to be made), (B) the
Borrower shall have demonstrated compliance, on a Pro Forma Basis, with a Senior
Secured Leverage Ratio of less than 2.75:1.00 as of the last day of the
Calculation Period then most recently ended, and (C) the sum of the Total
Unutilized Revolving Loan Commitment at such time plus the aggregate amount of
Unrestricted cash and Cash Equivalents of the Borrower and each Subsidiary
Guarantor at such time shall equal or exceed $25,000,000, and (43) the Borrower
shall have delivered to the Administrative Agent on the date of such payment, an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to the best of his knowledge, compliance with the requirements of
preceding clauses (1) throughand (32), inclusive, and containing the
calculations required by preceding clause (32); provided, however, that the
Borrower shall not be required to demonstrate compliance with clause (32)(B)
above (or certify as to such compliance pursuant to clause (43) above) if (x)
the Borrower notifies the Administrative Agent in writing of its intention to
make a cash payment (and the amount thereof) in reliance on this proviso, and
(y) the aggregate amount of the cash payment then made, together with the
aggregate amount of all other cash payments made in reliance on this proviso,
does not exceed $10,000,000
(v)amend, modify or change any provision of the Convertible Notes Documents or
any Permitted Refinancing Debt Documents governing Permitted Refinancing
Indebtedness in respect of the Convertible Notes in a manner adverse to the
interests of the Lenders in any material respect; provided that in no event
shall any such amendment, modification or change shorten the maturity or average
life to maturity of the Convertible Notes or Permitted Refinancing Indebtedness
in respect thereof, require any payment with respect thereto sooner than
previously scheduled, increase the interest rate or fees applicable thereto or
grant collateral as security therefor;
(vi)make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase, conversion or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto or any other Person money or securities before due for the
purpose of paying when due), or any prepayment, repurchase, redemption,
conversion or other acquisition for value as a result of any asset sale, change
of control or other required “repurchase” event prior to


NEWYORK 9228865 (2K)
-130-
 

--------------------------------------------------------------------------------



final stated maturity (any such payment, prepayment, redemption, repurchase,
conversion or other acquisition, a “Debt Repurchase”), of any Permitted Junior
Notes or any Permitted Refinancing Indebtedness in respect thereof; provided
that the Borrower and its Subsidiaries may at any time effect a Permitted
Refinancing of the foregoing Indebtedness (and any Permitted Refinancing
Indebtedness thereof, so long as (x) immediately before and after such
refinancing, the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenants contained in Sections 10.08 and 10.09 as of the last day of the
Calculation Period most recently ended prior to the date of such Debt
Repurchase, and (y) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by an Authorized Officer of the
Borrower, certifying to such officer’s knowledge, compliance with the
requirements of preceding clause (x) and the definition of “Permitted
Refinancing” and containing the calculations of compliance (in reasonable
detail) with preceding clause (x); or
(vii)amend, modify or change any provision of any Permitted Junior Notes
Documents or any Permitted Refinancing Debt Documents governing Permitted
Refinancing Indebtedness in respect of Permitted Junior Notes in a manner
adverse to the interests of the Lenders in any material respect; provided that
in no event shall any such amendment, modification or change shorten the
maturity or average life to maturity of any Permitted Junior Notes or Permitted
Refinancing Indebtedness in respect thereof, require any payment with respect
thereto sooner than previously scheduled, increase the interest rate or fees
applicable thereto or grant collateral as security therefor;


provided, however, that, notwithstanding the foregoing, (1) the Borrower and its
Subsidiaries may effect a Permitted Refinancing of the Convertible Notes with
the proceeds of Permitted Junior Debt incurred in accordance with the
requirements of Section 10.04(xxi) and the definition of “Permitted Refinancing”
and (2) the Borrower and its Subsidiaries may make additional Debt Repurchases
of Convertible Notes, Permitted Junior Debt and Permitted Refinancing
Indebtedness in respect of such Indebtedness (i) in an aggregate amount not to
exceed the Available Amount then in effect and (ii) without limit, in the case
of each of clauses (i) and (ii), so long as (x) no Default or Event of Default
is continuing or would result therefrom, (y) the Borrower is in compliance, on a
Pro Forma Basis, with (A) the covenants contained in Sections 10.08 and 10.09
and (B) in the case of any Debt Repurchase made in reliance on preceding clause
(ii) only, a Leverage Ratio of less than or equal to 2.50 to 1.00. in each case
as of the last day of the Calculation Period then most recently ended and (z) in
the case of any Debt Repurchase made in reliance on this clause (2) in excess of
$10,000,000, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to the Borrower’s knowledge, compliance with the requirements of the
preceding clauses (x) and (y), containing the calculations of compliance (in
reasonable detail) with preceding clause (y) and identifying whether such Debt
Repurchase is made in reliance on clause (i) or (ii) or both.


10.13.Limitation on Issuance of Capital Stock and Other Equity
Interests[Reserved]. (a) The Borrower will not, and will not permit any of its
Subsidiaries to, issue (i) any Preferred Stock (or any options, warrants or
rights to purchase Preferred Stock),other than issuances by Borrower of
Qualified Preferred Stock or Preferred Stock pursuant to the Shareholders’
Rights


NEWYORK 9228865 (2K)
-131-
 

--------------------------------------------------------------------------------



Plan or (ii) any redeemable common Equity Interests other than common stock or
other redeemable common Equity Interests that is or are redeemable at the sole
option of the Borrower or such Subsidiary, as the case may be.


(b)    The Borrower shall not permit any of its Subsidiaries to issue any Equity
Interests (including by way of sales of treasury stock), except (i) for
transfers and replacements of then outstanding shares of capital stock or other
Equity Interests, (ii) for stock splits, stock dividends and additional
issuances which do not decrease the percentage ownership of the Borrower or any
of its Subsidiaries in any class of the Equity Interests of such Subsidiaries,
(iii) to qualify directors to the extent required by applicable law, and (iv)
Subsidiaries formed after the Effective Date pursuant to Section 10.15 may issue
Equity Interests in accordance with the requirements of Section 10.15. All
Equity Interests issued in accordance with this Section 10.13(b) shall, to the
extent required by the Pledge Agreement, be delivered to the Collateral Agent
for pledge pursuant to the Pledge Agreement.


10.14.    Limitation on Certain Restrictions on Subsidiaries. The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective, any
encumbrance or restriction on the ability of any such Subsidiary to (x) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by the Borrower or any
Subsidiary of the Borrower, or pay any Indebtedness owed to the Borrower or a
Subsidiary of the Borrower, (y) make loans or advances to the Borrower or any
Subsidiary of the Borrower or (z) transfer any of its properties or assets to
the Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or a Subsidiary of the Borrower, (iv) customary provisions restricting
assignment of any contract entered into by the Borrower or any Subsidiary of the
Borrower in the ordinary course of business, (v) any agreement or instrument
governing Permitted Acquired Debt, which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person or the properties or assets of the Person acquired pursuant to the
respective Permitted Acquisition and so long as the respective encumbrances or
restrictions were not created (or made more restrictive) in connection with or
in anticipation of the respective Permitted Acquisition, (vi) customary
provisions contained in joint venture agreements and other similar agreements
applicable to joint ventures not prohibited by this Agreement, (vii) any
customary restriction or encumbrance with respect to assets subject to Liens
permitted by Sections 10.03(iv), (x), (xi), (xii), (xv), (xvi), (xvii), (xviii),
(xxi), (xxiii) and (xxiv), (viii) on and after the execution and delivery
thereof, the Permitted Junior Notes Documents (and any Permitted Refinancing
Debt Documents governing Permitted Refinancing Indebtedness in respect thereof),
(ix) the Chinese Factoring Program, the other Foreign Receivables Facilities and
the documentation governing the foregoing, (x) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets pending such sale; provided such restrictions and conditions apply only
to the Subsidiary or assets being sold and such sale is permitted hereunder,
(xi) restrictions and conditions on any Foreign Subsidiary imposed by the terms
of any Indebtedness of such Foreign Subsidiary permitted to be incurred pursuant
to Section 10.04, and (xii) negative pledges and restrictions on Liens in favor
of any holder of secured Indebtedness permitted by Section 10.04


NEWYORK 9228865 (2K)
-132-
 

--------------------------------------------------------------------------------



(xxii) and (xxv) but only to the extent the negative pledges and restrictions
relate to the property financed by or the subject of such Indebtedness.


10.15. Limitation on the Creation of Subsidiaries.    (a) Notwithstanding
anything to the contrary contained in this Agreement, the Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Effective Date any Subsidiary (other than Non-Wholly Owned Subsidiaries
permitted to be established, created or acquired in accordance with the
requirements of Section 10.15(b)); provided that the Borrower and its
Wholly-Owned Subsidiaries shall be permitted to establish, create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries, so long
as, in each case, (i) at least 5 Business Days’ prior written notice thereof is
given to the Administrative Agent (or such lesser prior written notice as may be
agreed to by the Administrative Agent in any given case) to the extent such
Subsidiary is required to become a Subsidiary Guarantor pursuant to Section 9.11
and clause (iii) below, which notice shall specify, if such new Subsidiary is an
Immaterial Subsidiary, the basis for such characterization, (ii) the Equity
Interests of such new Subsidiary are promptly pledged pursuant to, and to the
extent required by, this Agreement and the Pledge Agreement and the
certificates, if any, representing such Equity Interests, together with
appropriate transfer powers duly executed in blank, are delivered to the
Collateral Agent, (iii) such new Subsidiary (other than a Foreign Subsidiary or
an Immaterial Subsidiary (so long as it remains an Immaterial Subsidiary))
promptly executes a counterpart of the Subsidiaries Guaranty, the Pledge
Agreement and the Security Agreement, and (iv) to the extent requested by the
Administrative Agent or the Required Lenders, takes all actions required
pursuant to Section 9.11. In addition, each new Subsidiary that is required to
execute any Credit Document shall execute and deliver, or cause to be executed
and delivered, all other relevant documentation of the type described in Section
6 as such new Subsidiary would have had to deliver if such new Subsidiary were a
Credit Party on the Initial Borrowing Date to the extent requested by the
Administrative Agent.
(b)In addition to Subsidiaries of the Borrower created pursuant to preceding
clause (a), the Borrower and its Subsidiaries may establish, acquire or create,
and make Investments in, Non-Wholly Owned Subsidiaries after the Effective Date
as a result of Permitted Acquisitions (subject to the limitations contained in
the definition thereof) and Investments expressly permitted to be made pursuant
to Section 10.05; provided that all of the capital stock or other Equity
Interests of each such Non-Wholly Owned Subsidiary shall be pledged by any
Credit Party which owns same as, and to the extent, required by the Pledge
Agreement.
(c)

10.16.    Special Provisions Relating to the Contingent Conversion of
Convertible Notes. The Borrower will not (i) distribute to all or substantially
all holders of its common Equity Interests (x) rights or warrants entitling such
holders (for a period of not more than 60 days after the date of such
distribution) to subscribe for or purchase shares of its common Equity Interests
at a price per share less than the average of the last reported sale price of
its common Equity Interests for the 10 consecutive trading day period ending on
the trading day immediately preceding the declaration date of such distribution
or (y) debt securities, assets or rights to purchase its Equity Interests that
have a per share value (as determined by the board of directors of the Borrower)
exceeding 10% of the last reported sale price of its common Equity Interests on
the trading day immediately preceding the declaration date for such distribution
or (ii) take any other corporate


NEWYORK 9228865 (2K)
-133-
 

--------------------------------------------------------------------------------



action within its control which triggers a conversion right for holders of
Convertible Notes in accordance with the terms of the Convertible Notes
Documents (excluding, however, for avoidance of doubt, so-called “bond parity”
or “stock price” contingent conversion triggers).


SECTION 11. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):
11.01. Payments. The Borrower shall (i) default in the payment when due of any
principal of the Loans or (ii) default, and such default shall continue for
three or more Business Days, in the payment when due of any Unpaid Drawing, any
interest on the Loans or any Fees or any other amounts owing hereunder or under
any other Credit Document; or
11.02. Representations, etc. Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any statement or
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or
11.03. Covenants. Any Credit Party shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
9.01(e)(i), 9.01(i), 9.10, 9.14 or 10 (other than, to the extent (and only to
the extent) the respective default relates to a Subsidiary established, created
or acquired after the Effective Date the book value of the gross assets of which
does not exceed $500,000, Section 10.15), or (b) default in the due performance
or observance by it of any term, covenant or agreement (other than those
referred to in Section 11.01, 11.02 or clause (a) of this Section 11.03)
contained in this Agreement or any other Credit Document and such default shall
continue unremedied for a period of at least 30 days after notice to the
defaulting party by the Administrative Agent or the Required Lenders (or, in the
case of Section 5.02(j), the applicable Letter of Credit Issuer); or
11.04. Default Under Other Agreements. (a)    The Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which Indebtedness was created or (ii) default in
the observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (after the period of grace, if any, and with the
giving of any notice that tolls a grace period, if required), any such
Indebtedness to become due prior to its stated maturity (it being understood
that a default or other event or condition described above in this clause (ii)
shall cease to constitute an Event of Default if and when same has been cured or
otherwise ceases to exist, in each case prior to the taking of any action by the
Administrative Agent or the Required Lenders pursuant to the last paragraph of
this Section 11); or (b) any Indebtedness (other than the Obligations) of the
Borrower or any of its Subsidiaries shall be declared to be due and payable, or
shall be required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment (unless such required prepayment or
mandatory prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default), prior to the stated maturity thereof;
provided that it shall not constitute an Event of Default pursuant to clause (a)
or (b) of this Section 11.04 unless


NEWYORK 9228865 (2K)
-134-
 

--------------------------------------------------------------------------------



the principal amount of any one issue of such Indebtedness, or the aggregate
amount of all such Indebtedness referred to in clauses (a) and (b) above,
exceeds $25,000,00050,000,000 at any one time; provided further, that this
Section 11.04 shall not apply to secured Indebtedness that becomes due solely as
a result of the voluntary sale or transfer of the property or assets (to the
extent not prohibited under this Agreement) securing such Indebtedness as long
as such Indebtedness is repaid within five (5) Business Days of when it is due;
or
11.05. Bankruptcy, etc. The Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiary) shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); or an involuntary case
is commenced against the Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiary) and the petition is not controverted within 20 days, or
is not dismissed within 90 days, after commencement of the case; or a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any of its Subsidiaries
(other than any Immaterial Subsidiary); or the Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Subsidiaries (other than any Immaterial Subsidiary); or there is
commenced against the Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiary) any such proceeding which remains undismissed for a
period of 90 days; or the Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiary) is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary)
suffers any appointment of any custodian or the like for it or any substantial
part of its property to continue undischarged or unstayed for a period of 90
days; or the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) makes a general assignment for the benefit of creditors; or any
corporate action is taken by the Borrower or any of its Subsidiaries (other than
any Immaterial Subsidiary) for the purpose of effecting any of the foregoing; or
11.06. ERISA. An ERISA Event shall occur which results or could reasonably be
expected to result in liability to the Borrower in an aggregate amount in excess
of $25,000,000 or otherwise have a Material Adverse Effect; or
11.07. Security Documents. Any Security Document shall cease to be in fullforce
and effect (other than in accordance with the terms thereof), or shall cease to
give the Collateral Agent for the benefit of the Secured Creditors the Liens,
rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected security interest in, and Lien on, all of the
Collateral, other than Collateral with an aggregate fair market value of less
than or equal to $10,000,000), in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons (except as permitted by Section 10.03),
and subject to no other Liens (except as permitted by Section 10.03); or
11.08. Guaranty. Any Guaranty or any provision thereof shall cease to be in full
force and effect (other than in accordance with the terms thereof), or any
Guarantor or any Person acting by or on behalf of such Guarantor shall deny or
disaffirm such Guarantor’s obligations under the relevant Guaranty; or


NEWYORK 9228865 (2K)
-135-
 

--------------------------------------------------------------------------------



11.09. Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving a liability (to the extent not
paid or covered by insurance (with any portion of any judgment or decree not so
covered to be included in any determination hereunder)) in excess of
$25,000,00050,000,000 (or, if the Borrower is in compliance, on a Pro Forma
Basis, with a Leverage Ratio of less than or equal to 2.50 to 1.00 as of the
last day of the Test Period then most recently ended for which financial
statements have been delivered (or were required to be delivered) to the Lenders
pursuant to Section 9.01(a) or (b) (as set forth in the officer’s certificate
then last delivered (or required to be delivered) pursuant to Section 9.02(d)),
$75,000,000) for all such judgments and decrees and all such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days fromof the entry thereof; provided, that, any judgment
relating to the arbitration award In Enersys Delaware, Inc. v. Altergy Systems
(Case No. 74-198-Y-01772-12), with confirmation proceedings pending before the
United States District Court for the Northern District of California (Case No.
14-cv-02212-JD), shall not be considered to be a judgment that gives rise to a
Default under this Section 11.09 (or be included as a judgment or decree subject
to this Section 11.09) for the purposes of this Agreement, unless and until such
judgment shall not have been paid, vacated, discharged or stayed or bonded
pending appeal within 45 days of the entry thereof; or
11.10. Ownership. A Change of Control shall have occurred;


then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Credit
Party, except as otherwise specifically provided for in this Agreement (provided
that if an Event of Default specified in Section 11.05 shall occur, the result
which would occur upon the giving of written notice by the Administrative Agent
as specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitment terminated,
whereupon the Commitment of each Lender shall forthwith terminate immediately
and any Commitment Fees shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and all Obligations owing hereunder (including Unpaid
Drawings) to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) enforce, as Collateral Agent (or direct
the Collateral Agent to enforce), any or all of the Liens and security interests
created pursuant to the Security Documents; (iv) terminate any Letter of Credit
which may be terminated in accordance with its terms; (v) direct the Borrower to
pay (and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 11.05, to pay) to the
Collateral Agent at the Payment Office such additional amounts of cash, to be
held as security for the Borrower’s reimbursement obligations in respect of
Letters of Credit then outstanding, equal to the aggregate Stated Amount of all
Letters of Credit then outstanding; and (vi) apply any cash collateral as
provided in Section 5.02.








NEWYORK 9228865 (2K)
-136-
 

--------------------------------------------------------------------------------



SECTION 12. The Agents.
12.01. Appointment. (a)    Each Lender (on behalf of itself and on behalf of its
Affiliates as potential Other Creditors) hereby irrevocably appoints, designates
and authorizes Bank of America as Administrative Agent and as Collateral Agent
for such Lender (or such Affiliate) (and Bank of America hereby accepts such
appointment as Administrative Agent and Collateral Agent), Wells Fargo Bank as
Syndication Agent for such Lender, and RBIF and PNC as Co-Documentation Agents
for such Lender (for purposes of this Section 12, the term “Agents” shall mean
Bank of America in its capacity as Administrative Agent hereunder and in its
capacity as Collateral Agent hereunder and pursuant to the Security Documents,
Wells Fargo Bank in its capacity as Syndication Agent and RBIF and PNC in their
capacities as Co-Documentation Agents), to act on its behalf under the
provisions of this Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender (or any Affiliate thereof) or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Agents. Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in the other Credit Documents with reference to the
Agents is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, regardless of
whether a Default or an Event of Default has occurred and is continuing.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Without limiting the generality of the foregoing, the
Administrative Agent (for purposes of this sentence, including in its capacity
as Collateral Agent) (i) shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law and (ii)
shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)The Letter of Credit Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Letter of Credit Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 12 with respect to any
acts taken or omissions suffered by the Letter of Credit Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Agent” as used in this Section 12 and in the
definition of “Agent-Related Person” included the Letter of


NEWYORK 9228865 (2K)
-137-
 

--------------------------------------------------------------------------------



Credit Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to the Letter of Credit Issuer.
12.02. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact, including, for the purposes of any payments in a currency
other than U.S. Dollars, such sub-agents as shall be deemed necessary by such
Agent, and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties. No Agent shall be
responsible for the negligence or misconduct of any agent, sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable judgment). Any such agent, sub-agent or other Person retained or
employed pursuant to this Section 12.02 shall have all the benefits and
immunities provided to any Agent in this Section 12 with respect to any acts
taken or omissions suffered by such Person in connection herewith or therewith,
as fully as if the term “Agent” as used in this Section 12 and in the definition
of “Agent-Related Person” included such additional Persons with respect to such
acts or omissions.
12.03. Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Credit Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final and nonappealable judgment) in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Credit Party or any officer thereof,
contained herein or in any other Credit Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Credit Document,
or the validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.
12.04. Reliance by Administrative Agent. (a)    Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Credit Party), independent accountants and other experts selected by such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under any Credit Document unless such Agent shall first receive such
advice or concurrence of the Required Lenders as such Agent deems appropriate
(including, without limitation, for purposes of making determinations pursuant
to the definition of “Permitted Junior Notes”) and, if such Agent so requests,
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Credit Document in accordance with a request or


NEWYORK 9228865 (2K)
-138-
 

--------------------------------------------------------------------------------



consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
(b)For purposes of determining compliance with the conditions specified in
Sections 6 and 7 and the definition of “Permitted Junior Notes”, each Agent and
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Administrative
Agent, the Collateral Agent, any other Agent and/or a Lender unless the
Administrative Agent shall have received notice from an objecting Agent or
Lender prior to the Effective Date or other relevant date of determination, as
the case may be, specifying its objection thereto. Without limiting the
foregoing, it is understood and agreed that each Lender has the right to request
from the Administrative Agent and/or the Collateral Agent a copy of (x) any item
required to be delivered pursuant to Section 6 which is required to be
satisfactory in form, scope and substance to the Administrative Agent, the
Collateral Agent or any other Agent and (y) any Permitted Junior Notes Documents
entered into in connection with Indebtedness incurred pursuant to Section
10.04(xxi).
12.05. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Section 11; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
12.06. Credit Decision; Disclosure of Information by the Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems


NEWYORK 9228865 (2K)
-139-
 

--------------------------------------------------------------------------------



necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by an Agent herein, no Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
12.07. Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand each Agent-Related Person
(to the extent not reimbursed by or on behalf of any Credit Party and without
limiting the obligation of any Credit Party to do so) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as of the time that the applicable indemnity payment is sought and as if there
were no Defaulting Lenders) and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 12.07. Without limitation of the
foregoing, each Lender shall reimburse each Agent upon demand for its ratable
share (i.e., in proportion to such Lender’s respective “percentage” as used in
determining the Required Lenders (determined as of the time that the applicable
expense reimbursement is sought and as if there were no Defaulting Lenders)) of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 12.07 shall survive termination of the Total
Commitment, the payment of all other Obligations and the resignation of the
Agents.
12.08. Agents in their Individual Capacities. Each Agent and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Credit
Parties and their respective Affiliates (including, without limitation,
underwriting and/or placing any Permitted Junior Notes) as though such Agent
were not an Agent, the Swingline Lender (if applicable) or the Letter of Credit
Issuer (if applicable) hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent or
its Affiliates may receive information regarding any Credit Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Credit Party or such Affiliate) and acknowledge
that no Agent shall be under any obligation to provide such information to them.
With respect to its Loans and all Obligations owing it, any Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not an Agent, the Swingline Lender (if
applicable) or a


NEWYORK 9228865 (2K)
-140-
 

--------------------------------------------------------------------------------



Letter of Credit Issuer (if applicable), and the terms “Lender” and “Lenders”
include any Agent in its individual capacity.
12.09. Successor Agents. (a) The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders; provided that any such
resignation by Bank of America shall also constitute its resignation as Letter
of Credit Issuer and Swingline Lender. If the Administrative Agent resigns under
this Agreement, the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent, Letter of
Credit Issuer and Swingline Lender and the respective terms “Administrative
Agent,” “Letter of Credit Issuer” and “Swingline Lender” shall mean such
successor administrative agent, Letter of Credit issuer and Swingline lender,
and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated and the retiring Letter of Credit
Issuer’s and Swingline Lender’s rights, powers and duties as such shall be
terminated, without any other or further act or deed on the part of such
retiring Letter of Credit Issuer or Swingline Lender or any other Lender, other
than the obligation of the successor Letter of Credit Issuer to issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or to make other arrangements satisfactory to the
retiring Letter of Credit Issuer to effectively assume the obligations of the
retiring Letter of Credit Issuer with respect to such Letters of Credit. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Section 12 and Sections 13.04 and 13.05 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.
(b)The Syndication Agent may resign as Syndication Agent upon 5 days’ notice to
the Lenders. If the Syndication Agent resigns under this Agreement, the
Administrative Agent shall succeed to all the rights, powers and duties of the
retiring Syndication Agent, and the retiring Syndication Agent’s appointment,
powers and duties as Syndication Agent shall be terminated, without any other or
further act or deed on the part of such retiring Syndication Agent. After any
retiring Syndication Agent’s resignation hereunder as Syndication Agent, the
provisions of this Section 12 and Sections 13.04 and 13.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Syndication Agent under this Agreement.
(c)Any Co-Documentation Agent may resign as a Co-Documentation Agent upon 5
days’ notice to the Lenders. If a Co-Documentation Agent resigns under this
Agreement, the Administrative Agent shall succeed to all the rights, powers and
duties of the retiring Co-Documentation Agent, and the retiring Co-Documentation
Agent’s appointment, powers and duties


NEWYORK 9228865 (2K)
-141-
 

--------------------------------------------------------------------------------



as Co-Documentation Agent shall be terminated, without any other or further act
or deed on the part of such retiring Co-Documentation Agent. After any retiring
Co-Documentation Agent’s resignation hereunder as Co-Documentation Agent, the
provisions of this Section 12 and Sections 13.04 and 13.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Co-Documentation Agent under this Agreement.
12.10. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or Letter of Credit Outstandings shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Outstandings and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Agents under Sections 4.01 and 13.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and
(c)any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.












NEWYORK 9228865 (2K)
-142-
 

--------------------------------------------------------------------------------



12.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent (including in its capacity as Collateral Agent), at its
option and in its discretion,
(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Security Document (i) upon termination of the Total Commitment
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (or such
Letters of Credit having been Cash Collateralized or Back-Stopped), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Credit Document (other than a sale to the Borrower or any of
its Subsidiaries), or (iii) subject to Section 13.01, if approved, authorized or
ratified in writing by the Required Lenders;
(b)to subordinate or release any Lien on any property granted to or held by the
Administrative Agent under any Security Document to the holder of any Lien on
such property that is permitted by Sections 10.03(x), (xi) and (xvii); and
(c)to release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 12.11.
12.12. Other Agents; Arrangers and Managers. None of the Lenders or otherPersons
identified on the facing page or signature pages of this Agreement as a
“co-agent,” “co-manager,” “book manager,” “lead manager,” “arranger,” “lead
arranger” or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


SECTION 13.    Miscellaneous.


13.01.        Amendment or Waiver. (a) Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders; provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (with Obligations being directly
affected thereby in the case of the following clause (i)), (i) extend the final
scheduled maturity of any Loan or Note or extend the stated maturity of any
Letter of Credit beyond the Revolving Loan Maturity Date, or reduce the rate or
extend the time of payment of interest or Fees thereon(except in connection with
a waiver of applicability of any post-default interest rates or Fees), or reduce
the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in any rate of interest or fees for purposes of this


NEWYORK 9228865 (2K)
-143-
 

--------------------------------------------------------------------------------



clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction; provided that such amendment or
modification was not made primarily for the purpose of reducing the interest
rate or Fees hereunder), (ii) reduce the amount of or extend the date of any
Scheduled Incremental Term Loan Repayment, (iii) release all or substantially
all of the Collateral (except as expressly provided in the Security Documents)
under all the Security Documents, (iv) amend, modify or waive any provision of
this Section 13.01 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Revolving Loan
Commitments on the Effective Date), (v) reduce the percentage specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Revolving Loan Commitments are included on
the Effective Date), (vi) consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement, (vii) amend or modify
Section 13.19(a), except in connection with an amendment that provides for a
prepayment of Loans by the Borrower (offered ratably to all Lenders with Loans
under the applicable Tranche) at a discount to par on terms and conditions
approved by the Required Lenders (it being understood, however, that any Lender
may decline to participate in any such offer to prepay below par in its sole
discretion) or (viii) release the Borrower from this Agreement or the Borrower
Guaranty; provided further, that no such change, waiver, discharge or
termination shall (1) be effective without the written acknowledgment (though
not consent) of the Administrative Agent (such acknowledgment not to be
unreasonably withheld or delayed), (2) increase the Commitments of any Lender
over the amount thereof then in effect without the consent of such Lender (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory prepayment of Loans
or a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender), (3) without the consent of each Letter of Credit
Issuer, amend, modify or waive any provision of Section 3 or alter its rights or
obligations with respect to Letters of Credit, (4) without the consent of the
Swingline Lender, alter its rights or obligations with respect to Swingline
Loans, (5) without the consent of the respective Agent affected thereby, amend,
modify or waive any provision of Section 12 as same applies to such Agent or any
other provision as same relates to the rights or obligations of such Agent, (6)
without the consent of the Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent, (7)
without the written consent of the Majority Lenders of a Tranche affected
thereby, impose any greater restriction on the ability of any Lender to assign
any of its rights or obligations with respect to such Tranche hereunder, (8)
except in cases where additional extensions of term loans and/or revolving loans
are being afforded substantially the same treatment afforded to the Revolving
Loans pursuant to this Agreement as in effect on the Effective Date, without the
consent of the Majority Lenders of each Tranche which is being allocated a
lesser prepayment, repayment or commitment reduction as a result of the actions
described below, alter the required application of any prepayments or repayments
(or commitment reduction), as between the various Tranches, pursuant to Section
5.01 or 5.02 (excluding Section 5.02(b)) (although the Required Lenders may
waive, in whole or in part, any such prepayment, repayment or commitment
reduction, so long as the application, as amongst the various Tranches, of any
such prepayment, repayment or commitment reduction which is still required to be
made is not altered) or (9) without


NEWYORK 9228865 (2K)
-144-
 

--------------------------------------------------------------------------------



the consent of the Majority Lenders of the respective Tranche affected thereby,
amend the definition of Majority Lenders (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Majority Lenders on
substantially the same basis as the extensions of Loans and Commitments are
included on the Effective Date).


(b)    If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (viii), inclusive, of the first proviso to Section 13.01(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower if the respective Lender’s consent is required
with respect to less than all Tranches of Loans (or related Commitments), to
replace only the Revolving Loan Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to Section
2.13 so long as at the time of such replacement, each such Replacement Lender
consents to the proposed change, waiver, discharge or termination or (B)
terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment)
and/or repay each Tranche of outstanding Loans of such Lender which gave rise to
the need to obtain such Lender’s consent and/or cash collateralize its
applicable RL Percentage of the Letter of Credit of Outstandings, in accordance
with Sections 4.02(b) and/or 5.01(vii); provided that, unless the Commitments
which are terminated and Loans which are repaid pursuant to preceding clause (B)
are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto;
provided further, that the Borrower shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso appearing in Section 13.01(a).


(c)    Notwithstanding anything to the contrary contained in Section 13.01(a)
and (d), the Borrower, the Administrative Agent and each Incremental Term Loan
Lender and Incremental RL Lender may, in accordance with the provisions of
Section 2.15 or 2.16, as the case may be, enter into an Incremental Loan
Commitment Agreement; provided that after the execution and delivery by the
respective Borrower, the Administrative Agent and each such Lender party to such
Incremental Loan Commitment Agreement, such Incremental Loan Commitment
Agreement may thereafter only be modified in accordance with the requirements of
clause (a) above of this Section 13.01.
(d)    Notwithstanding the foregoing, (x) any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, each Letter of Credit Issuer and the Swingline Lender) if (i)
by the terms of such agreement the Revolving Loan Commitment of each Lender not
consenting to the amendment provided for therein shall terminate


NEWYORK 9228865 (2K)
-145-
 

--------------------------------------------------------------------------------



upon the effectiveness of such amendment and (ii) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment
(including pursuant to an assignment to a replacement Lender in accordance with
Section 13.04) in full of this principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement and (y) this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.


13.02.        Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed certified or registered
mail, faxed or delivered by hand or overnight courier service to the applicable
address, facsimile number or (subject to subsection (c) below) electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)    if to the Borrower, any Agent, the Collateral Agent, any Letter of Credit
Issuer or the Swingline Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule II or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties
pursuant to Section 13.02(f); and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Letter of Credit Issuer and the Swingline Lender
pursuant to Section 13.02(f).


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
sent during normal business hours for the recipient, such notices shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2, 3 or 4 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Sections by electronic communication. The Administrative Agent or the
Borrower may, in its


NEWYORK 9228865 (2K)
-146-
 

--------------------------------------------------------------------------------



discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed given upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed given upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    Effectiveness of Facsimile Documents and Signatures. Credit Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on all Credit
Parties, the Agents, the Collateral Agent, and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.


(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent,
the Collateral Agent, and the Lenders shall each be entitled to rely and act
upon any notices (including telephonic Notices of Borrowing) believed by it in
good faith to have been given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice believed by the respective such Person in good faith
to have been given by or on behalf of the Borrower or any other Credit Party.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.


(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS


NEWYORK 9228865 (2K)
-147-
 

--------------------------------------------------------------------------------



OR THE PLATFORM. In no event shall the Administrative Agent or any Agent-Related
Persons (collectively, the “Agent Parties”) have any liability to any Credit
Party, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Credit Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(f)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
any Letter of Credit Issuer and the Swingline Lender may change its address,
e-mail address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, e-mail address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the Letter of Credit Issuer and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law (and all regulations, orders and restrictions thereunder),
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


13.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any Agent or the Collateral Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. Notwithstanding
anything to the contrary contained herein or in any other Credit Document, the
authority to enforce rights and remedies hereunder and under the other Credit
Documents against the Credit Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 11 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent or
the Collateral Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent or
Collateral Agent, as the case may be) hereunder and under the other Credit
Documents, (b) any Letter of Credit Issuer


NEWYORK 9228865 (2K)
-148-
 

--------------------------------------------------------------------------------



or the Swingline Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as Letter of Credit Issuer or Swingline
Lender, as the case may be) hereunder and under the other Credit Documents, (c)
any Lender from exercising setoff rights in accordance with Section 13.09
(subject to the terms of Section 13.19), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 11 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 13.19, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.


13.04.    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Agent and the Collateral Agent for all reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation,
negotiation, execution, delivery and syndication of this Agreement and the other
Credit Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs;
provided that the Borrower shall only be responsible for the reasonable
documented out-of-pocket fees and disbursements of one primary counsel to the
Agents and the Lenders, (and, if reasonably necessary, one regulatory counsel
and one local counsel in each jurisdiction the laws of which govern any of the
Credit Documents or in which the Borrower or any of its Subsidiaries is
organized or owns property or assets (a “Relevant Jurisdiction”)), and, solely
in the case of any actual or potential conflict of interest as determined by any
Agent or Lender affected by such conflict, such Agent’s or Lender’s own firm of
counsel (and, if reasonably necessary, one regulatory counsel and one local
counsel in each Relevant Jurisdiction to such affected Agent or Lender), (b) to
pay or reimburse the Administrative Agent, each Letter of Credit Issuer and the
Swingline Lender for all costs and expenses incurred in connection with the
Back-Stop Arrangements entered into by such Persons and (c) to pay or reimburse
each Agent and each Lender for all costs and expenses incurred in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Credit Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing and recording charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by any Agent or
the Collateral Agent and the cost of independent public accountants and other
outside experts retained by any Agent, the Collateral Agent, or any Lender. All
amounts due under this Section 13.04 shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Obligations.








NEWYORK 9228865 (2K)
-149-
 

--------------------------------------------------------------------------------



13.05.    Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, partners, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Letter of Credit Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or Release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower or any of
its Subsidiaries or any Environmental Claim related in any way to the Borrower
or any of its Subsidiaries, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that (x) such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee and (y) that the Borrower shall only be
responsible for the reasonable documented out-of-pocket fees and disbursements
of one primary counsel to the Indemnitees (and, if reasonably necessary, one
regulatory counsel and one local counsel in each Relevant Jurisdiction), and,
solely in the case of any actual or potential conflict of interest as determined
by any Indemnitee affected by such conflict, such Indemnitee’s own firm of
counsel (and, if reasonably necessary, one regulatory counsel and one local
counsel in each Relevant Jurisdiction to such affected Indemnitee). No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement. No party to
this Agreement shall have any liability for any special, indirect, consequential
or punitive damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Effective Date); provided, however, that the foregoing shall
not relieve the Borrower of its indemnification obligations set forth in this
Section 13.05 to the extent any Indemnitee is found so liable. All amounts due
under this Section 13.05 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.




NEWYORK 9228865 (2K)
-150-
 

--------------------------------------------------------------------------------



13.06.    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent, the Collateral Agent, or any Lender, or any
Agent, the Collateral Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, the Collateral
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect, in the applicable currency of
such recovery or payment.


13.07.    Successors and Assigns. (a)    The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in Letters of Credit and in Swingline Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender's Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund (as defined in subsection (g) of this
Section) with respect to a Lender, the aggregate amount of the Commitment and/or
(without duplication) Loans subject to each such assignment, determined as of
the date the Assignment and Assumption Agreement with respect to such assignment
is delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption Agreement, as of the Trade Date, shall not be less
than (x) $5,000,000, in the case of an assignment of Revolving Loan Commitments
(and related Obligations) and (y) $1,000,000, in the case of an assignment of
Incremental Term Loans, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Borrower shall


NEWYORK 9228865 (2K)
-151-
 

--------------------------------------------------------------------------------



be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof; provided further, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (x) apply to rights in respect of Swingline Loans or (y) prohibit
any Lender from assigning all or a portion of its obligations as among separate
Tranches on a non-pro rate basis; (iii) any assignment of a Revolving Loan
Commitment must be approved by each of the Administrative Agent, each Letter of
Credit Issuer and the Swingline Lender; and (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption Agreement, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.05, 5.04, 13.04 and 13.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Notice Office a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and Letter of Credit Outstandings owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Collateral Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or other substantive change to
the Credit Documents is pending, any Lender wishing to consult with other
Lenders in connection therewith may request and receive from the Administrative
Agent a copy of the Register.




NEWYORK 9228865 (2K)
-152-
 

--------------------------------------------------------------------------------



(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Letters of Credit Outstandings
and/or Swingline Loans) owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the
Collateral Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement, except to the extent
such amendment, modification or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates or Fees) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory prepayment or mandatory reduction in the
Total Commitment or of a mandatory repayment of Loans shall not constitute a
change in the terms of such participation, that an increase in any Commitment or
Loan shall be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof and that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in any rate of interest or fees for purposes of this
clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction; provided that such amendment or
modification was not made primarily for the purpose of reducing the interest
rate or Fees hereunder), (ii) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, (iii)
release all or substantially all of the Collateral under all of the Security
Documents (except as expressly provided in the Security Documents) supporting
the Loans hereunder in which such participant is participating, (iv) amend or
modify Section
13.19(a), except in connection with an amendment that provides for a prepayment
of Loans by the Borrower (offered ratably to all Lenders with Loans under the
applicable Tranche) at a discount to par on terms and conditions approved by the
Required Lenders or (v) release the Borrower from this Agreement or the Borrower
Guaranty. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.10, 2.11, 3.05
and 5.04 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.09 as though it were a Lender; provided such Participant agrees to be
subject to Section 13.19(b) as though it were a Lender.


(e)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.05, or 5.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a non-


NEWYORK 9228865 (2K)
-153-
 

--------------------------------------------------------------------------------



U.S. Lender for purposes of Section 5.04 if it were a Lender shall not be
entitled to the benefits of Section 5.04 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.04 as though it were a Lender.


(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note(s), if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)    As used herein, the following terms have the following meanings:


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and, in the case of an assignment of Revolving
Loan Commitments (and related Obligations), each Letter of Credit Issuer and the
Swingline Lender, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have approved any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; provided further, that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of its Affiliates or
Subsidiaries.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


(h)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as Letter of Credit Issuer and/or (ii) upon 30 days’ notice to
the Borrower, resign as Swingline Lender. In the event of any such resignation
as Letter of Credit Issuer or Swingline Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor Letter of Credit Issuer or
Swingline Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
Letter of Credit Issuer or Swingline Lender, as the case may be. If Bank of
America resigns as Letter of Credit Issuer, it shall retain all the rights and
obligations of the Letter of Credit Issuer hereunder with respect to all Letters
of Credit Outstandings as of the effective date of its resignation as Letter of
Credit Issuer and all Letter of Credit Outstandings with respect thereto
(including the right to require the Lenders to fund risk participations in
Unpaid Drawings pursuant to Section 3.03(c)). If Bank of America resigns as
Swingline Lender, it shall


NEWYORK 9228865 (2K)
-154-
 

--------------------------------------------------------------------------------



retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make
Mandatory Borrowings pursuant to Section 2.01(e).


(i)    Notwithstanding anything to the contrary contained in Section 13.07(b)
above, at any time after the termination of the Total Revolving Loan Commitment,
if any Revolving Loans or Letters of Credit remain outstanding, assignments may
be made as provided above in said Section, except that the respective assignment
shall be of a portion of the outstanding Revolving Loans of the respective RL
Lender and its participation in Letters of Credit and its obligation to make
Mandatory Borrowings, although any such assignment effected after the
termination of the Total Revolving Loan Commitment shall not release the
assigning RL Lender from its obligations as an L/C Participant with respect to
outstanding Letters of Credit or to fund its share of any Mandatory Borrowing
(although the respective assignee may agree, as between itself and the
respective assigning RL Lender, that it shall be responsible for such amounts).


(j) At the time of each assignment pursuant to Section 13.07(b) to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Borrower and
the Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable a Section 5.04(b)(ii) Certificate and/or such forms, documentation or
other information demonstrating an assignee has complied with the applicable
reporting requirements of FATCA) described in Section 5.04(b). To the extent
that an assignment of all or any portion of a Lender’s Commitment and
outstanding Obligations pursuant to Section 2.13 or Section 13.07(b) would, due
to circumstances existing at the time of such assignment, result in increased
costs under Section 2.10, 2.11, 3.05 or 5.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).


13.08.    Confidentiality. Each of the Administrative Agent and each Lender
agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information


NEWYORK 9228865 (2K)
-155-
 

--------------------------------------------------------------------------------



(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries, (i) to market data collectors and ratings agencies who are
informed of the confidential nature of such information and are instructed to
keep such information confidential or (j) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty's professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by confidentiality provisions
at least as restrictive as the provisions of this Section 13.08). For purposes
of this Section, “Information” means all information received from the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to confidential information of its
customers.


13.09.     Set-off. In addition to any rights and remedies of the Lenders
provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender (acting in any capacity hereunder) is authorized at any time and
from time to time, without prior notice to the Borrower or any other Credit
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Credit Party) to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing by such
Lender to or for the credit or the account of the respective Credit Parties
against any and all Obligations owing to such Lender hereunder or under any
other Credit Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.


13.10.     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


NEWYORK 9228865 (2K)
-156-
 

--------------------------------------------------------------------------------



13.11.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


13.12.     Integration. This Agreement, together with the other Credit
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Credit Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Agreement. Each Credit Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.


13.13.     Survival. (a) All representations and warranties made hereunder and
in any other Credit Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default at the time of any
Credit Event, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.


(b)    All indemnities set forth herein including, without limitation, in
Sections 2.10, 2.11, 3.05, 5.04, 12.07, 13.04 and 13.05, shall, subject to the
provisions of Section 13.18 (to the extent applicable), survive the execution
and delivery of this Agreement and the making and repayment of the Loans.


13.14.     Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


13.15.     Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.




NEWYORK 9228865 (2K)
-157-
 

--------------------------------------------------------------------------------



(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY
CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.


13.16.     Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


13.17.     USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
Subsidiary Guarantor that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower or such Subsidiary Guarantor, which information includes the name and
address of the Borrower or such Subsidiary Guarantor and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower or such Subsidiary Guarantor in accordance with the Act.


13.18.     Limitation on Additional Amounts; Cash Collateral, etc. (a)
Notwithstanding anything to the contrary contained in Section 2.10, 2.11, 3.05
or 5.04 of this Agreement, unless a Lender gives notice to the Borrower that it
is obligated to pay an amount under such Section within six months after the
later of (x) the date the Lender incurs the respective increased costs, Taxes,
loss, expense or liability, reduction in amounts received or receivable or
reduction in return on


NEWYORK 9228865 (2K)
-158-
 

--------------------------------------------------------------------------------



capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount pursuant to said
Section 2.10, 2.11, 3.05 or 5.04, as the case may be, to the extent of the
costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital that are incurred or suffered on or
after the date which occurs six months prior to such Lender giving notice to the
Borrower that it is obligated to pay the respective amounts pursuant to said
Section 2.10, 2.11, 3.05 or 5.04, as the case may be. This Section 13.18 shall
have no applicability to any Section of this Agreement other than said Sections
2.10, 2.11, 3.05 and 5.04.


(b)    So long as no Default or Event of Default shall exist and be continuing,
at any time that the Borrower has on deposit with the Collateral Agent any cash
collateral securing any of the Obligations, the Borrower shall have the right to
direct the Collateral Agent to invest such cash collateral in Cash Equivalents
reasonably satisfactory to the Administrative Agent until such time as such Cash
Collateral is applied to the repayment of Obligations or otherwise disbursed in
accordance with the provisions of this Agreement and the other Credit Documents.


13.19.     Payments Pro Rata; Sharing of Payments. (a) The Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of any
Credit Party in respect of any Obligations of such Credit Party, it shall,
except as otherwise provided in this Agreement, distribute such payment to the
Lenders (other than any Lender that has consented in writing to waive its pro
rata share of such payment) pro rata based upon their respective shares, if any,
of the Obligations with respect to which such payment was received.


(b)    If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans (other than the Swingline Loans) made by it, or
the participations in Letter of Credit Outstandings or in Swingline Loans held
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in Letter of Credit Outstandings or Swingline Loans held by them,
as the case may be, as shall be necessary to cause such purchasing Lender to
share the excess payment in respect of such Loans or such participations, as the
case may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 13.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender's ratable share (according
to the proportion of (i) the amount of such paying Lender's required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 13.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.


NEWYORK 9228865 (2K)
-159-
 

--------------------------------------------------------------------------------



The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.


(c)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 13.19(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.


13.20. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).


13.21. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders); provided that except as otherwise specifically provided herein, all
computations determining Excess Cash Flow (including the Applicable Excess Cash
Flow Percentage), the Applicable Margins and compliance with Sections 5.02, 9.14
and 10, including in each case definitions used therein, shall, in each case,
utilize accounting principles and policies in effect at the time of the
preparation of, and in conformity with those used to prepare, the March 31, 2010
financial statements of the Borrower delivered to the Lenders pursuant to
Section 8.09(b); provided further, that (i) to the extent expressly required
pursuant to the provisions of this Agreement, certain calculations shall be made
on a Pro Forma Basis, (ii) for all purposes of this Agreement, all Chinese
Receivables Indebtedness and


NEWYORK 9228865 (2K)
-160-
 

--------------------------------------------------------------------------------



other Foreign Receivables Indebtedness shall be treated as Indebtedness of the
Borrower and its Subsidiaries hereunder, regardless of any differing treatment
pursuant to generally accepted accounting principles and (iii) for purposes of
determining compliance with any incurrence or expenditure tests set forth in
Sections 9 and/or 10, any amounts so incurred or expended (to the extent
incurred or expended in a currency other than U.S. Dollars) shall be converted
into U.S. Dollars on the basis of the exchange rates (as shown on Reuters ECB
page 37 or such other comparable page as may, in the opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rates) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate U.S. Dollar limitation
therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and is expressed in terms
of U.S. Dollars, all outstanding amounts originally incurred or spent in
currencies other than U.S. Dollars shall be converted into U.S. Dollars on the
basis of the exchange rates (as shown on Reuters ECB page 37 or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rates) as in effect on the date of any
new incurrence or expenditures made under any provision of any such Section that
regulates the U.S. Dollar amount outstanding at any time).


(b) All computations of interest (except as provided in the immediately
succeeding sentence) and Fees hereunder shall be made on the actual number of
days elapsed over a year of 360 days. All computations of Base Rate interest
hereunder determined by reference to clause (b) of the definition of “Base Rate”
shall be made on the actual number of days elapsed over a year of 365/366 days.


13.22. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, each Agent and each of the Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same (including by way of facsimile
transmission) to the Administrative Agent at the Notice Office or at the office
of the Administrative Agents’ counsel. The Administrative Agent will give the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.


13.23. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.


13.24. Domicile of Loans and Commitments. Each Lender may transfer and carry its
Loans and/or Commitments at, to or for the account of any branch office,
subsidiary or affiliate of such Lender; provided that the Borrower shall not be
responsible for costs arising under Section 2.10, 2.11, 3.05 or 5.04 resulting
from any such transfer (other than a transfer pursuant to Section 2.12) to the
extent such costs would not otherwise be applicable to such Lender in the
absence of such transfer.


13.25 Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Foreign Persons. The parties hereto acknowledge and
agree that the provisions of the various Security Documents executed and
delivered by the Credit Parties require that, among other things, all promissory
notes executed by, and Equity Interests in, various Persons owned by


NEWYORK 9228865 (2K)
-161-
 

--------------------------------------------------------------------------------



the respective Credit Party be pledged, and delivered for pledge, pursuant to
the Security Documents. The parties hereto further acknowledge and agree that
each Credit Party shall be required to take all actions under the laws of the
jurisdiction in which such Credit Party is organized to create and perfect all
security interests granted pursuant to the various Security Documents and to
take all actions under the laws of the United States (or any state thereof) to
perfect the security interests in the Equity Interests of, and promissory notes
issued by, any Person organized under the laws of the United States or any state
thereof (in each case, to the extent said Equity Interests or promissory notes
are owned by any Credit Party). Except as provided in the immediately preceding
sentence, to the extent any Security Document requires or provides for the
pledge of promissory notes issued by, or Equity Interests in, any Person
organized under the laws of a jurisdiction other than the United States or any
state thereof, it is acknowledged that, as of the Initial Borrowing Date, no
actions have been required to be taken to perfect, under local law of the
jurisdiction of the Person who issued the respective promissory notes or whose
Equity Interests are pledged, under the Security Documents. The Borrower hereby
agrees that, following any request by the Administrative Agent or Required
Lenders to do so, the Borrower shall, and shall cause its Subsidiaries to, take
such actions (including, without limitation, the execution of Additional
Security Documents, the making of any filings and the delivery of appropriate
legal opinions) under the local law of any jurisdiction with respect to which
such actions have not already been taken as are reasonably determined by the
Administrative Agent or Required Lenders to be necessary or desirable in order
to fully perfect, preserve or protect the security interests granted pursuant to
the various Security Documents under the laws of such jurisdictions. If
requested to do so pursuant to this Section 13.25, all such actions shall be
taken in accordance with the provisions of this Section 13.25 and Section 9.11
and within the time periods set forth therein. All conditions and
representations contained in this Agreement and the other Credit Documents shall
be deemed modified to the extent necessary to effect the foregoing and so that
same are not violated by reason of the failure to take actions under local law
(but only with respect to Equity Interests in, and promissory notes issued by,
Persons organized under laws of jurisdictions other than the United States or
any state thereof) not required to be taken in accordance with the provisions of
this Section 13.25; provided that to the extent any representation or warranty
would not be true because the foregoing actions were not taken, the respective
representation of warranties shall be required to be true and correct in all
material respects at such time as the respective action is required to be taken
in accordance with the foregoing provisions of this Section 13.25 or pursuant to
Section 9.11.


13.26. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Joint Lead Arrangers, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) the Administrative Agent and each
Joint Lead Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent


NEWYORK 9228865 (2K)
-162-
 

--------------------------------------------------------------------------------



or fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Joint Lead Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent,
the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


13.27. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


13.28. Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that the Borrower and its Subsidiaries shall be required to take the
actions specified on Schedule XI as promptly as practicable and in any event
within the time periods set forth on Schedule XI (or such longer period as may
be agreed by the Administrative Agent in its sole discretion). The provisions of
Schedule XI shall be deemed incorporated herein by reference as if set forth
herein in their entirety.


All provisions of this Agreement and the other Credit Documents (including,
without limitation, all conditions precedent, representations, warranties,
covenants, events of default and other agreements herein and therein) shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described above within the time periods required
above, rather than as otherwise provided in the Credit Documents); provided that
(x) to the extent any representation and warranty would not be true because the
foregoing actions were not taken on the Initial Borrowing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 13.28 and
(y) all representations and warranties relating to the Security Documents shall
be required to be true immediately after the actions required to be taken by
this Section 13.28 have been taken (or were required to be taken). The
acceptance of the benefits of the Loans shall constitute a covenant and
agreement by the Borrower to each of the Lenders that the actions required
pursuant to this Section 13.28 will be, or have been, taken within the relevant
time periods referred to in this Section 13.28 and that, at such time, all
representations and warranties contained in this Agreement and the other


NEWYORK 9228865 (2K)
-163-
 

--------------------------------------------------------------------------------



Credit Documents shall then be true and correct without any modification
pursuant to this Section 13.28. The parties hereto acknowledge and agree that
the failure to take any of the actions required above, within the relevant time
periods required above, shall give rise to an immediate Event of Default
pursuant to this Agreement.


SECTION 14. Borrower Guaranty.
14.01. The Borrower Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and to induce the Lenders or any of
their respective affiliates to enter into and/or maintain Interest Rate
Protection Agreements, Other Hedging Agreements and Commodities Agreement
(including the Existing Hedging Agreements), and in recognition of the direct
benefits to be received by each Credit Agreement Party from the proceeds of the
Loans, the issuance of the Letters of Credit and the entering into and
maintenance of Interest Rate Protection Agreements, Other Hedging Agreements and
Commodities Agreement, the Borrower hereby agrees with the Lenders as follows:
the Borrower hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of the Relevant
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Relevant Guaranteed Obligations to the Guaranteed Creditors becomes due and
payable hereunder, the Borrower unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Guaranteed Creditors in collecting
any of the Relevant Guaranteed Obligations. This Borrower Guaranty is a guaranty
of payment and not of collection. This Borrower Guaranty is a continuing one and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. If claim is ever
made upon any Guaranteed Creditor for repayment or recovery of any amount or
amounts received in payment or on account of any of the Relevant Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including any Guaranteed Party), then and in such event the Borrower
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon it, notwithstanding any revocation of this Borrower Guaranty or any
other instrument evidencing any liability of any other Guaranteed Party, and the
Borrower shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
14.02. Bankruptcy. Additionally, the Borrower unconditionally and irrevocably
guarantees the payment of any and all of the Relevant Guaranteed Obligations to
the Guaranteed Creditors whether or not due or payable by any Guaranteed Party
upon the occurrence of any of the events specified in Section 11.05, and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand.
14.03. Nature of Liability. The liability of the Borrower hereunder is exclusive
and independent of any guaranty of the Relevant Guaranteed Obligations whether
executed by the Borrower, any other guarantor or by any other party, and the
liability of the Borrower hereunder is not affected or impaired by (a) any
direction as to application of payment by any Guaranteed Party


NEWYORK 9228865 (2K)
-164-
 

--------------------------------------------------------------------------------



or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Relevant Guaranteed Obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by any Guaranteed Party, or (e) any
payment made to the Guaranteed Creditors on the Relevant Guaranteed Obligations
which any such Guaranteed Creditor repays to any Guaranteed Party pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and the Borrower waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction of the type described in Section 14.05, or (g) the
lack of validity or enforceability of any Credit Document or any other
instrument relating thereto.
14.04. Independent Obligation. No invalidity, irregularity or unenforceability
of all or any part of the Relevant Guaranteed Obligations shall affect, impair
or be a defense to this Borrower Guaranty, and this Borrower Guaranty shall be
primary, absolute and unconditional notwithstanding the occurrence of any event
or the existence of any other circumstances which might constitute a legal or
equitable discharge of a surety or guarantor except payment in full of the
Relevant Guaranteed Obligations of the Borrower. The obligations of the Borrower
hereunder are independent of the obligations of any Guaranteed Party, any other
guarantor or any other Person and a separate action or actions may be brought
and prosecuted against the Borrower whether or not action is brought against any
Guaranteed Party, any other guarantor or any other Person and whether or not any
Guaranteed Party, any other guarantor or any other Person be joined in any such
action or actions. The Borrower waives, to the full extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Guaranteed Party with respect to any
Relevant Guaranteed Obligations or other circumstance which operates to toll any
statute of limitations as to such Guaranteed Party shall operate to toll the
statute of limitations as to the Borrower.


14.05. Authorization. The Borrower authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:
(a)change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon) or any liability incurred directly or indirectly in respect
thereof, and this Borrower Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed, increased or altered;
(b)take and hold security for the payment of the Relevant Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Relevant Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
(c)exercise or refrain from exercising any rights against any Guaranteed Party
or others or otherwise act or refrain from acting;


NEWYORK 9228865 (2K)
-165-
 

--------------------------------------------------------------------------------



(d)release or substitute any one or more endorsers, guarantors, any Guaranteed
Party or other obligors;
(e)settle or compromise any of the Relevant Guaranteed Obligations or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of any Guaranteed
Party to its respective creditors other than the Guaranteed Creditors;
(f)apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Guaranteed Party to the Guaranteed Creditors regardless of
what liability or liabilities of such Guaranteed Party remain unpaid;
(g)consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Interest Rate Protection
Agreement, Other Hedging Agreement or Commodity Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Credit Document, any Interest
Rate Protection Agreement or Other Hedging Agreement or any of such other
instruments or agreements; and/or
(h)take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Borrower from its
liabilities under this Borrower Guaranty.
14.06. Reliance. It is not necessary for the Guaranteed Creditors to inquire
into the capacity or powers of any Guaranteed Party or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any Relevant
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder by the relevant Borrower.
14.07. Subordination. Any of the indebtedness of any Guaranteed Party now or
hereafter owing to the Borrower is hereby subordinated to the Relevant
Guaranteed Obligations of such Guaranteed Party owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, all such indebtedness of such Guaranteed Party to the
Borrower shall be collected, enforced and received by the Borrower for the
benefit of the Guaranteed Creditors and be paid over to the Administrative Agent
on behalf of the Guaranteed Creditors on account of the Relevant Guaranteed
Obligations of such Guaranteed Party to the Guaranteed Creditors, but without
affecting or impairing in any manner the liability of the Borrower under the
other provisions of this Borrower Guaranty. Prior to the transfer by the
Borrower to any Person (other than a Subsidiary Guarantor) of any note or
negotiable instrument evidencing any of the indebtedness of any Guaranteed Party
to the Borrower, the Borrower shall mark such note or negotiable instrument with
a legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, the Borrower hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Borrower Guaranty (whether contractual,
under Section 509 of the Bankruptcy Code or otherwise) until all Relevant
Guaranteed Obligations have been irrevocably paid in full in cash.
14.08. Waiver. (a)    The Borrower waives any right (except as shall be required
by applicable statute and cannot be waived) to require any Guaranteed Creditor
to (i) proceed against


NEWYORK 9228865 (2K)
-166-
 

--------------------------------------------------------------------------------



any Guaranteed Party, any other guarantor or any other party, (ii) proceed
against or exhaust any security held from any Guaranteed Party, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. The Borrower waives any defense based on or arising
out of any defense of any Guaranteed Party, any other guarantor or any other
party, other than payment in full in cash of the Relevant Guaranteed
Obligations, based on or arising out of the disability of any Guaranteed Party,
any other guarantor or any other party, or the unenforceability of the Relevant
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Guaranteed Party other than payment in full in
cash of the Relevant Guaranteed Obligations. The Guaranteed Creditors may, at
their election, foreclose on any security held by the Administrative Agent or
any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against any Guaranteed Party or any
other party, or any security, without affecting or impairing in any way the
liability of the Borrower hereunder except to the extent the Relevant Guaranteed
Obligations of the Borrower have been paid in full in cash. The Borrower waives
any defense arising out of any such election by the Guaranteed Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Borrower against any Guaranteed
Party or any other party or any security.
(b)The Borrower waives all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Borrower Guaranty,
and notices of the existence, creation, modification or incurring of new or
additional Relevant Guaranteed Obligations. The Borrower assumes all
responsibility for being and keeping itself informed of each Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Relevant Guaranteed Obligations and the nature, scope
and extent of the risks which the Borrower assumes and incurs hereunder, and
agrees that the Guaranteed Creditors shall have no duty to advise the Borrower
of information known to them regarding such circumstances or risks.
(c)Until such time as the Relevant Guaranteed Obligations have been paid in full
in cash, the Borrower hereby waives all rights of subrogation which it may at
any time otherwise have as a result of this Borrower Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code, or otherwise) to the
claims of the Guaranteed Creditors against any other guarantor of the Relevant
Guaranteed Obligations and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Guaranteed Party or any other
guarantor which it may at any time otherwise have as a result of this Borrower
Guaranty.
(d)The Borrower warrants and agrees that each of the waivers set forth above is
made with full knowledge of its significance and consequences and that if any of
such waivers are determined to be contrary to any applicable law of public
policy, such waivers shall be effective only to the maximum extent permitted by
law.
14.09. Payments. All payments made by the Borrower pursuant to this Section 14
shall be made in U.S. Dollars. All payments made by the Borrower pursuant to
this Section14 will


NEWYORK 9228865 (2K)
-167-
 

--------------------------------------------------------------------------------



be made without setoff, counterclaim or other defense, and shall be subject to
the payment provisions applicable to the Borrower in Sections 5.03 and 5.04.


* * *




NEWYORK 9228865 (2K)
-168-
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
ENERSYS
 
 
 
 
 
By:                                                
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 


Signature Page to EnerSys Credit Agreement (2011)


NEWYORK 9228865 (2K)



--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
By:                                                
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
 
 
 
 
 
 
 
 
By:                                                
 
 
Name:
 
 
Title:
 


Signature Page to EnerSys Credit Agreement (2011)


NEWYORK 9228865 (2K)



--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent
 
 
 
 
 
 
 
By:                                                
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By:                                                
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 




Signature Page to EnerSys Credit Agreement (2011)


NEWYORK 9228865 (2K)



--------------------------------------------------------------------------------





 
RB INTERNATIONAL FINANCE (USA) LLC, as a Lender and as Co‑Documentation Agent
 
 
 
 
 
 
 
 
 
 
 
By:                                                
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to EnerSys Credit Agreement (2011)


NEWYORK 9228865 (2K)



--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Documentation Agent
 
 
 
 
 
 
 
 
 
 
 
By:                                                
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Signature Page to EnerSys Credit Agreement (2011)


NEWYORK 9228865 (2K)



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ENERSYS, THE LENDERS FROM TIME TO TIME PARTY HERETO, BANK OF
AMERICA, N.A. AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION AS
SYNDICATION AGENT, AND RB INTERNATIONAL FINANCE (USA) LLC AND PNC BANK, NATIONAL
ASSOCIATION AS CO-DOCUMENTATION AGENTS




NAME OF INSTITUTION:




By:                     
Name:
Title:




Signature Page to EnerSys Credit Agreement (2011)


NEWYORK 9228865 (2K)



--------------------------------------------------------------------------------



SCHEDULE I




LIST OF LENDERS AND COMMITMENTS






Lender
Commitment
Bank of America, N.A.
$30,000,000.00
Wells Fargo Bank, National Association
$30,000,000.00
TD Bank, N.A.
$30,000,000.00
PNC Bank, National Association
$25,000,000.00
RB International Finance (USA) LLC
$25,000,000.00
Citizens Bank of Pennsylvania
$20,000,000.00
JPMorgan Chase Bank, N.A.
$20,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$20,000,000.00
HSBC Bank USA, N.A.
$20,000,000.00
Sovereign Bank, N.A.
$18,000,000.00
National Penn Bank
$16,000,000.00
Branch Banking and Trust Company
$15,000,000.00
Fifth Third Bank
$15,000,000.00
DZ Bank AG
$13,000,000.00
First National Bank of Pennsylvania
$13,000,000.00
The Northern Trust Company
$10,000,000.00
Intesa Sanpaolo S.p.A., New York Branch
$10,000,000.00
Svenska Handelsbanken (AB) Publ
$10,000,000.00
First Niagara Bank, N.A.
$10,000,000.00
Grand Total
$350,000,000.00




NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE II






ADDRESSES


LENDERS:
ADDRESSES:
BANK OF AMERICA, N.A.
Bank of America Corporate Center
100 North Tryon Street
Mail Code: NC1-007-17-19
Charlotte, NC 28255-0001
Telephone: 980-388-6392
Facsimile: 980-233-7417
Attention: Christopher P. Burns
e-mail: christopher.p.burns@baml.com
WELLS FARGO BANK, NATIONAL ASSOCIATION
7711 Plantation Road
Roanoke, VA 24019
Telephone: 866-647-7249 Option 4, then Option 2 for Servicing Facsimile:
704-715-0099
Attention: Specialized Loans
e-mail: specializedloans@wachovia.com
PNC BANK, NATIONAL ASSOCIATION
1600 Market Street
Philadelphia, PA 19103
Telephone: 215-585-5348
Facsimile: 215-585-6987
Attention: Denise D. Killen
e-mail: denise.killen@pnc.com
RB INTERNATIONAL FINANCE (USA) LLC
7 Kenosia Avenue
Danbury, CT 06810
Telephone: 203-207-7722
Facsimile: 203-744-6474
Attention: John Valiska
e-mail: jvaliska@usafinance.rbinternational.com
HSBC BANK USA, NATIONAL ASSOCIATION
150 N Radnor-Chester Road, Suite 250
Radnor, PA 19087
Telephone: 367-575-0042
Facsimile:
Attention: Susan Waters
e-mail: susan.waters@us.hsbc.com
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
1251 Avenue of the Americas
New York, NY 10020-1104
Telephone: 212-782-4331
Facsimile: 212-782-4981
Attention: Scott O’Connell
e-mail: soconnell@us.mufg.jp
JPMORGAN CHASE BANK, N.A.
277 Park Ave., 23rd Floor
New York, NY 10172
Telephone: 212-622-8804
Facsimile: 646-534-3081
Attention: Anthony Galea
e-mail: anthony.galea@jpmorgan.com
CITIZENS BANK OF PENNSYLVANIA
3025 Chemical Road, suite 300
Plymoutn Metting, PA 19452
Telephone: 610-941-4155
Facsimile: 610-941-4136
Attention: Devon Starks
e-mail: devon.starks@rbscitizens.com


NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE II
PAGE 2
LENDERS:
ADDRESSES:
TD BANK, N. A.
31 West 52nd Street
New York, NY 10019
Telephone: 212-827-7464
Facsimile: 212-827-7807
Attention: M. Bernadette Collin
e-mail: bernadette.collins@td.com
SOVEREIGN BANK
601 Penn Street
Reading, PA 19601
Telephone: 610-378-6224
Facsimile: 610-378-6201
Attention: Brett Gibble
e-mail: bgibble@sovereignbank.com
NATIONAL PENN BANK
1100 Berkshire Blvd.1340 Broadcasting Road, Suite
210
200
Wyomissing, PA 19610
Telephone: 717-725-4069610-685-9432
Facsimile: 610601-396-9547
Attention: William R. HauberBarbara H. Pattison e-mail:
william.hauberbarbara.pattison@nationalpenn.com
DZ BANK, AG
609 Fifth Ave., 7th Floor
New York, NY 10017
Telephone: 212-745-1568
Facsimile: 212-745-1422
Attention: Paul Fitzpatrick
e-mail: paul.fitzpatrick@dzbank.de
FIRST NATIONAL BANK OF PENNSYLVANIA
4140 East State Street
Hermitage, PA 16148
Telephone: 412-395-2036
Facsimile: 412-231-3584
Attention: Diane Geisler
e-mail: geisler@fnb-corp.com
TAIWAN BUSINESS BANK, L.A. BRANCH
633 West 5th Street, Suite 2280
Los Angeles, CA 90071
Telephone: 213-892-1260
Facsimile: 213-892-1270
Attention: Kate Chou
e-mail: tbblacredit@pacebell.net
INTESA SANPAOLO S.P.A
1 Williams Street
New York, NY 10004
Telephone: 212-607-3918
Facsimile: 212-809-9780
Attention: John Michalisin
e-mail: jmichalisin@intesasanpaolo.us
THE NORTHERN TRUST COMPANY
50 S. LaSalle Street
Chicago, IL 60603
Telephone: 312-444-4243
Facsimile: 312-557-1425
Attention: Andrew Holtz e-mail: adh11@ntrs.com
UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY
592 Fifth Avenue, 10th Floor
New York, NY 10036
Telephone: 646-472-8139


NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE II
PAGE 3
LENDERS:
ADDRESSES:
 
Facsimile: 212-382-1881
Attention: Kelly Chan
e-mail: kelly.chan@uobgroup.com
FIRST NIAGARA BANK, N.A.
483 Main Street
Harleysville401 Plymoth Road, Suite 600
Plymouth Meeting, PA  1943819462
Telephone: 215-513-2382610-831-1821
Facsimile: 215-256-9157484-530-7317
Attention: Carl Geolz
e-mail: carl.goelz@fnfg.com
FIRSTMERIT BANK, N.A.
106 South Main Street
Akron, OH 44308
Telephone: 330-996-6420
Facsimile: 330-996-6394
Attention: Robert Mortan
e-mail: robert.morlan@firstmerit.com
SVENSKA HANDELSBANKEN (PUBL) AB, NEW YORK BRANCH
875 Third Avenue
New York, NY 10022
Telephone: 212-326-2736
Facsimile: 212-326-2705
Attention: Nancy D’Albert
e-mail: naca01@handelsbanken.se
SOCIETE GENERALE
1221 Avenue of the Americas
New York, NY 10020
Telephone: 212-278-6359
Facsimile: 212-278-7462
Attention: Louis Antonelli
e-mail: louis.antonelli@sgcib.com
BORROWER:
ADDRESS:
ENERSYS
2366 Bernville Road
Reading, PA 19605
Telephone: 610-208-1991
Facsimile: 610-208-1671
Attention: Michael J. Schmidtlein
e-mail: michael.schmidtlein@enersys.com




NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------









SCHEDULE III


REAL PROPERTY


(a) Owned Real Property


Country/State
City
Facility Address
Current Listed  Owner
Current Use
Bulgaria
Targovishte
Industralen Rayon,
Postol Code 7700, Targovishte, Bulgaria
Energia AD
Manufacturing
China
Chaozhou
East Part of Pilot Zone of Anbu Economic Development Zone, Chaoan, Chaozhou,
Guangdong, China
EnerSys (Chaozhou) Huada Batteries Co. Ltd.
Manufacturing
China
Chongqing
Shuangqiao Industrial Zone, Shuangqiao District, Chongqing PRC
EnerSys (Chongqing) Huada Batteries Co. Ltd.
Manufacturing
China
Jiangdu
EnerSys (Jiangsu) Huada Batteries Company Limited, South End of Xindu Road,
Jiangdu, Jiangsu, China
225202
EnerSys
(Jiangsu)
Huada Batteries
Co. Ltd.
Manufacturing
Czech
Republic
Hostomice
267 24, Hostomice
555, Czech Republic
EnerSys s.r.o.
Manufacturing
France
Brebieres
Parc d'activite, horizon
2000, 62117, Brebieres, France
EnerSys
S.A.R.L.
Manufacturing, Warehouse and Office
France
Arras
Rue Alexander Fleming Zone Industrielle Est - B.P.
963 - 62033 Arras
Cedex, Arras, France
62000
EnerSys
S.A.R.L.
Manufacturing
Germany
Hagen
Dieckstrasse 42 A, Hagen, Germany,
58089
Hawker GmbH
Manufacturing
Germany
Hagen
Dieckstrasse 42 B, Hagen, Germany,
58089
Hawker GmbH
Office
Gemany
Zwickau
Reichenbacher Strasse,
62-68, 08056, Zwickau, Germany
GAZ GmbH
Manufacturing










NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------









SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
Germany
Zwickau
Reichenbacher Strasse,
53-60, 08056, Zwickau, Germany
GAZ GmbH
Carpark
Mexico
Monterrey
Av. Lopex Mateos
Kilometro
8 Apdo Postal 89, San Nicolas de Los Garza N.L. Mexico C.P.
66420
EnerSys de Mexico, S.A. de C.V.
Manufacturing
Mexico
Tijuana
Mailing Address: USA PMB #1301, 2375
Paseo de las Americas, San Diego, CA 92154


Location Address: Lots 9A and 9B Manzana 10 Pacifico Industrial Park Tijuana,
Mexico
Powersonic
S.A. de C.V.
Manufacturing
Poland
Bielsko-Biala
Ul. Leszczynska 73,
43-300, Bielsko-Biala, Poland
EnerSys Sp. z.o.o.
Manufacturing
Spain
Madrid
C/Trigo, 1 & 3 Nave 3
- Pol. Ind. Valdepelayos, 28914
Leganes, Madrid, Spain
Acumuladores Industriales EnerSys, S.A.
Sales Office
Spain
Valencia
Sequia de Tornos s/n, nave 15 Pol. Ind. Quartde Poblet, 46960
Quart de Poblet, Valencia, Spain
Acumuladores Industriales EnerSys, S.A.
Sales Office
Spain
Zamudio
Avda. Pinoa, s/n.
48170 Zamudio, Vizcaya, Spain
Acumuladores Industriales EnerSys, S.A.
Manufacturing
United
Kingdom
Newport
Stephenson Street, South Wales, Newport U.K., NP190XJ
EnerSys Ltd.
Manufacturing
United States
Kansas
Hays
1 EnerSys Road, Hays, KS 67601
EnerSys
Delaware Inc.
Manufacturing
United States
Kentucky
Richmond
751 Eastern Bypass, Parcel B, Richmond, KY 40475
EnerSys
Delaware Inc.
Warehouse
United States
Kentucky
Richmond
761 Eastern Bypass, Parcel A, Richmond, KY 40475
EnerSys
Delaware Inc.
Manufacturing










NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------









SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
United States
Missouri
Warrensburg
617 North Ridgeview
Drive, Warrensburg, MO
64093
EnerSys Energy
Products Inc.
Manufacturing
United States
Ohio
Cleveland
12690 Elmwood Avenue, Cleveland, OH 44111
EnerSys
Delaware Inc.
Manufacturing
United States
Pennsylvania
Reading
2366 Bernville Road, Reading, PA 19605
EnerSys
Delaware Inc.
World
Headquarters
United States South Carolina
Sumter
2315 Cains Mill Road, Sumter, SC 29150
EnerSys
Delaware Inc.
Warehouse
United States South Carolina
Sumter
1990 Corporate Way, Sumter, SC 29150
EnerSys
Delaware Inc.
Warehouse
United States
Tennessee
Ooltewah
9404 Ooltewah Industrial Drive, Ooltewah, TN 37363
Hawker Powersource, Inc.
Manufacturing
United States
Tennessee
Ooltewah
9610 Ooltewah Industrial Drive, Ooltewah, TN 37363
Hawker Powersource, Inc.
Warehouse and
Office









(b) Leased Real Property


Country/State
City
Facility Address
Current Listed  Owner
Current Use
Australia
Melbourne
Unit 1, Rocklea Drive
Port, Melbourne, VIC Australia 3207
EnerSys Australia
Pty Ltd
Sales Office
Australia
Sydney
54-58 Derby Street
Silverwater NSW 2128
Sydney, Australia
EnerSys Australia
Pty Ltd
Sales Office and
Warehouse
Austria
Wien/Vienna
Dirmhirngasse 110,
A-1230, Wien, Austria
EnerSys GmbH
Office, Warehouse, Sales and Service Center
Austria
Graz
Strabganger Strasse 114, A-8052, Graz, Austria
EnerSys GmbH
Office and
Warehouse
Belgium
Brussels
Houtweg 26, B-1140
Brussels, Belgium
EnerSys SPRL
Office and
Warehouse
Belgium
Herstal
Zoning Industriel des Hauts Sarts, 4ème Avenue 66
4040 Herstal, Belgium
EnerSys SPRL
Office and
Warehouse








NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------









SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
Belgium
Mortsel
Lusthovenlaan 9, 2640
Mortsel, Belgium
EnerSys BV
Offices and
Storage Room
Canada
Bolton, Ontario
61 Parr Blvd, Bolton, Ontario, Canada L7E
4E3
EnerSys Canada, Inc.
Distribution and
Service
Canada
Calgary, Alberta
7056(F) Farrell Rd. SE Calgary, Alberta, Canada T2H 052
EnerSys Canada, Inc.
Distribution and
Service
Canada
St.-Laurent, Quebec
2419 Guenette Street, Ville St.-Laurent, Quebec, Canada, H4R
2E9
EnerSys Canada, Inc.
Distribution and
Service
Canada
Surrey, British
Columbia
Unit #408-13303 78th Avenue, Surrey, B.C., Canada V3W 5B9
EnerSys Canada, Inc.
Service Center
China
Beijing
EnerSys (China) Beijing Office Unit 1203, Guo Zhong Commerce Bldg., No. 33 Deng
Shi Kou Street, Dong Cheng Are, Beijing, China 100006
EnerSys (China) Huada Batteries Company Ltd
Office
China
Jiangsu
Zheng Yi Village, Xianlv Town, Jiangdu, Jiangsu PRC
EnerSys (Jiangsu) Huada Batteries Co., LTD
Warehouse
China
Shanghai
Suite 902, 137 Xianxia
Road, Shanghai, PRC
EnerSys (China) Huada Batteries Company Ltd
Sales Office
China
Shenzhen
12 Gongye 5th Road Shekou Industrial Zone Nashan District, Shenzhen, China
EnerSys (China) Huada Batteries Company Ltd
Warehouse
China
Shenzhen
49 Yanshan Road, Shekou Industrial Zone, Shenzhen Guangdong PRC
EnerSys (China) Huada Batteries Company Ltd.
Sales Office and Distribution Center
Czech
Republic
Brno
Vystaviste 1, Brno, Czech Republic
EnerSys, s.r.o.
Office
Czech
Republic
Ceska Budejovice
Jihocesky Chovatel Dobrovodska 53, Ceska Budejovice, Czech Republic
EnerSys, s.r.o.
Office
Czech
Republic
Litomerice
5. Kvetna 279/2, 412 01, Litomerice, Czech Republic
EnerSys s.r.o.
Office
Czech
Republic
Ostrava
Kosmova 17/1126, Ostrava, Czech Republic
EnerSys s.r.o.
Office








NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------









SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
Czech
Republic
Pardubice
Delnicka 384, Pardubice,
Czech Republic
EnerSys s.r.o.
Office
Denmark
Norresundby
Stenholm 22
Norresundby, Denmark
Hawker AS
Office and
Warehouse
Finland
Espoo
Lautamiehentie 3 Espoo, Finland
EnerSys Europe
Oy
Office and
Warehouse
France
Genas
61 rue des Freres, Montgolfier Z.A. Genas, France 69740
EnerSys S.A.R.L.
Office and
Warehouse
France
Montigny le
Bretonneux
Immeuble Oxford, 12 rue du fort, de Saint Cyr, Montignyle Bretonneux France
78180
EnerSys S.A.R.L.
Sale Office
Germany
Bochum
Wittener Str.,Tor 4,
44782 Bochum, Germany
Hawker GmbH
Warehouse
Germany
Bochum
Hauptstrasse 63, 44782, Bochum, Germany
Hawker GmbH
Warehouse
Germany
Hagen
Dieckstrasse 42 E, Hagen, Germany, 58090
Hawker GmbH
Manufacturing
Germany
Hamburg
Bergedorfstrasse 162,
21029 Hamburg, Germany
Hawker GmbH
Office
Germany
Kaiserslautern
Opelkreisel, Kaiserslautern, Germany
Hawker GmbH
Warehouse
Germany
Radevormwald
Uelfe-Wuppertal-Strasse
17-19, Radevormwald, Germany 42463
Hawker GmbH
Warehouse
Germany
Taubenheim
An der Kleinbghn 2
Taubenheim, Germany
Hawker GmbH
Warehouse, Manufacturing and Office
Greece
Attica
Agios Georgios, Aspropyrgos, Attica Greece
EnerSys AE
Office
Hungary
Budaors
2040 Budaors, Gyar u.2., Plot no. 10324/92
Budaors, Hungary
Hawker Hungária
Kft.
Warehouse, Service Center and Office
India
Chennai
Suite 301, Sigmawing,
3rd Floor, Raheja
Towers, #177, Annasalai, Chennai 600 002, Tamil Nadu, India
EnerSys Battery
Pvt. Ltd.
Sales Office
India
Chennai
27/108, 1st Main Road, Ambattur Industrial Estate, Chennai 600 058
EnerSys Battery
Pvt. Ltd.
Warehouse
Italy
Bologna
Via Pederzana 5/5 -
40050 - Villanova Di
Castenaso (BO)
EnerSys S.R.L.
Sales Office


NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------









SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
Italy
Gambellara
Vialle Europa 3 - 36053- Gambellara (VI) Italy
EnerSys S.R.L.
Italian
Headquarters
Italy
Piacenza
Via Platona 23 - 29010 - Castelvetro Piacentino (PC)
EnerSys S.R.L.
Sales Office
Japan
Mitaka, Tokyo
5F Mitakamitsubishi
Building, Shimorenajaku,
3-26-12, Mitaka, Tokyo, Japan 181-0013
EnerSys Delaware
LLC II
Sales Office
Kazakhstan
Almaty
Prosp. Abaja 157, Off.15,
050009 Almaty, Kazakhstan
Hawker GmbH
Office
Luxembourg
Luxembourg
6, avenue Pasteur,
L-2310 Luxembourg
EnerSys Luxembourg Finance S.a.r.l.
Office
Mexico
Mexico City
AV Presidente Juarez,
#74-A Col. Bellavista Tlalnepantla, Edo De Mexico City, Mexico, CP
54080
EnerSys de
Mexico S.A. de
C.V.
Sales, Service,
& Distribution
Mexico
Monterrey
Calle Prolongacion, No.
535-A, Parque Industrial Monterrey, Apodaca, Neuvo Leon, Mexico
66600
EnerSys de Mexico, S.A. de C.V.
Manufacturing
Netherlands
Hendrik-Ido-Ambacht
Nijverheidsweg 25, 3341, LJ,
Hendrik-Ido-Ambacht, Netherlands
Hawker BV
Office & Workshop
New Zealand
Auckland
Office 2/Level I Auckland Business Centre, 6 Clayton Street, Newmarket,
Auckland, New Zealand
EnerSys Australia
Pty Ltd.
Sales Office
Norway
Oslo
Havaard Martinsens vei
9A, 0978 Oslo, Norway
EnerSys AS
Office & Warehouse
Poland
Bielsko-Biala
Ul. Sk³adowa 4
Bielsko-Biala, Poland
EnerSys Sp. z o.o.
Parking
Poland
Gdansk
ul. Grunwaldzka 48/50, Gdansk, Poland
EnerSys Sp. z o.o.
Office
Poland
Poznan
Warszawska 43, Posnan, Poland
EnerSys Sp. z o.o.
Office
Poland
Jelenia Góra
Ul. Sobieskiego 19, Poland
EnerSys Sp. z o.o.
Office
Portugal
Abrunheira
Av. Dr. Luis Sá, n.º 9 -
Powersafe -
Warehouse,










NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------







SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
 
 
Armazem E - Parque
Monserrate, Z. Ind. Abrunheira. 2710-022
Sintra, Portugal
Acumuladores
Industriais, Unipessoal, Lda.
Maintenance,
Assembly and
Storage
Russia
Moscow
Ul. Bojzowaja, 27,
107370, Moscow, Russia
EnerSys JSC
Sales Office
Russia
Moscow
Ul. Bojzovaja 27,
107370, Moscow, Russia
Hawker GmbH
Office
Russia
Moscow
Sherrizone, 3, Solnechnogorsk District, Dubrovki 141580, Moscow, Russia
EnerSys JSC
Sales Office
Russia
Reutov
Ul. Gagarina, 33,
143966, Reutov Moscow, Russia
EnerSys JSC
Warehouse
Russia
St. Petersburg
Leninsky Pr-t, 160,
196247, St. Petersburg, Russia
EnerSys JSC
Sales Office
Singapore
 
152 Beach Road, #11-03
Gateway East Building, Singapore 189721
EnerSys Reserve
Power Pte Ltd
Asia Regional
Head Office
Singapore
 
No. 47 Jalan Pemimpin
#01-02/03 Sin Cheong
Building, Singapore
577200
EnerSys Reserve
Power Pte Ltd
Office and
Warehouse
Slovak
Republic
Bratislava
Kopcianska cesta 20
Bratislav, Slovak
Republic
EnerSys s.r.o,
Warehouse and
Office
Slovak
Republic
Kosice
Textilna 7 Kosice, Slovak Republic
EnerSys s.r.o.
Warehouse
Slovakia
Kosice
Rampova 6, Kosice, Slovak Republic
EnerSys s.r.o.
Office and
Warehouse
Spain
Barcelona
Avda. Marina, nº 12 B, Nave 16 - Polígono Industrial Les Salines
08830 Saint Boi de Llobregat, Barcelona, Spain
Acumuladores Industriales EnerSys, S.A.
Batteries Storage and Office
Spain
Seville
Pol. Ind. Store, calle A, nave 2, nº 8, 41007
Sevilla, Spain
Acumuladores Industriales EnerSys, S.A.
Sales Office
Sweden
Gothenberg
Flöjelbergsgatan 16A, Mölndal, Sweden
EnerSys AB
Office
Sweden
Hultsfred
Storgaten 147
Hultsfred, Sweden
EnerSys AB
Office and
Warehouse
Sweden
Karlstad
Gjuterigatan 31
EnerSys AB
Office and






NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------





SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
 
 
Karlstad, Sweden
 
Warehouse
Sweden
Malmo
Krusegrand 42C Malmo, Sweden
EnerSys AB
Office
Sweden
Solna
Englundavägen 13,
17141 Solna, Sweden
EnerSys AB
Office
Switzerland
Aesch
Dornacherstrasse 110, CH-4147, Aesch, Switzerland
EH Europe GmbH
Office and
Warehouse
Switzerland
Glattburg
Eichstrasse 44 CH-8152, Glattburg, Switzerland
OEB Traktionsbatterien AG
Office
Switzerland
Basel
Hagnaustrasse 27, Muttenz 4132
EH Europe GmbH
Office
Switzerland
Yverdon-les-Bains
EH Europe Gmbh, Division Leclanche, Av. De Grandson 48,
CH-1400
Yverdon-les-Bains, Switzerland
EH Europe Gmbh
Warehouse
Switzerland
Zurich
Lowenstrasse 32, 8001, Zurich, Switzerland
EH Europe GmbH
Office
Tunisia
Tunis
Rue El Fouledh Zone Industrelle 2013 Tunis, Tunisia
EnerSys-Assad
S.a.r.l.
Office, Production and Warehouse
Ukraine
Kyiva
Petropavlivska Borschagivka str., 38, Petropavlivska Borschagivka,
Kyivo-Svyatoshinskiy district Greater Kyiv area, 08130, Ukraine
EnerSys s.r.o.
Office and
Warehouse
United Arab
Emirates
Dubai
PO Box 37420, Room
203, Al Shafar Building, Sheikh Zayed Road, Dubai, UAE
Hawker Energy
Products Ltd.
Office
United
Kingdom
Manchester
Oak Court, Clifton Business Park, Wynne Avenue, Manchester M278FF
EnerSys Ltd.
Office
United
Kingdom
Oxfordshire
Building F5, Culham Science Center Culham Abingdon Oxforshire, UK OX14
3ED
ABSL Power
Solutions Ltd.
Sales Office and Business Development
United
Kingdom
Thurso, Caithness
Denchi House, Thurso
Busines Park, Thurso,
ABSL Power
Solutions Ltd.
Headquarters, Production and






NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
 
 
Cathness UK KW14
7XW
 
Operations
United States
Alabama
Birmingham
155 Cleage Drive, Birmingham, AL 35217
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Arkansas
Little Rock
1309 North Hills Blvd., Suite 214, North Little Rock AR 72114
EnerSys Delaware
Inc.
Distribution/Service
United States
California
Chino
5580 Edison Ave, Chino, CA 91710
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
California
Santa Fe Springs
11936 Altamar Place
Santa Fe Springs, CA
90670
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
California
Union City
30069 Ahern Ave. Union
City, CA 94587-1234
EnerSys Delaware
Inc.
Industrial
United States
California
West Sacramento
920 Riverside Parkway
West Sacramento, CA
95605
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States, Colorado
Denver
2602 Clover Basin Drive, Suite 2602, Denver, CO
80202
ABSL Power
Solutions Inc.
Office
United States
Connecticut
East Haven
444 Foxton Road, E. Haven, CT 06512
EnerSys Delaware
Inc.
Sales Office
United States
Connecticut
Windsor
472-496 Hayden Station
Road, Windsor, CT
06095
EnerSys Delaware
Inc.
Sales Office
United States
Florida
Dania Beach
277 N. Bryan Road, Dania Beach, FL 33004
EnerSys Delaware
Inc.
Service Center
United States
Florida
Jacksonville
8110 Cypress Plaza Drive, Suite 403, Jacksonville, FL 32256
EnerSys Delaware
Inc.
Service Center
United States
Florida
Lakeland
4740 E. Lakeland Commerce Parkway, Suite 8, Lakeland, FL
33805
EnerSys Delaware
Inc.
Service Center
United States
Georgia
Calhoun
1109 Mauldin Road, Calhoun, GA 30701
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Georgia
Norcross
1826 Doan Way, Suite A, Norcross, GA 30093
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Illinois
Romeoville
538 Taylor Road, Romeoville, IL 60446
EnerSys Delaware
Inc.
Sales and
Service Center
United States
Illinois
Lisle
801 Warrenville Road, Lisle IL 60532
EnerSys Delaware
Inc.
Sales Office
United States
Indiana
Elkhart
1353 Wade Drive, Unit
C, Elkhart, IN 46514
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Kentucky
Louisville
4750 Crittenden Dr., Suite D, Louisville, KY 40209
EnerSys Delaware
Inc.
Warehouse and
Service Center








NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
United States
Kentucky
Richmond
105 Hi Lane Drive, Richmond, KY
40475-2586
EnerSys Delaware
Inc.
Manufacturing/ Tubing Facility
United States
Maryland
Annapolis
1835-D4 Forest Drive, Annapolis, MD 21401
EnerSys Delaware
Inc.
Sales Office
United States
Michigan
Novi
29895 Hudson Drive, Novi MI 48377
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Michigan
Wyoming
1550 Gezon Parkway SW Suite G, Wyoming, MI
49509
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Minnesota
Eagan
625 Yankee Doodle Road
, Suite 100, Burr Oak Distribution Center, Eagan, MN 55121
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Missouri
Kansas City
5234-5236 Winner Road, Kansas City, MO 64127
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Missouri
Kansas City
1260 N. Corrington, Bldg
3, Kansas City, MO
64120
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Nebraska
Omaha
8550 South 137th Circle, Suite 1, Omaha, NE
68138
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
Nevada
North Las Vegas
3878 Civic Center Drive, Building B, North Las Vegas, NV 89030
EnerSys Delaware
Inc.
Service
United States New Hampshire
Nashua
16 Celina Avenue, Units
17 & 18, Nashua, NH
03063-1023
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
New Jersey
Someret
80 Veronica Avenue, Somerset NJ 08873
EnerSys Delaware
Inc.
Sales and
Service Center
United States
New York
East Syracuse
22 Corporate Circle, East
Syracuse, NY 13057
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States
New York
Ronkonkoma
45A Remington Boulevard, Ronkonkoma, NY 11779-6993
EnerSys Delaware
Inc.
Warehouse and
Service Center
United States North Carolina
Raleigh
5942-B Six Forks Road, Raleigh, NC 27609
EnerSys Delaware
Inc.
Office
United States North Carolina
Winston-Salem
500 Battery Drive
Winston-Salem, NC
27107
EnerSys Delaware
Inc.
Office
United States
Ohio
Broadview Heights
3301 E. Royalton Road., Suite D, Broadview Heights, OH 44147
EnerSys Delaware
Inc.
Warehouse and
Service Center












NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE III


Country/State
City
Facility Address
Current Listed  Owner
Current Use
United States Ohio
Cincinnati
540 Northland Boulevard, Cincinnati, OH 45240
EnerSys Delaware Inc.
Warehouse
United States Ohio
Grove City
3735 Gantz Road, Suite A, Grove City, OH 43123
EnerSys Delaware Inc.
Warehouse and Service Center
United States Ohio
Hamilton
National Accounts Office, 5559-A Eureka Drive, Hamilton, OH 45011
EnerSys Delaware Inc.
Office
United States Oregon
Portland
4226 NE 161st Avenue, Suite A, Portland, OR 97230
EnerSys Delaware Inc.
Warehouse and Service Center
United States Pennsylvania
Allentown
6670 Grant Way, Allentown, PA 18106
EnerSys Delaware Inc.
Distribution Center
United States Pennsylvania
Horsham
104 Rock Road, Horsham, PA 19044
EnerSys Advanced Systems Inc.
Manufacturing and Office
United States Pennsylvania
Warrington
262 Valley Road, Warrington, PA 18976
EnerSys Delaware Inc.
Distribution/Service
United States
Pennsylvania
Washington
80 Stewart Avenue, Washington, PA 15301
EnerSys Delaware Inc.
Service
United States Rhode Island
Warwick
20 Altieri Way, Warwick, RI 02886
Modular Energy Devices, Inc.
Office
United States Tennessee
Memphis
3356 Democrat Road, Democrat Sq. North 01, Memphis, TN 38118
EnerSys Delaware Inc.
Distribution/Service
United States Tennessee
Nashville
320 Polk Avenue, Nashville, TN 37210
EnerSys Delaware Inc.
Warehouse and Service Center
United States
Texas
Carrollton
1600 Wallace Drive, Suite 120, Carrolton, TX 75006
EnerSys Delaware Inc.
Warehouse and Service Center
United States
Texas
Houston
4301 S. Pinemont, #114, Houston TX 77041
EnerSys Delaware Inc.
Warehouse and Service Center
United States Washington
Kent
20604 & 20612 84th Ave., Kent, WA 98032
EnerSys Delaware Inc.
Warehouse and Service Center
United States
West Virginia
Bluefield
Bluefield Service Center,PO Box 1666, Rte. 2, Box 1, Bluefield, WV 24701
EnerSys Delaware Inc.
Warehouse and Service Center
United States Wisconsin
Green Bay
951 A Ashwaubenon St, Green Bay, WI 54304
EnerSys Delaware Inc.
Warehouse and Service Center
Unites States Wisconsin
New Berlin
17755 West Liberty Lane, New Berlin, WI 53146
EnerSys Delaware Inc.
Warehouse and Service Center




NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE IV
SCHEDULED EXISTING INDEBTEDNESS
Part A. Existing Indebtedness


Obligees
February 27, 2011 Balance
Obligors
 
 
 
Phillips Group


$66,447


EnerSys Delaware Inc.
Pacific Rim Capital


$68,902


EnerSys Delaware Inc.
MHI


$66,344


Hawker Powersource Inc.
Zucher Kantonalbank


$93,970


OEB Traktionsbatterien AG
IKB Leasing (primarily)


$1,626,761


Hawker GmbH
Unicredit Leasing


$195,416


EnerSys s.r.o.
EnerSys


$333,931,790


EnerSys Capital Inc.
EnerSys Capital Inc.


$15,712,904


EnerSys European Holding Co.
EnerSys Capital Inc.


$380,000,000


EnerSys Delaware Inc.
EnerSys Capital Inc.


$18,000,000


Hawker Powersource, Inc.
EnerSys Capital Inc.


$52,000,000


EnerSys Energy Products Inc.
EnerSys Delaware Inc.


$6,434,907


Modular Energy Devices, Inc.
EnerSys Delaware Inc.


$1,047,219


EnerSys Luxembourg Finance Sarl
EnerSys Delaware Inc.


$428,195


Powersonic, S.A. de C.V.
EnerSys Delaware Inc.


$2,098,754


EnerSys Japan
EnerSys Delaware Inc.


$4,588,560


EnerSys de Mexico S.A. de C.V.
EnerSys Delaware Inc.


$16,551,536


EnerSys Advanced Systems Inc.
EnerSys Delaware Inc.


$2,256,275


EnerSys Mexico Management LLC
EnerSys S.a.r.l.


$3,306,773


EnerSys Delaware Inc.
EnerSys Delaware LLC I


$71,554


EnerSys Cayman L.P.
EnerSys European Holdings Company


$71,554


EnerSys Delaware LLC I
Esfinco, Inc.


$105,087,958


EnerSys Delaware Inc.
EnerSys Energy Products Inc.


$120,249,963


EnerSys Delaware Inc.
EnerSys Energy Products Inc.


$32,313,649


Hawker Powersource, Inc.
EnerSys Energy Products Inc.


$12,144,079


EnerSys Delaware Inc.
EnerSys European Holdings Company Inc.


$38,606,091


EnerSys Delaware Inc.
EnerSys Delaware Inc.


$10,800,000


EnerSys Asia Limited
Hawker Powersource Inc.


$31,056,740


EnerSys Delaware Inc.
Hawker Powersource, Inc.


$66,334


EnerSys Limited (UK)


NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------



SCHEDULE IV
Part B.    Existing Overdraft Facilities


 
 
 
 
Facility
Facility
 
 
 
Facility
Available
Available
Legal Entity
Entity Location
Bank
Currency
'000 local
USD Equivalent
EnerSys Sarl
France
BNP
EUR
6,000
7,808
 
 
Credit Agricole
EUR
10,000
13,014
EnerSys Luxembourg Finance Sarl (1)
Luxembourg
HSBC
GBP
1,000
1,520
EnerSys zoo
Poland
ING
PLN
5,000
1,504
 
 
ING
EUR
500
651
EnerSys Srl
Italy
SanPaolo
EUR
3,300
4,295
EnerSys Srl
Italy
CREDEM
EUR
2,500
3,254
EnerSys Srl
Italy
Cassa di Risparmio
EUR
1,750
2,277
Accumuladores Industriales EnerSys SA
Spain
BBVA
EUR
1,000
1,301
Hawker GmbH
Germany
Commerzbank
EUR
1,000
1,301
EnerSys sro
Czech Republic
RB International
CZK
40,000
2,003
EnerSys Hungaria Kft
Hungary
RB International
HUF
75,000
331
EnerSys Luxembourg Finance Sarl (2)
Luxembourg
RB International
EUR
5,000
6,507
EnerSys GmbH
Austria
Bank Austria Creditanstalt
EUR
200
260
EnerSys Europe Oy
Finland
Nordea
EUR
300
390
EnerSys AB
Sweden
Svenska Handelsbanken
SEK
2,000
298
EnerSys S.A.
Belgium
KBC
EUR
100
130
EnerSys A.D.
Bulgaria
RB International
EUR
1,000
1,300
 
Tunisia
UBCI Bank
TND
296
180
 
Sourth Africa
NedBank
ZAR
25,000
2,600
Total Europe
 
 
 
 
50,924
 
 
 
 
 
 
Enersys (China) Huada Batteries Co.,Ltd
China
China Merchant Bank
RMB
30,000
4,860
EnerSys (Jiangsu) Huada Batteries Co.,Ltd
China
Standard Chartered
RMB
136,674
22,139


NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------



EnerSys (Jiangsu) Huada Batteries Co.,Ltd
& EnerSys (Chaozhou) Batteries Co. Ltd. & EnerSys (China) Huada Batteries Co.,
Ltd & EnerSys (Chongqing) Huda Batteries Co. Ltd.
China
JP Morgan
RMB
60,000
9,719
EnerSys (China) Huada Batteries Co. Ltd.
China
China Merchant Bank
RMB
30,000
4,860
EnerSys (Jiangsu) Huada Batteries Co. Ltd./EnerSys (Chaozhou) Huada Batteries
Co. Ltd.
China
China Merchant Bank
RMB
40,000
6,479
Energy Leader Batteries India Pvt. Ltd.
China
Indian Bank
INR
135,649
2,280
Energy Leader Batteries India Pvt. Ltd.
China
Indian Bank
INR
2,532
43
Energy Leader Batteries India Pvt. Ltd.
China
Bank of Americas
INR
1,250,000
21,010
Total Asia
 
 
 
 
71,390
 
 
 
 
 
 
EnerSystem do Brasil Ltda.
Brazil
Banco Itau
BRL
1,800
809
EnerSystem do Brasil Ltda.
Brazil
Banco Itau
USD
300
300
EnerSystem do Brasil Ltda.
Brazil
Banco do Brazil
BRL
2,000
899
EnerSystem do Brasil Ltda.
Brazil
Santander
BRL
15,000
6,745
EnerSystem do Brasil Ltda.
Brazil
HSBC
USD
1,685
1,685
EnerSystem do Brasil Ltda.
Brazil
HSBC
BRL
2,000
899
EnerSystem de Argentina S.A.
Argentina
Galicia
USD
1,400
1,400
EnerSystem de Argentina S.A.
Argentina
Galicia
ARS
4,192
779
EnerSystem de Argentina S.A.
Argentina
Patgonia
USD
600
600
EnerSystem de Argentina S.A.
Argentina
Patgonia
ARS
1,500
279
EnerSystem de Argentina S.A.
Argentina
HSBC
USD
1,850
1,850
EnerSystem de Argentina S.A.
Argentina
HSBC
ARS ARS
700
130
EnerSystem de Argentina S.A.
Argentina
Santander
USD
2,100
2,100
EnerSystem de Argentina S.A.
Argentina
Santander
ARS
520
152
EnerSys
US
Intesa Sanpaolo
USD
10,000
10,000
EnerSys
US
Santander
USD
5,720
5,720


NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------



Total Americas
 
 
 
 
34,347
 
 
 
 
 
 
TOTAL Lines
 
 
 
 
156,661
 
 
 
 
 
 
 
 
 
 
1. We have approval for 20M GBP but currently have 1MGBP in place
 
 
 
 
2. We have approval for 20M Euro but currently 5M Euro in place
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

* * *





NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------



SCHEDULE V




[RESERVED]

NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------

SCHEDULE VI

EXISTING INVESTMENTS
Part A – Existing Investments


ENERSYS
 
 
Entity
Type of Investment
Dollar Amount
EnerSys Capital Inc.
Loan Receivable


$333,931,790


EnerSys Capital Inc.
Investment in Subsidiary


$167,208,175


 
Total


$501,139,965


ENERSYS CAPITAL INC.
 
 
Entity
Type of Investment
Dollar Amount


Hawker Powersource, Inc.
Loan Receivable


$18,000,000


EnerSys Delaware Inc.
Loan Receivable


$380,000,000


EnerSys Energy Products Inc.
Loan Receivable


$52,000,000


EnerSys European Holding Co.
Loan Receivable


$15,712,904


Hawker Powersource Inc.
Investment in Subsidiary


$17,466,842


EnerSys Delaware Inc.
Investment in Subsidiary


$365,753,384


EnerSys Energy Products Inc.
Investment in Subsidiary


$51,940,000


EnerSys Advanced Systems Inc.
Investment in Subsidiary


$1,071,341


EnerSys European Holdings Company
Investment in Subsidiary


$191,979,214


 
Total


$1,095,924,685


ENERSYS DELAWARE INC.
 
 
Entity
Type of Investment
Dollar Amount


EnerSys Luxembourg Finance S.a.r.l.
Working Capital Loan


$6,914,570


Hawker Powersource, Inc.
Working Capital Loan


($70,026,672
)
EnerSys Advanced Systems Inc.
Working Capital Loan


$26,656,060


EnerSys Mexico Management LLC
Working Capital Loan


$2,951,498


Powersonic, S.A. de C.V.
Working Capital Loan


$1,389,583


EnerSys de Mexico S.A. de C.V.
Loan Receivable


$2,365,644


EnerSys Delaware (Japan)
Loan Receivable


$3,915,963


EnerSys S.a.r.l.
Loan Receivable


($3,132,483
)
Esfinco Inc.
Investment in Subsidiary


$17,267,143


Esrmco Inc.
Investment in Subsidiary


$75,997,091


EnerSys Canada Inc.
Investment in Subsidiary


$3,918,423


 
Total


$68,216,820


ESFINCO, INC.
 
 
Entity
Type of Investment
Dollar Amount


EnerSys Cayman LP
Investment in Subsidiary


$1,000,000


EnerSys Delaware Inc.
Loan Receivable


$154,728,399


YCI Inc.
Investment in Subsidiary


($426,633
)
 
Total


$155,301,766




NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------

SCHEDULE VI

ENERSYS ENERGY PRODUCTS INC.
 
 
Entity
Type of Investment
Dollar Amount


EnerSys Delaware Inc.
Loan Receivable


$234,748,760


Hawker Powersource, Inc.
Loan Receivable


$32,313,649


New Pacifico Realty, Inc.
Investment in Subsidiary


$15,765,000


 
Total


$282,827,409


HAWKER POWERSOURCE, INC.
 
 
Entity
Type of Investment
Dollar Amount


EnerSys Limited (UK)
Loan Receivable


$66,334


 
 
 
ENERSYS EUROPEAN HOLDING CO.
 
 
Entity
Type of Investment
Dollar Amount


EnerSys Cayman L.P.
Investment in Subsidiary


$63,876,019


EnerSys, s.r.o.
Investment in Subsidiary


$3,442,266


EnerSys Delaware LLC I
Investment in Subsidiary


$128,753,864


EnerSys Delaware LLC II
Investment in Subsidiary


$1,132,530


EnerSys Delaware Inc.
Loan Receivable


$45,606,091


EnerSys Delaware LLC I
Loan Receivable


$71,554


 
Total


$242,882,324


ENERSYS DELAWARE LLC I
 
 
Entity
Type of Investment
Dollar Amount


EnerSys Cayman L.P.
Investment in Subsidiary


$128,753,864


EnerSys Cayman L.P.
Loan Receivable


$71,554


 
Total


$128,825,418


ENERSYS DELAWARE LLC II
 
 
Entity
Type of Investment
Dollar Amount


EnerSys Cayman L.P.
Investment in Subsidiary


$1,132,530


 
 
 
ENERSYS DELAWARE LLC III
 
 
Entity
Type of Investment
Dollar Amount


EnerSys Participacoes Ltda
Investment in Subsidiary


$34,328,100


 
 
 
ENERSYS DELAWARE LLC IV
 
 
Entity
Type of Investment
Dollar Amount


EnerSys Participacoes Ltda
Investment in Subsidiary


$346,749


 
 
 
 
 
 


NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------

SCHEDULE VI



ENERSYS (CHINA) HUADA BATTERIES COMPANY LIMITED
 
 
Entity
Type of Investment
Percentage Owned


Shenzen Huada Power Supply Mechanical & Electrical Company Limited
Joint Venture
80
%
EnerSys (Jiangsu) Huada Batteries Company Limited
Joint Venture
51
%
 
 
 
ENERSYS HOLDINGS (LUXEMBOURG) SARL
 
 
Entity
Type of Investment
Percentage Owned


Energia A.D.
Joint Venture
99.6
%


EnerSys (Jiangsu) Huada Batteries Company Limited
Joint Venture
43.7
%
EnerSys Asad S.A.R.L.
Joint Venture
51
%
Battech Pty Ltd (S. Africa)
Joint Venture
50.1
%
 
 
 
ENERSYS DELAWARE INC.
 
 
Entity
Type of Investment
Shares Owned


Altergy
An investment in Series E Preferred Stock
3,333,334


 
 
 
ENERSYS RESERVE POWER PTE LTD. (SINGAPORE)
 
 
Entity
Type of Investment
Shares Owned


Energy Leader Batteries India Private Ltd
 
62.5
%
 
 
 
BATTECH PTY LTD (S. AFRICA)
 
 
Entity
Type of Investment
Shares Owned


Battery
Technologies Pty Ltd. (s. Africa)
Joint Venture
74.9
%



- The Borrower and its Subsidiaries own Investments in all of the Subsidiaries
and Joint Ventures set forth on Schedule VII and are incorporated by references
herein.


Part B – Investments Made or to be Made Certain Joint Ventures and Subsidiaries


None.

NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------

SCHEDULE VII

SUBSIDIARIES
Subsidiary
Owner of Record
EnerSys Capital Inc. (U.S.)
100% by EnerSys
EnerSys Delaware Inc. (U.S.)
100% by EnerSys Capital Inc.
Hawker Power Systems Inc. (U.S.) **
100% by EnerSys Capital Inc.
EnerSys Energy Products Inc. (U.S.)
100% by EnerSys Capital Inc.
Hawker Powersource Inc. (U.S.) **
100% by EnerSys Capital Inc.
EnerSys Advanced Systems Inc. (U.S.) **
100% by EnerSys Capital Inc.
EnerSys European Holdings Co. (U.S.)
100% by EnerSys Capital Inc.
ABSL Power Solutions Inc. (U.S.) **
100% by EnerSys Advanced Systems Inc.
Powersonic S.A. de C.V. (Mexico)
1% by Hawker Power Systems Inc.
99% by EnerSys Energy Products Inc.
New Pacifico Realty, Inc. (U.S.) **
100% by EnerSys Energy Products Inc.
Modular Energy Devices, Inc. (U.S.) **
75% by EnerSys Delaware Inc.
25% by third parties
Esfinco, Inc. (U.S.)
100% by EnerSys Delaware Inc.
EnerSys Canada Inc. (Canada)
100% by EnerSys Delaware Inc.
EnerSys Mexico Management LLC
(U.S.) **
50% by Powersonic, S.A. de C.V. (Mexico)
50% by EnerSys de Mexico S.A. de C.V.
YCI, Inc. (Cayman Islands)
100% by Esfinco, Inc.
EnerSys Cayman Holdings L.P.
 (Cayman Islands)
99% by Esfinco, Inc.
1% by YCI, Inc. (Cayman Islands)
EnerSys Delaware LLC III (US) **
100% by EnerSys Cayman Holdings L.P. (Cayman Islands)
EnerSys Delaware LLC IV (US) **
100% by EnerSys Cayman Holdings L.P. (Cayman Islands)
EnerSys Participacoes Ltda. (Brazil)
99% EnerSys Delaware LLC III
1% by EnerSys Delaware LLC IV
Esrmco, Inc. (US)
100% by Esfinco, Inc.
EnerSys de Mexico S.A. de C.V. (Mexico)
1% by Esrmco, Inc.
99% by EnerSys Delaware Inc.
Yecoltd, S. de R.L. de C.V. (Mexico)
1% by Esrmco, Inc.
99% by EnerSys Delaware Inc.
EnerSys Delaware LLC I (U.S.)
100% by EnerSys European Holding Co.
EnerSys Delaware LLC II (U.S.) **
100% by EnerSys European Holding Co.
EnerSys Cayman L.P. (Cayman Islands)
64% by EnerSys European Holding Co.
35% by EnerSys Delaware LLC I
1% by EnerSys Delaware LLC II
EnerSys s.r.o. (Czech Republic)
100% by EnerSys European Holding Co.
EnerSys s.r.o. (Slovak Republic)
100% by EnerSys s.r.o. (Czech Republic)
EnerSys Cayman Euro L.P.
(Cayman Islands)
95% by EnerSys Cayman L.P.
5% by EnerSys Cayman Inc.
EnerSys Cayman Inc. (Cayman Islands)
100% by EnerSys Cayman L.P.


NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------

SCHEDULE VII

Subsidiary
Owner of Record
EnerSys Holdings (Luxembourg) Sarl (Luxembourg)
100% by EnerSys Cayman Euro L.P. (Cayman)
EnerSys (Chaozhou) Huada Batteries Co. Ltd. (China)
43% EnerSys (China) Huada Batteries Co. Ltd.
57% EnerSys Holdings (Luxembourg) Sarl
EnerSys Europe Oy (Finland)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys Asia Limited (Hong Kong)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys AB (Sweden)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys Luxembourg Finance Sarl (Luxembourg)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys BV (Netherlands)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys s.p. z.o.o. (Poland)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys S.R.L. (Italy)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys Hungaria KFT (Hungary)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys AS (Norway)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys CJSC (Russia)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys GmbH (Austria)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys A/S (Denmark)
100% by EnerSys Holdings (Luxembourg) Sarl
EH Europe GmbH (Switzerland)
100% by EnerSys Holdings (Luxembourg) Sarl
OEB Traktionsbatterien AG (Switzerland)
100% by EH Europe GmbH (Switzerland)
Energia A.D. (Bulgaria)
98.8% by EnerSys Holdings (Luxembourg) Sarl
1.20% by third parties
EnerSys AE (Greece)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys (China) Huada Batteries Co. Ltd. (China)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys (Chongqing) Huada Batteries Co. Ltd (China)
75% EnerSys (China) Huada Batteries Co. Ltd.
25% EnerSys Holdings (Luxembourg) Sarl
Shenzhen Huada Power Supply Mechanical & Electrical Co. Ltd. (China)
80% by EnerSys (China) Huada Batteries Co. Ltd.
20% by third party
EnerSys (Jiangsu) Huada Batteries Co. Ltd. (China)
43.7% by EnerSys Holdings (Luxembourg) Sarl
51% by EnerSys (China) Huada Batteries Co. Ltd.
5.3% by third party
EnerSys Holding UK Ltd. (UK)
100% by EnerSys Holdings (Luxembourg) Sarl
ABSL Power Solutions Ltd (UK)
100% by EnerSys Holding UK Ltd.
AGM Batteries Ltd. (UK)
100% by EnerSys Holding UK Ltd.
Chloride Industrial Batteries Ltd. (UK) *
100% by EnerSys Holding UK Ltd.
EnerSys Ltd. (UK)
100% by Chloride Industrial Batteries Ltd. (D)
Hawker GmbH (Germany)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys S.a.r.l. (France)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys Reserve Power Pte. Ltd. (Singapore)
100% by EnerSys Holdings (Luxembourg) Sarl
EnerSys Australia Pty Ltd (Australia)
100% by EnerSys Holdings (Luxembourg) Sarl


NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------

SCHEDULE VII

Subsidiary
Owner of Record
EnerSys Battery Private Ltd (India)
99.9% EnerSys Reserve Power Pte. Ltd (Singapore)
0.1% by EnerSys Australia Pty Ltd
Hawker Verteib GmbH (Germany)*
100% by Hawker GmbH (Germany)
Hawker Batterian GmbH (Germany) *
100% by Hawker GmbH (Germany)
GAZ GmbH (Germany)
100% by Hawker GmbH (Germany)
EnerSys SPRL (Belgium)
100% by EnerSys SARL (France)
Accumuladores Industriales EnerSys SA (Spain)
100% by EnerSys SARL (France)
Powersafe Acumuladores Industriales, Unipessoal, Lda (Portugal)
100% by Accumuladores Industriales EnerSys SA (Spain)
Hawker Energy Products Ltd. (UK) *
100% by EnerSys Ltd. (UK)
Oldham Crompton Batteries Ltd. (UK) *
100% by EnerSys Ltd. (UK)
Oldham International Ltd. (UK) *
100% by Oldham Crompton Batteries Ltd. (D)
Crompton Batteries Ltd. (UK) *
100% by Oldham Crompton Batteries Ltd. (D)
Oldham Batteries Ltd. (UK) *
100% by Oldham Crompton Batteries Ltd. (D)
EnerSys-Assad S.a.r.l. (Tunisia)
51% by EnerSys Holdings (Luxembourg) Sarl
49% by third party





*    dormant company
**    Immaterial Subsidiary







NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------

SCHEDULE VIII

INSURANCE
Schedule of Insurance Policies
Insurance Co.
Insurance Type
Policy Number
Effective Date
Expiration Date
Limits
The Travelers Indemnity Company of America
Workers Compensation (US Deductible)
TC2H-UB-823K549-8-10-TIA
June 10, 2010
June 10, 2011
Coverage A — Medical & Indemnity Benefits — Statutory
Coverage B — Employers Liability:
   Bodily Injury by Accident - $1M each accident
   Bodily Injury by Disease - $1M policy limit
   Bodily Injury by Disease - $1M each employee
Travelers Property Casualty Company of America


Workers Compensation (AZ, MA, OR, WI Retro)
TRJ-UB-823K553-0-10 - TIL
June 10, 2010
June 10, 2011
Coverage A — Medical & Indemnity Benefits — Statutory
Coverage B — Employers Liability:
   Bodily Injury by Accident - $1M each accident
   Bodily Injury by Disease - $1M policy limit
   Bodily Injury by Disease - $1M each employee
Travelers Property Casualty Company of America
Commercial General Liability
TC2J-GLSA-823K556-6-09-TIL
June 10, 2010
June 10, 2011
$1M per Occurrence
$2M Products/Completed Operations Aggregate
$6M General Aggregate Limit
$1M Fire Damage Legal Liability Limit
Travelers Property Casualty Company of America
Automobile Liability (US)
TC2J-CAP-823K554-2-10-TIL
June 10, 2010
June 10, 2011
$1M Bodily Injury & Property Damage Liability
$1M Non-Owned & Hired Automobile Liability


Zurich American Insurance Company
Foreign Liability (Worldwide excluding US & Canada)
WC3995307-01


CGL 3995306-01
June 10, 2010
June 10, 2011
$2M Products/Completed Operations Aggregate
$1M Personal and Advertising Injury Aggregate
$1M each Occurrence


Brit Insurance Ltd
Automobile (UK)
BA AON 2613014
June 10, 2010
June 10, 2011
£ 5M Third Party Property Damage


NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------

SCHEDULE VIII

Insurance Co.
Insurance Type
Policy Number
Effective Date
Expiration Date
Limits
Brit Insurance Ltd
Employers Liability (UK)
F10060482C
June 10, 2010
June 10, 2011
£ 25M each Occurrence of Employee Death Injury or Disease
Navigators Inc. Co.


American Guarantee & Liability Ins.


American Ins. Co.


St. Paul Fire & Marine Ins. Co.
Umbrella/Excess Liability (Worldwide)
Various Policy Numbers
June 10, 2010
June 10, 2011
$100M per Occurrence & Aggregate
USAIG
Aviation Products Liability (Worldwide)
SIHL1-4580
June 10, 2010
June 10, 2011
$125M per Occurrence & Annual Aggregate
American Nuclear Insurers (ANI)
Nuclear Liability
FS-0201
June 10, 2010
June 10, 2011
$ 10M per Occurrence & Aggregate
ACE American Insurance Company
Environmental - Worldwide
PPL G2489390A 001
November 11, 2008
November 11, 2013
$15M each Loss, Remediation Expense/Legal Defense Expense and $45M Aggregate
 
Self-Insured Retention: $250K
ACE Group Strategic Partner
Environmental – China
1079225402010000002
November 11, 2010
November 10, 2011
$10M per “pollution condition” and aggregate


$250K Retention per “pollution condition”
Zurich American Insurance Co.
All Risk Property
(Worldwide)
PPR488792601
March 1, 2010
March 1, 2011
$500M per Occurrence


NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------

SCHEDULE VIII

Insurance Co.
Insurance Type
Policy Number
Effective Date
Expiration Date
Limits
Federal Insurance
Co. (Primary
D&O)


St. Paul Mercury Insurance Company (Excess D&O)


Zurich American Insurance Company (Excess D&O)


Continental Casualty Company (Excess D&O)


Great American Insurance Company (Excess D&O)


Hudson Specialty Insurance Company (side A coverage only)
(Excess D&O)
D&O — Primary &
Excess Coverage
(Worldwide)
3801-2350 (Federal)
Various (Excess)
July 30, 2010
July 30, 2011
$10M each Claim/Aggregate (D&O Primary)
$60M each Claim in Excess of $10M (D&O)
$10M each Claim – Side A Excess DIC Coverage 

Self-Insured Retention:
$0 (Non-indemnifiable claim)
$250K (Non-securities claim)
$500K (Securities Claim)
Federal Insurance Company
Employment Practices Liability
6800-6916


3310-13-61
July 30, 2010
July 30, 2011
$10M each Claim/ Aggregate


Self-Insured Retention: $250K


NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------

SCHEDULE VIII

Insurance Co.
Insurance Type
Policy Number
Effective Date
Expiration Date
Limits
Axis Insurance Company
Crime (Worldwide)
MBN753103/01/2010
June 10, 2010
June 10, 2011
$5M — Employee Theft
$5M – Money on Premises
$5M – Money in Transit
$5M – Forgery/Alteration
$5M – Computer Fraud
Executive Risk Indemnity Inc.
Employed Lawyers Professional Liability
8208-8947
July 30, 2010
July 30, 2011
$5M Aggregate
St. Paul Mercury
Insurance Co.
Fiduciary Liability
(Worldwide)
EC03801032
June 10, 2010
June 10, 2011
$10M each Claim/Aggregate
 
Self-Insured Retention: $25K
Indemnity Insurance Co.
Marine Cargo (Worldwide)
497915
April 1, 2010
April 1, 2011
$6M any one Vessel or Connecting Conveyance
$1M any one Aircraft or Connecting Conveyance










NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------

SCHEDULE IX

LIEN FILINGS
UCC/Foreign


Debtor Name
Search Type
Jurisdiction
UCC Type
Secured Party
File Date/File Number
Collateral
ENERSYS
UCC
DE/SOS
INITIAL
AIR LIQUIDE INDUSTRIAL U.S. LP
3/23/2009
2009 0912888


1500 GALLON VESSELS
ENERSYS
UCC
DE/SOS
INITIAL
WELLS FARGO BANK, N.A.
7/28/2009
2009 2417514
EQUIPMENT LIEN
ENERSYS DELAWARE INC.
UCC
DE/SOS
AMENDMENT
BANC OF AMERICA LEASING & CAPITAL, LLC
4/4/2007
2007 1348183
EQUIPMENT LIEN
ENERSYS DELAWARE INC.
UCC
DE/SOS
INITIAL
INDUSTRIAL AIR CENTERS, INC.
11/7/2008
2008 3739545
MCT3000-W4 DRYER
ENERSYS DELAWARE INC.
UCC
DE/SOS
INITIAL
AIR LIQUIDE INDUSTRIAL U.S. LP
2/12/2009
2009 0475175
3000 GALLON LOX VESSEL
ENERSYS DELAWARE INC.
UCC
DE/SOS
INITIAL
AEL FINANCIAL, LLC
3/18/2009
2009 0947215


EQUIPMENT LIEN
ENERSYS DELAWARE INC.
UCC
DE/SOS
INITIAL
PACIFIC RIM CAPITAL, INC.
6/16/2009
2009 1917597
EQUIPMENT LIEN
ENERSYS DELAWARE INC.
UCC
PA/DOS UCC
INITIAL
TRINITY CAPITAL CORPORATION
3/30/2004
Initial: 958818
Continuation: 2008 112607201
EQUIPMENT LIEN
EnerSys sp.zoo (Poland)
n/a
n/a
n/a
ING
n/a
PLEDGE OF ASSETS TO SECURE PLN 7,500,000/EUR 750,000 LOAN FACILITY
Energy Leader Batteries India Pvt Ltd.
n/a
n/a
n/a
Indian Bank
n/a
PLEDGE OF ASSETS TO SECURE INR 138,181,000/ LOAN FACILITY



NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------

SCHEDULE IX

Intellectual Property
•
Unreleased lien over “HERTNER & Design” trademark owned by EnerSys Delaware,
Inc., recorded in favor of Citicorp Industrial (reel/frame no. 0598/0443)


•
Unreleased lien over “HERTNER & Design” trademark owned by EnerSys Delaware,
Inc., recorded in favor of Chemical Bank (reel/frame no. 0747/0301)


•
Unreleased lien over “GSERIES & Design” trademark owned by Esrmco, Inc.,
recorded in favor of Chemical Bank (reel/frame no. 0747/0301)









NEWYORK 9228865 (2K)

--------------------------------------------------------------------------------



SCHEDULE X






CAPITALIZATION










Securities, rights and options issued pursuant to, or in connection with, and
agreements, calls, commitments and claims contained in:


• All material employment agreements entered into by the Borrower or any of its
Subsidiaries.


•
Management Equity Agreements, between EnerSys Holdings Inc. and various
management participants:



1. 2000 Management Equity Plan


2. 2004 Equity Incentive Plan


3. 2006 Equity Incentive Plan


4. 2010 Equity Incentive Plan

NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE XI






POST-CLOSING ACTIONS


1. Not later than the 60th day after the Initial Borrowing Date, the Borrower
and its Subsidiaries shall have (i) delivered to the Administrative Agent the
annexes to the Security Agreement setting forth the patents, trademarks, and
copyrights that are the subject of a registration or application owned by the
Borrower or any of its Subsidiaries and (ii) filed (or cause to have filed) any
filings with the United States Patent and Trademark Office or the United States
Copyright Office necessary to perfect the security interest in United States
patents, trademarks, and copyrights that are the subject of a registration or
application owned by the Borrower or any of its Subsidiaries purported to be
created by the Pledge Agreement.


2. Not later than the 10th Business Day after the Initial Borrowing Date, the
Borrower and its Subsidiaries shall have delivered the Intercompany Note to the
Administrative Agent.


3. Not later than the 5th Business Day after the Initial Borrowing Date, the
Borrower and its Subsidiaries shall have delivered a certificate of property
insurance in respect of the Borrower in form and substance satisfactory to the
Administrative Agent.

NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE XII




[RESERVED]

NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



SCHEDULE XIII


EXISTING LETTERS OF CREDIT


Lender: Bank of America


Beneficiary: Liberty Mutual Insurance Company


Amount: $325,000


Letter of Credit Number: T00000001344205


Account Party: EnerSys


Expiration Date: February 17, 2012


Standby or Trade Letter of Credit: Standby






Lender: Bank of America


Beneficiary: Travelers Insurance Company


Amount: $825,000


Letter of Credit Number: T00000003064026


Account Party: EnerSys


Expiration Date: February 16, 2012


Standby or Trade Letter of Credit: Standby

NEWYORK 9228866 (2K)
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
 
 
 
SECTION 1. DEFINITIONS
1
 
 
 
SECTION 2. AMOUNT AND TERMS OF CREDIT
4445
2.01.
Commitments
4445
2.02.
Minimum Borrowing Amounts, etc.
4748
2.03.
Notice of Borrowing
4748
2.04.
Funding by Lenders, Disbursement of Funds etc.
4849
2.05.
Notes
4950
2.06.
Conversions
5152
2.07.
Pro Rata Borrowings
5153
2.08.
Interest
5153
2.09.
Interest Periods
5254
2.10.
Increased Costs; Illegality; etc.
5455
2.11.
Compensation
5658
2.12.
Change of Lending Office
5758
2.13.
Replacement of Lenders
5758
2.14.
Change of Currency
5960
2.15.
Incremental Term Loan Commitments
5960
2.16.
Incremental RL Commitments
6163
 
 
 
SECTION 3. LETTERS OF CREDIT
6364
3.01.
Letters of Credit
6364
3.02.
Letter of Credit Requests
6566
3.03.
Letter of Credit Participations
6567
3.04.
Agreement to Repay Letter of Credit Drawings
6769
3.05.
Increased Costs
6870
3.06.
Applicability of ISP and UCP; Conflicts; etc.
6971
 
 
 
SECTION 4. FEES; COMMITMENTS
6971
4.01.
Fees
6971
4.02.
Voluntary Termination or Reduction of Total Unutilized Revolving Loan Commitment
7172
4.03.
Mandatory Reduction of Commitments
7173
 
 
 
SECTION 5. PAYMENTS
7273
5.01.
Voluntary Prepayments
7273
5.02.
Mandatory Repayments
7375
5.03.
Method and Place of Payment
7778
5.04.
Net Payments
7779



NEWYORK 9228865 (2K)
(1)
 

--------------------------------------------------------------------------------



 
 
Page
 
 
 
SECTION 6. CONDITIONS PRECEDENT TO INITIAL CREDIT EVENTS
8082
6.01.
Execution of Agreement; Notes
8082
6.02.
Officer's Certificate
8082
6.03.
Opinions of Counsel
8082
6.04.
Corporate Documents; Proceedings
8182
6.05.
Adverse Change, etc.
8183
6.06.
Litigation
8183
6.07.
Approvals
8183
6.08.
Refinancing
8183
6.09.
Subsidiaries Guaranties
8284
6.10.
Security Documents; etc.
8284
6.11.
Payment of Fees
8385
6.12.
Solvency Certificate; Insurance Certificates
8385
6.13.
Financial Statements; Projections
8485
6.14.
"Know Your Customer" Documentation Etc.
8485
 
 
 
SECTION 7. CONDITIONS PRECEENT TO ALL CREDIT EVENTS
8486
7.01.
No Default; Representations and Warranties
8486
7.02.
Notice of Borrowing; Letter of Credit Request
8486
7.03.
Special Provisions Relating Letters of Credit Issued Prior to the Early
Termination Date
8586
 
 
 
SECTION 8. REPRESENTATIONS AND WARRANTIES
8586
8.01.
Company Status
8587
8.02.
Company Power and Authority
8587
8.03.
No Violation
8687
8.04.
Litigation
8688
8.05.
Use of Proceeds; Margin Regulations
8688
8.06.
Governmental Approvals
8789
8.07.
Investment Company Act
8789
8.08.
True and Complete Disclosure
8789
8.09.
Financial Condition; Financial Statements
8889
8.10.
Security Interests
8990
8.11.
Compliance with ERISA
8991
8.12.
Capitalization
9192
8.13.
Subsidiaries
9192
8.14.
Intellectual Property, etc.
9193
8.15.
Compliance with Statutes; Agreements, etc.
9193
8.16.
Environmental Matters
9293
8.17.
Properties
9294
8.18.
Labor Relations
9294



NEWYORK 9228865 (2K)
(2)
 

--------------------------------------------------------------------------------



 
 
Page
 
 
 
8.19.
Tax Returns and Payments
9394
8.20.
Scheduled Existing Indebtedness
9395
8.21.
Insurance
9395
8.22.
[Reserved]
9395
8.23.
Special Purpose Corporation
9495
8.24.
Subordination
9496
 
 
 
SECTION 9. AFFIRMATIVE COVENANTS
9596
9.01.
Information Covenants
9596
9.02.
Books, Records and Inspections
99100
9.03.
Insurance
99101
9.04.
Payment of Taxes
100101
9.05.
Corporate Franchises
100101
9.06.
Compliance with Statutes; etc.
100102
9.07.
Compliance with Environmental Laws
100102
9.08.
ERISA
101103
9.09.
Good Repair
103104
9.10.
End of Fiscal Years; Fiscal Quarters
103104
9.11.
Additional Security; Further Assurances
103104
9.12.
Use of Proceeds
105106
9.13.
[Reserved]
105106
9.14.
Permitted Acquisitions
105106
9.15.
Maintenance of Company Separateness
106108
9.16.
Performance of Obligations
106108
 
 
 
SECTION 10. NEGATIVE COVENANTS
107108
10.01.
Changes in Business; etc.
107108
10.02.
Consolidation; Merger; Sale of Purchase of Assets; etc.
108109
10.03.
Liens
111113
10.04.
Indebtedness
114116
10.05.
Advances; Investments; Loans
118120
10.06.
Dividends; etc.
122124
10.07.
Transactions with Affiliates
125127
10.08.
Consolidated Interest Coverage Ratio
125127
10.09.
Leverage Ratio
125128
10.10.
[Reserved]
125128
10.11.
[Reserved]
125128
10.12.
Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock; etc.
126128
10.13.
Limitation on Issuance of Capital Stock and Other Equity Interests [Reserved]
129131



NEWYORK 9228865 (2K)
(3)
 

--------------------------------------------------------------------------------



 
 
Page
 
 
 
10.14.
Limitation on Certain Restrictions on Subsidiaries
129131
10.15.
Limitation on the Creation of Subsidiaries
130132
10.16.
Special Provisions Relating to the Contingent Conversion of Convertible Notes
130132
 
 
 
SECTION 11. EVENTS OF DEFAULT
131133
11.01.
Payments
131133
11.02.
Representations, etc.
131133
11.03.
Covenants
131133
11.04.
Default Under Other Agreements
131133
11.05.
Bankruptcy, etc.
132134
11.06.
ERISA
132134
11.07.
Security Documents
132134
11.08.
Guaranty
133134
11.09.
Judgments
133135
11.10
Ownership
133135
 
 
 
SECTION 12. THE AGENTS
134136
12.01.
Appointment
134136
12.02.
Delegation of Duties
135137
12.03.
Liability of Agents
135137
12.04.
Reliance by Administrative Agent
135137
12.05.
Notice of Default
136138
12.06.
Credit Decision; Disclosure of Information by the Agents
136138
12.07.
Indemnification
137139
12.08.
Agents in their Individual Capacities
137139
12.09.
Successor Agents
138140
12.10.
Administrative Agent May File Proofs of Claim
139141
12.11.
Collateral and Guaranty Matters
140142
12.12.
Other Agents; Arrangers and Managers
140142
 
 
 
SECTION 13. MISCELLANEOUS
140142
13.01.
Amendment or Waiver
140142
13.02.
Notices and Other Communications; Facsimile Copies
143145
13.03.
No Waiver; Cumulative Remedies; Enforcement
145147
13.04.
Attorney Costs, Expenses and Taxes
146148
13.05.
Indemnification by the Borrower
147149
13.06.
Payments Set Aside
148150
13.07.
Successors and Assigns
148150
13.08.
Confidentiality
152154
13.09.
Set-off
153155



NEWYORK 9228865 (2K)
(4)
 

--------------------------------------------------------------------------------



 
 
Page
 
 
 
13.10.
Interest Rate Limitation
153155
13.11.
Counterparts
154156
13.12.
Integration
154156
13.13.
Survival
154156
13.14.
Severability
154156
13.15.
Governing Law
154156
13.16.
Waiver of Right to Trial by Jury
155157
13.17.
USA PATRIOT Act Notice
155157
13.18.
Limitation on Additional Amounts; Cash Collateral, etc.
155157
13.19.
Payments Pro Rata; Sharing of Payments
156158
13.20.
Judgment Currency
157159
13.21.
Calculations; Computations
157159
13.22.
Effectiveness
158160
13.23.
Headings Descriptive
158160
13.24.
Domicile of Loans and Commitments
158160
13.25.
Special Provisions Regarding Pledges of Equity Interest in, and Promissory Notes
Owed by, Foreign Persons
158160
13.26.
No Advisory of Fiduciary Responsibility
159161
13.27.
Electronic Execution of Assignments and Certain Other Documents
160162
13.28.
Post-Closing Actions
160162
 
 
 
SECTION 14. BORROWING GUARANTY
161163
14.01.
The Borrowers Guaranty
161163
14.02.
Bankruptcy
161163
14.03.
Nature of Liability
161163
14.04.
Independent Obligation
162164
14.05.
Authorization
162164
14.06.
Reliance
163165
14.07.
Subordination
163165
14.08.
Waiver
163165
14.09.
Payments
164166

SCHEDULE I
List of Lenders and Commitments
SCHEDULE II
Addresses
SCHEDULE III
Real Property
SCHEDULE IV
Scheduled Existing Indebtedness
SCHEDULE V
[Reserved]
SCHEDULE VI
Existing Investments and Certain Investments in Joint Ventures and Subsidiaries
SCHEDULE VII
Subsidiaries
SCHEDULE VIII
Insurance





NEWYORK 9228865 (2K)
(5)
 

--------------------------------------------------------------------------------



SCHEDULE IX
Existing Liens
SCHEDULE X
Capitalization
SCHEDULE XI
Post-Closing Matters
SCHEDULE XII
[Reserved]
SCHEDULE XIII
Existing Letters of Credit
 
 
EXHIBIT A-1 -
Form of Notice of Borrowing
EXHIBIT A-2 -
Form of Notice of Conversion/Continuation
EXHIBIT B-1 -
Form of Revolving Note
EXHIBIT B-2 -
Incremental Term Note
EXHIBIT B-3 -
Form of Swingline Note
EXHIBIT C -
Form of Letter of Credit Request
EXHIBIT D -
Form of Section 5.04(b)(ii) Certificate
EXHIBIT E -
[Reserved]
EXHIBIT F -
Form of Officers’ Certificate
EXHIBIT G -
Form of Subsidiaries Guaranty
EXHIBIT H -
Form of Pledge Agreement
EXHIBIT I -
Form of Security Agreement
EXHIBIT J -
Form of Solvency Certificate
EXHIBIT K -
Form of Assignment and Assumption Agreement
EXHIBIT L -
Form of Intercompany Note
EXHIBIT M -
Form of Shareholder Subordinated Note
EXHIBIT N -
Form of Incremental Term Loan Commitment Agreement
EXHIBIT O -
Form of Incremental RL Commitment Agreement





NEWYORK 9228865 (2K)
(6)
 